Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 1 of 558 PageID #:1
                                                                                  E-FILED
                                                      Thursday, 11 June, 2020 02:04:31 PM
                                                             Clerk, U.S. District Court, ILCD
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 2 of 558 PageID #:2



                                                  COMPLAINT AT LAW
                                       PARTIES, JURISDICTION, AND VENUE
1. The Plaintiff is a protected person within the meaning of the Americans with Disabilities Act, the Rehabilitation Act
   of 1973, Section 504, the Illinois Adult Protective Services Act, and the Federal Traumatic Brain Injury
   Reauthorization Act of 2014. The Plaintiff was found disabled on October 22, 2019, retroactively from January 21,
   2017, due to injuries caused by the Defendants in this case. Further, the Plaintiff is facing significant health issues due
   to the physical and mental injuries caused to him by the Defendants in this case. The Plaintiff is taking 15 different
   medications every day due to the injuries caused to him by the Defendants. Social Security Administration specifically
   ruled that the Plaintiff has been disabled due to the injuries caused to him. The findings by Social Security
   Administration in disability determinations are prima facie evidence in other court proceedings. In Golian v. Golian, 781
   A. 2d 1112 – New Jersey Appellate Div. 2001, the Superior Court of New Jersey, Appellate Division, ruled, “No
   evidence has been presented to impugn the reasonableness of the SSA determination in plaintiff’s case. The
   defendant assisted the plaintiff in obtaining the award. Pursuant to order in these proceedings, the plaintiff signed an
   authorization giving the defendant access to her SSA file, thereby enabling him to scrutinize the basis for the award.
   In the circumstances of this case, we hold that the SSA adjudication of disability constitutes prima facie showing that
   the plaintiff is disabled, and therefore unable to be gainfully employed, and the burden shifts to the defendant to
   refute that presumption. Accordingly, we remand for further proceedings, in which the trial judge shall consider such
   additional evidence which the defendant may present to attempt to overcome this presumption. Of course, the
   plaintiff may present rebuttal evidence. Such evidence may consist of lay testimony, expert testimony, or medical
   records, consistent with the Rules of Evidence, as the trial court deems appropriate”. All the Defendants have
   worked in concert with each other and committed acts as described in this complaint. For the Plaintiff to be found
   disabled at the age of 40 by the Social Security Administration, his injuries needed to be extremely severe because the
   Social Security Administration’s Grid Rules only kick in at the age of 50. The Plaintiff’s injuries caused to him by the
   Defendants, in this case, were so severe that he was found to be disabled at the age of 40 by the Social Security
   Administration.
2. This court has original jurisdiction over the matters contained in this complaint pursuant to the provisions of the
   Americans with Disabilities Act (ADA) of 1990, Title II, 42 U S C. 12131 et. seq.; Americans with Disabilities Act
   Amendments Act (ADAAA) of 9/25/2008, 42 U.S.C. A. 12101 et. seq.; the Rehabilitation Act of 1973, Section 504,
   29 U.S.C. 794a; 28 C.F.R. 35.101 et. seq.; for the other violations Federal Laws and Statutes; violations of the United
   States Constitution and the court has concurrent jurisdiction over the state law claims.
3. This complaint is a tale of physical and mental injuries, including a brain injury caused to the Plaintiff by one or more
   Defendants. The Plaintiff was caused a traumatic brain injury by his ex-wife Defendant Farheen Fathima on 3rd April
   2016 for which she was arrested and charged with two counts of domestic battery. The Plaintiff is under treatment of
   his Primary Care Physician, Endocrinologist, Neurologist, Neuropsychologist, and Psychiatrist for the above-

                                                                                                                                 2
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 3 of 558 PageID #:3



    mentioned traumatic brain injury caused by his ex-wife Defendant Farheen Fathima since April 2016 and subsequent
    physical and mental injuries caused by the Defendants in this case. All the individual Defendants have further caused
    physical and psychological injuries, which has further aggravated Plaintiff’s traumatic brain injury, mental injuries, and
    physical injuries due to the acts as described in this complaint by one or more Defendants. The Plaintiff is being
    treated by his Primary Care Physician, Endocrinologist Neurologist, Neuropsychologist, and Psychiatrist, for the
    injuries caused to him by the Defendants.
4. The Plaintiff was always a resident of the State of Illinois when violations of various Federal or Illinois State Laws
    and Statutes and the violations of the United States Constitution by the Defendants occurred.
5. The Defendant, State of Illinois (hereinafter “State of Illinois” or “State”), operates a system of state courts, including
    the Circuit Court of Cook County, created by 705 ILCS 35/1, et. al.
6. The Defendant, Judge Timothy McJoynt in his Official Capacity as Judge of the DuPage County Circuit Court
    (hereinafter “J.McJoynt”), is a Judge in the DuPage County Circuit Court presiding over domestic relation matters
    and J.McJoynt presided over the Plaintiff’s family court case # 16-D-1115 in DuPage County Circuit Court
    (hereinafter “family court case”).
7. The Defendant, Judge Robert Douglas in his Official Capacity as Judge of the DuPage County Circuit Court
    (hereinafter “J.Douglas”), is a Judge in the DuPage County Circuit Court presiding over domestic relation matters
    and he heard the Plaintiff’s Verified Petition to Substitute J.McJoynt for a cause.
8. The Defendant, J.Guerin in his Official Capacity as Chief Judge of the DuPage County Circuit Court (hereinafter
    “J.Guerin”), is the Chief Judge in the Cook County Circuit Court. The Defendant, J.Guerin, controls the
    administrative support provided to judges and makes appointments of administrative staff, including the Court
    Disability Coordinator.
9. The Defendant, Suzanne Armstrong, in her Official Capacity as Court Disability Coordinator for the Circuit Court of
    DuPage County (hereinafter “Armstrong”), at all times relevant, served as the Court Disability Coordinator, as
    appointed by the Defendant, J.Guerin. The Court Disability Coordinator is responsible for assisting disabled litigants
    seeking accommodation, evaluating requests for accommodation.
10. The Defendant, Verest Kimberly, in her Official Capacity as Mandatory Arbitration Administrator for the Circuit
    Court of DuPage County (hereinafter “Kimberly”), at all times relevant, served as the Mandatory Arbitration
    Administrator, as appointed by the Defendant, J.Guerin. Kimberly, as a Mandatory Arbitration Administrator for the
    Circuit Court of DuPage County, is responsible for assisting disabled litigants seeking accommodation, evaluating
    requests for accommodation along with Armstrong.
11. The Defendant Hamdard Center for Health and Human Services (hereinafter “Hamdard Center”), is a Not for Profit
    Corporation, authorized to conduct operations and conducting operations in this court’s jurisdiction, with its
    principal places of business located at 228 East Lake St, Addison, IL 60101 and 1542 West Devon Ave, Chicago, IL
    60660. Defendant Hamdard Center was and is a contractor of the State of Illinois. It was a Licensed Domestic

                                                                                                                                 3
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 4 of 558 PageID #:4



   Violence Agency and a Domestic Violence Shelter licensed by the State of Illinois, in the State of Illinois, operating
   under the rules, regulations, policies, procedures of Illinois Department of Human Services, Federal Community
   Development Block Grant pursuant to the Title I of the Housing and Community Development Act of 1974, Federal
   Emergency Solutions Grant pursuant to the McKinney-Vento Homeless Assistance Act, Homeless Prevention
   Program (Statute: 310 ILCS 70/1), Supportive Housing Program (Statute: 305 ILCS 5/12-4.5), (750 ILCS 60/)
   Illinois Domestic Violence Act of 1986, (20 ILCS 1310/) Domestic Violence Shelters Act and (325 ILCS 5/) Abused
   and Neglected Child Reporting Act.
12. The Defendant ICNA Relief USA(hereinafter “ICNA”), is a Not for Profit Corporation, authorized to conduct
   operations and conducting operations in this court’s jurisdiction, with its principal places of business located at 1793
   Bloomingdale Rd, Suite # 5 & 7, Glendale Heights, IL 60139, 6224 North California Ave, Chicago, IL 60659 and
   2809 W Devon Ave, Chicago, IL 60659.
13. Defendant Saima Azfar (hereinafter “Azfar”), is the Midwest Director of the Defendant ICNA Relief USA. As per
   information and belief, Azfar lives and works in Glendale Heights, Illinois.
14. The Defendant Islamic Center of Naperville (hereinafter “ICN”), is a Not for Profit Corporation, authorized to
   conduct operations and conducting operations in this court’s jurisdiction, with its principal place of business located
   2844 West Ogden Ave, Naperville, IL 60540.
15. Defendants Beena Farid (hereinafter “Farid”), Khalid Ghori (hereinafter “Ghori”), Shoaib Khadri (hereinafter
   “Khadri”), and Shahab Sayeedi (hereinafter “Sayeedi”), are Board Members of Defendant ICN. Defendants Farid and
   Khadri live in Naperville, Will County, whereas Defendants Sayeedi and Ghori live in Naperville, DuPage County.
16. The Defendant Prairie State Legal Services (hereinafter “PSLS”), is a Legal Aid Service Provider and a contractor of
   the State of Illinois and DuPage County who entered into contracts with the State of Illinois and DuPage County to
   provide Legal Services to participants of the Federal Community Development Block Grant pursuant to the Title I of
   the Housing and Community Development Act of 1974, Federal Emergency Solutions Grant pursuant to the
   McKinney-Vento Homeless Assistance Act, Homeless Prevention Program (Statute: 310 ILCS 70/1) and Supportive
   Housing Program (Statute: 305 ILCS 5/12-4.5) and authorized to conduct operations and conducting operations in
   this court’s jurisdiction, with its principal place of business located at 303 North Main Street, Suite 600
   Rockford, IL 61101.
17. Defendants Prairie State Legal Services, Kerry O’Brien (hereinafter “O’Brien”) and Marisa Wiesman (hereinafter
   “Wiesman”) are attorneys of Defendant Farheen Fathima (hereinafter “Fathima”) in her family court proceedings
   with case # 16-D-1115 in DuPage County and they are representing Defendant Fathima under the DuPage County
   Homeless Project which includes Federal Community Development Block Grant pursuant to the Title I of the
   Housing and Community Development Act of 1974, Federal Emergency Solutions Grant under the McKinneyVento
   Homeless Assistance Act, Homeless Prevention Program (Statute: 310 ILCS 70/1) and Supportive Housing Program
   (Statute: 305 ILCS 5/12-4.5) and one or more acts committed by Defendants PSLS, O’Brien and Wiesman were

                                                                                                                              4
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 5 of 558 PageID #:5



   committed in their capacity as State and Local governmental actors and within the scope of their jobs as government
   contractors, under the color of law that is under the color of Federal Community Development Block Grant pursuant
   to the Title I of the Housing and Community Development Act of 1974, Federal Emergency Solutions Grant
   pursuant to the McKinney-Vento Homeless Assistance Act, Homeless Prevention Program (Statute: 310 ILCS 70/1),
   Supportive Housing Program (Statute: 305 ILCS 5/12-4.5) and pursuant to various other State and Federal Laws and
   Statutes. Defendant O’Brien informed J.McJoynt in open court on 9th September 2016 in courtroom 3009 in DuPage
   County that he is the attorney assigned to the DuPage County Homeless Project by Defendant PSLS and he is
   representing Defendant Fathima pursuant to the DuPage County Homeless Project. Defendant Fathima was
   homeless and was a beneficiary of the services and benefits pursuant to the DuPage County Homeless Project.
18. Defendant Legal Services Corporation (hereinafter “LSC”) is a 501(c) (3) Nonprofit Corporation authorized to
   conduct operations and conducting operations in this court's jurisdiction, with its principal place of business located
   at 3333 K St, NW, Washington, DC 20007 and 303 North Main St, Suite 600, Rockford, IL 61101. Defendant LSC is
   the Parent Organization of Defendant PSLS. The LSC’s Office in Washington DC informed the Plaintiff that he
   could serve Summons and Complaint upon LSC to the Defendant PSLS’s Office located at 303 North Main St, Suite
   600, Rockford, IL 61101. Defendant LSC is also a public entity as it was established by a Special Act of Congress,
   namely the Legal Services Corporation Act, and all the 11 Board Members of the Legal Services Corporation are
   appointed by the President of the United States.
19. Defendant Kapitan Law Office Ltd (hereinafter “Kapitan Law”) is a Law Firm licensed to practice law in the State of
   Illinois from their Place of Business located at P.O.Box 6779, Chicago, Illinois 60680 and Defendant Rima Kapitan
   (hereinafter “Kapitan”) is the principle of Defendant Kapitan Law.
20. Defendants Kapitan and Yusra Gomaa (hereinafter “Gomaa”) are employed as lawyers by Kapitan Law. Defendants
   Kapitan Law, Kapitan, and Gomaa are representing clients in the jurisdiction of this court.
21. Jane Doe # 1 (hereinafter “Jane Doe # 1”) is a friend and associate of Fathima, Kapitan, Gomaa, Mirza, Razvi,
   Siddiqui, Hamid, Farid, Sayeedi, Ghori, Khadri and Azfar. At this moment, the name and address of Jane Doe # 1
   are unknown.
22. Jane Doe # 2 (hereinafter “Jane Doe # 2”) is a friend and associate of Fathima, Kapitan, Gomaa, Mirza, Razvi,
   Siddiqui, Hamid, Farid, Sayeedi, Ghori, Khadri and Azfar. At this moment, the name and address of Jane Doe # 2
   are unknown.
23. Jane Doe # 3 (hereinafter “Jane Doe # 3”) is the immigration attorney of Defendant Fathima. At this moment, the
   name and address of Jane Doe # 3 are unknown.
24. John Doe # 1 (hereinafter “John Doe # 1”) is the immigration attorney of Defendant Fathima. At this moment, the
   name and address of John Doe # 1 are unknown.




                                                                                                                             5
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 6 of 558 PageID #:6



25. Defendant Kiran Siddiqui (hereinafter “Siddiqui”) is the interim CEO of the Defendant Hamdard Center and is an
   agent of PSLS, LSC, ICNA, ICN, Kapitan Law, Fathima, Kapitan, Gomaa, Mirza, Razvi, Hamid, Farid, Sayeedi,
   Ghori, Khadri, Azfar, O’Brien, Wiesman, Jane Doe # 1, Jane Doe # 2, Jane Doe # 3 and John Doe # 1.
26. Defendant Maryam Mirza (hereinafter “Mirza”) was the Director of Domestic Violence Program at Defendant
   Hamdard Center. She is an agent of PSLS, LSC, ICNA, ICN, Kapitan Law, Hamdard Center, Fathima, Kapitan,
   Gomaa, Siddiqui, Razvi, Hamid, Farid, Sayeedi, Ghori, Khadri, Azfar, O’Brien, Wiesman, Jane Doe # 1, Jane Doe #
   2, Jane Doe # 3 and John Doe # 1. The last known address of Mirza is 330 Morningside Dr, Apt B, Bloomingdale,
   Illinois 60106. As per information and belief, Mirza is working in the jurisdiction of this court.
27. Defendant Hamdia Razvi (hereinafter “Razvi”) was the Case Worker of Fathima at Hamdard Center. She is an agent
   of PSLS, LSC, ICNA, ICN, Kapitan Law, Hamdard Center, Fathima, Kapitan, Gomaa, Siddiqui, Mirza, Hamid,
   Farid, Sayeedi, Ghori, Khadri, Azfar, O’Brien, Wiesman, Jane Doe # 1, Jane Doe # 2, Jane Doe # 3 and John Doe #
   1. The last known address of Razvi is 1491 Club Dr, Apt 61, Glendale Heights, Illinois 60139.
28. Defendant Mohammad Hamid (hereinafter “Hamid”) is the former CEO of the Defendant Hamdard Center. He is
   an agent of PSLS, LSC, ICNA, ICN, Kapitan Law, Hamdard Center, Fathima, Kapitan, Gomaa, Siddiqui, Mirza,
   Razvi, Farid, Sayeedi, Ghori, Khadri, Azfar, O’Brien, Wiesman, Jane Doe # 1, Jane Doe # 2, Jane Doe # 3 and John
   Doe # 1.
29. Defendant Naperville Community Unit School District 203 (hereinafter School District) was at all times relevant
   hereto a duly organized public-school entity under the State of Illinois, operating and managing Madison Junior High
   School and Scott Elementary School by and through its employees, Defendants Dan Bridges, Nancy Voise, Erin
   Anderson, Susan Vivian, Andrea Szczepanski, Rachel Weiss and Board of Directors, Defendants Kristin Fitzgerald,
   Donna Wandke, Charles Cush, Kristine Gericke, Joseph Kozminski, Paul Leong and Janet Yang Rohr (hereinafter
   School District).
30. Defendant Ottosen Britz (hereinafter Ottosen Britz) were the attorneys of the Naperville Community Unit School
   District 203, and Defendant Joe Miller (hereinafter Miller or School District Defendant) was an individual attorney
   employed by Ottosen Britz and assigned to represent Defendant School District by Defendant Ottosen Britz.
31. The venue is proper in this court pursuant to 28 U.S. Code § 1391 (b) (1) which states in the pertinent part, “A civil
   action may be brought in a judicial district in which any defendant resides if all defendants are residents of the State in
   which the district is located; and hence the Defendant State of Illinois is considered a resident of any judicial district
   of the State of Illinois including but not limited to this judicial district. Defendants PSLS and LSC are also residents
   of this judicial district with their office located at 411 Hamilton Blvd, Peoria, Suite 1812, Illinois 61602.
                                                  FACTUAL BACKGROUND
32. The Plaintiff is a person with physical and mental disabilities within the meaning of Americans with Disabilities Act
   (ADA) of 1990, Title II, 42 U S C. 12131 et. seq.; Americans with Disabilities Act Amendments Act (ADAAA) of


                                                                                                                                 6
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 7 of 558 PageID #:7



   9/25/2008, 42 U.S.C. A. 12101 et. seq.; the Rehabilitation Act of 1973, Section 504, 29 U.S.C. 794a; 28 C.F.R. 35.101
   et. seq.
33. Further, the Plaintiff is a protected person within the meaning of 18 USC Section 1512 (Tampering against a witness,
   victim or an informant) and 18 USC Section 1513 (Retaliating against a witness, victim or an informant) and one or
   more acts in this complaint were committed against the Plaintiff by some Defendants to intimidate the Plaintiff in
   order to prevent him from helping United States Government in an official proceeding in violation of 18 USC 1512
   and one or more acts in this complaint were committed against the Plaintiff by some Defendants in retaliation of his
   help to United States Government in an official proceeding in violation of 18 USC 1513.
34. The Plaintiff’s divorce proceedings were pending in the DuPage County Circuit Court from June 2, 2016, through to
   May 30, 2019, and right now, numerous post-trial Motions and Petitions are pending in DuPage County Circuit
   Court.
35. Apart from being a person with physical and mental disabilities within the meaning of Americans with Disabilities
   Act (ADA) of 1990, Title II, 42 U S C. 12131 et. seq.; Americans with Disabilities Act Amendments Act (ADAAA)
   of 9/25/2008, 42 U.S.C. A. 12101 et. seq.; the Rehabilitation Act of 1973, Section 504, 29 U.S.C. 794a; 28 C.F.R.
   35.101 et. seq and 18 USC Section 1512 and Section 1513, the Plaintiff is also an indigent person.
36. Due to the injuries caused to the Plaintiff inside and outside J.McJoynt’s courtroom in DuPage County Circuit Court,
   the Plaintiff was determined as permanently disabled by Social Security Administration on October 22, 2019,
   retroactively from January 21, 2017.
37. J.McJoynt tolerated fraud upon the court from the Plaintiff’s ex-wife and her attorneys, O’Brien and Wiesman,
   J.McJoynt himself committed fraud upon the court, and J.McJoynt displayed openly espoused prejudice and hatred
   against the Plaintiff in the family court case because of his prejudice and hatred towards Plaintiff’s religion (J.McJoynt
   has hatred against Muslim men, J.McJoynt has targeted and victimized several Muslim men in his courtroom in an
   exactly similar manner in which he has targeted the Plaintiff, a man of Muslim faith, and the Plaintiff will call such
   Muslim men who were targeted and victimized by J.McJoynt as witnesses at trial in this case. The Plaintiff will also
   submit documentary evidence in support of his allegation that J.McJoynt is targeting and victimizing Muslim men in
   his courtroom due to his prejudice against Muslim men), gender, disabilities, socioeconomic status, in retaliation
   against the Plaintiff for suing PSLS, O’Brien, and Wiesman and in retaliation because the Plaintiff got married to
   Fathima when she was 17 years old. J.McJoynt has hatred and prejudice against the Plaintiff based on his religion
   because he believes Muslim men abuse their wives. During the proceedings in the family court case and before the
   trial on May 9, 2019, J.McJoynt made comments that the Plaintiff is disingenuous because of his prejudice and hatred
   towards Plaintiff’s religion, gender, disabilities, socioeconomic status, in retaliation against the Plaintiff for suing
   PSLS, O’Brien, and Wiesman and in retaliation against the Plaintiff for getting married to Fathima when she was 17
   years old. When the opposing counsel, O’Brien, in the family court case, falsely accused the Plaintiff that he is trying
   to drag this case, Plaintiff said to J.McJoynt that he is not trying to drag this case. On hearing that from the Plaintiff,

                                                                                                                                 7
             Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 8 of 558 PageID #:8



J.McJoynt said to the Plaintiff that he was disingenuous. The Plaintiff had made numerous written requests via email
to his former lawyers, in the family court case, to bi-furcate the divorce case and end the case ASAP, which is
documentary evidence that he wanted his divorce case to end ASAP. J.McJoynt’s comment that the Plaintiff is
disingenuous was because of his prejudice and hatred towards Plaintiff’s religion, gender, disabilities, socioeconomic
status, in retaliation against the Plaintiff for suing PSLS, O’Brien, and Wiesman and in retaliation against the Plaintiff
for getting married to Fathima when she was 17 years old., which violates Canon 3A (3) of the Code of Judicial
Conduct, which requires judges to be patient, dignified, and courteous to litigants. J.McJoynt’s remarks to the Plaintiff
demonstrate his belief that Plaintiff was not credible. Because of that, J.McJoynt should have disqualified himself in
accordance with Canon 3C (1) (a) of the Code of Judicial Conduct, which requires judges to disqualify themselves
from proceedings if they have a personal bias or prejudice concerning a party. J.McJoynt did not disqualify himself
from the family court case, and by not disqualifying himself, he violated Canon 3C (1) (a) of the Code of Judicial
Conduct. J.McJoynt should have also disqualified himself because of his prejudice and hatred towards Plaintiff’s
religion, gender, disabilities, socioeconomic status, for his retaliation against the Plaintiff for suing PSLS, O’Brien, and
Wiesman and for his retaliation against the Plaintiff for getting married to Fathima when she was 17 years old but
J.McJoynt did not disqualify himself. J.McJoynt’s remarks that the Plaintiff was disingenuous and his prejudice and
hatred towards Plaintiff’s religion, gender, disabilities, socioeconomic status, his retaliation against the Plaintiff for
suing PSLS, O’Brien, and Wiesman and his retaliation against the Plaintiff for getting married to Fathima when she
was 17 years old also violated Canons 1 and 2A of the Code of Judicial Conduct. He engaged in conduct prejudicial
to the administration of justice that brings the judicial office into disrepute. Judge Lester J. Maisto, a Judge of
Municipal Court of Trenton and Willingboro, New Jersey, was found guilty of violating Judicial Code of Conduct on
February 8, 2007, for referring to a Defendant in his court as a liar before the trial. Further during the hearing on
April 23, 2019, Plaintiff informed J.McJoynt that Illinois Department of Human Rights has tried to mediate the
dispute between the Plaintiff and his former lawyer Cecilia Najera from DuPage Legal Assistance Foundation and
that Illinois Department of Human Rights had asked him whether he will withdraw his pending charge of
discrimination against his former lawyer Cecilia Najera from DuPage Legal Assistance Foundation if DuPage Legal
Assistance Foundation reinstated his legal aid. He informed J.McJoynt that he agreed with the Illinois Department of
Human Rights’ suggestion. On hearing this, J.McJoynt orally ruled, “Sounds like blackmail to me.” Please see the
transcript at (A454). Then the Plaintiff informed J.McJoynt that he is not blackmailing Cecilia Najera, and the Illinois
Department of Human Rights is obligated to prosecute to mediate and settle the charge pursuant to the Illinois
Human Rights Act. J.McJoynt’s false accusation that the Plaintiff was blackmailing Cecilia Najera violates Canon 3A
(3) of the Code of Judicial Conduct, which requires judges to be patient, dignified, and courteous to litigants.
J.McJoynt’s false accusation that the Plaintiff was blackmailing Cecilia Najera demonstrates his belief that Plaintiff
was committing a crime and or has committed a crime. Because of that, J.McJoynt should have disqualified himself
in accordance with Canon 3C (l) (a) of the Code of Judicial Conduct, which requires judges to disqualify

                                                                                                                               8
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 9 of 558 PageID #:9



      themselves from proceedings if they have a personal bias or prejudice concerning a party. J.McJoynt did not
      disqualify himself from the family court case, and by not disqualifying himself, he violated Canon 3C (l) (a) of the
      Code of Judicial Conduct. J.McJoynt’s remarks that the Plaintiff was blackmailing Cecilia Najera and committing a
      crime and/or has committed a crime also violated Canons 1 and 2A of the Code of Judicial Conduct as he engaged in
      conduct prejudicial to the administration of justice that brings the judicial office into disrepute. Judge James N. Citta
      of Superior Court New Jersey during court proceedings commented that a Defendant’s picture should be next to the
      term of domestic violence in the dictionary and referred a Defendant as O.J. Simpson and called him a “pathological
      liar.” The Advisory Committee on Judicial Conduct of the Supreme Court of New Jersey found that Judge Citta
      violated various Codes of Judicial Conduct for his comments mentioned above against Defendants. Please find
      attached the Complaint of the Advisory Committee on Judicial Conduct of the Supreme Court of New Jersey against
      Judge Citta as A28. J.McJoynt ruled that the Plaintiff is a blackmailer because of his prejudice and hatred towards
      Plaintiff’s religion, gender, disabilities, socioeconomic status, in retaliation against the Plaintiff for suing PSLS,
      O’Brien, and Wiesman and in retaliation against the Plaintiff for getting married to Fathima when she was 17 years
      old.
                             APPLICATION OF JUDGE CITTA’S CASE IN THE INSTANT CASE

38.   J.McJoynt’s misconduct in the family court case is even egregious than Judge Citta’s misconduct as described in this
      complaint, as J.McJoynt’s misconduct is due to his clear and convincing personal animus and openly espoused
      prejudice and hatred towards Plaintiff’s religion, gender, disabilities, socioeconomic status, his retaliation against the
      Plaintiff for suing PSLS, O’Brien, and Wiesman, his retaliation against the Plaintiff for getting married to Fathima
      when she was 17 years old and his openly espoused bias towards Plaintiff’s ex-wife Fathima and her attorneys,
      O’Brien and Wiesman. J.McJoynt without any cause called the Plaintiff disingenuous and “a poster child of the crime
      of abusing public benefits” (A514), accused him in open court of blackmailing Cecilia Najera and ruled in open court
      that the Plaintiff has blackmailed Cecilia Najera, accused that the Plaintiff has committed the crime of Public Benefits
      Fraud and/or Abuse and ruled in open court that the Plaintiff has committed the crime of Public Benefits Fraud
      and/or Abuse (A514) and after that J.McJoynt did not disqualify himself as described above. J.McJoynt in concert
      with O’Brien and Wiesman prosecuted the Plaintiff for crimes of blackmailing and Public Benefits Fraud and/or
      Abuse which the Plaintiff never committed in the first place amid the family court case on April 23, 2019, on May 9,
      2019, and on July 16, 2019.J.McJoynt, O’Brien and Wiesman had no personal jurisdiction and/or subject matter
      jurisdiction to prosecute the Plaintiff for the crimes of and Public Benefits Fraud and/or Abuse and blackmailing
      amid the family court case on April 23, 2019, on May 9, 2019, and on July 16, 2019, because the personal jurisdiction
      to prosecute the Plaintiff for Public Benefits Fraud and/or Abuse lies with Illinois Department of Human Services in
      an administrative proceeding in front of an Administrative Law Judge as described below in detail and further
      O’Brien and Wiesman were neither State Attorneys nor they were appointed by any court of law to prosecute the
      Plaintiff for the crime of Public Benefits Fraud and/or Abuse. Further, J.McJoynt, O’Brien, and Wiesman had no
                                                                                                                                   9
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 10 of 558 PageID #:10



subject matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse amid the
family court case on May 9, 2019, and on July 16, 2019. Further, J.McJoynt, O’Brien, and Wiesman had no personal
jurisdiction to prosecute the Plaintiff for the so-called crime of blackmailing, which the Plaintiff never committed in
the first place because the case the so-called crime of blackmailing which the Plaintiff never committed in the first
place was not assigned to J.McJoynt. Further, O’Brien and Wiesman were neither State Attorneys, nor they were
appointed by any court of law to prosecute the Plaintiff for the so-called crime of blackmailing. Further J.McJoynt
intentionally misapplied 735 ILCS 5/5-105 (g), a staggering more than 11 times in more than 11 different Motions
and Petitions for the appointment of counsel for the Plaintiff and then further misapplied Americans with Disabilities
Act and Rehabilitation Act of 1973, Section 504 more than three times in more than three different Motions and
Petitions for the appointment of counsel as a reasonable accommodation pursuant to Title II of the ADA and the
Rehabilitation Act of 1973, Section 504. J.McJoynt and O’Brien lied and stated in open court to the Plaintiff that 735
ILCS 5/5-105(g) only applies to criminal cases. In contrast, American Bar Association has informed and provided the
Plaintiff with documentary evidence that 735 ILCS 5/5-105(g) applies to all indigent persons, whether it is a criminal
case or civil case (A556). Further, another judge in the same Courthouse, Judge Schwartz in courtroom 2010 has
ruled that the Plaintiff is eligible for appointment of counsel pursuant to 735 ILCS 5/5-105 (g) in a civil case (Case
# 19-L-692) and he has asked the Plaintiff to provide information about his income and assets(A461). Further Judge
Douglas in the DuPage County Circuit Court during the proceedings to substitute J.McJoynt for a cause has ruled
that the court has the discretion to appoint counsel or not for the Plaintiff pursuant to 735 ILCS 5/5-105(g). After
denying counsel a staggering more than 15 times, J.McJoynt misrepresented and ruled in open court that the Plaintiff
elected to represent himself (A509). The Plaintiff was provided a little over 3 minutes at trial, whereas the opposing
counsel was provided 227 minutes (See excerpt from the transcript of the trial as (A481-486). Then J.McJoynt ruled
in open court that Plaintiff has committed a crime by abusing public benefits and that the Plaintiff is voluntarily
unemployed (A462-480). Then J.McJoynt ruled in open court that he cannot convict the Plaintiff for the crime of
public benefits abuse in his court, and he ruled that the State of Illinois should punish the Plaintiff for the crime of
public benefits abuse (A462-480). J.McJoynt further ruled in open court that the Plaintiff is “working the State of
Illinois,” and in other words, it means that the Plaintiff is fooling the State of Illinois and that the Plaintiff is
defrauding the State of Illinois (A462-480). After J.McJoynt ruled in open court that the Plaintiff is defrauding the
State of Illinois and has committed the crime of public benefits abuse, the Plaintiff met with his caseworker at the
State of Illinois and informed her what J.McJoynt ruled. His caseworker informed the Plaintiff that he has not abused
any public benefits abuse and that he has not committed any crime. J.McJoynt mocked Plaintiff’s disabilities in open
court, made sarcastic remarks that Plaintiff has ‘reasonably’ obtained health insurance through Medicaid and Rental
Assistance from DuPage County (A469). J.McJoynt even has objection at the Plaintiff having health insurance and
seeking health care for his disabilities, he even has an objection to Plaintiff not being homeless, and he even has
objection on Plaintiff being able to obtain Rental Assistance from DuPage County to remain in his current housing

                                                                                                                           10
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 11 of 558 PageID #:11



(A469). J.McJoynt further ruled in open court that the Plaintiff is the “poster child for the crime of public benefits
abuse” (A514). J.McJoynt’s objection over Plaintiff having health insurance through Medicaid, objection over
Plaintiff’s seeking of health care for his disabilities, objection over Plaintiff not being homeless and objection over
Plaintiff obtaining Rental Assistance from DuPage County to remain in his current housing is clear and convincing
evidence of his prejudice and hatred against the Plaintiff based upon his prejudice and hatred towards Plaintiff’s
religion, gender, disabilities, socioeconomic status, his retaliation against the Plaintiff for suing PSLS, O’Brien, and
Wiesman and his retaliation against the Plaintiff for getting married to Fathima when she was 17 years old. The
Plaintiff had no role in his marriage with Fathima as it was an arranged marriage, which was arranged by his parents
and Fathima’s parents as per the traditions and culture of his country of birth, India. Further, one of J.McJoynt’s
court staff has posted about J.McJoynt as “Dangerously apathetic and sarcastic, quick tempered ego maniac. Never
follows the law, makes it up as he goes. Sustains child hostage taking by vengeful parents with lawyers he favors. The
worst of DuPage,” and another court staff has posted about J.McJoynt as, “Tim McJoynt is a dangerous pervert
trapping kids with known violent abusers McJoynt protects at all costs no matter any facts or law. Should be
disbarred” on therobingroom.com. A probation or pretrial officer has posted about J.McJoynt as “is totally in the
pocket of some attorneys... pathetic. Listens but ignores blatant facts and makes a ruling that mirrors an attorney.
Trusts those that don't have the facts” on the robingroom.com. When J.McJoynt called the Plaintiff as “poster child
for the crime of public benefits abuse” (A514), it was even egregious than Judge Citta’s comment that Defendant
Peeples’ picture should be next to the term “domestic violence” in the dictionary and his comparison of Defendant
Peeples with O.J. Simpson because Defendant Peeples had committed the crime of domestic violence and he was
convicted for the crime of domestic violence whereas the Plaintiff had not committed any crime and the criminal case
of so-called crime of Public Benefits Fraud and/or Abuse and blackmail by the Plaintiff was somehow morphed into
the Plaintiff’s civil case for divorce in the family court case and the Plaintiff is not able to understand to this day why
a criminal case for the so-called crime of Public Benefits Fraud and/or Abuse and blackmail was morphed into the
civil case for his divorce and why he has been condemned for the so-called crimes of Public Benefits Fraud and/or
Abuse and blackmailing which the Plaintiff never committed in the first place, by J.McJoynt, who has no personal
jurisdiction and subject matter jurisdiction over the prosecution of so-called crimes of Public Benefits Fraud and/or
Abuse and blackmailing. A person charged with a crime is entitled to all of the constitutional protections and
procedural rights afforded to other criminal defendants. Betts, 200 Ill. App. 3d at 58. These include the rights to (1) be
charged by a written complaint, petition or information; (2) know the nature of those charges; (3) personal service;
(4) file an answer; (5) be heard; (6) present evidence; (7) confront and cross-examine witnesses; (8) be personally
present at the trial; (9) subpoena witnesses; (10) a public hearing; (11) the privilege against self-incrimination; (12)
counsel; (13) the presumption of innocence; and (14) be proved guilty beyond a reasonable doubt. People v. Budzynski,
333 Ill. App. 3d 433, 439 (2002); Betts, 200 Ill. App. 3d at 58; Goleash, 311 Ill. App. 3d at 956-57. Because the
proceedings of the civil case of Plaintiff’s dissolution of marriage in the family court case morphed into criminal

                                                                                                                              11
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 12 of 558 PageID #:12



proceedings for so-called crime of Public Benefits Fraud and/or Abuse and blackmailing, the Plaintiff was not
afforded many of the constitutional and procedural rights set forth above. Even though J.McJoynt states he did not
convicted the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing, he nevertheless ruled
that Plaintiff has committed the crime of Public Benefits Fraud and/or Abuse, and blackmailing and the State of
Illinois should punish him for the crime Public Benefits Fraud and/or Abuse (C475). Further, J.McJoynt, in fact,
punished the Plaintiff for the crimes of Public Benefits Fraud and/or Abuse and blackmailing, and such punishment
was disguised in his rulings in the family court case. To this day, the Plaintiff has no idea why J.McJoynt denied
appointment of counsel for Plaintiff more than 15 times in more than 15 different Motions and Petitions filed by the
Plaintiff for the appointment of a counsel when Plaintiff was prosecuted in J.McJoynt’s courtroom for the so-called
crimes of Public Benefits Fraud and/or Abuse amid the trial of his divorce proceedings in the family court case and
for the crime of blackmailing earlier on April 23, 2019, in the family court case, and the Plaintiff has no idea why he
did not receive rights to (1) be charged by a written complaint, petition or information; (2) know the nature of those
charges; (3) personal service; (4) file an answer; (5) be heard; (6) present evidence; (7) confront and cross-examine
witnesses; (8) subpoena witnesses; (10) the privilege against self- incrimination; (11) counsel; (12) the presumption of
innocence; and (13) be proved guilty beyond a reasonable doubt. Further, J.McJoynt ruled in open court that it is
disgusting that the Plaintiff said in open court that he is unemployed to receive public benefits when Plaintiff said
that he is not unemployed to receive public benefits, but he is unemployed due to his health conditions. J.McJoynt
referred the Plaintiff as disgusting in open court for no cause at all. When Plaintiff tried to correct J.McJoynt, he
berated and shouted the Plaintiff down and did not allow the Plaintiff to correct him as described in (A514-515). The
Plaintiff said to J.McJoynt in open court that he was receiving public benefits in the past when he was employed
because he can receive public benefits even if his income was more than $50,000. The Plaintiff has received public
benefits since the year of 2007 in some form or the other. Further, J.McJoynt demeaned the Plaintiff in open court
because he was receiving public benefits and profusely praised his ex-wife for having a job, a car, an apartment, etc.
and that was clear and convincing evidence of prejudice against the Plaintiff based on his socioeconomic status
(A471-472). Further J.McJoynt awarded maintenance to Plaintiff’s ex-wife because she was a 17-year old bride which
is nothing but awarding maintenance based on gender which is J.McJoynt’s bias towards the Plaintiff’s ex-wife
Fathima based on her gender and that is against the factors used to enter maintenance and J.McJoynt’s awarding
maintenance (A472). Further, J.McJoynt kept the entire medical and mental health records of the Plaintiff since July
2018. His medical and mental health records were only returned back to the Plaintiff after the close of trial, and
J.McJoynt ruled that he found the Plaintiff voluntarily unemployed because he did not submit any medical and mental
health records to establish his inability to work (A462-480). Plaintiff requested J.McJoynt to return his medical and
mental health records to him on numerous occasions in writing and orally between July 2018 and May 9, 2019, but
J.McJoynt did not return his medical and mental health records. Then J.McJoynt stated that Plaintiff’s medical and
mental health records were returned to him in a timely basis when his medical and mental health records were

                                                                                                                           12
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 13 of 558 PageID #:13



returned to him only after the trial (A513) and the opposing counsel O’Brien has also filed a pleading in court that
Plaintiff’s medical and mental health records were only returned to him after the close of the trial (paragraph 13 of
C1571).When J.McJoynt denied Plaintiff’s numerous Pleadings for counsel, made him appear in court, and caused
harm to him, it was akin to physical and mental torture because of the terrible state of Plaintiff’s health. There were
days when the Plaintiff was simply not able to get out of his bed, but J.McJoynt made the Plaintiff appear in his
court. Another case law applicable in the instant case is In the matter of Judge James Convery from the Supreme Court of
New Jersey is attached as (A517-518). Judge Convery referred to a Hispanic lawyer who was appearing in front of
him as an “illegal alien,” and Judge Convery made fun of a litigant’s disabilities. In the instant case, J.McJoynt made
fun of the Plaintiff’s disabilities when he made sarcastic remarks that Plaintiff has ‘reasonably’ obtained health
insurance through Medicaid and Rental Assistance from DuPage County and when he made fun of Plaintiff’s
disabilities with his sarcastic remarks that the Plaintiff has ‘reasonably’ obtained health insurance through Medicaid
and Rental Assistance from DuPage County meant that the Plaintiff and his disabilities are not worthy of medical
care and that Plaintiff should not have a roof over his head and he should be homeless. When J.McJoynt made fun of
the Plaintiff’s disabilities and objected over Plaintiff seeking health care for his disabilities through Medicaid, objected
over Plaintiff having a roof over his head and objected on Plaintiff not being homeless, he violated Canons 1, 2A, 3A
(2) (3) and (4). J.McJoynt’s sarcastic remarks when he made fun of the Plaintiff’s disabilities, objected over Plaintiff
seeking health care for his disabilities through Medicaid, objected over Plaintiff having a roof over his head and
objected on Plaintiff not being homeless were intemperate and prejudicial to the administration of justice thereby
bringing the judicial office into disrepute. Further proceedings before J.McJoynt were not conducted without any
manifestation, by words and conduct, of prejudice based upon race, sex, religion, national origin, disability, age, sexual
orientation or socioeconomic status because J.McJoynt mocked, demeaned, disrespected, condemned the Plaintiff for
availing public benefits and praised Plaintiff’s ex-wife Fathima for having a car, a job, an apartment, etc., and that is
nothing but proceedings conducted with the manifestation of words and conduct with prejudice towards Plaintiff’s
socioeconomic status and disabilities and with a bias towards Plaintiff’s ex-wife Fathima and her attorneys O’Brien
and Wiesman (A462-480). Further, J.McJoynt objected, mocked, demeaned, disrespected the Plaintiff’s availing of
health insurance through Medicaid, and that is nothing but proceedings conducted with the manifestation of words
and conduct with prejudice towards Plaintiff’s socioeconomic status and disabilities (A462-480). Further J.McJoynt
objected, mocked, demeaned, and disrespected the Plaintiff’s seeking of healthcare for his disabilities through
Medicaid and seeking Rental Assistance from DuPage County and that is nothing, but proceedings conducted with
the manifestation of words and conduct with prejudice towards Plaintiff’s socioeconomic status and disabilities
(A462-480). For the foregoing reasons, J.McJoynt violated various canons of the Code of Judicial Conduct as
described in this complaint. J.McJoynt was automatically disqualified, at least from April 12. 2018 due to his prejudice
and hatred against the Plaintiff, for tolerating fraud upon the court from Plaintiff’s ex-wife Fathima and her attorneys
O’Brien and Wiesman and for his own fraud upon the court. A judge may not claim jurisdiction by fiat. All orders or

                                                                                                                               13
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 14 of 558 PageID #:14



judgments issued by a judge in a court of limited jurisdiction must contain the findings of the court showing that the
court has subject-matter jurisdiction, not allegations that the court has jurisdiction. “. . . in a special statutory
proceeding an order must contain the jurisdictional findings prescribed by statute.” In re Jennings, 68 Ill.2d 125, 368
N.E.2d 864 (1977) A judge’s allegation that he has subject-matter jurisdiction is only an allegation. Lombard v. Elmore,
134 Ill.App.3d 898, 480 N.E.2d 1329 (1st Dist. 1985), Hill v. Daily, 28 Ill.App.3d 202, 204, 328 N.E.2d 142 (1975).
The inspection of the record of the case is the controlling factor. If the record of the case does not support subject-
matter jurisdiction, then the judge has acted without subject-matter jurisdiction. “If it could not legally hear the
matter upon the jurisdictional paper presented, it’s finding that it had the power can add nothing to its authority; – it
had no authority to make that finding.” The People v. Brewer, 328 Ill. 472, 483, (1928). Without the specific finding of
jurisdiction by the court in an order or judgment, the order or judgment does not comply with the law and is void.
The finding cannot be merely an unsupported allegation. The law is well-settled that a void order or judgment is void
even before reversal. “Courts are constituted by authority, and they cannot go beyond that power delegated to them.
If they act beyond that authority, and certainly in contravention of it, their judgments and orders are regarded as
nullities. They are not voidable but simply void, and this even prior to reversal.” Vallely v. Northern Fire & Marine Ins.
Co., 254 U.S. 348, 41 S.Ct. 116, (1920). In the instant case J.McJoynt at lease since April 12, 2018, has acted as a judge
without jurisdiction, and at least since April 12, 2018, J.McJoynt has been automatically disqualified due to his
prejudice and hatred towards the Plaintiff and his bias towards Plaintiff’s ex-wife and her attorneys. The
constitutional source of a circuit court’s jurisdiction does not carry with it a license to act in ways inconsistent with
controlling statutory law. In re D.W. (People v. Lisa M.), 214 Ill.2d 289, 827 N.E.2d 466, 480 (Ill. 2005); In re Lawrence
M., 172 Ill. 2d 523, 529, 670 N.E.2d 710, (Ill. 1996), citing In re M.M., 156 Ill. 2d 53, 75, 619 N.E.2d 702, (Ill. 1993)
(Miller, C.J., concurring, joined by Bilandic, J.) A void judgment, order, or decree is one in which the rendering court
lacked subject-matter jurisdiction, lacked personnel jurisdiction, lacked the inherent power or authority to make or
enter or enforce the particular order involved. In re D.W. (People v. Lisa M.), 214 Ill.2d 289, 827 N.E.2d 466, 480 (Ill.
2005); People v. Thompson, 209 Ill.2d 19, 23, 805 N.E.2d 1200, 1203 (Ill. 2004); Sarkissian v. Chicago Board of Education,
201 Ill.2d 95, 103, 776 N.E.2d 195, (Ill. 2002), quoting Barnard v. Michael, 392 Ill. 130, 135, 63 N.E.2d 858 (1945). A
judge should not proceed in any action in which the judge does not have subject-matter jurisdiction since she has no
lawful authority to act. Any acts made without jurisdiction are void, and hence J.McJoynt’s all orders in family court
case at least from April 12, 2018, are void ab initio. On May 30, 2019, the trial court entered an Order in family court
case that Plaintiff should pay maintenance to his ex-wife Fathima in the amount of $339.00 per month and ruled that
the Plaintiff is voluntarily unemployed. First, the Plaintiff was not voluntarily unemployed, and he was unemployed
due to his disabilities. His Application for Social Security Disability was approved four months after the trial in the
family court case on October 22, 2019, retroactively from January 21, 2017. Plaintiff’s Medical Barrier Exemption was
approved by IDHS for work and training activities in his Responsibility and Services Plan pursuant to IDHS Policy
Manual Rule # PM 03-13-02-b: Determination of Medical Barrier (A27-28 and C1498-1499), and the Client

                                                                                                                             14
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 15 of 558 PageID #:15



Assessment Unit at IDHS advised the Plaintiff to apply for SSI because his Medical Barrier is serious, and chronic
and because he has significant functional limitations which are not temporary. All three factors are essential for the
approval of the Medical Barrier by Client Assessment Unit at IDHS. Upon the advice of the Client Assessment Unit
at IDHS, the Plaintiff applied for SSI, and both the Applications for SSDI and SSI were in possession of J.McJoynt.
He conducted an In-Camera Review of the Plaintiff’s Social Security Records. When the Client Assessment Unit at
IDHS determines that the person can do some type of work, their finding will be one of “no medical barrier.” In
contrast, the Plaintiff has received a “Fully Favorable” Medical Barrier Exemption from Client Assessment Unit at
IDHS since December of 2017. The Client Assessment Unit at IDHS decides whether or not the person has a
temporary or chronic medical barrier. The decision is based on medical reports and social data. FCRC staff gathers
medical evidence, use observation, and include other case facts when submitting a request to the Client Assessment
Unit at IDHS for a determination that a barrier exists. A minor ailment or injury, such as a cold, broken finger, or
rash, is not normally serious enough to be a barrier. A licensed physician (including a licensed psychiatrist, osteopath,
or other medical doctor) or licensed or certified psychologist must verify the person’s physical or mental impairment
and its effect on their ability to work or participate in work and training activities. J.McJoynt stated in the oral ruling
on May 13, 2019(A462-480) that he is imputing income of $30,000/year for the Plaintiff because he was voluntarily
unemployed, and he was not able to provide medical and mental health records to the court at trial regarding his
inability to work. The Plaintiff got little over 3 minutes at the trial to put his entire case at trial, to present his 49
Exhibits and some other Exhibits as evidence at trial, to argue his entire case at trial and for his closing statement
which is nothing but denying a fair trial to the Plaintiff. Please find attached the Transcript Request Form in which
the Court Reporter has marked that the Plaintiff started at 3:43 PM and ended at 3:47 PM as (A519). Please see the
excerpt of the trial transcript for the Plaintiff’s closing statement that started at 3:43 PM and ended at 3:47 PM as
(A481-486). At the end of his closing statement (A481-486), the Plaintiff stated, “And I think they are buzzing me,
the Safe Harbor. I need to go”. J.McJoynt and the opposing counsel O’Brien knew that the trial proceedings need to
end before 4:00 PM on May 9, 2019, as the parties’ youngest child was in the care of Safe Harbor in the Courthouse
and J.McJoynt ruled in the morning of the trial that he will rule on this case today and this case will come to an end
today. J.McJoynt had entered an order earlier on May 2, 2019, that the Plaintiff has leave to register his minor son in
Safe Harbor for the trial on May 9, 2019, and he knew that the trial needs to end before 4:00 PM as the Safe Harbor
closes at 4:00 PM and it takes 5 minutes to get to Safe Harbor from the courtroom 3009. Further, at the end of his
closing statement (A481-486), J.McJoynt asked, “Anything else, sir?” and the Plaintiff replied, “Not right now, Your
Honor.” When the Plaintiff stated, “Not right now, Your Honor,” Plaintiff expected J.McJoynt to continue the trial
to another day, but J.McJoynt stated the trial has ended and informed the parties that he will make the oral ruling on
May 13th, 2019 (Transcript of the oral ruling is attached as (A462-480) and which he did. The Plaintiff was not able to
purchase the entire transcript of the trial because he cannot afford it as it costs $1,140.00. Second, imputing $30,000
income per year for the Plaintiff was a punishment for the so-called crimes of Public Benefit’s Fraud and/or Abuse

                                                                                                                              15
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 16 of 558 PageID #:16



and blackmailing which the Plaintiff never committed in the first place, for suing PSLS, O’Brien, and Wiesman and
for getting married to Fathima when she was 17 years old, as the Plaintiff had never earned $30,000 in one year since
2005 when he arrived in the United States. The Plaintiff’s average income since the year of 2005 is $13,736.31. If the
Plaintiff was capable of earning $30,000/year, why he did not earn such an income when he was living with Fathima
until 3rd April 2016 when the Plaintiff’s ex-wife Fathima was arrested, charged and jailed for domestic battery upon
the Plaintiff. It was obligatory upon J.McJoynt to make sure that Plaintiff receives a fair trial as he was appearing Pro
Se. The plaintiff represented himself at this trial, and he is battling hardships on many fronts. The Plaintiff found
himself in this setting, which is governed by a maze of substantive and procedural rules. This maze can be challenging
for even the most tested trial attorneys. It is particularly daunting to Pro Se parties. Of course, it is not by choice that
the Plaintiff was at the trial without the benefit of legal counsel. The Plaintiff’s status as a Pro Se party was forced by
his precarious financial situation. In attempting to be fair and to further the discovery of truth, a court may find itself
explaining rules and procedures and asking questions of the witnesses. In this regard, the court has broad discretion
as to its role in providing a fair trial to both sides pursuant to Oko v. Rogers, 466 N.E.2d 658 (Ill. App. Ct. 1984) and
Pavilion v. Kaferly, 561 N.E.2d 1245, 1252 (Ill. App. Ct. 1990). Generally, a trial Judge should be afforded wide latitude
in his or her conduct of a trial. (Simmons v. City of Chicago (1983), 118 Ill.App.3d 676, 685, 455 N.E.2d 232, 238). In
Plaintiff’s family court case, the Plaintiff not only did not receive a fair trial as he did not receive any of the
protections which were provided to Pavilon and Roger but the Plaintiff was also given little over 3 minutes to present
his entire case at trial, to present his 49 Exhibits and some other Exhibits as evidence at trial, to argue his entire case
at trial and for his closing statement. In contrast, the opposing counsel received 3 hours and 47 minutes to present his
case, for cross-examination, for direct examination, for submitting his evidence, for arguing his case, and for his
closing statement. The Plaintiff was not able to present his entire case at trial, to present his 49 Exhibits and some
other Exhibits as evidence at trial, to argue his entire case at trial and for his closing statement, in little over 3
minutes. In the family court case, the responsibility of a fair trial for the Plaintiff who appeared as Pro Se rested
directly on the trial court Judge as in the case of Oko v. Rogers and Pavilon case, but in the family court case, the
Plaintiff did not receive a fair trial. In fact, J.McJoynt and O’Brien worked like a well-oiled machine throughout this
case and at trial and committed acts prejudicial to the Plaintiff, fraud upon the court, various torts, crimes, and
malicious actions, all to the detriment of the Plaintiff when J.McJoynt worked in concert with O’Brien and denied the
following Petitions and/or Motions for Counsel:
a) On 04/30/2018 (C417-422), Plaintiff filed a Motion for Counsel as a reasonable accommodation pursuant to the
    Americans with Disabilities Act but J.McJouyt denied Plaintiff’s Motion and stated at the hearing on June 11,
    2018 (C582), that he cannot provide counsel to the Plaintiff as a reasonable accommodation as Chief Judge has
    ordered him to deny counsel to the Plaintiff as a reasonable accommodation pursuant to the Americans with
    Disabilities Act and J.McJoynt also stated that Chief Judge’s order is binding upon him. The Plaintiff submitted



                                                                                                                               16
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 17 of 558 PageID #:17



       documentary evidence in support of his Motion that the State of Washington is providing counsel as a reasonable
       accommodation pursuant to the Americans with Disabilities Act, but J.McJoynt refused to budge.
   b) On May 29, 2018 (C513-519), Plaintiff filed a Petition for appointment of counsel in which he requested the
       court as follows:
       1) Enter an Order to Appoint a Pro Bono Attorney pursuant to Illinois Code of Civil Procedures. 735 Ill.
       Comp. Stat. Ann. 5/5-105(g) or in the alternative;
       2) Enter an Order to Appoint a Counsel for the Plaintiff at the Court Costs in the instant case pursuant to this
       Court’s Inherent Powers and Authority or in the alternative;
       3) Enter an Order to Appoint a Counsel for the Plaintiff at the Court Costs in the instant case pursuant to the
       Equal Protection Clause of the Fourteenth Amendment of the United States Constitution or in the alternative;
       4) Enter an Order to Appoint a Counsel for the Plaintiff at the Court Costs in the instant case on par with the
       Plaintiff’s ex-wife in Order of Protection Case # 2016OP434 in DuPage County Circuit Court or on par with the
       Defendant In People v. Wilcoxen, 831 N.E.2d 633, 636 (Ill. App.Ct. 2005);
   Plaintiff’s Petition for Counsel was denied by J.McJoynt on June 11, 2018 (C582), and J.McJoynt in concert with
   O’Brien lied that 735 Ill. Comp. Stat. Ann. 5/5-105(g) only applies to criminal cases, and it does not apply to civil
   cases, whereas the American Bar Association has informed the Plaintiff that 735 Ill. Comp. Stat. Ann. 5/5-105(g)
   applies to all indigent persons whether that is in a criminal case or a civil case and Judge Douglas and Judge Schwartz
   of DuPage County Circuit Court have also ruled that the court has the discretion to appoint counsel for indigent
   litigants pursuant to 735 ILCS 5/5-105 (g) both in civil and criminal cases. Please see the attached document from
   the American Bar Association, which lists (735 ILCS 5/5-105 (g) as a statute in which the court can appoint an
   attorney for indigent persons (A556).
c) Plaintiff filed a Petition for appointment of a Pro Bono Attorney on June 1, 2018 (C526- 527), pursuant to (735 ILCS
   5/5-105 (g) but J.McJoynt lied to the Plaintiff at the hearing on June 11, 2018, that (735 ILCS 5/5-105 (g) applies
   only to criminal cases and it does not apply to civil cases. In fact, 735 ILCS 5/5-105 (g) applies to all indigent persons,
   whether that is in a criminal case or a civil case. American Bar Association has informed the Plaintiff that (735 ILCS
   5/5-105 (g) applies to all indigent persons whether that is in a criminal case or civil case. Please see attached
   document from the American Bar Association, which lists (735 ILCS 5/5-105 (g) as a statute in which the court can
   appoint an attorney for indigent persons on page 22 of (A556).
d) On May 31, 2018 (C523-525), the Plaintiff filed a Petition for appointment of a Counsel pursuant to the Due Process
   Clause of the Fourteenth Amendment, which was denied again by J.McJoynt on June 11, 2018 (C582).
e) On May 7, 2018 (C439-441), the Plaintiff filed a Motion for appointment of a counsel at court costs pursuant to the
   Rehabilitation Act of 1973, Section 504, and that Motion was denied by J.McJoynt on June 11, 2018(C582).




                                                                                                                                 17
                        Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 18 of 558 PageID #:18



  f) On March 19, 2019 (C1353-1383), the Plaintiff filed Petition for Vacating the order granting DuPage Legal
            Assistance Foundation to withdraw as Plaintiff’s attorney pursuant to (735 ILCS 5/2-1401), in which the Plaintiff
            requested the following:
       i.       vacate the Order granting DuPage Legal Assistance Foundation to withdraw as Plaintiff’s attorney pursuant to
                735 ILCS 5/2-1401 and order DuPage Legal Assistance Foundation to assign an attorney from their “Volunteer
                Attorney Program,” for the Plaintiff in the instant case within 24 hours or in the alternative;
      ii.       enter an Order directing DuPage Legal Assistance Foundation to Appoint an attorney from their “Volunteer
                Attorney Program,” for the Plaintiff within 24 hours, on the same grounds as the Court had ordered the
                appointment of an attorney for Respondent Fathima in the Order of Protection Case # 2016OP434 in DuPage
                County.
            On April 23, 2019 (C435-460), J.McJoynt denied the Plaintiff’s 2-1401 Petition and also denied the appointment of an
            attorney for the Plaintiff, on the same grounds as the Court had ordered the appointment of an attorney for
            Plaintiff’s ex-wife Defendant Fathima in the Order of Protection Case # 2016OP434 from DuPage County.
  g) On February 20, 2019, the Plaintiff filed a Motion for Counsel pursuant to (735 ILCS 5/5-105 (g) (C1300) and which
            was denied again by J.McJoynt on May 9, 2019, and J.McJoynt again stated that (735 ILCS 5/5-105 (g) does not allow
            for the court to appoint counsel in civil cases and (735 ILCS 5/5-105 (g) only allows counsel in criminal cases. In fact,
            735 ILCS 5/5-105 (g) applies to all indigent persons whether that is in a criminal case or a civil case. American Bar
            Association has informed the Plaintiff that (735 ILCS 5/5-105 (g) applies to all indigent persons whether that is in a
            criminal case or civil case. Please see the attached document from the American Bar Association, which lists 735
            ILCS 5/5-105 (g) as a statute in which the court can appoint an attorney for indigent persons (A556). Further, it is
            bizarre that the trial court ruled that all marital debt up until the date of separation should be divided 50/50 between
            the parties. Still, none of the marital debt up until the time of separation was allocated to the Plaintiff’s ex-wife
            Defendant Fathima. The evidence of the debt mentioned above was in the 49 Exhibits; the Plaintiff submitted to the
            court with his Trial Memorandum (A524-530). Still, strangely J.McJoynt said there was no evidence of debt prior to
            the separation. Further, the trial court ruled the Lawsuits which the Plaintiff filed after separation as Marital Property,
            but the debt incurred after separation is Non-Marital Property. Marital Property includes debt and assets.
39.         After the hearing for Motion to Reconsider (C1490), J.McJoynt said that Plaintiff’s comment that he is unemployed
            to receive public benefits is disgusting. The Plaintiff never said that he is unemployed to receive public benefits and
            why would Plaintiff come to a hearing and state that he is unemployed to receive public benefits when in fact he has
            filed pleading that he is not voluntarily unemployed as described above. The record is clear in the transcript (A487-
            516), Plaintiff never said that he is not unemployed to receive public benefits and the Plaintiff pled that he is better
            off working because he can still receive public benefits even if his income is above $50,000. The plaintiff clearly stated
            it is a loss for him to be unemployed. When Plaintiff prosecuted to correct J.McJoynt that he did not say that he is
            unemployed to receive public benefits, J.McJoynt berated and stopped the Plaintiff from correcting him and said,

                                                                                                                                          18
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 19 of 558 PageID #:19



      “Excuse me. I’m not inviting comment. Be quiet. And I heard what you said. You are the poster child of
      mismanagement of State of Illinois benefits. For me to consider or excuse Mr. Mohammed from obeying my
      judgment and seeking employment -- well, he doesn’t have to, it’s up to him. I have impunity, but his argument is,
      gee, I’m better off staying on aid, so I’ll make more money -- or I’ll lose money if I get a job, that’s what you said, and
      that comment certainly concerns the Court, obviously”. What kind of a judge is this? A judge who has no respect for
      the people who appear in front of him, a judge who is far removed from realities of life, a judge who has utter
      disregard to the human suffering, a judge who disrespects the Plaintiff and his disabilities in open court, a judge who
      ridicules and makes fun of Plaintiff’s disabilities in the open court, a judge who even has an objection to Plaintiff
      having health insurance and makes fun that Plaintiff has “reasonably” obtained health insurance through Medicaid, a
      judge who has objection over Plaintiff having a roof over his head and objection over the Plaintiff not being
      homeless, a judge entering rulings and orders at his whims and fancies, a judge who disrespects Plaintiff’s
      socioeconomic status and disabilities, a judge who has a prejudice against Plaintiff based on his socioeconomic status,
      gender, religion and disabilities and a judge who commits crimes and violations against the Plaintiff as described in
      this complaint. J.McJoynt should realize that he can also be in the same position as the Plaintiff when he would need
      Medicaid, Public Benefits, and Social Security Disability Benefits, etc. On numerous occasions, in this case, J.McJoynt
      intentionally made the wrong application of laws and facts in favor of Plaintiff’s ex-wife Fathima and her lawyers
      O’Brien and Wiesman, all to the detriment of the Plaintiff. Similar to J.McJoynt’s actions as described above when he
      falsely accused the Plaintiff that he stated in open court that he is unemployed to receive Public Benefits and in turn
      falsely accused the Plaintiff of confessing commission of a crime in open court and did not allowed the Plaintiff to
      correct him, berated and shouted the Plaintiff down, another judge in this DuPage County Circuit Court, Judge
      Kleeman, In the Appellate Court of Illinois Second District, “People v. Parthasarathy Agrawal (No. 13-CF-363) March 31,
      2014”, falsely accused an attorney of making a statement when actually that attorney did not make any such statement
      as accused by Judge Kleeman; the Appellate Court ruled, “We can have no confidence in the integrity of the outcome
      of the hearings in this case in the presence of such hostility on the part of the trial judge.” The case was returned to
      the trial court for a new hearing in front of a different judge, and Judge Kleeman was removed from the case for his
      actions exactly similar to Judge McJoynt in this case. Hence, Judge McJoynt is also automatically disqualified. For the
      foregoing reasons the Plaintiff not only did not receive a fair trial, whatever happened throughout the instant case and
      at the trial against the Plaintiff due to the malicious actions of J.McJoynt in concert with O’Brien and Wiesman was
      the punishment meted out to the Plaintiff by J.McJoynt because of his hatred and prejudice against the Plaintiff’s
      religion, disabilities, gender, socioeconomic status, for the so-called crimes of Public Benefits Fraud and/or Abuse
      and blackmailing which the Plaintiff never committed in the first place, for suing PSLS, O’Brien, and Wiesman and
      for getting married to Fathima when she was 17 years old.
40.   Further the disclosure of the Plaintiff’s SSA Disc which contained his entire medical and mental health records to
      Fathima and O’Brien by J.McJoynt was also a punishment meted out to the Plaintiff by J.McJoynt because of his

                                                                                                                                    19
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 20 of 558 PageID #:20



   hatred and prejudice against the Plaintiff’s religion, disabilities, gender, socioeconomic status, for the so-called crimes
   of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff never committed in the first place, for
   suing PSLS, O’Brien, and Wiesman and for getting married to Fathima when she was 17 years old.
41. J.McJoynt released Plaintiff’s medical and mental health records to his ex-wife Fathima and her attorney O’Brien
   despite a plea from Plaintiff’s ex-wife Fathima that she be provided with the Plaintiff’s medical and mental health
   records only if the Plaintiff’s Motion for Temporary Relief is granted. See (C1157). On the morning of the trial, the
   Plaintiff informed J.McJoynt that he would voluntarily dismiss his Motion for Temporary Relief. He asked J.McJoynt
   to return his Social Security Records Disc, which contained the Plaintiff’s entire medical and mental health records,
   but J.McJoynt said that his medical and mental health records are needed for the trial, and he handed over the
   Plaintiff’s medical and mental health records to O’Brien. The Plaintiff informed J.McJoynt that he should not disclose
   his Social Security Records to his ex-wife Fathima’s counsel, O’Brien, pending an appeal and he also told that he
   would file an appeal, but J.McJont said, “You do whatever you want, I am not going to haggle with you.” Until the
   day of the trial, J.McJoynt had said that if the Plaintiff drops his Motion for Temporary Relief, he will not disclose his
   medical and mental health records to the Plaintiff’s ex-wife Fathima but suddenly on the day of the trial, J.McJoynt
   informed the Plaintiff that his medical and mental health records are needed for the trial. He handed over the
   Plaintiff’s medical and mental health records to O’Brien. See Court Order of May 9, 2019, as (C1454), which shows
   that O’Brien made changes with a pen and added that Plaintiff’s Motion for Temporary Relief is continued for trial.
   Earlier on January 08, 2019, at a hearing for Motion to Compel Interrogatories from the Plaintiff’s ex-wife Fathima
   concerning her mental health records, J.McJoynt denied Plaintiff’s Motion to Compel and said it is reciprocal, the
   Plaintiff will not get Fathima’s mental health records and Fathima will not get Plaintiff’s Social Security Records
   which contained Plaintiff’s medical and mental health records and at that hearing, the Plaintiff also informed
   J.McJoynt that he will drop his Motion for Temporary Relief in exchange for not disclosing his Social Security
   Records to his ex-wife Fathima or to her counsel O’Brien and J.McJoynt said that it is reasonable but he gave time to
   the Plaintiff to think about dropping his Motion for Temporary Relief and the Plaintiff informed J.McJoynt that he is
   dropping his Motion for Temporary Relief in exchange for not disclosing his Social Security Records to his ex-wife
   Fathima or her attorney, O’Brien, on the morning of the trial on May 9, 2019, but J.McJoynt said that his Social
   Security Records which contained his medical and mental health records is now needed for trial and handed it over to
   O’Brien over Plaintiff’s objection as described above. See the court order of January 08, 2019, as (C1049). The
   Plaintiff explained in detail in his Response to Respondent’s Response to Plaintiff’s Motion for Temporary Relief
   (C1202-1256) why his Social Security Records should not be disclosed to the Plaintiff’s ex-wife Fathima or her
   attorney, O’Brien. The Plaintiff incorporates the entire Motion for Temporary Relief (C 1202 1256) by reference as if
   fully set forth herein.
                                      VIOLATIONS OF IMHDDCA (740 ILCS 110/10)



                                                                                                                                 20
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 21 of 558 PageID #:21



42. J.McJoynt disclosed Plaintiff’s Social Security Records to the Plaintiff’s ex-wife Fathima and her attorney, O’Brien, in
   violation of IMHDDCA (740 ILCS 110/10) when the Plaintiff’s ex-wife Fathima did not establish clearly in the trial
   court a “compelling need” for production of the documents or mental health records and there was no trial held on
   the release of Plaintiffs mental health records to the Plaintiff’s ex-wife Fathima or her attorney, O’Brien, as described
   above and as described in (C1202-1256). The trial court did not determine that satisfactory evidence that might exist
   in the instant case before releasing the Plaintiff’s mental health records in violation of IMHDDCA (740 ILCS
   110/10) as described above and as described in (C1202-1256). Further after obtaining Plaintiff’s mental health
   records, O’Brien, Wiesman, and the Plaintiff’s ex-wife, Fathima has disclosed Plaintiffs mental health records to the
   general public who were not entitled to the disclosure of Plaintiff’s mental health records in violation of IMHDDCA
   (740 ILCS 110/10), which has caused immense harm and injury to the Plaintiff as the Plaintiff is very skeptical and
   afraid in receiving mental health treatment due to the fear that his mental health records will be further disclosed to
   the Plaintiff’s ex-wife Fathima and her attorneys, O’Brien and Wiesman, and in turn, they will reveal Plaintiff’s mental
   health records to the general public. IMHDDCA provides strong reasons for maintaining confidentiality in mental
   health records. Presumably, the patient in psychotherapeutic treatment reveals the most private and secret aspects of
   his mind and soul. To casually allow public disclosure of such information would desecrate any notion of an
   individual’s right to privacy. At the same time, confidentiality is essential to the treatment process itself, which can be
   truly effective only when there is complete candor and revelation by the patient. Finally, privacy provides proper
   assurances and inducement for persons who need treatment to seek it.
43. Further J.McJoynt disclosed the Plaintiff’s mental health records to the Plaintiff’s ex-wife Fathima and her attorney
   O’Brien without the knowledge, consent, and permission of the Plaintiff’s therapist in violation of IMHDDCA (740
   ILCS 110/10). To this day, the Plaintiff’s therapists do not know that the Plaintiff’s mental health records have been
   disclosed to the Plaintiff’s ex-wife and her attorneys. Further, J.McJoynt has disclosed the therapist’s notes from the
   Plaintiff’s mental health records without the consent or knowledge of Plaintiff’s therapist in violation of Subsection
   (b) of Section 3 of the IMHDDCA (740 ILCS 110/3). Further Blanket disclosure of mental health records are not
   valid pursuant to Subsection (c) of Section 5 of the IMHDDCA (740 ILCS 110/5), and J.McJoynt made Blanket
   disclosure of unspecified information from Plaintiff’s mental health records in violation of Subsection (c) of Section 5
   of the IMHDDCA (740 ILCS 110/5). J.McJoynt also denied the Plaintiff, right to interlocutory appeal in violation of
   Subsection (a) (12) (b) of (740 ILCS 110/10) when he informed the Plaintiff on the morning of the trial on May 9,
   2019, that, “you can do whatever you like, I am not going to haggle with you” upon Plaintiff’s representation in open
   court that he will file an interlocutory appeal and J.McJoynt handed over Plaintiff’s Social Security Records to
   O’Brien. Subsection (a) (12)(b) of (740 ILCS 110/10) states, “Any order to disclose or to not disclose shall be
   considered a final order for purposes of appeal and shall be subject to interlocutory appeal.” It is not as if J.McJoynt
   is not well versed with IMHDDCA (740 ILCS 110/10), he might have litigated many cases involving IMHDDCA
   (740 ILCS 110/10) in his time as a lawyer, and one such case is In Re Marriage Of Kerman 624 N.E.2d 870 (1993) and

                                                                                                                                 21
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 22 of 558 PageID #:22



J.McJoynt represented the Respondent-Appellee in a matter concerning IMHDDCA (740 ILCS 110/10). See (A559-
561). Not only J.McJoynt, O’Brien, and Wiesman violated IMHDDCA, but they worked in concert to deceive the
Plaintiff and committed fraud upon the court as follows:
“On January 08, 2019, J.McJoynt had stated in open court that he would return the Plaintiff’s Social Security Records
which contains his entire medical and mental health records back to the Plaintiff and that he will not release the
Plaintiff’s Social Security Records to the Plaintiff’s ex-wife Fathima or her attorneys O’Brien and Wiesman if the
Plaintiff voluntarily withdraws his pending Motion for Temporary Relief filed December 11, 2018. Plaintiff agreed
with J.McJoynt in open court on January 08, 2019, that he will dismiss his Motion for Temporary Relief filed
December 11, 2018, in exchange for the return of his Social Security Records back to him without disclosing to the
Plaintiff’s ex-wife Fathima and/or to her attorneys O’Brien and Wiesman but J.McJoynt stated he would give some
time to the Plaintiff to think on whether he wants to dismiss his Motion for Temporary Relief filed December 11,
2018, and he will address that matter at the next court date. On the morning of the trial on May 9, 2019, the Plaintiff
informed J.McJoynt in open court that he will dismiss his Motion for Temporary Relief filed December 11, 2018, in
exchange for the return of his Social Security Records back to him without disclosing to the Plaintiff’s ex-wife
Fathima and/or to her attorneys O’Brien and Wiesman but J.McJoynt refused to give the Social Security Records
back to the Plaintiff and released the Plaintiff’s Social Security Records over the Plaintiff’s objection to O’Brien, the
Plaintiff’s ex-wife’s attorney. On January 8, 2019, J.McJoynt in concert with O’Brien and Wiesman deceived the
Plaintiff that he will give back the Plaintiff’s medical and mental health records if the Plaintiff dismisses his Motion
for Temporary Relief filed December 11, 2018, and J.McJoynt gave time to the Plaintiff until the day of the trial to
decide whether he will dismiss his Motion for Temporary Relief filed December 11, 2018, and induced the Plaintiff to
think that he will get his medical and mental health records back without disclosing it to Plaintiff’s ex-wife Fathima
and/or to her attorneys O’Brien and Wiesman, in order to not allow the Plaintiff the time to file an interlocutory
appeal and denied the Plaintiff the right to file an interlocutory appeal as described above. If J.McJoynt had not
deceived and induced the Plaintiff that he will return his medical and mental health records without disclosing it to
Plaintiff’s ex-wife Defendant Fathima and/or to her attorneys O’Brien and Wiesman the Plaintiff would have been
able to file his interlocutory appeal on January 8, 2019. If J.McJoynt had informed the Plaintiff on January 8, 2019,
that his medical and mental health records will be released to the Plaintiff’s ex-wife Fathima and her attorney O’Brien
regardless of whether the Plaintiff dismisses his Motion for Temporary Relief filed December 11, 2018, the Plaintiff
would have been in a position to file an interlocutory appeal, and he would have file interlocutory appeal as a matter
of right on January 8, 2019. J.McJoynt and the Plaintiff’s ex-wife’s attorneys, O’Brien and Wiesman worked in concert
to deceive and induce the Plaintiff in thinking that J.McJoynt will not disclose Plaintiff’s medical and mental health
records to Plaintiff’s ex-wife Fathima and her attorneys O’Brien and Wiesman and committed fraud upon the
Plaintiff and upon the court in order to deprive the Plaintiff his Social Security Records so that he is not able to
present the Social Security Records as evidence at trial and then ruled that the Plaintiff did not submit any medical or

                                                                                                                            22
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 23 of 558 PageID #:23



   mental health records as evidence of his inability to work. The manner in which J.McJoynt in concert with O’Brien
   and Wiesman deceived and induced the Plaintiff in thinking that J.McJoynt will not disclose Plaintiff’s medical and
   mental health records to Plaintiff’s ex-wife Fathima and/or to her attorneys, O’Brien and Wiesman if the Plaintiff
   dismisses his Motion for Temporary Relief filed December 11, 2018, makes it crystal clear that J.McJoynt had ex parte
   communications with O’Brien and/or Wiesman to plan the entire scheme to keep the Plaintiff in the dark until the day
   of the trial on May 9, 2019, concerning the disclosure of his medical and mental health records to Plaintiff’s ex-wife
   Fathima and/or to her attorneys, O’Brien and Wiesman in order to stop the Plaintiff from filing an interlocutory
   appeal and deceived and induced the Plaintiff in believing that J.McJoynt will not disclose Plaintiff’s medical and
   mental health records to Plaintiff’s ex-wife Fathima and her attorneys, O’Brien and Wiesman. It would be fair to
   allege that J.McJoynt had ex parte communications with O’Brien and Wiesman on more than one occasion to plan the
   commission of acts as described in this complaint. It is also fair to allege that J.McJoynt personally met with O’Brien
   and/or Wiesman in order to plan the commission of acts as described in this complaint.
             TITLE II OF THE ADA AND THE REHABILITATION ACT OF 1973, SECTION 504
44. From April 2018 through to the present date, the Plaintiff requested the appointment of counsel as a reasonable
   accommodation pursuant to Title II of the ADA and the Rehabilitation Act of 1973 from the State of Illinois,
   J.McJoynt, J.Guerin and Armstrong on numerous occasions. Still, he was denied the counsel as a reasonable
   accommodation by the State of Illinois, J.McJoynt, J.Guerin, and Armstrong.
45. First J.Guerin while denying the reasonable accommodation stated, “The 18th Judicial Circuit Court does not provide
   attorneys to other civil litigants, and this request would require the court to offer an additional service not provided
   for individuals without disabilities, which would be an undue burden and a fundamental alteration of the court’s
   programs”.
46. Next, when the Plaintiff filed a grievance, this time around, J.Guerin stated, “However, the ADA does not require
   courts to provide additional services for individuals with disabilities that are not otherwise provided for individuals
   without disabilities. Illinois courts have explicitly found that they have no duty to appoint counsel to litigants in
   noncriminal matters. For instance, the court deciding Brewer v. Peters stated, “[a] court has no duty to appoint counsel
   in a civil action. “The Illinois Supreme Court, when deciding Doherty v. Caisley, came to the same conclusion.
   Therefore, it is indisputable that nondisabled persons do not have any right to court-appointed counsel in a civil
   matter such as yours. Because the ADA focuses on placing people with disabilities on equal footing with those
   without disabilities, we correctly denied your request. Otherwise, we would have placed you on superior footing over
   other civil litigants by giving you an advantage that is unquestionably unavailable to nondisabled persons”.
47. The Plaintiff requested that he be provided transcripts at court costs and he be allowed to appear by phone at court
   appearances in his family court case # 16-D-1115 pursuant to the Title II of ADA, and the Rehabilitation Act of
   1973, Section 504 and those requests were also denied by the State of Illinois, J.McJoynt, J.Guerin, and Armstrong in
   retaliation. In contrast, people with no disabilities are being provided with transcripts at court costs by the DuPage

                                                                                                                              23
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 24 of 558 PageID #:24



   County Circuit Court, and several judges are allowing even litigants with no disabilities to appear by phone in DuPage
   County Circuit Court. Court Reporter of the DuPage County Circuit Court has informed the Plaintiff that the court
   has provided transcripts at court costs to other litigants in civil cases.
48. On numerous occasions, the Plaintiff advised the State of Illinois, J.McJoynt, J.Guerin, and Armstrong that he had
   physical and mental disabilities and requested accommodations under the ADA Title II and the Rehabilitation Act of
   1973, Section 504, including assistance of appointed counsel orally and through verified Pleadings but on all
   occasions, the State of Illinois, J.McJoynt, J.Guerin, and Armstrong denied the Plaintiff’s request for appointed
   counsel.
49. On numerous occasions, the Plaintiff informed the State of Illinois, J.McJoynt, J.Guerin, and Armstrong that he
   suffers from physical and mental disabilities that rendered him incapable of representing himself and asked the State
   of Illinois, J.McJoynt, J.Guerin and Armstrong to appoint a counsel to represent him but the State of Illinois,
   J.McJoynt, J.Guerin, and Armstrong ignored Plaintiff’s requests and continued to exploit his fears and disabilities and
   as a result of State of Illinois, J.McJoynt, J.Guerin and Armstrong’s exploitation the Plaintiff was terrified, had panic
   attacks and felt horrible physical pain and emotional suffering.
50. State of Illinois, J.McJoynt, J.Guerin, and Armstrong intentionally inflicted such pain and suffering upon the Plaintiff.
   Such pain and suffering upon the Plaintiff were inflicted as a punishment due to the State of Illinois, J.McJoynt,
   J.Guerin and Armstrong’s prejudice against the Plaintiff and due to their bias towards the lawyers (PSLS, O’ Brien
   and Wiesman) of the Plaintiff’s ex-wife Fathima and for other reasons as described in this complaint. Due to the pain
   and suffering inflicted upon the Plaintiff by the State of Illinois, J.McJoynt, J.Guerin, and Armstrong, the Plaintiff
   suffered panic attacks, depersonalization, and derealization, culminating in Plaintiff’s brain being severely traumatized,
   which resulted in in the disabling conditions.
51. Every time Plaintiff thought of hearing in front of J.McJoynt, it triggered his disabling symptoms inducing panic
   attacks, suffocation, dissociation, depersonalization, subsequently, major depression episodes and various other
   confidential disabling conditions. The Plaintiff is currently taking 15 different medications as a result of injuries
   caused to him by the Defendants in this case, as described in this complaint.
52. The trauma caused to the Plaintiff’s brain by the Defendants has resulted in the dissociation of neurotransmission
   between his brain areas and his inability to recall memories related to his divorce case, inability to concentrate during
   legal processes and other stressful events, inability to understand the process and analyze information related to his
   family court case.
53. Despite having in their possession, the Plaintiff’s complete medical and mental health records since July of 2018,
   State of Illinois, J.McJoynt, J.Guerin, and Armstrong in concert with PSLS, O’Brien, and Wiesman denied Plaintiff’s
   requests for appointed counsel. State of Illinois, J.McJoynt, J.Guerin, and Armstrong in concert with PSLS, O’Brien,
   and Wiesman insisted on continuing to discriminate against Plaintiff, abuse, and torture him, intentionally causing
   him further severe pain and suffering, damage to Plaintiff’s brain, his humiliation, and embarrassment.

                                                                                                                                24
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 25 of 558 PageID #:25



54. Because Plaintiff was forced to represent himself despite his numerous requests for appointment of counsel pursuant
   to 735 ILCS 5/5-105(g) or appointment of counsel as a reasonable accommodation pursuant to Title II of the ADA
   and/or Rehabilitation Act of 1973, Section 504, as an indigent and qualified litigant with physical and mental
   disabilities in litigation, in which the opposing party was represented by two or three experienced attorneys and in
   which Plaintiff’s fundamental rights to basic human needs were at stake, he suffered the loss of maintenance and
   child support, maintenance in the amount of $339.00 per month to be paid to Fathima by the Plaintiff, the loss of all
   of his material assets, the loss of all the marital property, the loss of his ex-wife’s share in the marital debt, a ruined
   credit, loss of 550 grams of 24-carat gold jewelry, enormous pain and sufferings and brain trauma that resulted in
   severe physical and mental disabilities which have rendered him permanently disabled on October 22, 2019,
   retroactively as of January 21, 2017, which has, in turn, has prevented him from working in his profession and
   earning a living for many years. J.McJoynt entered rulings in Plaintiff’s family court case # 16-D-1115 which resulted
   in maintenance to Fathima in the amount of $339.00 per month to be paid by the Plaintiff, the loss of maintenance
   and child support for the Plaintiff, the loss of Plaintiff’s all material assets, the loss of Plaintiff’s all marital property,
   the loss of Plaintiff’s ex-wife Fathima’s share in the marital debt, a ruined credit, the loss of 550 grams of 24-carat
   gold jewelry, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
   which have rendered him permanently disabled on October 22, 2019, retroactively as of January 21, 2017, which has,
   in turn, has prevented him from working in his profession and earning a living for many years; as a punishment upon
   the Plaintiff for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing, for suing PSLS,
   O’Brien, and Wiesman, for getting married to Fathima when she was 17 years old and due to J.McJoynt’s hatred and
   prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status. Moreover, not only Plaintiff
   was intentionally denied legal counsel as accommodation by the State of Illinois, J.McJoynt, J.Guerin and Armstrong
   in concert with PSLS, O’Brien, and Wiesman, J.McJoynt condemned and ruled that the Plaintiff is disgusting,
   disingenuous, voluntarily unemployed, blackmailer, abuser, criminal, abuser of public benefits, a poster child of the
   crime of Public Benefits Fraud and/or Abuse as described above.
55. The United States Courts decided, “It is a self-evident truth that a cognitively disabled person CANNOT provide “a
   reasoned argument and discussion of legal authority with appropriate citation to the appellate record.” It takes three
   years of law school, passing the California Bar Exam, and several years of experience with appeals for a person
   WITHOUT physical and mental disabilities to be able to write a reasoned legal argument and discussion of legal
   authority with appropriate citation to the appellate record. Moreover, it is well established among lawyers and judges
   that even an experienced lawyer is a huge disadvantage when representing himself. “A lawyer who represents himself
   has a fool for a client” is not just a joke, but an official opinion of the Supreme Court of the United States in Kay v.
   Ehder, 499 U.S. 432 (1991) at p. 437430:
                   “Even a skilled lawyer who represents himself is at a disadvantage in contested
                   litigation. Ethical considerations may make it inappropriate for him to appear as a

                                                                                                                                     25
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 26 of 558 PageID #:26



                    witness. He is deprived of the judgment of an independent third party in framing the
                    theory of the case, evaluating alternative methods of presenting the evidence, cross-
                    examining hostile witnesses, formulating legal arguments and in making sure that
                    reason rather than emotions, dictates the proper tactical response to unforeseen
                    developments in the courtroom The adage that “a lawyer who represents himself
                    has a fool for a client’ is the product of years of experience by seasoned litigators.”
56. In the present case, the Plaintiff was denied access to courts when he was denied the assistance of counsel pursuant
    to 735 ILCS 5/5-105(g) and as a reasonable accommodation pursuant to Title II of the ADA and/or the
    Rehabilitation Act of 1973, Section 504.
57. Additionally, the decision of the United States Courts specifically states:
    “The opportunity to be heard must be tailored to the capacities and circumstances of those who are to be heard,” and
    when “a party exhibits a limited ability to understand a proceeding affecting her rights, the court must undertake even
    more strenuous effort to explain the process. (Nielson v. Colgate Palmolive, 199 F.3d 642 (2d Cir. 1999)). (emphasis
    added).
58. In Tennessee v. Lane, 541 U.S. 509 (2004), the Supreme Court of the United States held that the ADA applies to state
    courts and that, moreover, “Cases such as Boddie, Griffin v. Illinois, 351 U.S 12, and Gideon v. Wainwright, 372 U.S. 335,
    make clear that ordinary considerations of cost and convenience alone cannot justify State’s failure to provide
    individuals with a meaningful right of access to courts. Judged against the backdrop of Title II’s affirmative obligation
    to accommodate is a reasonable prophylactic measure, reasonably targeted to a legitimate end.” (emphasis added).
59. In February of 2009, a special study called “The Impact of Legal Aid Services on Economic Activity in Texas” was
    published. This study affirmatively showed that $1.00 spent on legal aid generates $7.42 overall gain to the economy:
    http://www.texasatf org/FINAL%2OEcon%2Olmpact%2OStudy%2002-12-09.pdf.
60. In 2008-2010, Justice Earl Johnson, Jr. (ret.), the former Justice of the California Court of Appeal and the Chair of
    the Shriver Civil Counsel Act Implementation Committee has been quoted by the National Coalition for a Civil Right
    to Counsel on its website at:http://www.civilrighttocounsel.org as saying that “Poor people have access to American
    courts in the same sense that Christians thrown to lions had access to the Coliseum.”
61. It is self-evident that justice must be based on truth. Whatever is not based on truth is an injustice. If the truth is
    ignored simply because it is not presented in a specific way and by a lawyer, justice automatically turns into injustice.
    In the adversary system of justice, a lawsuit is a complex competition with numerous rules, tactics, and strategies. In
    the adversary system, a layman, especially the one with physical and mental disabilities, has practically no chance in
    winning against an experienced attorney because the truth is ignored by the courts unless it is presented in a specific
    way in compliance with the evidence code and other rules. An experienced attorney will always object on different
    grounds to the evidence proving the truth if such evidence is presented by a self-represented party, especially a self-
    represented party with physical and mental disabilities; or will urge the court to ignore the facts in the self-represented

                                                                                                                                  26
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 27 of 558 PageID #:27



   party’s pleadings or testimony due to non-compliance with the court. Then an experienced attorney will argue that a
   self-represented party “waived” all his/her arguments because there would be no “facts” to support them. Forcing a
   layman to represent himself going against an experienced lawyer is analogous to forcing a person, who has never in
   his life played the piano, to compete in playing Mozart’s piano sonatas with a professional pianist. As a person who
   has never played a piano would never be able to follow all tempo and score instruction and play Mozart well, so a
   self-represented person that too physical and mentally disabled, who is emotionally involved and legally inexperienced
   would never be able to comply with all legal requirements and effectively represent himself/herself going against an
   experienced attorney.
62. The denial of an indigent physically and mentally disabled litigants request for accommodation, such as representation
   by appointed legal counsel pursuant to 735 ILCS 5/5-105(g) and pursuant to the Title II of the ADA and or the
   Rehabilitation Act of 1973, Section 504 effectively denies that indigent physically and mentally disabled litigant
   his/her constitutional right to due process of law. The United States Supreme Court held in Tennessee v. Lane, 541 U.S.
   509 (2004) that the ADA Title II applies to state courts. The California Supreme Court in Kenneth Munson v. Del Taco,
   Inc., (2009) 46 Cal. 4th 661, stated:
                    “A Plaintiff who establishes a violation of the ADA, therefore, need not prove
                    intentional discrimination to obtain damages under section 52 [of the California
                    Civil Code]”. In other words, the entities, including the California courts and courts
                    of every other State, including the State of Illinois, should be PROACTIVE in
                    eliminating the discrimination against people with disabilities. The right to
                    representation by legal counsel sought by the Plaintiff in this complaint was
                    established in the State of Washington on July 7, 2007, when the Washington
                    Supreme Court adopted a New General Rule 33, which includes representation by
                    counsel” as “accommodation” for parties with disabilities. As stated in General Rule
                    33 (a)(1)(C):”... as to otherwise unrepresented parties to the proceedings,
                    representation by counsel, as appropriate or necessary to making each service,
                    program, or activity, when viewed in its entirety, readily accessible to and usable by a
                    qualified person with a disability”.
63. The States can be sued for violations of and discrimination under ADA Title II, 42 U SC. 12131 et seq”. As it applies
   to the class of cases implicating the fundamental right of access to the courts, Title II constitutes a valid exercise of
   Congress’ authority under Section 5 of the Fourteenth Amendment to enforce that Amendment’s substantive
   guarantees.” (Tennessee v. Lane, 541 U. S 509 (2004), at p. 510). Under the ADA Title II, the Defendants, such as trial
   judges and ADA administrators can be sued in their official capacities, as an alternative method of suing the entity for
   which they are representative. (Hafer v. Melo, 502, U.S. 21, 112.S. Ct.358. 116.L, Ed.2d 301 (1991); Gorman v. Bartch,
   152 F.3d 907, 916 (80 Cir. 1998).)

                                                                                                                               27
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 28 of 558 PageID #:28



64. State judges do not enjoy absolute immunity for acts that are administrative rather than judicial in nature, such as
    providing accommodations for parties with disabilities under the ADA Title II. The United States Supreme Court has
    held that judges can be held liable for damages in suits where actions which are administrative in nature are
    challenged. (Forrester v White, 484 U.S. 219, 224-225 (1988); Cameroon v Seitz, 38F. 2d 264, 271 (6th Cir. 1994); Morrison
    v. Lipscomb, 877 F 2d 463 (6th Cir. 1989).)
65. In light of the above, it is the inevitable conclusion that Plaintiff a self-represented indigent, physically and mentally
    disabled party in civil litigation affecting basic human needs have been unlawfully denied his fundamental civil rights
    to access justice and to due process by the State of Illinois, J.McJoynt, J.Guerin, Armstrong, Kimberly and J.Douglas
    in concert with PSLS, O’Brien, and Wiesman. Moreover, in light of the above, it is the inevitable conclusion that
    providing public free legal counsel to indigent, physically and mentally disabled litigants in civil litigation, in which
    such litigants’ fundamental rights to the basic human needs are at stake, DOES NOT create an undue financial
    burden and /or administrative burden on the State courts, and DOES NOT fundamentally alter the nature of court
    services. Consequently, the State of Illinois, J.McJoynt, J.Guerin, Armstrong and Kimberly in concert with PSLS,
    O’Brien, and Wiesman has been knowingly violating several Federal and State laws, including but not limited to the
    Title II of Americans with Disabilities Act, the Rehabilitation Act of 1973, Section 504, the Fourth, the Fifth, the
    Thirteenth, and the Fourteenth Amendment of the United States Constitution as described in this complaint, by
    NOT providing reasonable and necessary accommodations, including, but not limited to, free legal counsel, to
    indigent, physically and mentally disabled litigants such as this Plaintiff. Thus, the Plaintiff was denied the right to
    counsel in violation of Title II of the ADA, the Rehabilitation Act of 1973, Section 504, and 735 ILCS 5/5-105(g).
66. Further, the Defendants are denying counsel as a reasonable accommodation to people with disabilities pursuant to
    Title II of the ADA, the Rehabilitation Act of 1973, Section 504, 735 ILCS 5/5-105(g) and also in violation of the
    Administrative Order # 12-31 entered by former Chief Judge John T. Elsner of Defendant DuPage County Circuit
    Court in compliance with Illinois Supreme Court’s policy and which states, “The Circuit Court may also provide any
    other reasonable accommodation necessary to permit a person with impairments or disabilities to fully and equally
    participate in or to observe Circuit Court programs.”
      JUDICIAL IMMUNITY, QUALIFIED IMMUNITY, SOVEREIGN IMMUNITY AND ROOKER-
                                                        FELDMAN
67. The Plaintiffs’ claims arise from what may be the worst judicial scandal in American history. Spearheaded by
    J.McJoynt, the disgraced DuPage County Circuit Court Judge and his buddies, J.Guerin, J.Douglas, Armstrong,
    O’Brien, and Wiesman this scandal involves a complex web of common law fraud and fraud upon the court,
    fundamental abuses of the public trust, and the systematic violation of the Plaintiff’s most fundamental constitutional
    rights, the intentional commission of crimes including but not limited to violations of IMHDDCA (740 ILCS 110/2),
    Disorderly Conduct(720 ILCS 5/26-1), Hate Crimes Act of Illinois (720 ILCS 5/12-7.1), Forced Labor, Slavery,
    Involuntary Servitude, violations of RICO, etc. and torts against the Plaintiff, intentional infliction of physical and

                                                                                                                                 28
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 29 of 558 PageID #:29



mental injuries against the Plaintiff by J.McJoynt in concert with O’Brien and Wiesman over a period of more than
two years with prejudice toward Plaintiff’s religion, gender, disabilities, socioeconomic status etc. Hardly a one-time,
isolated case of government corruption, this scandal is uniquely distinguished by its duration and magnitude, and,
most reprehensible of all, the fact that its victim (the Plaintiff) was the most vulnerable member of our society – a
person with numerous disabilities and the Plaintiff was declared a permanently disabled person by the Social Security
Administration on October 22, 2019, retroactively from January 21, 2017, due to the injuries caused by the
Defendants as described in this complaint. In their unlawful and self-dealing pursuit of common law fraud and fraud
upon the court, fundamental abuses of the public trust, and the systematic violation of the Plaintiff’s most
fundamental constitutional rights, the intentional commission of crimes and torts against the Plaintiff, intentional
infliction of physical and mental injuries against the Plaintiff over a period of more than two years, J.McJoynt, and his
buddies, O’Brien and Wiesman profoundly undermined core principles of our judicial system. J.McJoynt now has the
temerity to contend that his egregious conduct is fully shielded by absolute judicial immunity in his Motion to
Dismiss in case # 19-L-620 in Kane County Circuit Court. He asks that the complaint against him be dismissed in its
entirety and that his victim (the Plaintiff) be denied compensation from him for the serious injuries he suffered.
Judicial immunity to J.McJoynt must be denied for three reasons. First, J.McJoynt cannot benefit from judicial
immunity because the acts he committed against the Plaintiff as described in this complaint arise from the matters
upon which he neither had personal jurisdiction upon the Plaintiff nor he had any subject matter jurisdiction.
J.McJoynt has no personal jurisdiction to prosecute the Plaintiff for the crimes of blackmailing and for the Public
Benefits Fraud and/Abuse. The Illinois Department of Human Services (IDHS) has personal jurisdiction over the
Plaintiff and subject matter jurisdiction to prosecute the Plaintiff for Public Benefits Fraud and/or Abuse. IDHS may
decide that a recipient of public benefits did violate the rules of the Supplemental Nutrition Assistance Program
(SNAP) and that he/she did it on purpose. This is called an “intentional program violation” (IPV). IDHS will decide
this if the recipient of public benefits was overpaid in SNAP benefits because:
a) The recipient of the public benefits lied or did not tell the whole truth to IDHS;
b) The recipient of the public benefits did not give IDHS all of the facts about his/her case;
c) The recipient of the public benefits used food stamps in a way that is not allowed under food stamp rules, like
   selling food stamps for cash.
For example, if IDHS thinks that the recipient of public benefits did not tell them about a change in how much
money he/she makes on purpose, this is an Intentional Program Violations (IPV). If a recipient of public benefits
charged with an IPV, recipient of public benefits will have to pay IDHS back for the extra food stamps the recipient
of public benefits was given. Even after the recipient of public benefits pays IDHS back, he/she could also be in
trouble for lying, and he/she might not be able to get food stamps for as long as ten years. What punishments can the
recipient of public benefits face for an IPV? IDHS will take the recipient of public benefits off of the food stamp
program as a penalty. Only the person who actually committed the IPV will stop getting food stamps. The rest of the

                                                                                                                            29
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 30 of 558 PageID #:30



food stamp household will still get food stamps. How long the suspension of the recipients of public benefits last will
depend on how many times he/she has intentionally violated the food stamps program, and the suspension of the
recipients of public benefits will occur as follows:
    a) 1st IPV: 12 months;
    b) 2nd IPV: 24 months;
    c)        3rd IPV: the recipient of public benefits will never be allowed to get food stamps again
    d) Sometimes there are bigger penalties, even if this is your 1st IPV. For example:
         1) Trading food stamps for a controlled substance (drugs or alcohol): the recipient of public benefits will not
               be allowed to get food stamps for 24 months;
         2)     Trading food stamps for guns, ammunition, or explosives: the recipient of public benefits will never be
               allowed to get food stamps again;
         3) Selling food stamps in the amount of $500 or more: the recipient of public benefits will never be allowed to
               get food stamps again; and
         4) Getting more than one food stamp allotment at a time: the recipient of public benefits will not be allowed
               to get food stamps for ten years.

Once the administrative proceedings for Public Benefits Fraud and/or Abuse are exhausted in front of an
Administrative Law Judge, if the IDHS thinks that they should prosecute the recipient of public benefits who
committed Public Benefits Fraud and/or Abuse, IDHS will proceed to prosecute the Public Benefits Fraud and/or
Abuse pursuant to the following statutes:

Illinois Criminal Code of 1961 - Article 17
Sec. 17-6. State Benefits Fraud.
(720 ILCS 5/17-6)
(a) Any person who obtains or attempts to obtain money or benefits from the State of Illinois, from any political
subdivision thereof, or from any program funded or administered in whole or in part by the State of Illinois or any
political subdivision thereof through the knowing use of false identification documents or through the knowing
misrepresentation of his age, place of residence, number of dependents, marital or family status, employment status,
financial status, or any other material fact upon which his eligibility for or degree of participation in any benefits
program might be based, is guilty of State benefits fraud.
(b) Notwithstanding any provision of State law to the contrary, every application or other document submitted to an
agency or department of the State of Illinois or any political subdivision thereof to establish or determine eligibility
for money or benefits from the State of Illinois or from any political subdivision thereof, or from any program
funded or administered in whole or in part by the State of Illinois or any political subdivision thereof, shall be made
available upon request to any law enforcement agency for use in the investigation or prosecution of State benefits


                                                                                                                           30
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 31 of 558 PageID #:31



fraud or for use in the investigation or prosecution of any other crime arising out of the same transaction or
occurrence. Except as otherwise permitted by law, information disclosed pursuant to this subsection shall be used
and disclosed only for the purposes provided herein. The provisions of this Section shall be operative only to the
extent that they do not conflict with any federal law or regulation governing federal grants to this State.
(c) Any employee of the State of Illinois or any agency or political subdivision thereof may seize as evidence any false
or fraudulent document presented to him in connection with an application for or receipt of money or benefits from
the State of Illinois, from any political subdivision thereof, or from any program funded or administered in whole or
in part by the State of Illinois or any political subdivision thereof.
(d) (1) State benefits fraud is a Class 4 felony except when more than $300 is obtained, in which case State benefits
fraud is a Class 3 felony. (2) State benefits fraud is a Class 3 felony when $300 or less is obtained and a Class 2 felony
when more than $300 is obtained if a person knowingly misrepresents oneself as a veteran or as a dependent of a
veteran with the intent of obtaining benefits or privileges provided by the State or its political subdivisions to veterans
or their dependents. For the purposes of this paragraph (2), benefits and privileges include, but are not limited to,
those benefits and privileges available under the Veterans’ Employment Act, the Viet Nam Veterans Compensation
Act, the Prisoner of War Bonus Act, the War Bonus Extension Act, the Military Veterans Assistance Act, the
Veterans’ Employment Representative Act, the Veterans Preference Act, the Service Member’s Employment Tenure
Act, the Disabled Veterans Housing Act, the Under Age Veterans Benefits Act, the Survivors Compensation Act, the
Children of Deceased Veterans Act, the Veterans Burial Places Act, the Higher Education Student Assistance Act, or
any other loans, assistance in employment, monetary payments, or tax exemptions offered by the State or its political
subdivisions for veterans or their dependents. (Source: P.A. 94-486, eff. 1-1-06.)
Sec. 17-7. Promotion of pyramid sales schemes.
(720 ILCS 5/17-7)
(a) The term "pyramid sales scheme" means any plan or operation whereby a person, in exchange for money or other
thing of value, acquires the opportunity to receive a benefit or thing of value, which is primarily based upon the
inducement of additional persons, by himself or others, regardless of number, to participate in the same plan or
operation and is not primarily contingent on the volume or quantity of goods, services, or other property sold or
distributed or to be sold or distributed to persons for purposes of resale to consumers. For purposes of this
subsection, "money or other thing of value" shall not include payments made for sales demonstration equipment and
materials furnished on a nonprofit basis for use in making sales and not for resale.
(b) Any person who knowingly sells offers to sell, or attempts to sell the right to participate in a pyramid sales scheme
commits a Class A misdemeanor. (Source: P.A. 83-808.)
Sec. 17-8. Health Care Benefits Fraud.
(720 ILCS 5/17-8)



                                                                                                                              31
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 32 of 558 PageID #:32



(a) A person commits health care benefits fraud if he or she with the intent to defraud or deceive any provider, other
than a governmental unit or agency, obtains or attempts to obtain health care benefits.
(b) Health care benefits fraud is a Class A misdemeanor. (Source: P.A. 84-418.)
Sec. 17-9. Public Aid Wire fraud.
(720 ILCS 5/17-9)
(a) Whoever knowingly makes or transmits any communication by means of telephone, wire, radio or television, such
communication being made, transmitted or received within the State of Illinois, intending that such communication
be made or transmitted in furtherance of any plan, scheme or design to obtain, unlawfully, any benefit or payment
under "The Illinois Public Aid Code," as amended, commits the offense of public aid wire fraud.
(b) Whoever knowingly directs or causes any communication to be made or transmitted by means of telephone, wire,
radio or television, intending that such communication be made or transmitted in furtherance of any plan, scheme or
design to obtain, unlawfully, any benefit or payment under "The Illinois Public Aid Code," as amended, commits the
offense of public aid wire fraud.
(c) Penalty. Public aid wire fraud is a Class 4 felony. (Source: P.A. 84-1255.)
Sec. 17-10. Public Aid Mail Fraud.
(720 ILCS 5/17-10)
(a) Whoever knowingly places any communication with the United States Postal Service, or with any private or other
mail, package or delivery service or system, such communication being placed or received within the State of Illinois,
intending that such communication be delivered in furtherance of any plan, scheme or design to obtain, unlawfully,
any benefit or payment under "The Illinois Public Aid Code," as amended, commits the offense of public aid mail
fraud.
(b) Whoever knowingly directs or causes any communication to be placed with the United States Postal Service, or
with any private or other mail, package or delivery service or system, intending that such communication be delivered
in furtherance of any plan, scheme or design to obtain, unlawfully, any benefit or payment under "The Illinois Public
Aid Code," as amended, commits the offense of public aid mail fraud.
(c) Penalty. Public aid mail fraud is a Class 4 felony. (Source: P.A. 84-1256; 84-1438.)
Hence J.McJoynt had neither personal jurisdiction upon the Plaintiff nor the subject matter jurisdiction to prosecute
the Plaintiff for so-called Public Benefits Fraud and/or Abuse which the Plaintiff never committed in the first place
because the jurisdiction to prosecute the recipients of public benefits for Public Benefits Fraud and/or Abuse lies
with IDHS in front of an Administrative Law Judge as described above. Similarly, IDHS has the personal jurisdiction
upon the Plaintiff and subject matter jurisdiction to prosecute the Plaintiff for any other form of Public Benefits
Fraud and/or Abuse other than Fraud and Abuse of SNAP such as TANF, Medicaid, etc. Further, J.McJoynt has no
personal jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the so-called crime of
blackmailing because he was not assigned the case of the so-called crime of blackmailing, which the Plaintiff never

                                                                                                                         32
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 33 of 558 PageID #:33



   committed in the first place. Second, much of J.McJoynt’s misconduct consisted of administrative, rather than
   judicial, acts and is therefore not even colorably cloaked with judicial immunity. Essential elements of the misconduct
   were wholly unrelated to the judicial activities of J.McJoynt and occurred outside of the courtroom or before any
   challenged adjudication. The outrages in J.McJoynt’s courtroom were simply planned end products of all the non-
   judicial, unlawful conduct of J.McJoynt, and his co-defendants, O’Brien and Wiesman. Third, as to the in-court
   conduct alleged in the complaint, whatever the appropriate reach of absolute judicial immunity, neither the doctrine’s
   policy, its history nor applicable case law can justify its application to intentionally injurious conduct inflicted by the
   perpetrator(J.McJoynt) who years ago forfeited any claim to the legitimacy of his courtroom or his actions. While
   many individuals including but not limited to people such as the Plaintiff, a person with numerous physical and
   mental disabilities, justifiably trusted that their cases would be determined in the courtroom by a fair and impartial
   judge who would accord them rights unambiguously guaranteed by the United States Constitution, they were instead
   “prosecuted” in a “courtroom” where the constitution was tossed aside and, unbeknownst to them, their fates had
   often been predetermined before their “trials.” J.McJoynt in concert with O’Brien, and Wiesman “presided” not over a
   “courtroom,” but more like a Star Chamber or Kangaroo Court that dispensed “justice” without regard to the basic
   tenets of our constitutional legal system. The application of absolute judicial immunity to this case would serve no
   purpose, make a mockery of the doctrine and undermine even further the public’s trust in our judicial system.
68. J.McJoynt should not benefit from judicial immunity. First, many of the out-of-court acts taken by J.McJoynt in
   furtherance of the conspiracy between him and O’Brien and Wiesman were plainly administrative and/or neither
   administrative nor judicial and/or were crimes and torts and none of his actions were protected by judicial immunity.
   Indeed, J.McJoynt did not take any relevant in-court actions. And, while some of J.McJoynt’s acts were
   administrative, others –– were crimes and torts and were neither judicial nor administrative; with respect to these, he
   stands on the same footing as the private Defendants such as O’Brien and Wiesman. Second, as to J.McJoynt’s in-
   court acts, the absolute judicial immunity doctrine does not apply because none of the policies supporting it –
   namely, judicial independence and freedom to decide cases in a principled way, the availability of traditional appellate
   remedies, and protection of the integrity of the judicial process – would be furthered by doing so. To the contrary,
   applying the doctrine to J.McJoynt’s in-court conduct would undermine these policies. Moreover, J.McJoynt’s in-
   court conduct, spanning over two years and injuring the Plaintiff in a number of different ways, so far exceeded
   constitutional bounds that he was effectively operating a Star Chamber. Judicial immunity arose out of the public
   interest that judges be free to exercise independent judgment in their performance of the quintessential judicial act –
   adjudicating cases – without fear of having to defend a damages suit in another forum. See Dennis v. Sparks, 449 U.S.
   24, 31 (1980) (citing Pierson v. Ray, 386 U.S. 547, 554 (1967); Bradley v. Fisher, 80 U.S. 335, 349-50 (1871)).The United
   States Supreme Court has taken a “functional” approach in determining the applicability of the judicial immunity
   doctrine in which they “examine the nature of the functions with which a particular official or class of officials have
   been lawfully entrusted, and . . . seek to evaluate the effect that exposure to particular forms of liability would likely

                                                                                                                                 33
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 34 of 558 PageID #:34



have on the appropriate exercise of those functions.” Forrester v. White, 484 U.S. 219, 224 (1988). This functional
approach ensures that judges may be absolutely immune only for those acts that are performed as part of their official
judicial duties. Clinton v. Jones, 520 U.S. 681, 693-95 (1997); Mireles v. Waco, 502 U.S. 9, 12 (1991). Thus, the Court has
held that judicial immunity does not protect judges when they carry out administrative functions, because liability for
such acts will not have a chilling effect on the performance of the paradigmatic judicial function – the adjudication of
actual cases or controversies. See, e.g., Forrester, 484 U.S. at 230 (holding that judge was not shielded from liability in
damages suit under 42 U.S.C. § 1983 for his decision to demote and discharge former probation officer). Courts have
drawn a clear line between judicial and administrative acts, holding that only the former may be protected by absolute
judicial immunity. “Administrative decisions, even though they may be essential to the very functioning of the courts,
have not . . . been regarded as judicial acts.” Id. at 228. To determine whether an act is administrative for purposes of
judicial immunity, courts must assess the following: (1) the nature of the act itself (i.e., function normally performed
by a judge); and (2) the parties’ expectations (i.e., whether the parties dealt with the judge in a judicial capacity). Stump
v. Sparkman, 435 U.S. 349, 362 (1978); Figueroa v. Blackburn, 208 F.3d 435, 443 (3d Cir.2000) (citing Stump, 435 U.S. at
362). “Whether the act done by [a judge] was judicial or not is to be determined by its character, not by the character
of the agent.” Ex parte Virginia, 100 U.S. 339, 348 (1879). J.McJoynt, in concert with O’Brien and Wiesman, engaged
in administrative activities pursuant to a larger conspiracy that involved the intentional violation of the Plaintiff’s
constitutional rights, the intentional commission of crimes and torts against the Plaintiff, intentional causing of
physical and mental injuries to the Plaintiff, etc. As discussed below, the examination of their conduct through the
lens of the judicial immunity jurisprudence leads to the conclusion that they are not absolutely immune from liability
for the unlawful administrative acts that ultimately resulted in the violation of Plaintiffs’ constitutional rights, crimes,
and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff. An
individual claiming immunity has the burden of demonstrating his entitlement to it. Butz v. Economou, 438 U.S. 478,
506 (1978). Contrary to the anticipated bald assertions of J.McJoynt, the Plaintiff’s complaint alleges administrative,
non-judicial, deeds by the judge, intentional violations of constitutional rights of the Plaintiff, intentional crimes and
torts against the Plaintiff, intentional infliction of physical and mental injuries by J.McJoynt in concert with O’Brien
and Wiesman (i.e., actions that did not address the resolution of a dispute between parties), that were core
components of the overall scheme that harmed the Plaintiff. J.McJoynt’s anticipated assertion about his claim for
absolute judicial immunity will fail to establish that he should be absolutely immune for these acts any more than, say,
O’Brien or Wiesman should be absolutely immune for their acts in furtherance of the scheme. The fact that several
responsibilities have been given to J.McJoynt does not make his exercise of them “judicial.” As our jurisprudence has
cautioned, “simply because rulemaking and administrative authority have been delegated to the judiciary does not
mean that acts pursuant to that authority are judicial.” Morrison v. Lipscomb, 877 F.2d 463, 466 (6th Cir.1989); see also
Forrester, 484 U.S. at 227 (noting that there is “an intelligible distinction between judicial acts and the administrative,
legislative, or executive functions that judges may on occasion be assigned by law to perform”). At root, J.McJoynt, in

                                                                                                                                34
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 35 of 558 PageID #:35



order to intentionally violate Plaintiff’s constitutional rights, in order to intentionally commit crimes and torts against
the Plaintiff, in order to intentionally cause physical and mental injuries to the Plaintiff, utilized his authority to
undertake numerous unlawful administrative actions and many actions which were neither administrative nor judicial
but were simply crimes, torts, and actions to cause physical and mental injuries to the Plaintiff, which were at the
heart of the scheme from which Plaintiff’s causes of action arise. As part of the overall scheme that ultimately
resulted in the intentional violation of the Plaintiff’s constitutional rights, the intentional commission of crimes and
torts against the Plaintiff and intentional infliction of physical and mental injuries against the Plaintiff, J.McJoynt
engaged in numerous administrative activities and many actions which were neither administrative nor judicial which
are unprotected by judicial immunity. Settled case law establishes that J.McJoynt is not absolutely immune for these
actions. It is recognized that actions by a judge taken in a non-judicial capacity to affect or influence where an
adjudicated or convicted individual is confined may be administrative acts that are not covered by judicial immunity.
See Goldhaber v. Higgins, 576 F. Supp. 2d 694, 707-08 (W.D. Pa.2007). Goldhaber is instructive. In addressing a situation
in which the defendant judge was acting both as a judge and prison board member, the Goldhaber court held that any
actions taken by the judge in his latter capacity to cause the Plaintiff’s transfers among correctional facilities were not
judicial acts cloaked with absolute immunity. Id. at 706 (citing Padgett v. Stein, 406 F. Supp. 287, 305 (M.D. Pa. 1975)).
The court reasoned that “merely having presided over a person’s trial does not automatically render all of [a] judge’s
actions affecting that person judicial,” and “it does not follow that an act is inherently judicial merely because it
involves the interaction between a judge and someone over whom the judge possesses jurisdiction.” Id. at 707. Here,
J.McJoynt took many administrative actions and many actions which are neither administrative nor judicial as an
essential part of his overall scheme to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
Plaintiff intentionally, to intentionally cause physical and mental injuries to the Plaintiff in concert with O’Brien and
Wiesman. Plaintiff further notes that while many of the non-judicial acts of J.McJoynt described in this complaint
were administrative, J.McJoynt engaged in other non-judicial activities as described in this complaint that cannot even
be classified as administrative and they can be simply classified as crimes and torts against the Plaintiff and actions
causing physical and mental injuries to the Plaintiff. These acts included conspiring with O’Brien and Wiesman to
violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff intentionally, to cause physical
and mental injuries to the Plaintiff intentionally and to commit actions as described in this complaint. Therefore, the
court must analyze J.McJoynt’s liability for these acts outside of the judicial immunity framework, just as the court
would assess the liability of O’Brien, Wiesman, and the others who are not judges. While J.McJoynt presided over the
Plaintiff’s hearings in family court case and entered orders, that fact does not grant him absolute immunity for his
separate administrative acts and/or acts which were neither administrative nor judicial which were intended to and
did, violated Plaintiff’s constitutional rights, resulted in crimes and torts to be committed against the Plaintiff, and
resulted in physical and mental injuries upon the Plaintiff in concert with O’Brien and Wiesman. J.McJoynt cannot
invoke judicial immunity to avoid liability for these actions.”[I]mmunity is justified and defined by the functions it

                                                                                                                               35
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 36 of 558 PageID #:36



protects and serves, not by the person to whom it attaches.” Forrester, 484 U.S. at 227. The fundamental policy
underlying the judicial immunity doctrine, as articulated by the Supreme Court in Pierson, 386 U.S. at 554 is the
protection of the judge’s principled decision-making. Here, there is no reason whatsoever for judicial immunity to
protect (a) the intentional violations of the Plaintiff’s constitutional rights, (b) the intentional commission of crimes
and torts against the Plaintiff, or (c) the intentional causing of physical and mental injuries to the Plaintiff. These acts
are not functions normally performed by judges, much less functions central to their adjudicatory duties. Because
holding that J.McJoynt may be liable for such acts will not even colorably cause “timidity” among judges that “would
manifestly detract from independent and impartial adjudication,” Forrester, 484 U.S. at 227; immunity for the acts is
entirely unwarranted. To ensure the violations of the Plaintiff’s constitutional rights, to ensure the commission of
crimes and torts against the Plaintiff and to ensure intentional infliction of physical and mental injuries upon the
Plaintiff, as per information and belief, J.McJoynt had ex parte communications with O’Brien and/or Wiesman, and
J.McJoynt indulged in-court non-verbal communications with O’Brien in numerous hearings and/or court
proceedings all to the detriment of the Plaintiff and to the advantage of O’Brien, Wiesman and their client Fathima.
“Functions that might be deemed integrally related to the judicial process when undertaken in the context of a
particular case may be viewed as administrative when they are undertaken outside that context.” Mitchell v. Fishbein,
377 F.3d 157, 174 (2d Cir. 2004) (holding that act of formulating a list of attorneys deemed qualified to represent
indigent defendants is an inherently administrative act, regardless of whether the actor was a judge). As per
information and belief, J.McJoynt’s actions of ex parte communications with O’Brien and/or Wiesman and J.McJoynt’s
in-court non-verbal communications with O’Brien were neither administrative nor judicial but were simply crimes
and torts and actions to inflict physical and mental injuries upon the Plaintiff intentionally. Similarly, J.McJoynt’s acts
of intentionally violating the Plaintiff’s constitutional rights, committing crimes and torts against the Plaintiff and
intentionally causing physical and mental injuries to the Plaintiff in concert with O’Brien and Wiesman was a practice
unrelated to a specific matter/hearing but rather was a general pattern designed to violate Plaintiff’s constitutional
rights intentionally, intentionally commit crimes and torts against the Plaintiff causing physical and mental injuries to
the Plaintiff. Applying the factors described in Morrison, 877 F.2d at 466, the actions of J.McJoynt were, therefore, not
judicial acts. As such, they are not subject to a claim of judicial immunity. The American legal system derives its
legitimacy from core principles in the United States Constitution that govern proceedings in our civil and criminal
courts. These principles reflect the country’s historic commitment to protecting the rights of the accused against the
unbridled power of the government and to ensuring that individuals are not stripped of life, liberty, or property
without due process of law. Throughout our history, these fundamental concepts have been molded by emerging
circumstances to give shape and definition to often abstract notions. Mindful of the abuses of the Star Chamber in
seventeenth-century England, see Geoffrey Robertson, The Tyrannicide Brief: The Story of the Man Who Sent Charles I to the
Scaffold (Anchor Books 2007), the Founders and their successors crafted a legal system that protected rights against
self-incrimination and forced confessions, see Pennsylvania v. Muniz, 496 U.S. 582 (1990), and that was accusatorial

                                                                                                                               36
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 37 of 558 PageID #:37



rather than inquisitorial, see Watts v. Indiana, 338 U.S. 49, 54 (1949). Ours is a justice system characterized by “[t]he
requirement of specific charges, their proof beyond a reasonable doubt, the protection of the accused from
confessions extorted through whatever form . . . the right to assistance of counsel, to be supplied by the government
when circumstances make it necessary, [and] the duty to advise an accused of his constitutional rights”.              By
eliminating the most fundamental due process guarantees – (1) be charged by a written complaint, petition or
information; (2) know the nature of those charges; (3) personal service; (4) file an answer; (5) be heard; (6) present
evidence; (7) confront and cross-examine witnesses; (8) be personally present at the trial; (9) subpoena witnesses; (10)
a public hearing; (11) the privilege against self-incrimination; (12) counsel; (13) the presumption of innocence; and
(14) be proved guilty beyond a reasonable doubt. People v. Budzynski, 333 Ill. App. 3d 433, 439 (2002); Betts, 200 Ill.
App. 3d at 58; Goleash, 311 Ill. App. 3d at 956-57, J.McJoynt, in his pursuit to cause physical and mental injuries to
the Plaintiff in concert with O’Brien, and Wiesman, effectively re-casted his courtroom as a Star Chamber or
Kangaroo Court. The term “Kangaroo Court” is popularly used to describe “an unfair, biased, or hasty judicial
proceeding that ends in a harsh punishment;” or “a proceeding and its leaders who are considered a sham, corrupt,
and without regard for the law.” Kangaroo Court, West’s Encyclopedia of American Law (2005),
http://www.encyclopedia.com/doc/1G2-3437702523.html. The United States Supreme Court has itself used the
term. See, e.g., Gault, 387 U.S. at 28; Williams v. the United States, 341 U.S. 97, 101 (1951). For more than two years,
J.McJoynt repeatedly ignored the constitution and substituted his own brand of “justice,” influenced by his desire to
cause physical and mental injuries to the Plaintiff. After running a “courtroom” for more than two years that lacked
the core indicia of a lawful tribunal, J.McJoynt cannot now seek to immunize his conduct through a doctrine intended
to protect judges acting in good faith to uphold the constitution and to promote the integrity of the justice system. In
Al-Kidd v. Ashcroft, the Ninth Circuit, holding that former Attorney General John Ashcroft was not entitled to either
absolute or qualified immunity, used language, applicable by analogy here, to characterize Ashcroft’s alleged conduct:
               The Fourth Amendment was written and ratified, in part, to deny the government
               of our then-new nation such an engine of potential tyranny. And yet, if the facts
               alleged in al-Kidd’s complaint are actually true, the government has recently
               exercised such a “dangerous engine of arbitrary government” against a significant
               number of its citizens and given good reason for disfavored minorities (whoever
               they may be from time to time) to fear the application of such arbitrary power to
               them.
               We are confident that, in light of the experience of the American colonists with
               the abuses of the British Crown, the Framers of our Constitution would have
               disapproved of the arrest, detention, and harsh confinement of a United States
               citizen as a “material witness” under the circumstances, and for the immediate
               purpose alleged, in Al-Kidd’s complaint.

                                                                                                                            37
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 38 of 558 PageID #:38



                   We find this to be repugnant to the Constitution and a painful reminder of some
                   of the most ignominious chapters of our national history.           F.3d,     No.     06-
                   36059, 2009 WL 2836448, at *27 (9th Cir. Sept. 4, 2009) (quoting 1 William
                   Blackstone, Commentaries on the Laws of England 131-32 (1765)).
69. As discussed in this complaint, denying J.McJoynt the benefit of absolute judicial immunity for his systemic violations
   of Plaintiffs’ constitutional rights, the intentional commission of crimes and torts against the Plaintiff and intentional
   infliction of physical and mental injuries in concert with O’Brien and Wiesman will not weaken or undermine at all
   the doctrine or any of the policies it furthers. The checkered history of absolute judicial immunity is of interest by
   way of background. After the mid-seventeenth century, English law began to distinguish between superior courts
   (later analogized to American courts of general jurisdiction) and inferior courts (later analogized to American courts
   of limited jurisdiction) for purposes of judicial immunity. See Jay M. Feinman & Roy S. Cohen, Suing Judges: History and
   Theory, 31 S.C. L. Rev. 201, 214-18 (1980) [hereinafter Suing Judges]. Only superior court judges were immune from
   suit for acts taken in the absence of jurisdiction. Id. at 214. In the early United States, as in England, “[i]mmunity was
   the rule for some judges some of the time, but . . . American courts also held many, if not most, judicial officers liable
   for their wrongful acts much, if not most, of the time.” Id. At 237. The United States Supreme Court created the
   modern test of judicial immunity in Bradley, 80 U.S. 335, in which it “blurr[ed] the distinction between superior and
   inferior courts and . . . remov[ed] the qualification of liability for malicious acts,” Suing Judges 245. However, at the
   time, “there was great divergence among the states, and there were no firmly established rules…”Erwin Chemerinsky,
   Federal Jurisdiction 510-11 (4th ed. 2003) (citing Note, Liability of Judicial Officers Under Section 1983, 79 Yale L. Rev. 322,
   326-27 (1969) [hereinafter Liability of Judicial Officers]). “By 1871, thirteen states had adopted the absolute immunity
   rule; six states had ruled that judges were liable if they acted maliciously; in nine states, courts had faced the issue but
   had not ruled clearly one way or the other; and nine states had apparently not yet faced the issue.” Liability of Judicial
   Officers 327 (internal footnotes omitted). Section 1983 was enacted in 1871, the year Bradley was argued before the
   Supreme Court, and “[t]he first few courts that explored the question of whether judicial immunity applied to actions
   under Section 1983 concluded that it did not.” Id. at 324. However, the Supreme Court ultimately held in Pierson in
   1967 that absolute judicial immunity applies within the context of a suit brought under § 1983. In doing so, the court
   relied on an observation, criticized by some and perhaps somewhat belied by the history set forth above, that “[f]ew
   doctrines were more solidly established at common law than the immunity of judges from liability for damages for
   acts committed within their judicial jurisdiction,” 386 U.S. at 553-See Liability of Judicial Officers 325-26 (internal
   footnote omitted); Suing Judges 203-04. Significantly, the modern absolute judicial immunity doctrine developed from
   discrete and isolated instances of judicial misconduct. Nothing found by the Plaintiff in the history of the doctrine
   addresses a situation remotely like the one here, alleging hundreds of constitutional violations, crimes, and torts
   affecting a Plaintiff who was a person with numerous disabilities. To the contrary, affording judicial immunity to
   J.McJoynt would mock the very values the doctrine aims to protect, and will only embolden the hopefully few rogue

                                                                                                                                      38
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 39 of 558 PageID #:39



      members of the judiciary to shred the constitution with abandon as they purport to dispense “justice” in their
      “courtrooms.” In 1967, the United States Supreme Court held in Pierson that absolute judicial immunity applies within
      the context of a suit brought under 42 U.S.C. § 1983. 386 U.S. at 553-54. The Court identified the central policy
      considerations on which the doctrine is based: (a) protection of a judge’s ability to address controversial issues
      without fear of personal liability, (b) the adequacy of appellate review as a substitute for judicial liability, and (c)
      preservation of the integrity of the judicial process. It explained that the doctrine of immunity is “for the benefit of
      the public, whose interest it is that the judges should be at liberty to exercise their functions with independence and
      without fear of consequences.” Id. at 554 (internal quotations omitted). Additionally:
                      It is a judge’s duty to decide all cases within his jurisdiction that are brought
                      before him, including controversial cases that arouse the most intense feelings in
                      the litigants. His errors may be corrected on appeal, but he should not have to
                      fear that unsatisfied litigants may hound him with litigation charging malice or
                      corruption. Imposing such a burden on judges would contribute not to principled
                      and fearless decision-making but to intimidation.
      Justice Douglas noted several related concerns that have been identified in defending the doctrine:
                      (1)      [P]reventing threat of suit from influencing decision;
                      (2)      protecting judges from liability for honest mistakes;
                      (3)      relieving judges of the time and expense of defending suits;
                      (4)      removing an impediment to responsible men entering the judiciary;
                      (5)      the necessity of finality;
                      (6)      appellate review is a satisfactory remedy;
                      (7)      the judge’s duty is to the public and not to the individual;
                      (8)      judicial self-protection;
                      (9)      separation of powers.

      Pierson, 386 U.S. at 564 n.4 (Douglas, J., dissenting) (citing Edward G. Jennings, Tort Liability of Administrative Officers,
      21 Minn. L. Rev. 263, 271-72 (1937)). See also Bradley, 80 U.S. 335.
70.   The facts alleged here should be viewed in light of these policies. The story of what transpired in J.McJoynt’s
      courtroom paints an unprecedented picture of intentional violation of constitutional rights of the Plaintiff, the
      intentional commission of crimes and torts against the Plaintiff, and intentional infliction of physical and mental
      injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and Wiesman. Far from the isolated acts described in
      every reported case to date in which damages for alleged judicial misconduct were sought, J.McJoynt’s actions in
      concert with O’Brien and Wiesman spanned more than two years and continue to this day. As Plaintiff alleges,
      J.McJoynt’s conduct in concert with O’Brien and Wiesman led directly to the violation of Plaintiff’s constitutional

                                                                                                                                      39
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 40 of 558 PageID #:40



   rights, the commission of crimes, and torts against the Plaintiff and intentional infliction of physical and mental
   injuries upon the Plaintiff. It appears that no comparable judicial scandal has occurred in the history of the American
   legal system. Given the unique and shocking characteristics of this scandal, it is hardly surprising that there is no
   judicial precedent directly on point to guide this court. Yet the absence of such case law does not – and cannot –
   preclude a resolution that redresses the wrongs reflected in these facts. As the United States Supreme Court
   recognized in confronting a judicial bias claim arising from an unprecedented level of judicial campaign contributions,
   it could not shrink from considering the claim merely because the facts were novel. See Caperton v. A.T. Massey Coal
   Co., 129 S. Ct. 2252 (2009). Indeed, the very enormity of the disparity between the facts in Caperton and prior cases
   required a resolution. The Court wrote:
                   “It is true that extreme cases often test the bounds of established legal principles,
                   and sometimes no administrable standard may be available to redress the
                   perceived wrong. But it is also true that extreme cases are more likely to cross constitutional
                   limits, requiring this Court’s intervention and formulation of objective standards. This is
                   particularly true when due process is violated”.
                   Id. at 2265 (emphasis added).
71. This Court likewise cannot shrink from resolving the immunity claims before it merely because the facts are novel.
   That no similar demonstration of such pervasive lawlessness by a judge may have previously occurred cannot
   foreclose an analysis as to whether the conduct is anathema to the principles and policies in which judicial immunity
   has been adopted to address. And as in Caperton, this Court, of course, must look to the policies in existing case law to
   guide its determination of the exceptional question before it. Evidence that J.McJoynt in concert with O’Brien and
   Wiesman has “cross[ed] constitutional limits” is abundant. Here, Justice Douglas’s dissent in Pierson, while not
   controlling there, has a force of logic that, the Plaintiff submits, would be readily endorsed by the Pierson majority
   under the extraordinary circumstances presented here:
                   The immunity which the Court today grants the judiciary is not necessary to
                   preserve an independent judiciary. If the threat of civil action lies in the
                   background of litigation, so the argument goes, judges will be reluctant to exercise
                   the discretion and judgment inherent and vital to the effective operation of the
                   judiciary. We should, of course, not protect a member of the judiciary “who is, in
                   fact, guilty of using his powers to vent his spleen upon others, or for any other
                   personal motive not connected with the public good.”To deny recovery to a person
                   injured by the ruling of a judge acting for personal gain or out of personal motives would be
                   “monstrous.”
   386 U.S at 564 (Douglas, J., dissenting) (emphasis added) (internal citations omitted).
72. Against that background, none of the three policies set forth in Pierson would be furthered by the application of

                                                                                                                               40
           Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 41 of 558 PageID #:41



absolute judicial immunity to J.McJoynt’s courtroom conduct in concert with O’Brien, and Wiesman
a) The freedom to decide controversial cases in a principled way without fear of personal liability would
   not be compromised by declining to extend J.McJoynt absolute judicial immunity for his purported
   “judicial acts.”
   The Court’s concern that members of the judiciary be free to decide the cases before them, independently and in
   a principled way, without fear of repercussions from unhappy litigants, will not be weakened or diminished by
   declining to grant J.McJoynt immunity here. What happened in J.McJoynt’s courtroom over a period of two years
   bears no resemblance to the routine adjudications of controversies by judges in courtrooms elsewhere throughout
   the country, performed consistent with prevailing constitutional and legal mandates and uninfluenced by personal
   considerations or other unlawful factors. And, while courts have held that absolute judicial immunity for a judge
   engaged in discrete instances of misconduct is not lost in the face of a malicious or corrupt motive, see, e.g., Mireles,
   502 U.S. at 11, the role that corrupt motive played in the family court case decided by J.McJoynt between April
   2018 through to the present date casts the ostensible “need” to protect him in an entirely different light; it is
   simply not credible that holding J.McJoynt liable here for such unprecedented conduct would in any way chill the
   independent or “principled and fearless decision-making,” Pierson, 386 U.S. at 554, of other judges. Indeed, in
   holding J.McJoynt potentially liable for systemic misconduct present here, the concern for “principled and
   fearless decision-making” would be advanced, not undermined. And the related concern for “protecting judges
   from honest mistakes,” id. at 564 n.4 (Douglas, J., dissenting), is absurd in this context, where dishonest decision
   making was J.McJoynt’s “rule” in family court case. Likewise, the fear that imposing liability here will pose an
   “impediment to responsible men entering the judiciary,” id., is manifestly inapplicable; it is impossible to imagine
   an honest or responsible lawyer being dissuaded from seeking a judgeship based upon this Court’s denial of
   immunity to J.McJoynt. Finally, a holding that judicial immunity does not protect J.McJoynt’s unlawful conduct
   would not open a floodgate of litigation from aggrieved parties alleging unlawful judicial conduct. Here, Plaintiff
   alleges a corruption scheme unique in its scope and effect. Concluding in this instance that Plaintiff’s claims are not
   barred by judicial immunity will not cause other judges “to fear that unsatisfied litigants may hound [them] with
   litigation charging malice or corruption,” Pierson, 386 U.S. at 554.
b) The lack of available appellate remedies for Plaintiff to correct McJoynt’s unlawful actions undercuts
   any justification for judicial immunity in this case.
   To the extent that the judicial immunity doctrine is justified by the ability of an aggrieved party to seek appellate
   relief, see, e.g., Forrester v. White, 792 F.2d at 647, 661 (7th Cir. 1986) (Posner, J., dissenting) (“[T]he victim of a
   wrongful judicial ruling ordinarily has a remedy by way of appeal to a higher court.”), that justification loses all
   force when applied to Plaintiff because he lacks any meaningful right to appeal for the crimes and torts
   committed by J.McJoynt in concert with O’Brien and Wiesman and for the physical and mental injuries inflicted
   upon the Plaintiff by J.McJoynt in concert with O’Brien and Wiesman.

                                                                                                                               41
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 42 of 558 PageID #:42



c) Granting Immunity to J.McJoynt will not protect the integrity of the Judicial Process.
    In his dissent in Forrester, 792 F.2d 647, a Seventh Circuit case in which the majority decision was ultimately
    reversed by the Supreme Court, Forrester, 484 U.S. 219, Judge Posner reminded his fellow judges of the delicate
    but critical balance that must be struck in considering claims of immunity in our constitutional legal system:
                [T]he purpose of absolute immunity is not to make life easy for officials of any
                branch of government; it is not to foster judicial peace of mind. We must not
                allow our vocationally sharpened sensitivity to the difficulties of performing
                judicial duties in this contentious era to influence us to immunize ourselves and
                other judges from the hazards of public office. The only tenable rationale of absolute
                immunity is the need to protect officials from being seriously deflected from the effective
                performance of their duties. Absolute immunity is strong medicine, justified only when the danger
                of such deflection is very great. Analysis thus requires careful attention to the tradeoffs
                involved in a judgment to grant absolute immunity.
762 F.2d at 660 (Posner, J., dissenting) (emphasis added to highlight text quoted with approval by the Supreme Court
majority in Forrester, 484 U.S. at 230).
In the case at bar, the court is confronted with what is the clearest example imaginable of how a grant of judicial
immunity for purportedly judicial acts will itself distort the very values we hold dear – and how a grant of immunity
will work to the public’s detriment. Denying J.McJoynt’s victim (the Plaintiff) the ability to seek compensation from
him would profoundly undermine the public’s already shaky faith in the integrity of the judicial process and would
serve absolutely no public purpose. As in Caperton, this is a case of exceptional conduct that has “cross[ed]
constitutional limits, requiring this court’s intervention and formulation of objective standards.” 129 S. Ct. at 2265. It
would be ironic indeed if a doctrine rooted in the principle that judges must be spared from making rulings
influenced by considerations personal to themselves, such as the threat of a lawsuit, Randall v Brigham, 74 U.S. 523
(1868), could spare J.McJoynt from litigation when the very motivation behind his decision-making in family court
case over two years was his own desire to violate Plaintiff’s constitutional rights, to commit crimes and torts against
the Plaintiff intentionally, and to intentionally cause physical and mental injuries to the Plaintiff in concert with
O’Brien and Wiesman. Such a result would flip the very principle and purpose of judicial immunity on its head.
Because J.Mcjoynt’s courtroom misconduct so far exceeded the bounds of the constitution that he was effectively
operating a Star Chamber or “illegal courtroom,” he is barred from claiming absolute judicial immunity for his
purported “judicial acts” denying Plaintiff his constitutional rights, for committing crimes and torts against the
Plaintiff and for inflicting intentional physical and mental injuries upon the Plaintiff in concert with O’Brien, and
Wiesman. At its root, the judicial immunity doctrine presupposes the existence of a judge operating a legitimate
courtroom; its key purpose, to protect the integrity of the judicial process, can only be accomplished in the context of
a framework of legitimacy. But what if the courtroom misconduct, as asserted here, is so extreme as to destroy the

                                                                                                                             42
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 43 of 558 PageID #:43



legitimacy of the tribunal in which it occurred, so extreme as to destroy the legitimacy of the judge himself? Where
the judge in the daily operation of his courtroom has for over two years tossed aside core indicia of a constitutional
tribunal in favor of an unlawful proceeding devoid of the most fundamental earmarks of due process, he cannot then
seek the protection of judicial immunity for purported “judicial acts” when the Plaintiff, unknowingly caught up in his
illegal game, finally discovers it and steps forward to seek redress. In Lewis Carroll’s Alice’s Adventures in Wonderland,
the Red Queen, presiding over the Knave’s trial, suddenly declares “Sentence first – then Verdict afterwards.” “Stuff
and nonsense!” said Alice loudly. “The idea of having the sentence first!” Lewis Carroll, Alice’s Adventures in
Wonderland 115 (Signet Classic Printing ed. 2000) (1865). The book depicts a courtroom nightmare from which Alice
awoke. Unfortunately, the Plaintiff who appeared before J.McJoynt was not so lucky; there was nothing imagined
about his experiences – only the plain reality, unabated for over two years, that when he walked through the doors of
J.McJoynt’s courtroom, he was unknowingly transported to what was in effect a contemporary Star Chamber, devoid
of the procedure, marked by arbitrariness, and corrupt to its core and corrupt by the soul. The Public Entity
Defendants, in this case, are not even eligible for qualified immunity. Qualified immunity recognizes the “need to
protect officials who are required to exercise their discretion and the related public interest in encouraging the
vigorous exercise of official authority.” Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982). “Qualified immunity protects
federal and state officials from liability for discretionary functions, and from „the unwarranted demands customarily
imposed upon those defending a long, drawn-out lawsuit. ‟Roybal v. The city of Albuquerque, No. CIV 08-0181 JB/LFG,
2009 WL 1329834, at *10 (D.N.M. Apr. 28, 2009) (Browning, J.) (quoting Siegert v. Gilley, 500 U.S. 226, 232 (1991)).
The Supreme Court deems it “untenable to draw a distinction for purposes of immunity law between suits brought
against state officials under § 1983 and suits brought directly under the Constitution against federal officials.” Butz v.
Economou, 438 U.S. 478, 504 (1978). “The qualified immunity analysis is the same whether the claims are brought
under Bivens or pursuant to the post-Civil War Civil Rights Acts.” Breidenbach v. Bolish, 126 F.3d 1288, 1291 (10th Cir.
1997), overruled on other grounds as recognized in Currier v. Doran, 242 F.3d 905 (10th Cir. 2001).
                Under § 1983 (invoked in this case) and Bivens v. Six Unknown Fed. Narcotics Agents,
                403 U.S. 388 . . . (1971)A plaintiff may seek money damages from government
                officials who have violated her constitutional or statutory rights. But to ensure
                that fear of liability will not “unduly inhibit officials in the discharge of their
                duties,” Anderson v. Creighton, 483 U.S. 635, 638 . . . (1987), the officials may claim
                qualified immunity; so long as they have not violated a “clearly established” right,
                they are shielded from personal liability, Harlow v. Fitzgerald, 457 U.S. 800, 818 . . .
                (1982). That means a court can often avoid ruling on the Plaintiff's claim that a
                particular right exists. If prior case law has not clearly settled the right, and so
                given officials fair notice of it, the court can simply dismiss the claim for money


                                                                                                                             43
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 44 of 558 PageID #:44



                   damages. The court need never decide whether the Plaintiff’s claim, even though
                   novel or otherwise unsettled, in fact, has merit.
   Qualified immunity shields government officials from liability where “their conduct does not violate clearly
   established statutory or constitutional rights of which a reasonable person would have known.” Pearson v. Callahan,
   555 U.S. at 231 (quoting Harlow v. Fitzgerald, 457 U.S. at 818). When a defendant asserts qualified immunity, the
   Plaintiff must demonstrate: (i) that the defendant’s actions violated his or her constitutional or statutory rights; and
   (ii) that the right was clearly established at the time of the alleged misconduct. See 533 U.S. at 201. The relevant
   question which will come before this Court is whether the individual Public Entity Defendants could have believed
   their alleged actions, to the extent that Defendants’ intentional violations of various federal and state statutes and
   laws, the intentional violations of Plaintiff’s constitutional rights, the intentional commission of torts and crimes
   against the Plaintiff, the intentional infliction of physical and mental injuries upon the Plaintiff, were lawful or
   unlawful, in light of clearly established law and the information they possessed at the time. Anderson v. Creighton, 483
   U.S. 635, 641, (1987). All the acts as described in this complaint were intentional violations of various federal and
   state statutes and laws, intentional violations of Plaintiff’s constitutional rights, intentionally committed torts and
   crimes against the Plaintiff, intentional infliction of physical and mental injuries upon the Plaintiff and such acts
   committed by the individual Public Entity Defendants could not have reasonably believed such acts were lawful and
   the Plaintiff’s rights were clearly established at the time of the alleged misconduct As such, the individual Public
   Entity Defendants are not immune from liability for Plaintiff’s claims, and such Public Entity Defendants are not
   eligible for Qualified Immunity.
           SIMILARITIES BETWEEN THE STAR CHAMBER AND J. MCJOYNT’S COURTROOM
73. The court of Star Chamber began early during the reign of Henry VII. It was abolished by the Parliament in 1641
   because of its despotic nature and its failure to protect the rights of citizens under the common law. Thomas Pitt
   Taswell- Langmead, English Constitutional History 194-95 (Stevens & Haynes, 4th. ed.1890). Several of its fatal flaws are
   remarkably analogous to those that characterized J.Mcjoynt’s courtroom. First, sentences were notoriously arbitrary.
   Black’s Law Dictionary (8th ed. 2004) (explaining the Star Chamber was “noted for its secretive, arbitrary, and
   oppressive procedures”). Second, the right to counsel accorded all Star Chamber defendants was not meaningful
   because an attorney’s ability to represent his client effectively was severely inhibited. For example, after a defendant
   submitted his plea, he would be interrogated privately by an official of the court.     Edward Cheyney, The Court of
   Star Chamber, 18 Am. Hist. Rev. 738 (1913). The Defendant’s counsel was not permitted to advise his client during
   the interrogation. Id. Third, Defendants could be forced to testify as a means of compelling confessions from them.
   Some Star Chamber Defendants were coerced into taking the oath ex officio, which required them to answer all
   questions asked by the court (defendants had no protection against self-incrimination). Neill H. Alford, Jr., The Right
   of Silence, 79 Yale L.J. 1618, 1619- 1620 (July 1970) (book review). Finally, as judges on the Star Chamber lacked
   impartiality, corruption in the courtroom was common. Judges of the Star Chamber were appointed by the King; in

                                                                                                                               44
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 45 of 558 PageID #:45



   many cases, they were members of the Privy Council (the king’s private council). Geoffrey Robertson, The Tyrannicide
   Brief: The Story of the Man Who Sent Charles I to the Scaffold 47 (Anchor Books 2007). For example, while it was well
   outside the scope of its authority to do so, the Star Chamber often enforced royal decrees. See Case of Proclamations,
   2 St. Tr. 723 (1611) (Coke, C.J.); John Phillips Kenyon, The Stuart Constitution, 1603- 1688: Documents and Commentary
   106 (2d ed. 1986).Second, J.McJoynt went one step further than the judges of Star Chamber because, in the Star
   Chamber, the defense counsel’s ability to represent his client effectively was profoundly compromised. In contrast, in
   J.McJoynt’s courtroom, there was no counsel at all present on behalf of the Plaintiff as a result of McJoynt’s denial of
   counsel for the Plaintiff in concert with J.Guerin, Armstrong, O’Brien, and Wiesman in violation of the Plaintiff’s
   constitutional rights to commit crimes and torts against the Plaintiff and to intentionally inflict physical and mental
   injuries upon the Plaintiff in the absence of Plaintiff’s counsel. J.McJoynt’s refusal to enforce the Plaintiff’s settled
   constitutional rights was, in fact, the first step in systematically causing the commission of crimes and torts against the
   Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff. Third, like the Star Chamber,
   McJoynt essentially compelled coerced and/or fabricated confession from the Plaintiff that the Plaintiff confessed in
   the open court that he was voluntarily unemployed to receive public benefits and, in turn, J.McJoynt fabricated a
   confession that the Plaintiff confessed in open court that he was committing the crime of Public Benefits Fraud
   and/or Abuse. The transcript of July 16, 2019 does not state that the Plaintiff confessed in the open court that he was
   voluntarily unemployed to receive public benefits. In fact, it states that the Plaintiff stated that he was not voluntarily
   unemployed to receive public benefits, but he is unemployed due to his medical and mental health conditions. When
   the Plaintiff tried to correct J.McJoynt, he berated and stopped the Plaintiff from correcting him through the use of
   intimidation and said, “Excuse me. I’m not inviting comment. Be quiet. And I heard what you said. You are the
   poster child of mismanagement of State of Illinois benefits. For me to consider or excuse Mr. Mohammed from
   obeying my judgment and seeking employment -- well, he doesn’t have to, it’s up to him. I have impunity, but his
   argument is, gee, I’m better off staying on aid, so I’ll make more money -- or I’ll lose money if I get a job, that’s what
   you said, and that comment certainly concerns the Court, obviously”. The fact that the actions described in this
   complaint were against a vulnerable Plaintiff with numerous disabilities, unaided by counsel, only makes the conduct
   more egregious. Finally, the corruption that characterized the Star Chamber was mirrored in J.McJoynt’s courtroom.
   For over two years, J.McJoynt committed actions as described in this complaint. A clearer and more reprehensible
   case of corruption would be hard to imagine.
      APPLICABILITY OF SUPREME COURT OF UNITED STATES’ STAR CHAMBER ANALYSIS TO
                                              J.McJOYNT’S COURTROOM
74. The United States Supreme Court’s frequent references to the historical abuses of the Star Chamber in its defense of
   our own constitutional safeguards also have striking analogies in the present case. For example, the Star Chamber’s
   abuses are considered to have been a primary motivating force behind the development of the protections against
   compelled self-incrimination contained in the Fifth Amendment:

                                                                                                                                 45
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 46 of 558 PageID #:46



                This definition of testimonial evidence reflects an awareness of the historical
                abuses against which the privilege against self-incrimination was aimed.
                “Historically, the privilege was intended to prevent the use of legal compulsion to
                extract from the accused a sworn communication of facts which would
                incriminate him. Such was the process of the ecclesiastical courts and the Star
                Chamber – the inquisitorial method of putting the accused upon his oath and
                compelling him to answer questions designed to uncover uncharged offenses,
                without evidence from another source. The major thrust of the policies
                undergirding the privilege is to prevent such compulsion.”
Pennsylvania v. Muniz, 496 U.S. 582, 595-96 (1990) (emphasis added) (quoting Doe v. the United States, 487 U.S. 201, 212
(1988)).
Like the suspects called before the Star Chamber, the Plaintiff in McJoynt’s courtroom was given no real choice
but to have his constitutional rights violated, left, right and center by J.McJoynt in concert with O’Brien and
Wiesman, to tolerate crimes and torts committed against him by J.McJoynt in concert with O’Brien and Wiesman
and to tolerate physical and mental injuries committed against him by J.McJoynt in concert with O’Brien and
Wiesman. Similarly, the United States Supreme Court has referenced the Star Chamber to illustrate the
distinction between our modern accusatorial system and the antiquated inquisitorial system:
                Ours is the accusatorial as opposed to the inquisitorial system. Such has been the characteristic of
                Anglo- American criminal justice since it freed itself from practices borrowed by the Star
                Chamber from the Continent whereby an accused was interrogated in secret for hours
                on end. Under our system, society carries the burden of proving its charge against
                the accused, not out of his own mouth. …The law will not suffer a prisoner to be
                made the deluded instrument of his own conviction.’ The requirement of specific
                charges, their proof beyond a reasonable doubt, the protection of the accused
                from confessions extorted through whatever form of police pressures, the right to
                a prompt hearing before a magistrate, the right to assistance of counsel, to be
                supplied by government when circumstances make it necessary, the duty to advise
                an accused of his constitutional rights-these are all characteristics of the
                accusatorial system and manifestations of its demands.
Watts v. Indiana, 338 U.S. 49, 54 (1949) (emphasis added) (internal citations omitted).
J.McJount’s courtroom, hardly “freed” from the practices of the Star Chamber, had many of the characteristics of an
inquisitorial system. Confessions were fabricated by J.McJoynt in concert with O’Brien, and Wiesman that the
Plaintiff confessed in the open court that he was voluntarily unemployed to receive public benefits and in turn
J.McJoynt fabricated a confession that the Plaintiff confessed he was committing the crime of Public Benefits Fraud

                                                                                                                           46
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 47 of 558 PageID #:47



and/or Abuse. The transcript of July 16, 2019, does not state that the Plaintiff confessed in the open court that he
was voluntarily unemployed to receive public benefits and in fact, it states that the Plaintiff stated that he was not
voluntarily unemployed to receive public benefits but he is unemployed due to his medical and mental health
conditions.; and the right to counsel was routinely violated. See Rumsfeld v. Padilla, 542 U.S. 426, 465 (2004) (“Access to
counsel for the purpose of protecting the citizen from official mistakes and mistreatment is the hallmark of due
process.”) (Stevens, J., dissenting,); Gault, 387 U.S. at 18-19 (“In 1937, Dean Pound wrote: ‘The powers of the Star
Chamber were a trifle in comparison with those of our juvenile court……..Departures from established principles of
due process have frequently resulted not in enlightened procedure, but in arbitrariness.’” (quoting Roscoe Pound,
Foreword to Pauline V. Young, Social Treatment in Probation and Delinquency xxvii (1937)). None of the cases in history
since the birth of the United States alter the above analysis. The case where judicial immunity was afforded involved a
single act of alleged judicial misconduct. See Stump, 435 U.S. 349 (order to sterilize a young girl at the request of her
mother); Pierson, 386 U.S. 547 (illegal arrest and conviction of civil rights protesters); Mireles, 502 U.S. 9 (directive by a
judge to police officers to use excessive force to bring a public defender to his courtroom); Bradley, 80 U.S. 335 (order
that the plaintiff-attorney be barred from practicing in the judge’s courtroom). None of these cases involved a judge’s
repeated flouting of the constitutional rights of litigants in over several years. Imagine situations in which a criminal court
judge (a) simply rolled the dice to decide the guilt or innocence of the Plaintiff who appeared before him over a two
year period, (b) decided his decision at the beginning of each proceeding before hearing any evidence, or (c) refused
to allow Plaintiff to be represented by counsel in his courtroom. The first example is far-fetched – but describes
conduct most of us would agree could not be considered “judicial acts” shielded by judicial immunity. Rolling the
dice is so anathema to our constitutional system that no benefit would be derived nor purpose served by protecting
such conduct from liability under § 1983. But the remaining examples – equally far-fetched and anathema to our
fundamental values – are effectively what happened here. The pattern of adjudicating against the Plaintiff in
J.McJoynt’s courtroom by J.McJoynt in concert with O’Brien, and Wiesman (a) where outcomes were unduly
influenced or pre-determined by illegal motives, and (b) without counsel, and without other constitutional safeguards
continued unabated by J.McJoynt in concert O’Brien, and Wiesman for over two years. To suggest that such a pattern
of illegal decision-making leaves the corrupt judge immune from suit by an injured litigant that too a member of the
most vulnerable section of our society, a litigant with numerous physical and mental disabilities and a permanently
disabled litigant(the Plaintiff), widely misses the mark of judicial immunity’s policies and history. None of the
authorities suggest otherwise. While the concept of the Star Chamber today remains steeped in myth and lore, it
remains a guide star against which our own constitutional legal system is measured. To the many judges who have
referred to it in striking down or condemning illegal practices by public officials, it stands as an enduring symbol of
arbitrariness and the absence of the rule of law. Sadly for Plaintiff, J.McJoynt in concert with O’Brien, and Wiesman
operated his courtroom like the Star Chamber forfeiting any arguable claim to legitimacy. His acts were not “truly
judicial acts. Forrester, 484 U.S. at 227. J.McJoynt’s flagrant refusal in concert with O’Brien and Wiesman to enforce

                                                                                                                                  47
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 48 of 558 PageID #:48



the constitution he swore to uphold is corrupt and unlawful conduct of the most outrageous nature. Perhaps never
before seen – and, hopefully, never repeated – his conduct has crossed a constitutional boundary which this court
cannot ignore. In misconduct spanning more than two years, J.McJoynt in concert with O’Brien, and Wiesman ruled
with utter disregard – indeed contempt – for the law. Having so profoundly disgraced the robe he wore; he may not
now hide behind the cloak of absolute judicial immunity. It would not be out of place if this Plaintiff states that
J.McJoynt simply decided to wore a black robe and set up a court with his buddies, J.Douglas, J.Guerin, O’Brien and
Wiesman in his garage. The extraordinary circumstances as described in this complaint have compelled the Plaintiff
to bring this action in an effort to maintain the integrity and public trust in an independent judiciary. As per
information and belief, J.McJoynt received some kind of benefits including but not limited to benefits such as
favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
from PSLS, O’Brien, and Wiesman in exchange for J.McJoynt’s intentional wholesale violations of the Plaintiff’s
constitutional rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and
mental injuries upon the Plaintiff in concert with O’Brien and Wiesman. It is not clear whether J.McJoynt received
any direct monetary benefits from PSLS, O’Brien, and Wiesman in exchange for J.McJoynt’s intentional wholesale
violations of the Plaintiff’s constitutional rights, the commission of crimes and torts against the Plaintiff and
intentional infliction of physical and mental injuries upon the Plaintiff in concert with O’Brien and Wiesman and
whether J.McJoynt received any direct monetary benefits from PSLS, O’Brien, and Wiesman is a matter for Judicial
Inquiry Board to investigate in the pending investigation against J.McJoynt in the Judicial Inquiry Board. Despite
J.McJoynt’s wholesale intentional violations of the Plaintiff’s constitutional rights, the commission of crimes and torts
against the Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff in concert with
O’Brien, and Wiesman; J.McJoynt is anticipated to move to dismiss this complaint on the basis that his acts are
immune from civil suit under the doctrine of judicial immunity. This case - because of the nature, scope, and
J.McJoynt’s wholesale intentional violation of the Plaintiff’s constitutional rights, commission of crimes and torts
against the Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff in concert with
O’Brien, and Wiesman- is one of the first impressions in the federal courts. Judicial immunity has deservedly broad
scope to protect judges as they act in their judicial capacity, which is presumed to be always for the benefit of the
public interest. However, the public policy underlying judicial immunity- the protection of judicial independence and
integrity- would be severely undermined by bowing to J.McJoynt’s anticipated assertion of judicial immunity in this
case. For J.McJoynt to argue that his wholesale intentional violations of the Plaintiff’s constitutional rights, the
commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
Plaintiff in concert with O’Brien and Wiesman was in the public interest makes a mockery of the necessary doctrine
of judicial immunity. It is hard to imagine conduct less deserving of immunity protection than J.McJoynt’s wholesale
intentional violations of the Plaintiff’s constitutional rights, the commission of crimes and torts against the Plaintiff

                                                                                                                             48
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 49 of 558 PageID #:49



and intentional infliction of physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
The judicial immunity doctrine should never extend to acts as described in this complaint. As per information and
belief, J.McJoynt received some kind of benefits including but not limited to benefits such as favorable
recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman. The
actions of J.McJoynt in concert with O’Brien and Wiesman as described in this complaint are anticipated to cause
public outrage, tarnish the reputation of the DuPage County judiciary and have diminished the public trust in the
courts. In order to maintain judicial integrity and the public’s faith in a fair and impartial judiciary, it is imperative that
the limits of judicial immunity be adhered to in this case. The Plaintiff urges this court to deny J.McJoynt the
protection of judicial immunity. Both public policy and J.McJoynt’s wholesale intentional violations of the Plaintiff’s
constitutional rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and
mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman require such a result. Public policy demands
that J.McJoynt be denied judicial immunity for his wholesale intentional violations of the Plaintiff’s constitutional
rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
injuries upon the Plaintiff in concert with O’Brien, and Wiesman. The purpose of judicial immunity is to safeguard
the public interest in an effective judiciary by ensuring that “a judicial officer, in exercising the authority vested in
him, shall be free to act upon his own convictions, without apprehension of personal consequences to himself”.
Mireles v.Waco, 502 U.S.9 (1991) (quoting Bradley v. Fisher, 13 Wall.335, 347 (1872)); see also Pierson v. Ray, 386 U.S.
547, 554 (1967) (“the immunity is not for the benefit of a malicious or corrupt judge, but for the benefit of the public,
whose interest it is that the judges should be at liberty to exercise their functions with independence and without fear
of consequences…”). Judicial immunity protects judges from harassing, meritless lawsuits brought by dissatisfied
litigants, leaving them free to make determinations based on the facts and law before then rather than intimidation.
Judicial immunity, though, could never have been intended to immunize judges from acts as described in this
complaint, for to do so would be to say that criminal acts are judicial acts. Certainly, such a preposterous stance could
not be in the public interest or promote public respect for the judiciary, upon which judicial independence, and the
exercise thereof, depends. As Judge Learned Hand stated Gregoire v.Biddle, 177 F.2d 579, 581(2d Cir. 1949):
                It does indeed go without saying that an official, who is, in fact, guilty of using
                his powers ... for any ... personal motive not connected with the public good,
                should not escape liability for the injuries he may so cause; and if it were possible

                                                                                                                                  49
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 50 of 558 PageID #:50



                in practice to confine such complaints to the guilty, it would be monstrous to
                deny recovery. The justification for doing so is that it is impossible to know
                whether the claim is well-founded until the case has been prosecuted, and that to
                submit all officials, the innocent as well as the guilty, to the burden of a trial and
                to the inevitable danger of its outcome, would dampen the ardor of all but the
                most resolute, or the most irresponsible, in the unflinching discharge of their
                duties.
Justice Douglas echoed this sentiment in his dissent in Pierson v. Ray: “We should of course not protect a member of
the judiciary ‘who is in fact guilty of using his powers to vent his spleen upon others, or for any other personal
motive not connected with the public good’. To deny recovery to a person injured by the ruling of a judge acting for
personal gain or out of personal motives would be ‘monstrous.” 386 U.S. at 564 (Douglas, J., dissenting) (quoting
Gregoire). Application of immunity to J.McJoynt’s wholesale intentional violations of the Plaintiff’s constitutional
rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
injuries upon the Plaintiff in concert with O’Brien, and Wiesman as part of a criminal scheme that lasted for years
would indeed be “monstrous.” To find immunity would denigrate the respect of the public for the judiciary, which is
dependent upon judges making decisions based on the law and the facts, rather than personal, corrupt motives.
Moreover, denying J.McJoynt the privilege of judicial immunity, in this case, would not risk a flood of civil claims
against other judges. Denial would not erode the immunity protection that ought to be afforded to judges but would
be consistent with the concepts and limits of judicial immunity already recognized by the United States Supreme
Court. Judicial immunity does not apply because the criminal conduct, in this case, was nonjudicial. Though judicial
immunity has been liberally extended to protect allegations of erroneous, malicious, and even conspiratorial judicial
actions - limits that we acknowledge and accept - courts have always recognized that judicial immunity is not without
limitations. “A judge is not immune from liability for nonjudicial actions, i.e., actions not taken in the judge’s judicial
capacity.” Mireles v. Waco, 502 U.S. 9, 11 (1991) (citing Forrester v. White, 484 U.S. 219, 227-29 (1988); Stump v.
Sparkman, 435 U.S. 349,360 (1978)). Likewise, “a judge is not immune for actions, though judicial in nature, taken in
the complete absence of all jurisdiction.” Id. (citing Stump, 435 U.S. at 356-57; Bradley v. Fisher, 13 Wall. 335, 351
(1872)). In this case, J.McJoynt’s criminal conduct was not only nonjudicial, but most of the time was also without
personal jurisdiction and/or without subject matter jurisdiction (prosecution of the Plaintiff for the so-called crimes
of Public Benefits Fraud and/or Abuse and blackmailing). Plaintiff believes, though, that where, as here, a judge
abdicates his judicial duties and acts in a knowingly criminal manner for his own personal gain, he cannot be acting
within the jurisdiction conferred upon him. If these limits have any practical meaning, they must be applied in this
case where there has been criminal conduct that necessarily falls outside the scope of judicial conduct and
jurisdiction. There is simply no way that J.McJoynt’s criminal conduct of ruling in a certain manner against the
Plaintiff in his family court case to benefit O’Brien, Wiesman and their client Fathima before any judicial proceeding

                                                                                                                              50
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 51 of 558 PageID #:51



even existed, can be considered judicial acts. Some of the acts comprising the criminal scheme should properly be
characterized as administrative acts, to which judicial immunity does not apply. J.McJoynt’s anticipated argument to
the contrary will be disingenuous. J.McJoynt necessarily conceded that he acted non-judicially when he decided to
hide behind the cloak of judicial immunity in response to the Plaintiff’s allegations of criminal conduct by J.McJoynt.
Those admissions cannot be reconciled with his anticipated assertion that he acted in a judicial capacity. “A judge is
not free, like a loose cannon, to inflict indiscriminate damage whenever he announces that he is acting in his judicial
capacity.” Stump, 435 U.S. at 346 (Stewart, J., dissenting). The mere fact that he was a judge at the time he committed
his crimes is of no consequence. It is “the nature of the function performed, not the identity of the actor who
performed it, that informs [the] immunity analysis.” Forrester v. White, 484 U.S. 219,229 (1988). “[A] prior, private
agreement with a judge to rule in a particular way is totally incompatible with the judicial role of deciding cases
impartially on the basis of evidence and arguments presented in court with all parties present.” Jeffrey M. Shaman,
Judicial Immunity from Civil and Criminal Liability, 27 San Diego L. Rev. I. 12 (1990). Simply put, a criminal act
cannot be a judicial act. Neither the cloak of the judicial robe nor the courtroom setting transforms the criminal acts
at issue in this case into legitimate judicial conduct. In their motions to dismiss in case # 19-L-620 in Kane County
Circuit Court, J.McJoynt and J.Guerin focus on the adjudication proceedings that occurred in the courtroom, arguing
that they acted in their judicial capacity. Their focus is misplaced. The adjudications in the family court case occurred
long before the Plaintiff appeared in court. It occurred when J.McJoynt received some kind of benefits including but
not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
the Plaintiff in concert with O’Brien, and Wiesman. All of J.McJoynt’s feigned judicial actions following that criminal
agreement - including the courtroom proceedings - were criminal acts, not judicial acts. They were acts in furtherance
of the criminal scheme. As Justice Stevens pointed out in his dissent in Mireles, this temporal distinction is important
as it highlights the non-judicial nature of the act. In Mireles, Justice Stevens astutely noted that the defendant judge
“issued two commands to the police officers. He ordered them to bring the respondent into his courtroom, and he
ordered them to commit a battery. The first order was an action taken in a judicial capacity; the second clearly was
not. Ordering a battery has no relation to a function normally performed by a judge. If an interval of a minute or two
had separated the two orders, it would be undeniable that no immunity would attach to the latter order.” Mireles, 502
U.S. at 14 (Stevens, J., dissenting). In Mireles, the court was not faced with an interval between two acts, leaving the
majority to find that judicial immunity applied. In contrast, the temporal separation of events in this case only

                                                                                                                            51
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 52 of 558 PageID #:52



highlights the non-judicial nature of the acts. J.Mcjoynt ruled against the Plaintiff in his family court case regardless of
his wrongdoing and without affording him his constitutional rights. The mere fact that the Plaintiff was ultimately
informed of J.McJoynt’s predetermined adjudication in a courtroom is of no consequence. The courthouse was
merely a staging area, a brief stop for the Plaintiff to hear J.McJoynt’s decisions which he had decided long before in
concert with O’Brien and Wiesman and the decisions 10/10 times were rulings against the Plaintiff in his family court
case. As stated above, wholesale predetermination of the outcome of hundreds of matters in the Plaintiff’s family
court case, “has no relation to a function normally performed by a judge.” Nor does agreement to receive some kind
of benefits including but not limited to benefits such as favorable recommendations for the extension of his term as a
judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
required by law. J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit,
self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s
constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental
injuries upon the Plaintiff in concert with O’Brien, and Wiesman. Rather than exercise judgment, J.McJoynt abdicated
all judgment.” J.McJoynt should not be entitled to protection under the judicial immunity doctrine. Furthermore,
J.McJoynt also faces liability for the acts of his co-conspirators and co-schemers, for which he shares equal
responsibility. Judicial immunity cannot shield him from that. Where a person has committed a conspiracy or aided
and abetted another in a criminal scheme, that person is responsible for the actions of his co-conspirators or co-
schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted that one conspirator is
responsible for the actions of the other co-conspirators even if he does not engage in them personally and even if he
had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir.
2009) (a person who aids and abets honest services fraud by a public official can also be responsible for the fraud)
(citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and Wiesman indulged in a
criminal scheme and conspiracy by and between themselves, and with others that lasted several years. As a co-
schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each
other and others involved in the criminal scheme”. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
(1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
addition, the Dennis Court expressly declined to shield the private individuals from liability. In this case, J.McJoynt is
in the same position as the private individuals in Dennis. J.McJoynt did not act from the bench. Instead, he acted
outside the courtroom, agreeing to receive some kind of benefits including but not limited to benefits such as
favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a

                                                                                                                               52
            Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 53 of 558 PageID #:53



judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
Wiesman. Those actions – which the judge did not personally commit - cannot be taken with jurisdiction and cannot
be judicial. Moreover, there is no policy reason to extend judicial immunity to these acts. The purpose of judicial
immunity is to encourage judicial independence by protecting a judge’s judicial decisions. There is no threat to
independence if the acts of others are not protected. Thus, J.McJoynt should be denied the protection of judicial
immunity for his own non-judicial acts, as well as the acts of each other and their other co-conspirators and co-
schemers. The Plaintiff acknowledges and accepts the guiding principles of judicial immunity. Those principles do not
reach the conduct here because the conduct at issue, criminal, was not a judicial act. Plaintiff also acknowledges and
accepts that where there are mere allegations of wrongdoing - even allegations of corruption - a judge should enjoy
the protection of judicial immunity. But, where, as here, there is clear documentary evidence in the form of
J.McJoynt’s egregiousness of his wrongdoings under oath, he has forfeited any claim to judicial immunity, for his
criminal actions and could not have been judicial and could not have been taken with jurisdiction. Where there is no
jurisdiction or judicial act, the policy reasons for judicial immunity simply do not apply. For these reasons, the court
should deny J.McJoynt the judicial immunity he is anticipated to seek. This is necessary in order to maintain the
integrity and public trust in the judiciary. The court should also deny judicial immunity to J.Guerin and J.Douglas
based on foregoing arguments made by the Plaintiff. Further Rooker-Feldman doctrine does not bar Plaintiff’s instant
federal action because the state court proceedings are still pending when he brought this suit, the court need not
address any Rooker-Feldman doctrine argument from the Defendants as that doctrine does not apply because the
Plaintiff “attacks no state-court judgment, but only interlocutory decisions in the state-court case that were purely
ancillary to the merits”. See Reed v Illinois, Case. No. 12-cv-7274 (United States District Court for the Northern
District of Illinois, Eastern Division). The Rooker-Feldman doctrine derives from two Supreme Court cases, Rooker v.
Fidelity Trust Co., 263 U.S. 413, 44 S. Ct. 149, 68 L. Ed. 362 (1923) and District of Columbia Court of Appeals v. Feldman,
460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d 206 (1983). The Defendants State of Illinois, J.McJoynt, J.Douglas,
Kimberly and Armstrong has no Sovereign Immunity pursuant to the Title II of the ADA and the
Rehabilitation Act of 1973, Section 504 as described below because the States have surrendered their
Sovereign Immunity under the Rehabilitation Act of 1973, Section 504 as a pre-condition to receive federal
funds and the States’ sovereignty is also abrogated pursuant to Title II of the ADA when constitutional
violations are invoked as a result of the violation of Title II of the ADA and in the instant case constitutional
violations are invoked as a result of the violation of Title II of the ADA by State of Illinois, J.McJoynt,

                                                                                                                              53
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 54 of 558 PageID #:54



    J.Douglas, Kimberly and Armstrong. The Plaintiff is alleging in Count-100 and Count-101 that all the
    violations as pled under counts other than Count-100 and Count-101 from paragraphs 1 to 1681, paragraphs
    1852 to 1899 and paragraphs under Count-121, Count-122, Count-123, Count-124 and Count-125 are also
    violations of the Title II of the ADA and the Rehabilitation Act of 1973, Section 504 under Count-100 and
    Count-101 pursuant to Exhibit-1. Hence if State of Illinois, J.McJoynt, J.Douglas, Kimberly and Armstrong
    defend just the Counts for the violations of the Title II of the ADA and the Rehabilitation Act of 1973,
    Section 504 or defend all the Counts, it is the same situation.
                                                            COUNT-1
       (42 U.S.C. §1983 – RIGHT TO BE CHARGED FOR THE CRIME OF PUBLIC BENEFITS FRAUD
    AND/OR ABUSE BY A WRITTEN COMPLAINT, PETITION, OR INFORMATION: FOURTEENTH
                                                        AMENDMENT)
      (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
      LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
       SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                           JANE DOE # 1, AND JANE DOE # 2)
75. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
76. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
    and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
    Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
    Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
    commit in the first place without affording the Plaintiff the right to be charged for that crime by a written complaint,
    petition or information.
77. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
    except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
    place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be charged for
    that crime by a written complaint, petition or information and as a direct and proximate result of being prosecuted
    for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one
    or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless,
    wrongful and malicious manner without affording the Plaintiff the right to be charged for the crime of Public
    Benefits Fraud and/or Abuse by a written complaint, petition or information, the Plaintiff has suffered actual and
    special damages including, inter alia, severe emotional distress.
78. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
    first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
    unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be charged for the crime

                                                                                                                               54
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 55 of 558 PageID #:55



   of Public Benefits Fraud and/or Abuse by a written complaint, petition or information and the continuation of the
   false charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
   Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
   2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
   loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
   share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
   physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by one or more of
   the Defendants rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017,
   and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation
   of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the
   Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
   550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the
   material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
   marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and
   mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by one or more of the Defendants
   rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
   resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
   and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing
   which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when she was
   17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his
   hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his
   agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits
   such as favorable recommendations for the extension of his term as a judge or favorable recommendations to elect
   him as a judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit
   Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official
   actions, in violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the
   Plaintiff, by depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment
   and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and
   torts against the Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with
   O’Brien, and Wiesman. J.McJoynt received extension of his term as the judge on July 1, 2019 for a period of 4 years.
79. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
   rights of the Plaintiff.




                                                                                                                              55
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 56 of 558 PageID #:56



80. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the
   physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
   complaint and as described under this count.
81. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
   reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
   Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
   the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
   2015 IL App (4th) 150044.
82. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
   Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
83. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
   automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
   described in this complaint.
84. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
   happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
   Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
   intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
   injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
   and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
   commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
   Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
85. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
   the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
   committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
   of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
   that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
   personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
   572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
   responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
   Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
   and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
   complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
   for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
   the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the

                                                                                                                               56
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 57 of 558 PageID #:57



   Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
   themselves, and with others that lasted several years as described under this count. This position is not inconsistent
   with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
   conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
   conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
   complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
   from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
   and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
   their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
   also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
   Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
   Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
   Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
86. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
   absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
   offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
87. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
   settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
   the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
   commission would afford no protection to him in the exercise of the usurped authority.
88. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
   clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
   any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
   known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
   (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
   function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
89. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
   Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
   J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
   a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
   (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
   for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
   court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
   described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on

                                                                                                                                       57
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 58 of 558 PageID #:58



    extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
    Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
    the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
    the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
    because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
    gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
    Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
    blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
    jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
    and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
    O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
    Records, Inc. is binding on this court.
    WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
    against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
    damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
    other relief this Court deems just and appropriate.
                                                            COUNT-2
       (42 U.S.C. §1983 – RIGHT TO KNOW THE NATURE OF THE CRIMINAL CHARGES FOR THE
         CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
      (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
      LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
       SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                              JANE DOE # 1, AND JANE DOE # 2)
90. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
91. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
    and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
    Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
    Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
    commit in the first place without affording the Plaintiff the right to know the nature of criminal charges against him.
92. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
    except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
    place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to know the
    nature of criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
    Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or more of the

                                                                                                                                58
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 59 of 558 PageID #:59



    Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful and
    malicious manner without affording the Plaintiff the right to know the nature of criminal charges against him, the
    Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
93. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
    first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
    unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to know the nature of
    criminal charges against him for the Public Benefits Fraud and/or Abuse and the continuation of the false charge
    against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to Fathima in
    the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
    maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the
    material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
    marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
    mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
    Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
    humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
    J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
    $339.00 per month, loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold
    jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the
    marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
    enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
    physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
    on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further humiliation, embarrassment,
    mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-
    called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the
    first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
    because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
    religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
    Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
    for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
    to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
    Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
    duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
    honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt



                                                                                                                                     59
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 60 of 558 PageID #:60



     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
 94. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
 95. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
 96. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
 97. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
 98. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
 99. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the Dupage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
100. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes

                                                                                                                                    60
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 61 of 558 PageID #:61



     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
101. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
102. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
103. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
104. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351

                                                                                                                                         61
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 62 of 558 PageID #:62



      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-3
        (42 U.S.C. §1983 – RIGHT TO PERSONAL SERVICE OF CRIMINAL CHARGES FOR THE CRIME
                OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
105. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
106. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to personal service for the criminal charges against
      him.

                                                                                                                                  62
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 63 of 558 PageID #:63



107. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
     except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
     place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to personal
     service for the criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
     Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or more of the
     Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful and
     malicious manner without affording the Plaintiff the right to personal service for the criminal charges against him for
     the crime of Public Benefits Fraud and/or Abuse, the Plaintiff has suffered actual and special damages including, inter
     alia, severe emotional distress.
108. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants listed under this count except for J.Guerin, and Armstrong, in concert
     with each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
     personal service for the criminal charges against him for the Public Benefits Fraud and/or Abuse and the
     continuation of the false charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in
     maintenance to be paid to Fathima in the amount of $339.00 per month, the loss of $200.00 from his tax refund for
     the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold
     jewelry, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
     Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in
     severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and
     which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of
     physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman and because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as

                                                                                                                                   63
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 64 of 558 PageID #:64



     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
109. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
110. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
111. Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless, wrongful and
     malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits Fraud and/or
     Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
112. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
113. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
114. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
115. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                                 64
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 65 of 558 PageID #:65



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
116. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
117. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
118. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757

                                                                                                                                  65
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 66 of 558 PageID #:66



      (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
      function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
119. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-4
        (42 U.S.C. §1983 – RIGHT TO FILE AN ANSWER IN RESPONSE TO CRIMINAL CHARGES FOR
       THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
120. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.

                                                                                                                                          66
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 67 of 558 PageID #:67



121. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
     and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
     Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
     Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
     commit in the first place without affording the Plaintiff the right to file an answer in response to the criminal charges
     against him.
122. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
     except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
     place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right file an answer in
     response to the criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
     Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or more of the
     Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful and
     malicious manner without affording the Plaintiff the right to file an answer in response to the criminal charges against
     him for the crime of Public Benefits Fraud and/or Abuse, the Plaintiff has suffered actual and special damages
     including, inter alia, severe emotional distress.
123. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to file an answer in response
     to the criminal charges against him for the Public Benefits Fraud and/or Abuse and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of 550
     grams of 24 carat gold jewelry, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     on October 22, 2019 retroactively as of January 21, 2017, and further humiliation, embarrassment, mental anguish,

                                                                                                                                   67
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 68 of 558 PageID #:68



     physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of
     Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place and
     because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the
     Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender,
     disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive
     some kind of benefit including but not limited to benefits such as favorable recommendations for the extension of
     his term as a judge or favorable recommendations to elect him as a judge as and when he decides to contest an
     election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in
     exchange for particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge
     and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services
     through deceit, self-dealing, favoritism, bias, concealment, and conflict of interest, when J.McJoynt intentionally
     violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted
     physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
124. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
125. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
126. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
     reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
     Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
     the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
     2015 IL App (4th) 150044.
127. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
128. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
129. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional

                                                                                                                                    68
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 69 of 558 PageID #:69



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
130. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
131. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
132. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over



                                                                                                                                  69
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 70 of 558 PageID #:70



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
133. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
134. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-5



                                                                                                                                         70
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 71 of 558 PageID #:71



         (42 U.S.C. §1983 – RIGHT TO BE HEARD IN RESPONSE TO CRIMINAL CHARGES FOR THE
           CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                               JANE DOE # 1, AND JANE DOE # 2)
135. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
136. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to be heard in response for the criminal charges
      against him.
137. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be heard in
      response to the criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
      Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or more of the
      Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner without affording the Plaintiff the right to be heard in response to the criminal charges against him
      for the crime of Public Benefits Fraud and/or Abuse, the Plaintiff has suffered actual and special damages including,
      inter alia, severe emotional distress.
138. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be heard in response for
      the criminal charges against him for the Public Benefits Fraud and/or Abuse and the continuation of the false charge
      against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to Fathima by
      the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
      loss of maintenance and child support for the Plaintiff, the loss of 550 grams of gold jewelry, the loss of all the
      material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
      Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
      humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.

                                                                                                                                71
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 72 of 558 PageID #:72



     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-
     called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the
     first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
139. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
140. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
141. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
     reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
     Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
     the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
     2015 IL App (4th) 150044.
142. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.




                                                                                                                                    72
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 73 of 558 PageID #:73



143. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
144. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
145. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for

                                                                                                                                 73
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 74 of 558 PageID #:74



     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
146. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
147. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
148. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
149. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,

                                                                                                                                         74
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 75 of 558 PageID #:75



      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-6
      (42 U.S.C. §1983 – RIGHT TO PRESENT EVIDENCE IN RESPONSE TO CRIMINAL CHARGES FOR
       THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
150. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
151. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to present evidence in response for the criminal
      charges against him.
152. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to present
      evidence in response to the criminal charges against him and as a direct and proximate result of being prosecuted for
      the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or
      more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to present evidence in response to the
      criminal charges against him for the crime of Public Benefits Fraud and/or Abuse, the Plaintiff has suffered actual
      and special damages including, inter alia, severe emotional distress.
153. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of

                                                                                                                                75
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 76 of 558 PageID #:76



     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     on October 22, 2019 as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place, because the
     Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff
     sued PSLS, O’Brien, Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities,
     and socioeconomic status, and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
154. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
155. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
156. Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust, reckless, wrongful and
     malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits Fraud and/or
     Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the

                                                                                                                                   76
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 77 of 558 PageID #:77



     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
157. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
158. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
159. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
160. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals

                                                                                                                                 77
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 78 of 558 PageID #:78



     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
161. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
162. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
163. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
     Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the

                                                                                                                                         78
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 79 of 558 PageID #:79



      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-7
      (42 U.S.C. §1983 – RIGHT TO CONFRONT AND CROSS-EXAMINE WITNESSES IN RESPONSE TO
           CRIMINAL CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE:
                                                 FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
164. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
165. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to cross-examine the witnesses in response to the
      criminal charges against him.
166. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to cross-examine
      the witnesses in response to the criminal charges of Public Benefits Fraud and/or Abuse against him and as a direct
      and proximate result of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did
      not even commit in the first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert
      with each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
      cross-examine the witnesses in response to the criminal charges against him for the crime Public Benefits Fraud
      and/or Abuse, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.

                                                                                                                                79
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 80 of 558 PageID #:80



167. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
168. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.



                                                                                                                                   80
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 81 of 558 PageID #:81



169. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
170. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
     reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
     Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
     the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
     2015 IL App (4th) 150044.
171. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
172. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
173. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
174. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the

                                                                                                                                 81
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 82 of 558 PageID #:82



     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
175. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
176. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
177. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
     Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on

                                                                                                                                         82
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 83 of 558 PageID #:83



      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-8
        (42 U.S.C. §1983 – RIGHT TO SUBPOENA WITNESSES IN RESPONSE TO CRIMINAL CHARGES
               FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH
                                                        AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
178. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
179. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to subpoena the witnesses in response to the
      criminal charges against him.
180. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to subpoena the

                                                                                                                                  83
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 84 of 558 PageID #:84



     witnesses in response to the criminal charges for Public Benefits Fraud and/or Abuse against him and as a direct and
     proximate result of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not
     even commit in the first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with
     each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to subpoena
     the witnesses in response to the criminal charges against him for the crime of Public Benefits Fraud and/or Abuse,
     the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
181. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of

                                                                                                                                   84
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 85 of 558 PageID #:85



     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
182. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
183. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this Count.
184. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
     reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
     Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
     the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
     2015 IL App (4th) 150044.
185. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
186. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
187. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the Dupage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
188. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and

                                                                                                                                 85
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 86 of 558 PageID #:86



     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
189. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
190. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
191. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
     Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                                  86
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 87 of 558 PageID #:87



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                COUNT-9
        (42 U.S.C. §1983 – RIGHT TO PRIVILEGE AGAINST SELF-INCRIMINATION IN RESPONSE TO
           CRIMINAL CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE:
                                                 FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
192. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
193. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even

                                                                                                                                          87
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 88 of 558 PageID #:88



     commit in the first place without affording the Plaintiff the right to privilege against self-incrimination in response to
     the criminal charges against him.
194. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
     except for J.Guerin, Kimberly and Armstrong, in concert with each other which the Plaintiff did not even commit in
     the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
     privilege against self-incrimination in response to the criminal charges against him and as a direct and proximate
     result of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each
     other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to privilege
     against self-incrimination in response to the criminal charges against him for the crime Public Benefits Fraud and/or
     Abuse, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
195. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,

                                                                                                                                   88
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 89 of 558 PageID #:89



     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
196. The misconduct described under this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
197. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
198. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
     reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
     Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
     the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
     2015 IL App (4th) 150044.
199. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
200. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
201. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
202. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                                89
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 90 of 558 PageID #:90



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
203. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
204. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
205. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757

                                                                                                                                  90
                   Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 91 of 558 PageID #:91



      (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
      function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
      Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-10
          (42 U.S.C. §1983 – RIGHT TO COUNSEL IN RESPONSE TO CRIMINAL CHARGES FOR THE
           CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
206. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.

                                                                                                                                          91
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 92 of 558 PageID #:92



207. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
     and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
     Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
     Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
     commit in the first place without affording the Plaintiff the right to counsel in response to the criminal charges
     against him.
208. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
     except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
     place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to counsel in
     response to the criminal charges for Public Benefits Fraud and/or Abuse against him and as a direct and proximate
     result of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each
     other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to counsel in
     response for the criminal charges against him for the crime of Public Benefits Fraud and/or Abuse, the Plaintiff has
     suffered actual and special damages including, inter alia, severe emotional distress.
209. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;

                                                                                                                                   92
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 93 of 558 PageID #:93



     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
210. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
211. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
212. One or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other, used unjust,
     reckless, wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public
     Benefits Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to
     the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen,
     2015 IL App (4th) 150044.
213. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
214. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
215. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional



                                                                                                                                93
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 94 of 558 PageID #:94



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
216. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri, Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
217. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
218. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over



                                                                                                                                  94
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 95 of 558 PageID #:95



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
219. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
220. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                                COUNT-11



                                                                                                                                         95
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 96 of 558 PageID #:96



        (42 U.S.C. §1983 – RIGHT TO PRESUMPTION OF INNOCENCE IN RESPONSE TO CRIMINAL
       CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH
                                                          AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
221. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
222. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin,
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to presumption of innocence in response to the
      criminal charges against him.
223. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin, and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to presumption
      of innocence in response to the criminal charges against him and as a direct and proximate result of being prosecuted
      for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one
      or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to presumption of innocence in response to
      the criminal charges against him for the crime of Public Benefits Fraud and/or Abuse, the Plaintiff has suffered
      actual and special damages including, inter alia, severe emotional distress.
224. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
      resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical

                                                                                                                                 96
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 97 of 558 PageID #:97



     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in
     the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years
     old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
225. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
226. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
227. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
228. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.




                                                                                                                                    97
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 98 of 558 PageID #:98



229. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
230. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants. Each co-conspirator doesn’t need
     to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for the acts of his co-conspirators
     and co-schemers, for which he shares, equal responsibility. Where a person has committed a conspiracy or aided and
     abetted another in a criminal scheme, that person is responsible for the actions of his co-conspirators or co-schemers.
     See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted that one conspirator is responsible for
     the actions of the other co-conspirators even if he does not engage in them personally and even if he had no
     knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a
     person who aids and abets honest services fraud by a public official can also be responsible for the fraud) (citing U.S.
     v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and Wiesman indulged in a criminal scheme
     and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
     physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
     others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and
     Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State

                                                                                                                                    98
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 99 of 558 PageID #:99



     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri,Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
231. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
232. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
233. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
234. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,

                                                                                                                                         99
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 100 of 558 PageID #:100



      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                               COUNT-12
            (42 U.S.C. §1983 – RIGHT TO BE PROVED GUILTY BEYOND A REASONABLE DOUBT IN
      RESPONSE TO CRIMINAL CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR
                                            ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
235. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
236. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to be proved guilty beyond a reasonable doubt in
      response to the criminal charges against him.
237. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be proved
      guilty beyond a reasonable doubt in response to the criminal charges against him and as a direct and proximate result
      of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in
      the first place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be proved guilty beyond a
      reasonable doubt in response to the criminal charges against him for the crime Public Benefits Fraud and/or Abuse,
      the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
238. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to

                                                                                                                            100
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 101 of 558 PageID #:101



     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     on October 22, 2019 as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place, because the
     Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff
     sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender,
     disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive
     some kind of benefit including but not limited to benefits such as favorable recommendations for the extension of
     his term as a judge or favorable recommendations to elect him as a judge as and when he decides to contest an
     election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in
     exchange for particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge
     and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services
     through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally
     violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted
     physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
239. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
240. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
241. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits

                                                                                                                                101
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 102 of 558 PageID #:102



     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
242. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
243. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
244. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants. Each co-conspirator doesn’t need
     to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for the acts of his co-conspirators
     and co-schemers, for which he shares, equal responsibility. Where a person has committed a conspiracy or aided and
     abetted another in a criminal scheme, that person is responsible for the actions of his co-conspirators or co-schemers.
     See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted that one conspirator is responsible for
     the actions of the other co-conspirators even if he does not engage in them personally and even if he had no
     knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a
     person who aids and abets honest services fraud by a public official can also be responsible for the fraud) (citing U.S.
     v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and Wiesman indulged in a criminal scheme
     and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
     physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
     others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and
     Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                                102
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 103 of 558 PageID #:103



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
245. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
246. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
247. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
248. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     103
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 104 of 558 PageID #:104



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                             COUNT-13
        (42 U.S.C. §1983 – RIGHT TO A FAIR TRIAL IN RESPONSE TO CRIMINAL CHARGES FOR THE
           CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
               SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, AND
                                                           ARMSTRONG)
249. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
250. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to a fair trial in response for the criminal charges
      against him.
251. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to a fair trial in
      response for the criminal charges against him and as a direct and proximate result of being prosecuted for the crime
      of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or more of
      the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner without affording the Plaintiff the right to a fair trial in response for the criminal charges against
      him for the crime Public Benefits Fraud and/or Abuse, the Plaintiff has suffered actual and special damages
      including, inter alia, severe emotional distress.

                                                                                                                              104
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 105 of 558 PageID #:105



252. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
253. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.



                                                                                                                               105
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 106 of 558 PageID #:106



254. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this Count.
255. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
256. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
257. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
258. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
259. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the

                                                                                                                             106
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 107 of 558 PageID #:107



     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid in Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
260. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
261. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
262. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
263. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on

                                                                                                                                     107
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 108 of 558 PageID #:108



      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                             COUNT-14
        (42 U.S.C. §1983 – RIGHT TO AN IMPARTIAL JUDGE IN RESPONSE TO CRIMINAL CHARGES
               FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE: FOURTEENTH
                                                        AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
264. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
265. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even
      commit in the first place without affording the Plaintiff the right to an impartial judge in response for the criminal
      charges against him.
266. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to an impartial

                                                                                                                              108
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 109 of 558 PageID #:109



     judge in response for the criminal charges Public Benefits Fraud and/or Abuse against him and as a direct and
     proximate result of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not
     even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with
     each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to an
     impartial judge in response to the criminal charges against him for the crime of Public Benefits Fraud and/or Abuse,
     the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
267. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled on October 22,
     2019 retroactively as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish,
     physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of
     Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through

                                                                                                                                109
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 110 of 558 PageID #:110



     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
268. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
269. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
270. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
271. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
272. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
273. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
274. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and

                                                                                                                             110
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 111 of 558 PageID #:111



     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
275. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
276. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
277. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
278. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                             111
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 112 of 558 PageID #:112



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                                 COUNT-15
               (42 U.S.C. §1983 – CONFISCATION OF EVIDENCE: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
279. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
280. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for the crime of Public Benefits Fraud and/or Abuse on May 9, 2019, in midst of the Plaintiff’s family court
      case which the Plaintiff did not even commit in the first place and confiscated Plaintiff’s Social Security Records
      which contained Plaintiff’s entire medical and mental health records. The Plaintiff needed his Social Security Records

                                                                                                                                      112
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 113 of 558 PageID #:113



     to prove in his family court case that he is not voluntarily unemployed and also to prove that he was not committing
     and has not committed the crime of Public Benefits Fraud and/or Abuse in the criminal trial for Public Benefits
     Fraud and/or Abuse which was held in midst of the Plaintiff’s family court case on May 9, 2019.
281. Plaintiff was prosecuted in midst of his family court case for the crime of Public Benefits Fraud and/or Abuse which
     the Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and
     Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner by confiscating
     Plaintiff’s Social Security Records which contained Plaintiff’s entire medical and mental health records and as a direct
     and proximate result of being prosecuted in his family court case and for the crime of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place by one or more of the Defendants except for
     J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner by
     confiscating Plaintiff’s Social Security Records which contained Plaintiff’s entire medical and mental health records,
     the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
282. Plaintiff’s family court case trial and his trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff
     did not even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong in an
     unjust, reckless, wrongful and malicious manner by confiscating Plaintiff’s Social Security Records which contained
     Plaintiff’s entire medical and mental health records and the continuation of the false charge against him for the crime
     of Public Benefits Fraud and/or Abuse, as described under this count and the continuation of the false charge against
     him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-
     called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place,

                                                                                                                               113
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 114 of 558 PageID #:114



     because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the
     Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender,
     disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive
     some kind of benefit including but not limited to benefits such as favorable recommendations for the extension of
     his term as a judge or favorable recommendations to elect him as a judge as and when he decides to contest an
     election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in
     exchange for particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge
     and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services
     through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally
     violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted
     physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
283. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
284. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
285. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
286. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
287. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
288. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                                114
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 115 of 558 PageID #:115



289. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
290. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
291. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.



                                                                                                                              115
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 116 of 558 PageID #:116



292. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
293. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-16
        (42 U.S.C. §1983 – RIGHT TO BE CHARGED FOR THE CRIME OF PUBLIC BENEFITS FRAUD
       AND/OR ABUSE BY A WRITTEN COMPLAINT, PETITION OR INFORMATION (JULY 16, 2019):
                                                FOURTEENTH AMENDMENT)

                                                                                                                                     116
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 117 of 558 PageID #:117



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
294. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
295. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to be charged for
      that crime by a written complaint, petition or information.
296. Plaintiff was prosecuted for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit in the first
      place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be charged for
      that crime by a written complaint, petition or information and as a direct and proximate result of being prosecuted
      for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one
      or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to be charged for the crime of Public
      Benefits Fraud and/or Abuse by a written complaint, petition or information, the Plaintiff has suffered actual and
      special damages including, inter alia, severe emotional distress.
297. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
      resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
      and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
      the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
      of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,

                                                                                                                                117
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 118 of 558 PageID #:118



     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
298. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
299. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
300. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
301. Defendants except neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the
     crime of Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
302. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
303. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County

                                                                                                                            118
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 119 of 558 PageID #:119



     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
304. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.




                                                                                                                             119
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 120 of 558 PageID #:120



305. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
306. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
307. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
308. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.



                                                                                                                                     120
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 121 of 558 PageID #:121



      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-17
         (42 U.S.C. §1983 – RIGHT TO KNOW THE NATURE OF THE CRIMINAL CHARGES FOR THE
            CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019): FOURTEENTH
                                                          AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
309. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
310. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to know the nature
      of criminal charges against him.
311. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
      know the nature of criminal charges against him and as a direct and proximate result of being prosecuted for the
      crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or
      more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to know the nature of criminal charges
      against him, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
312. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s

                                                                                                                             121
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 122 of 558 PageID #:122



     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
313. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
314. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
315. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.

                                                                                                                               122
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 123 of 558 PageID #:123



316. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
317. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
318. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
319. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to

                                                                                                                            123
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 124 of 558 PageID #:124



     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
320. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
321. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
322. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
323. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal

                                                                                                                                     124
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 125 of 558 PageID #:125



      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-18
        (42 U.S.C. §1983 – RIGHT TO PERSONAL SERVICE OF CRIMINAL CHARGES FOR THE CRIME
       OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16 2019): FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
324. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
325. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to personal service
      for the criminal charges against him.
326. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
      personal service for the criminal charges against him and as a direct and proximate result of being prosecuted for the
      crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or
      more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to personal service for the criminal charges
      against him, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
327. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to

                                                                                                                             125
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 126 of 558 PageID #:126



     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place, because the
     Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff
     sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender,
     disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive
     some kind of benefit including but not limited to benefits such as favorable recommendations for the extension of
     his term as a judge or favorable recommendations to elect him as a judge as and when he decides to contest an
     election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in
     exchange for particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge
     and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services
     through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally
     violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted
     physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
328. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
329. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
330. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits

                                                                                                                                126
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 127 of 558 PageID #:127



     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
331. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
332. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
333. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
334. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien, and
     Wiesman indulged in a criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes
     and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable
     for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in
     the criminal scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
     Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
     themselves, and with others that lasted several years as described under this count. This position is not inconsistent
     with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
     conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
     conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this

                                                                                                                             127
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 128 of 558 PageID #:128



     complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
     from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned
     and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to
     their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and
     also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
     Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
     Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
     Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
335. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
336. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
337. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
338. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     128
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 129 of 558 PageID #:129



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-19
        (42 U.S.C. §1983 – RIGHT TO FILE AN ANSWER IN RESPONSE TO CRIMINAL CHARGES FOR
        THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019): FOURTEENTH
                                                         AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
339. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
340. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to file an answer in
      response to criminal charges against him.
341. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to file
      an answer in response to criminal charges against him and as a direct and proximate result of being prosecuted for the
      crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or
      more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to file an answer in response to criminal



                                                                                                                               129
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 130 of 558 PageID #:130



     charges against him, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional
     distress.
342. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.



                                                                                                                               130
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 131 of 558 PageID #:131



343. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
344. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
345. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
346. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
347. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
348. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
349. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants except for J.Guerin and Armstrong to indulged in a criminal scheme and conspiracy
     to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that

                                                                                                                              131
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 132 of 558 PageID #:132



     lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to violate Plaintiff’s
     constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental injuries upon
     the Plaintiff as described in this complaint by and between themselves, and with others that lasted several years as
     described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended
     judicial immunity to a judge who had been accused of conspiring to issue an improper injunction but did not extend
     judicial immunity to the private persons who had conspired with the judge. The Dennis Court found that the judge’s
     action was judicial. As described throughout this complaint, that is not the case here. In addition, the Dennis Court
     expressly declined to shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin,
     Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as
     described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion
     and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to
     State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court
     against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar,
     ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as
     described in Exhibit-2.
350. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
351. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
352. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
353. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff

                                                                                                                                     132
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 133 of 558 PageID #:133



      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-20
         (42 U.S.C. §1983 – RIGHT TO BE HEARD IN RESPONSE TO CRIMINAL CHARGES FOR THE
            CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019): FOURTEENTH
                                                         AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
354. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
355. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong in concert with each other, used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff for the crime of Public Benefits Fraud and/or Abuse on July 16, 2019, a second time, in
      midst of the Plaintiff’s family court case which the Plaintiff did not commit in the first place without affording the
      Plaintiff the right to be heard in response to the criminal charges against him.

                                                                                                                              133
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 134 of 558 PageID #:134



356. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did
     not commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong in concert with
     each other, in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be heard
     in response to the criminal charges against him and as a direct and proximate result of being prosecuted a second
     time for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not commit in the first place by
     one or more of the Defendants except for J.Guerin and Armstrong in concert with each other in an unjust, reckless,
     wrongful and malicious manner without affording the Plaintiff the right to be heard in response to the criminal
     charges against him the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
357. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled on October 22, 2019 retroactively as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
     commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff
     was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against
     the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,

                                                                                                                               134
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 135 of 558 PageID #:135



     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
358. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
359. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
360. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
361. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
362. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
363. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
364. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,

                                                                                                                             135
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 136 of 558 PageID #:136



     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants except for J.Guerin and Armstrong indulged in a criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to violate Plaintiff’s
     constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental injuries upon
     the Plaintiff as described in this complaint by and between themselves, and with others that lasted several years as
     described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended
     judicial immunity to a judge who had been accused of conspiring to issue an improper injunction but did not extend
     judicial immunity to the private persons who had conspired with the judge. The Dennis Court found that the judge’s
     action was judicial. As described throughout this complaint, that is not the case here. In addition, the Dennis Court
     expressly declined to shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin,
     Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as
     described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion
     and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to
     State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court
     against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar,
     ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as
     described in Exhibit-2.
365. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
366. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
367. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”

                                                                                                                             136
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 137 of 558 PageID #:137



368. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-21
      (42 U.S.C. §1983 – RIGHT TO PRESENT EVIDENCE IN RESPONSE TO CRIMINAL CHARGES FOR
        THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019): FOURTEENTH
                                                            AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
369. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.



                                                                                                                                      137
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 138 of 558 PageID #:138



370. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
     and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
     Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
     prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
     which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to present evidence
     in response to criminal charges against him.
371. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
     Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
     in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
     present evidence in response to criminal charges against him and as a direct and proximate result of being prosecuted
     for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one
     or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
     wrongful and malicious manner without affording the Plaintiff the right to present evidence in response to criminal
     charges against him, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional
     distress.
372. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or

                                                                                                                                138
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 139 of 558 PageID #:139



     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
373. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
374. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
375. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
376. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
377. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
378. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional



                                                                                                                            139
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 140 of 558 PageID #:140



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
379. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants except for J.Guerin and Armstrong indulged in a criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to violate Plaintiff’s
     constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental injuries upon
     the Plaintiff as described in this complaint by and between themselves, and with others that lasted several years as
     described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended
     judicial immunity to a judge who had been accused of conspiring to issue an improper injunction but did not extend
     judicial immunity to the private persons who had conspired with the judge. The Dennis Court found that the judge’s
     action was judicial. As described throughout this complaint, that is not the case here. In addition, the Dennis Court
     expressly declined to shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin,
     Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as
     described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion
     and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to
     State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court
     against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar,
     ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as
     described in Exhibit-2.
380. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
381. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over

                                                                                                                             140
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 141 of 558 PageID #:141



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
382. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
383. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-22



                                                                                                                                     141
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 142 of 558 PageID #:142



      (42 U.S.C. §1983 – RIGHT TO CONFRONT AND CROSS-EXAMINE WITNESSES IN RESPONSE TO
       CRIMINAL CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY
                                          16, 2019): FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
384. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
385. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to confront and
      cross-examine witnesses in response to criminal charges against him.
386. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
      entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
      the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
      Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when

                                                                                                                                  142
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 143 of 558 PageID #:143



     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesmanm
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
387. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
388. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
389. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
390. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
391. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
392. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                            143
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 144 of 558 PageID #:144



393. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants except for J.Guerin and Armstrong indulged in a criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to violate Plaintiff’s
     constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental injuries upon
     the Plaintiff as described in this complaint by and between themselves, and with others that lasted several years as
     described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended
     judicial immunity to a judge who had been accused of conspiring to issue an improper injunction but did not extend
     judicial immunity to the private persons who had conspired with the judge. The Dennis Court found that the judge’s
     action was judicial. As described throughout this complaint, that is not the case here. In addition, the Dennis Court
     expressly declined to shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin,
     Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as
     described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion
     and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to
     State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court
     against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar,
     ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as
     described in Exhibit-2.
394. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
395. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.

                                                                                                                             144
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 145 of 558 PageID #:145



396. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
397. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-23
       (42 U.S.C. §1983 – RIGHT TO SUBPOENA WITNESSES IN RESPONSE TO CRIMINAL CHARGES
               FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019):
                                                FOURTEENTH AMENDMENT)

                                                                                                                                     145
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 146 of 558 PageID #:146



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
398. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
399. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to subpoena
      witnesses in response to criminal charges against him.
400. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
      subpoena witnesses in response to criminal charges against him and as a direct and proximate result of being
      prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first
      place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust,
      reckless, wrongful and malicious manner without affording the Plaintiff the right to subpoena witnesses in response
      to criminal charges against him, the Plaintiff has suffered actual and special damages including, inter alia, severe
      emotional distress.
401. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
      entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
      the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital

                                                                                                                                  146
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 147 of 558 PageID #:147



     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
402. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
403. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
404. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
405. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
406. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
407. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County

                                                                                                                            147
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 148 of 558 PageID #:148



     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
408. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.



                                                                                                                             148
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 149 of 558 PageID #:149



409. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
410. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
411. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
412. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.



                                                                                                                                     149
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 150 of 558 PageID #:150



      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-24
        (42 U.S.C. §1983 – RIGHT TO PRIVILEGE AGAINST SELF-INCRIMINATION IN RESPONSE TO
       CRIMINAL CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY
                                           16, 2019): FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                              JANE DOE # 1, AND JANE DOE # 2)
413. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
414. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to privilege against
      self-incrimination in response to criminal charges against him.
415. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
      privilege against self-incrimination in response to criminal charges against him and as a direct and proximate result of
      being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to privilege against self-
      incrimination in response to criminal charges against him, the Plaintiff has suffered actual and special damages
      including, inter alia, severe emotional distress.
416. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the

                                                                                                                              150
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 151 of 558 PageID #:151



     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
417. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
418. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
419. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the



                                                                                                                                 151
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 152 of 558 PageID #:152



     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
420. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
421. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
422. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
423. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                             152
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 153 of 558 PageID #:153



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri,Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
424. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
425. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
426. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
427. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     153
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 154 of 558 PageID #:154



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-25
          (42 U.S.C. §1983 – RIGHT TO COUNSEL IN RESPONSE TO CRIMINAL CHARGES FOR THE
            CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019): FOURTEENTH
                                                         AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
428. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
429. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to counsel in
      response to criminal charges against him.
430. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
      counsel in response to criminal charges against him and as a direct and proximate result of being prosecuted for the
      crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or
      more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to counsel in response to criminal charges
      against him, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.

                                                                                                                              154
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 155 of 558 PageID #:155



431. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
432. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.



                                                                                                                                 155
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 156 of 558 PageID #:156



433. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
434. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
435. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
436. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
437. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
438. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
439. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
440. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,

                                                                                                                             156
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 157 of 558 PageID #:157



     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
441. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
442. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
443. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
444. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by

                                                                                                                             157
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 158 of 558 PageID #:158



      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-26
         (42 U.S.C. §1983 – RIGHT TO PRESUMPTION OF INNOCENCE IN RESPONSE TO CRIMINAL
         CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019):
                                                 FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
445. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
446. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and

                                                                                                                                      158
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 159 of 558 PageID #:159



     prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
     which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to presumption of
     innocence in response to criminal charges against him.
447. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
     Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
     in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to
     presumption of innocence in response to criminal charges against him and as a direct and proximate result of being
     prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first
     place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust,
     reckless, wrongful and malicious manner without affording the Plaintiff the right to presumption of innocence in
     response to criminal charges against him, the Plaintiff has suffered actual and special damages including, inter alia,
     severe emotional distress.
448. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
     first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
     unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and

                                                                                                                                 159
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 160 of 558 PageID #:160



     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
449. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
450. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
451. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
452. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
453. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
454. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
455. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has

                                                                                                                            160
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 161 of 558 PageID #:161



     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
456. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
457. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
458. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter

                                                                                                                             161
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 162 of 558 PageID #:162



     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
459. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-27
           (42 U.S.C. §1983 – RIGHT TO BE PROVED GUILTY BEYOND A REASONABLE DOUBT IN
     RESPONSE TO CRIMINAL CHARGES FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR
                                 ABUSE (JULY 16, 2019): FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,

                                                                                                                                     162
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 163 of 558 PageID #:163



         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
460. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
461. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to be proved guilty
      beyond a reasonable doubt in response to criminal charges against him.
462. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be
      proved guilty beyond a reasonable doubt in response to criminal charges against him and as a direct and proximate
      result of being prosecuted for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even
      commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each
      other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be proved
      guilty beyond a reasonable doubt in response to criminal charges against him, the Plaintiff has suffered actual and
      special damages including, inter alia, severe emotional distress.
463. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
      entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
      the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental

                                                                                                                                  163
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 164 of 558 PageID #:164



     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
464. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
465. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
466. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
467. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
468. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
469. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental

                                                                                                                            164
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 165 of 558 PageID #:165



     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
470. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
471. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             165
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 166 of 558 PageID #:166



472. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
473. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
474. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.

                                                                                                                                     166
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 167 of 558 PageID #:167



                                                               COUNT-28
        (42 U.S.C. §1983 – RIGHT TO A FAIR TRIAL IN RESPONSE TO CRIMINAL CHARGES FOR THE
            CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019): FOURTEENTH
                                                         AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
475. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
476. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to a fair trial in
      response to criminal charges against him.
477. Plaintiff was prosecuted a second time for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other which the Plaintiff did not even commit
      in the first place in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to a
      fair trial in response to criminal charges against him and as a direct and proximate result of being prosecuted for the
      crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the first place by one or
      more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to a fair trial in response to criminal charges
      against him, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
478. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt

                                                                                                                             167
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 168 of 558 PageID #:168



     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
479. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
480. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
481. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
482. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.




                                                                                                                                 168
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 169 of 558 PageID #:169



483. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
484. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
485. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s

                                                                                                                             169
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 170 of 558 PageID #:170



     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
486. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
487. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
488. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
489. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse

                                                                                                                                     170
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 171 of 558 PageID #:171



      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-29
        (42 U.S.C. §1983 – RIGHT TO AN IMPARTIAL JUDGE IN RESPONSE TO CRIMINAL CHARGES
                FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019):
                                                 FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
490. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
491. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him a second time for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff a second time for that crime on July 16, 2019, in midst of the Plaintiff’s family court case
      which the Plaintiff did not even commit in the first place without affording the Plaintiff the right to an impartial
      judge in response to the criminal charges against him.
492. Plaintiff’s trial for the crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner as described under this count and the continuation of the false
      charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
      entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per

                                                                                                                             171
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 172 of 558 PageID #:172



     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
493. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
494. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
495. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
496. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
497. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.

                                                                                                                                 172
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 173 of 558 PageID #:173



498. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
499. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,



                                                                                                                             173
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 174 of 558 PageID #:174



     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
500. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
501. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
502. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
503. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,



                                                                                                                                     174
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 175 of 558 PageID #:175



      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-30
       (42 U.S.C. §1983 – DENIAL OF STAY TO RELEASE AND/OR TO OBTAIN PLAINTIFF’S MENTAL
             HEALTH RECORDS PENDING APPEAL AS A MATTER OF RIGHT IN VIOLATION OF
                      IMHDDCA IN A DECEITFUL MANNER: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
504. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
505. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him in his family court case trial and for the crime of Public Benefits Fraud
      and/or Abuse and prosecuted the Plaintiff in his family court case trial and for the crime of Public Benefits Fraud
      and/or Abuse on May 9, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not commit in the
      first place and denied the stay of release and/or obtaining of Plaintiff’s mental health records pending appeal in
      violation of IMHDDCA in a deceitful manner as described above in detail. J.McJoynt had informed the Plaintiff that
      he will not release his medical and mental health records to O’ Brien and/or to the Plaintiff’s ex-wife Fathima if the
      Plaintiff voluntarily withdraws his pending Motion for Temporary Support at a hearing in open court in January 2019
      and the Plaintiff agreed to withdraw his Motion for Temporary Support in the morning on May 9, 2019, in Plaintiff’s
      family court case, but J.McJoynt informed the Plaintiff that his medical and mental health records are needed for the
      trial and he released the Plaintiff’s medical and mental health records to O’Brien and the Plaintiff’s ex-wife Fathima in
      violation of HIPPA and IMHDDCA. Plaintiff made an oral Motion to Stay the release of his medical and mental
      health records to O’ Brien and/or to the Plaintiff’s ex-wife Fathima pending appeal as a matter of right but J.McJoynt
      denied Plaintiff’s oral Motion to Stay the release of his medical and mental health records to O’ Brien and/or to the
      Plaintiff’s ex-wife Fathima pending appeal and said to the Plaintiff that he is not going to haggle with the Plaintiff and
      handed over the Plaintiff’s medical and mental health records to O’ Brien and the Plaintiff’s ex-wife Fathima. As a
      direct and proximate result of the denial of Plaintiff’s oral Motion to Stay the release of his medical and mental health
      records to O’ Brien and/or to the Plaintiff’s ex-wife Fathima pending appeal in his family court case and for the

                                                                                                                               175
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 176 of 558 PageID #:176



     crime of Public Benefits Fraud and/or Abuse which the Plaintiff did not commit in the first place, the Plaintiff has
     suffered actual and special damages including, inter alia, severe emotional distress.
506. Plaintiff’s trial in his family court case and his trial for the crime of Public Benefits Fraud and/or Abuse on May 9,
     2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place by one or
     more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
     wrongful and malicious manner by denying of Plaintiff’s oral Motion to Stay the release of his medical and mental
     health records to O’ Brien and/or to the Plaintiff’s ex-wife Fathima pending appeal and the continuation of the false
     charge against him for the crime of Public Benefits Fraud and/or Abuse, resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse which the Plaintiff did not even commit in the first place, because the Plaintiff got married to Fathima when
     she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman,
     because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and
     because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited
     to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional



                                                                                                                                 176
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 177 of 558 PageID #:177



     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
507. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
508. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
509. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
510. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
511. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
512. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
513. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal

                                                                                                                             177
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 178 of 558 PageID #:178



     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
514. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
515. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
516. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
517. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                             178
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 179 of 558 PageID #:179



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
518. (740 ILCS 110/16) (from Ch. 91 1/2, par. 816).
      Sec. 16. Any person who knowingly and willfully violates any provision of this Act is guilty of a Class A
      misdemeanor. (Source: P.A. 80-1508.) Hence the Defendants have committed a Class A misdemeanor.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-31
            (42 U.S.C. §1983 – RIGHT TO BE CHARGED FOR THE CRIME OF BLACKMAILING BY A
          WRITTEN COMPLAINT, PETITION OR INFORMATION: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
519. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
520. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against

                                                                                                                                      179
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 180 of 558 PageID #:180



     Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
     April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
     without affording the Plaintiff the right to be charged for that crime by a written complaint, petition or information.
521. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
     Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
     wrongful and malicious manner without affording the Plaintiff the right to be charged for that crime by a written
     complaint, petition or information in response to the criminal charges against him and as a direct and proximate
     result of being prosecuted for the crime of blackmailing which the Plaintiff did not even commit in the first place by
     one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
     wrongful and malicious manner without affording the Plaintiff the right to be charged for that crime by a written
     complaint, petition or information, the Plaintiff has suffered actual and special damages including, inter alia, severe
     emotional distress.
522. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
     of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
     and malicious manner as described under this count and the continuation of the false charge against him for the
     crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman and because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement

                                                                                                                               180
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 181 of 558 PageID #:181



     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
523. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
524. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
525. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
526. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
527. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
528. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
529. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                             181
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 182 of 558 PageID #:182



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2
530. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
531. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
532. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is

                                                                                                                             182
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 183 of 558 PageID #:183



     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
533. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                                COUNT-32
     (42 U.S.C. §1983 – RIGHT TO KNOW THE NATURE OF THE CRIMINAL CHARGES IN RESPONSE
             TO THE CRIMINAL CHARGE OF BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
        SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                               JANE DOE # 1, AND JANE DOE # 2)

                                                                                                                                     183
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 184 of 558 PageID #:184



534. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
535. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to know the nature of the criminal charges against him.
536. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to know the nature of the criminal charges
      against him and as a direct and proximate result of being prosecuted for the crime of blackmailing which the Plaintiff
      did not even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right
      to know the nature of the criminal charges against him, the Plaintiff has suffered actual and special damages
      including, inter alia, severe emotional distress.
537. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
      punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
      not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the

                                                                                                                                184
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 185 of 558 PageID #:185



     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
538. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
539. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
540. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
541. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
542. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
543. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the Dupage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
544. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has

                                                                                                                            185
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 186 of 558 PageID #:186



     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri,Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
545. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
546. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
547. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter

                                                                                                                             186
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 187 of 558 PageID #:187



     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
548. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                                COUNT-33
       (42 U.S.C. §1983 – RIGHT TO PERSONAL SERVICE OF CRIMINAL CHARGES FOR THE CRIME
                                  OF BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,



                                                                                                                                     187
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 188 of 558 PageID #:188



         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
549. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
550. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to personal service in response to the criminal charges against him.
551. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to personal service in response to the
      criminal charges against him and as a direct and proximate result of being prosecuted for the crime of blackmailing
      which the Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without affording the
      Plaintiff the right to personal service in response to the criminal charges against him, the Plaintiff has suffered actual
      and special damages including, inter alia, severe emotional distress.
552. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a

                                                                                                                                188
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 189 of 558 PageID #:189



     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
553. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
554. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
555. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
556. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
557. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
558. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                             189
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 190 of 558 PageID #:190



559. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri,Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
560. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
561. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.

                                                                                                                             190
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 191 of 558 PageID #:191



562. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
563. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                                COUNT-34
         (42 U.S.C. §1983 – RIGHT TO FILE AN ANSWER TO CRIMINAL CHARGES IN RESPONSE TO
                THE CRIMINAL CHARGE OF BLACKMAILING: FOURTEENTH AMENDMENT)



                                                                                                                                     191
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 192 of 558 PageID #:192



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
564. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
565. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to file an answer in response to criminal charges against him.
566. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to file an answer in response to criminal
      charges against him and as a direct and proximate result of being prosecuted for the crime of blackmailing which the
      Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong,
      in concert with each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the
      right to file an answer in response to criminal charges against him, the Plaintiff has suffered actual and special
      damages including, inter alia, severe emotional distress.
567. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants

                                                                                                                                192
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 193 of 558 PageID #:193



     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
568. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
569. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
570. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
571. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
572. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
573. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional

                                                                                                                             193
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 194 of 558 PageID #:194



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
574. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
575. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
576. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over

                                                                                                                             194
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 195 of 558 PageID #:195



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
577. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
578. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                                COUNT-35



                                                                                                                                     195
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 196 of 558 PageID #:196



              (42 U.S.C. §1983 – RIGHT TO BE HEARD IN RESPONSE TO CRIMINAL CHARGE OF
                                    BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
579. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
580. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to be heard in response to criminal charges against him.
581. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to be heard in response to criminal charges
      against him in response to the criminal charges against him and as a direct and proximate result of being prosecuted
      for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner without affording the Plaintiff the right to be heard in response to criminal charges against him, the
      Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
582. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s

                                                                                                                                196
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 197 of 558 PageID #:197



     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
583. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
584. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
585. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
586. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
587. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
588. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the Dupage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental

                                                                                                                             197
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 198 of 558 PageID #:198



     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
589. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
590. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             198
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 199 of 558 PageID #:199



591. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
592. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
593. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate

                                                                                                                                     199
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 200 of 558 PageID #:200



                                                                  COUNT-36
               (42 U.S.C. §1983 – RIGHT TO PRESENT EVIDENCE IN RESPONSE TO CHARGE OF
                                    BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
594. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
595. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to present evidence in response to criminal charges against him.
596. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to present evidence in response to criminal
      charges against him and as a direct and proximate result of being prosecuted for the crime of blackmailing which the
      Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong,
      in concert with each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the
      right to present evidence in response to criminal charges against him, the Plaintiff has suffered actual and special
      damages including, inter alia, severe emotional distress.
597. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the

                                                                                                                                200
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 201 of 558 PageID #:201



     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
598. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
599. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
600. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
601. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
602. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
603. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the

                                                                                                                             201
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 202 of 558 PageID #:202



     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
604. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.




                                                                                                                             202
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 203 of 558 PageID #:203



605. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
606. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
607. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
608. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.



                                                                                                                                     203
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 204 of 558 PageID #:204



      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                               COUNT-37
      (42 U.S.C. §1983 – RIGHT TO CONFRONT AND CROSS-EXAMINE WITNESSES IN RESPONSE TO
                     CRIMINAL CHARGE OF BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
609. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
610. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to confront and cross-examine witnesses in response to criminal charges
      against him.
611. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to confront and cross-examine witnesses in
      response to criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
      blackmailing which the Plaintiff did not even commit in the first place by one or more of the Defendants except for
      J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without
      affording the Plaintiff the right to confront and cross-examine witnesses in response to criminal charges against him,
      the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
612. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental

                                                                                                                                204
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 205 of 558 PageID #:205



     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
613. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
614. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
615. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
616. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.



                                                                                                                             205
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 206 of 558 PageID #:206



617. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
618. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
619. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s

                                                                                                                             206
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 207 of 558 PageID #:207



     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
620. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
621. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
622. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
623. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse

                                                                                                                                     207
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 208 of 558 PageID #:208



      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                              COUNT-38
      (42 U.S.C. §1983 – RIGHT TO SUBPOENA WITNESSES IN RESPONSE TO CRIMINAL CHARGE OF
                                     BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
624. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
625. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to subpoena witnesses in response to criminal charges against him.
626. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to subpoena witnesses in response to
      criminal charges against him and as a direct and proximate result of being prosecuted for the crime of blackmailing
      which the Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without affording the
      Plaintiff the right to subpoena witnesses in response to criminal charges against him, the Plaintiff has suffered actual
      and special damages including, inter alia, severe emotional distress.
627. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the
      crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
      Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital

                                                                                                                                208
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 209 of 558 PageID #:209



     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman and because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
628. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
629. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
630. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.

                                                                                                                             209
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 210 of 558 PageID #:210



631. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
632. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
633. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
634. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman

                                                                                                                             210
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 211 of 558 PageID #:211



     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
635. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
636. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
637. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
638. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and

                                                                                                                                     211
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 212 of 558 PageID #:212



      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                               COUNT-39
        (42 U.S.C. §1983 – RIGHT TO PRIVILEGE AGAINST SELF-INCRIMINATION IN RESPONSE TO
                     CRIMINAL CHARGE OF BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
639. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
640. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to privilege against self-incrimination in response to the criminal charges
      against him.
641. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right t to privilege against self-incrimination in
      response to the criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
      blackmailing which the Plaintiff did not even commit in the first place by one or more of the Defendants except for
      J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without
      affording the Plaintiff the right to privilege against self-incrimination in response to the criminal charges against him,
      the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
642. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the

                                                                                                                              212
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 213 of 558 PageID #:213



     crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
643. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
644. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
645. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the

                                                                                                                               213
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 214 of 558 PageID #:214



     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
646. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
647. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
648. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
649. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                             214
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 215 of 558 PageID #:215



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
650. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
651. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
652. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
653. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     215
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 216 of 558 PageID #:216



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                               COUNT-40
            (42 U.S.C. §1983 – RIGHT TO COUNSEL IN RESPONSE TO THE CRIMINAL CHARGE OF
                                     BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
654. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
655. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to counsel in response to criminal charges against him.
656. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to counsel in response to the criminal
      charges against him and as a direct and proximate result of being prosecuted for the crime of blackmailing which the
      Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong,
      in concert with each other in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the
      right to counsel, the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
657. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
      and malicious manner as described under this count and the continuation of the false charge against him for the

                                                                                                                                  216
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 217 of 558 PageID #:217



     crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
658. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
659. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
660. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime blackmailing in the civil

                                                                                                                               217
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 218 of 558 PageID #:218



     case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
661. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
662. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
663. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the Dupage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
664. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                             218
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 219 of 558 PageID #:219



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri,Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
665. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
666. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
667. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
668. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     219
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 220 of 558 PageID #:220



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                               COUNT-41
       (42 U.S.C. §1983 – RIGHT TO PRESUMPTION OF INNOCENCE IN RESPONSE FOR THE CRIME
                                   OF BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
669. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
670. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to presumption of innocence in response to the criminal charges against him.
671. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to presumption of innocence in response to
      the criminal charges against him and as a direct and proximate result of being prosecuted for the crime of
      blackmailing which the Plaintiff did not even commit in the first place by one or more of the Defendants except for
      J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without
      affording the Plaintiff the right to presumption of innocence in response to the criminal charges against him, the
      Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
672. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
      of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful

                                                                                                                               220
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 221 of 558 PageID #:221



     and malicious manner as described under this count and the continuation of the false charge against him for the
     crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
673. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
674. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.



                                                                                                                               221
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 222 of 558 PageID #:222



675. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
676. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
677. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
678. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
679. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper

                                                                                                                             222
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 223 of 558 PageID #:223



     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid in Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
680. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
681. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
682. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
683. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that

                                                                                                                                     223
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 224 of 558 PageID #:224



      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                             COUNT-42
            (42 U.S.C. §1983 – RIGHT TO BE PROVED GUILTY BEYOND A REASONABLE DOUBT IN
               RESPONSE FOR THE CRIME OF BLACKMAILING: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
684. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
685. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on
      April 23, 2019, in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to be proved guilty beyond a reasonable doubt in response to criminal
      charges against him.
686. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to be proved guilty beyond a reasonable
      doubt in response to criminal charges against him in response to the criminal charges against him and as a direct and
      proximate result of being prosecuted for the crime of blackmailing which the Plaintiff did not even commit in the
      first place by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to be proved guilty beyond a

                                                                                                                              224
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 225 of 558 PageID #:225



     reasonable doubt in response to criminal charges against him, the Plaintiff has suffered actual and special damages
     including, inter alia, severe emotional distress.
687. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
     of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
     and malicious manner as described under this count and the continuation of the false charge against him for the
     crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
688. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.

                                                                                                                               225
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 226 of 558 PageID #:226



689. The Plaintiff got permanently disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
690. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
691. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
692. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
693. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
694. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
695. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
696. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal

                                                                                                                             226
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 227 of 558 PageID #:227



     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
697. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
698. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
699. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
700. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                               227
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 228 of 558 PageID #:228



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                                 COUNT-43
              (42 U.S.C. §1983 – J. MCJOYNT TOLERATED FRAUD UPON THE COURT FROM THE
            PLAINTIFF’S EX-WIFE FATHIMA AND HER ATTORNEYS AND J. MCJOYNT HIMSELF
       COMMITTED FRAUD UPON THE COURT IN CASE # 16-D-1115 IN DUPAGE COUNTY CIRCUIT
                                           COURT: FOURTEENTH AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
701. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
702. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to cause harm to the Plaintiff in his family court case, in his trials for the crimes of Public

                                                                                                                                      228
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 229 of 558 PageID #:229



     Benefits Fraud and/or Abuse and blackmailing in order to cause physical and mental injuries to the Plaintiff by
     committing fraud upon the court as described in this complaint and committed fraud upon the court as described in
     this complaint and caused harm to the Plaintiff in his family court case, in his trials for the crimes of Public Benefits
     Fraud and/or Abuse and blackmailing and caused physical and mental injuries.
703. Plaintiff was prosecuted in his family court case, in his trials for the crimes of Public Benefits Fraud and/or Abuse
     and blackmailing by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in
     an unjust, reckless, wrongful and malicious manner by committing fraud upon the court as described in this
     complaint and as a direct and proximate result of being prosecuted in his family court case, in his trials for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing by one or more of the Defendants except for J.Guerin and
     Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner by committing fraud
     upon the court as described in this complaint the Plaintiff has suffered actual and special damages including, inter alia,
     severe emotional distress.
704. Plaintiff was prosecuted in his family court case, in his trials for the crimes of Public Benefits Fraud and/or Abuse
     and blackmailing by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in
     an unjust, reckless, wrongful and malicious manner by committing fraud upon the court as described in this
     complaint, resulting in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the
     loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff,
     the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,

                                                                                                                              229
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 230 of 558 PageID #:230



     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
705. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
706. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
707. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal cases for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing in the civil case of Plaintiff’s divorce in his family court case in the manner
     similar to the morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of
     Weddigen, 2015 IL App (4th) 150044.
708. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
709. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
710. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
711. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                             230
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 231 of 558 PageID #:231



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
712. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
713. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
714. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is

                                                                                                                               231
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 232 of 558 PageID #:232



     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
715. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-44
       (42 U.S.C. §1983 – ALLOWING THE PLAINTIFF ONLY JUST LITTLE OVER 3 MINUTES AT THE
       PLAINTIFF’S DIVORCE TRIAL IN CASE # 16-D-1115 AND TRIAL FOR THE PUBLIC BENEFITS
               FRAUD AND/OR ABUSE IN DUPAGE COUNTY CIRCUIT COURT: FOURTEENTH
                                                           AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,

                                                                                                                                     232
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 233 of 558 PageID #:233



         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
716. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
717. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to cause physical and mental injuries to the Plaintiff and to cause harm to the Plaintiff in his
      family court case and his trial for the crime for Public Benefits Fraud and/or Abuse by allowing the Plaintiff only just
      little over 3 minutes and allowing the opposing counsel, O’Brien, 227 minutes and committed fraud upon the court as
      described in this complaint and caused harm to the Plaintiff in his family court case, in his trial for the crime of Public
      Benefits Fraud and/or Abuse and caused physical and mental injuries to the Plaintiff.
718. Plaintiff was prosecuted in his family court case and his trial for the crime of Public Benefits Fraud and/or Abuse by
      one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner by allowing the Plaintiff only just little over 3 minutes and allowing the opposing
      counsel, O’Brien, 227 minutes and by committing fraud upon the court as described in this complaint and as a direct
      and proximate result of being prosecuted in his family court case and his trial for the crime of Public Benefits Fraud
      and/or Abuse by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in
      an unjust, reckless, wrongful and malicious manner by committing fraud upon the court as described in this
      complaint the Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress.
719. Plaintiff was prosecuted in his family court case and his trial for the crime of Public Benefits Fraud and/or Abuse by
      one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner by allowing the Plaintiff only just little over 3 minutes and allowing the opposing
      counsel, O’Brien, 227 minutes and by committing fraud upon the court as described in this complaint, resulting in
      maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his
      tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of
      24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of
      his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that
      resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by
      the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
      humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
      J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
      $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
      gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
      all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
      enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such

                                                                                                                                  233
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 234 of 558 PageID #:234



     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
720. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
721. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
722. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal cases for the so-called crimes of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
723. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
724. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
725. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental

                                                                                                                             234
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 235 of 558 PageID #:235



     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
726. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
727. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             235
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 236 of 558 PageID #:236



728. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
729. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
730. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.

                                                                                                                                     236
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 237 of 558 PageID #:237



                                                              COUNT-45
      (42 U.S.C. §1983 –: 14TH AMENDMENT CLAIM FOR MALICIOUS PROSECUTION FOR THE CRIME
                                    OF PUBLIC BENEFITS FRAUD AND/OR ABUSE)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                            JANE DOE # 1, AND JANE DOE # 2)
731. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
732. In a manner more fully set forth above, one or more of the Defendants listed under this count except for J.Guerin
      and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means against
      Plaintiff in an attempt to cause physical and mental injuries to the Plaintiff despite knowing that they did not have the
      authority to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that
      probable cause did not exist to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and
      prosecuted the Plaintiff for that crime, thereby violating Plaintiffs right pursuant to the Fourteenth Amendment of
      the United States Constitution.
733. Plaintiff was prosecuted in his family court case for the crime of Public Benefits Fraud and/or Abuse by one or more
      of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner despite knowing that they did not have the authority to prosecute the Plaintiff for the crime of
      Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to prosecute the Plaintiff
      for the crime of Public Benefits Fraud and/or Abuse, and as a direct and proximate result of being prosecuted in his
      family court case for the crime of Public Benefits Fraud and/or Abuse by Defendants except for J.Guerin and
      Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner by committing fraud
      upon the court as described in this complaint the Plaintiff has suffered actual and special damages including, inter alia,
      severe emotional distress.
734. Plaintiff was prosecuted in his family court case and his trial for the crime of Public Benefits Fraud and/or Abuse by
      one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner despite knowing that they did not have the authority to prosecute the Plaintiff for the
      crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to prosecute the
      Plaintiff for the crime of Public Benefits Fraud and/or Abuse, resulting in maintenance to be paid to Fathima by the
      Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
      maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the
      material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the

                                                                                                                               237
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 238 of 558 PageID #:238



     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
735. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
736. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
737. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal cases for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
738. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.

                                                                                                                              238
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 239 of 558 PageID #:239



739. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
740. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
741. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s

                                                                                                                             239
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 240 of 558 PageID #:240



     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
742. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
743. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
744. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
745. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse

                                                                                                                                     240
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 241 of 558 PageID #:241



      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-46
      (42 U.S.C. §1983 –: 14TH AMENDMENT CLAIM FOR MALICIOUS PROSECUTION FOR THE CRIME
                            OF PUBLIC BENEFITS FRAUD AND/OR ABUSE (JULY 16, 2019)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
746. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
747. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
      attempt to cause physical and mental injuries to the Plaintiff despite knowing that they did not have the authority to
      prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause
      did not exist to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff a second time for that crime on July 16, 2019, thereby violating Plaintiffs right pursuant to the Fourteenth
      Amendment of the United States Constitution.
748. Plaintiff was prosecuted in his family court case for the crime of Public Benefits Fraud and/or Abuse a second time
      by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust,
      reckless, wrongful and malicious manner despite knowing that they did not have the authority to prosecute the
      Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to
      prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse, and as a direct and proximate result of
      being prosecuted in his family court case for the crime of Public Benefits Fraud and/or Abuse a second time by one
      or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
      wrongful and malicious manner by committing fraud upon the court as described in this complaint the Plaintiff has
      suffered actual and special damages including, inter alia, severe emotional distress.
749. Plaintiff was prosecuted in his family court case and his trial for the crime of Public Benefits Fraud and/or Abuse a
      second time by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an
      unjust, reckless, wrongful and malicious manner despite knowing that they did not have the authority to prosecute

                                                                                                                            241
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 242 of 558 PageID #:242



     the Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist
     to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse, resulting in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
750. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
751. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.

                                                                                                                                 242
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 243 of 558 PageID #:243



752. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
753. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
754. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
755. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the Dupage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
756. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24

                                                                                                                             243
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 244 of 558 PageID #:244



     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
757. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
758. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
759. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
760. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which

                                                                                                                                     244
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 245 of 558 PageID #:245



      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-47
      (42 U.S.C. §1983 –: 14TH AMENDMENT CLAIM FOR MALICIOUS PROSECUTION FOR THE CRIME
                                                      OF BLACKMAILING)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
761. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
762. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other, used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
      attempt to cause physical and mental injuries to the Plaintiff despite knowing that they did not have the authority to
      prosecute the Plaintiff for the crime of blackmailing in a civil court and that probable cause did not exist to prosecute
      the Plaintiff for the crime of blackmailing and prosecuted the Plaintiff for that crime, thereby violating Plaintiffs right
      pursuant to the Fourteenth Amendment of the United States Constitution.
763. Plaintiff was prosecuted in his family court case for the crime of blackmailing by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner
      despite knowing that they did not have the authority to prosecute the Plaintiff for the crime of blackmailing in a civil
      court and that probable cause did not exist to prosecute the Plaintiff for the crime of blackmailing and as a direct and
      proximate result of being prosecuted in his family court case for the crime of blackmailing by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and

                                                                                                                                245
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 246 of 558 PageID #:246



     malicious manner by committing fraud upon the court as described in this complaint the Plaintiff has suffered actual
     and special damages including, inter alia, severe emotional distress.
764. Plaintiff was prosecuted in his family court case and his trial for the crime of blackmailing by one or more of the
     Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
     malicious manner despite knowing that they did not have the authority to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to prosecute the Plaintiff
     for the crime of blackmailing, resulting in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance
     to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund
     for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the
     Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
     Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in
     severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.

                                                                                                                                246
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 247 of 558 PageID #:247



765. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
766. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
767. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal cases for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
698. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
699. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
768. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
769. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,

                                                                                                                             247
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 248 of 558 PageID #:248



     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid and Khadri,Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
700. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
701. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
702. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
703. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family

                                                                                                                                     248
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 249 of 558 PageID #:249



      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-48
      (MALICIOUS PROSECUTION FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE
                                                      -STATE LAW CLAIM)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
770. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
771. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
      attempt to cause physical and mental injuries to the Plaintiff despite knowing that they did not have the authority to
      prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause
      did not exist to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff for that crime, thereby violating Plaintiffs right pursuant to the Fourteenth Amendment of the United States
      Constitution.



                                                                                                                              249
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 250 of 558 PageID #:250



772. Plaintiff was prosecuted in his family court case for the crime of Public Benefits Fraud and/or Abuse by one or more
     of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
     malicious manner despite knowing that they did not have the authority to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to prosecute the Plaintiff
     for the crime of Public Benefits Fraud and/or Abuse and as a direct and proximate result of being prosecuted in his
     family court case for the crime of Public Benefits Fraud and/or Abuse by one or more of the Defendants except for
     J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner by
     committing fraud upon the court as described in this complaint the Plaintiff has suffered actual and special damages
     including, inter alia, severe emotional distress.
773. Plaintiff was prosecuted in his family court case and his trial for the crime of Public Benefits Fraud and/or Abuse by
     one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless,
     wrongful and malicious manner despite knowing that they did not have the authority to prosecute the Plaintiff for the
     crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to prosecute the
     Plaintiff for the crime of Public Benefits Fraud and/or Abuse, resulting in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable

                                                                                                                              250
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 251 of 558 PageID #:251



     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
774. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
775. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
776. Defendants are liable for the prosecution because it was proximately caused by their unlawful actions, as set forth
     above.
777. These actions directly and proximately caused the injuries and damages to Plaintiff as claimed above and constitute
     the tort of malicious prosecution under Illinois law.
778. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal case for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.
779. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
780. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
781. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                            251
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 252 of 558 PageID #:252



782. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
783. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
784. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.

                                                                                                                              252
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 253 of 558 PageID #:253



785. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
786. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-49
      (MALICIOUS PROSECUTION FOR THE CRIME OF PUBLIC BENEFITS FRAUD AND/OR ABUSE
                                               (JULY 16, 2019)-STATE LAW CLAIM)



                                                                                                                                     253
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 254 of 558 PageID #:254



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
787. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
788. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
      attempt to cause physical and mental injuries to the Plaintiff despite knowing that they did not have the authority to
      prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause
      did not exist to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and prosecuted the
      Plaintiff a second time on July 16, 2019, for that crime, thereby violating Plaintiffs right pursuant to the Fourteenth
      Amendment of the United States Constitution.
789. Plaintiff was prosecuted a second time in his family court case for the crime of Public Benefits Fraud and/or Abuse
      by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust,
      reckless, wrongful and malicious manner despite knowing that they did not have the authority to prosecute the
      Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to
      prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse, and as a direct and proximate result of
      being prosecuted in his family court case for the crime of Public Benefits Fraud and/or Abuse by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner by committing fraud upon the court as described in this complaint the Plaintiff has suffered actual
      and special damages including, inter alia, severe emotional distress.
790. Plaintiff was prosecuted a second time in his family court case and his trial for the crime of Public Benefits Fraud
      and/or Abuse by one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other in
      an unjust, reckless, wrongful and malicious manner despite knowing that they did not have the authority to prosecute
      the Plaintiff for the crime of Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist
      to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse, resulting in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
      entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per

                                                                                                                             254
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 255 of 558 PageID #:255



     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
791. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
792. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
793. Defendants are liable for the prosecution because it was proximately caused by their unlawful actions as set forth
     above.
794. These actions directly and proximately caused the injuries and damages to Plaintiff as claimed above and constitute
     the tort of malicious prosecution under Illinois law.
795. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal cases for the so-called crime of Public Benefits
     Fraud and/or Abuse in the civil case of Plaintiff’s divorce in his family court case in the manner similar to the
     morphing of the indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL
     App (4th) 150044.



                                                                                                                                 255
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 256 of 558 PageID #:256



796. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crime of
     Public Benefits Fraud and/or Abuse in a civil court amid the Plaintiff’s family court case.
797. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
798. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
799. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman

                                                                                                                             256
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 257 of 558 PageID #:257



     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
800. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
801. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
802. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
803. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and

                                                                                                                                     257
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 258 of 558 PageID #:258



      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-50
           (MALICIOUS PROSECUTION FOR THE CRIME OF BLACKMAILING-STATE LAW CLAIM)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
804. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
805. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other, used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
      attempt to cause physical and mental injuries to the Plaintiff despite knowing that they did not have the authority to
      prosecute the Plaintiff for the crime of blackmailing in a civil court and that probable cause did not exist to prosecute
      the Plaintiff for the crime of blackmailing and prosecuted the Plaintiff for that crime, thereby violating Plaintiffs right
      pursuant to the Fourteenth Amendment of the United States Constitution.
806. Plaintiff was prosecuted in his family court case for the crime of blackmailing by one or more of the Defendants
      except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner
      despite knowing that they did not have the authority to prosecute the Plaintiff for the crime of blackmailing in a civil
      court and that probable cause did not exist to prosecute the Plaintiff for the crime of blackmailing and as a direct and
      proximate result of being prosecuted in his family court case for the crime of blackmailing by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner by committing fraud upon the court as described in this complaint the Plaintiff has suffered actual
      and special damages including, inter alia, severe emotional distress.
807. Plaintiff was prosecuted in his family court case and his trial for the crime of blackmailing by one or more of the
      Defendants except for J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner despite knowing that they did not have the authority to prosecute the Plaintiff for the crime of
      Public Benefits Fraud and/or Abuse in a civil court and that probable cause did not exist to prosecute the Plaintiff

                                                                                                                                258
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 259 of 558 PageID #:259



     for the crime of blackmailing, resulting in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance
     to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund
     for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the
     Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
     Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in
     severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
808. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
809. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.



                                                                                                                                259
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 260 of 558 PageID #:260



810. Defendants are liable for the prosecution because it was proximately caused by their unlawful actions, as set forth
     above.
811. These actions directly and proximately caused the injuries and damages to Plaintiff as claimed above and constitute
     the tort of malicious prosecution under Illinois law.
812. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean to morph the criminal cases for the so-called crime of blackmailing in the
     civil case of Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal
     contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
813. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
814. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
815. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
816. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to

                                                                                                                             260
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 261 of 558 PageID #:261



     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
817. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
818. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
819. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
820. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as

                                                                                                                                     261
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 262 of 558 PageID #:262



      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-51
               (42 U.S.C. §1983 – COERCED AND/OR FABRICATED CONFESSION: FOURTEENTH
                                                        AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
821. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
822. On July 16th, 2019 during a hearing one or more of the Defendants except for J.Guerin and Armstrong, in concert
      with each other falsely accused that the Plaintiff confessed that he is voluntarily unemployed to avail public benefits
      and in turn one or more of the Defendants except for J.Guerin and Armstrong, in concert with each other falsely
      accused that the Plaintiff was committing the crime of Public Benefits Fraud and/or Abuse and when the Plaintiff
      tried to correct one or more of the Defendants except for J.Guerin and Armstrong, that he never confessed that he
      was voluntarily unemployed to avail public benefits, J.McJoynt berated and stopped the Plaintiff from correcting him
      through the use of intimidation and said, “Excuse me. I’m not inviting comment. Be quiet. And I heard what you
      said. You are the poster child of mismanagement of State of Illinois benefits. For me to consider or excuse Mr.
      Mohammed from obeying my judgment and seeking employment -- well, he doesn’t have to, it’s up to him. I have

                                                                                                                              262
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 263 of 558 PageID #:263



     impunity, but his argument is, gee, I’m better off staying on aid, so I’ll make more money -- or I’ll lose money if I get
     a job, that’s what you said, and that comment certainly concerns the Court, obviously”. The transcript shows that the
     Plaintiff never stated that he is voluntarily unemployed to avail public benefits.
823. As a result of the Defendants’ false and fabricated accusation that the Plaintiff confessed that he is voluntarily
     unemployed to avail public benefits and that in turn, the Plaintiff confessed that he was committing the crime of
     Public Benefits Fraud and/or Abuse, the fabricated and coerced confession for the crime of Public Benefits Fraud
     and/or Abuse even stands today when the Plaintiff has neither committed the crime of Public Benefits Fraud and/or
     Abuse, nor he confessed that he committed the crime of Public Benefits Fraud and/or Abuse.
824. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
     concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
     attempt to cause physical and mental injuries to the Plaintiff despite knowing that probable cause did not exist to
     prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse by creating a fabricated confession that
     the Plaintiff confessed that he committed the crime of Public Benefits Fraud and/Abuse as described in this
     complaint and as specifically described under this Count and prosecuted the Plaintiff for that crime, thereby violating
     Plaintiffs right pursuant to the Fourteenth Amendment of the United States Constitution.
825. One or more Defendants except for J.Guerin and Armstrong, in concert with each other, created a fabricated
     confession that the Plaintiff confessed that he committed the crime of Public Benefits Fraud and/Abuse when the
     Plaintiff neither committed that crime nor he confessed that he committed that crime as described in this complaint
     and as specifically described under this Count and prosecuted the Plaintiff for that crime amid his family court case in
     an unjust, reckless, wrongful and malicious manner and as a direct and proximate result of being prosecuted for that
     crime amid his family court case by one or more Defendants except for J.Guerin and Armstrong, in concert with
     each other in an unjust, reckless, wrongful and malicious manner, the Plaintiff has suffered actual and special damages
     including, inter alia, severe emotional distress.
826. The creation of a false and fabricated confession that the Plaintiff confessed that he committed the crime of Public
     Benefits Fraud and/Abuse by one or more Defendants except for J.Guerin and Armstrong, in concert with each
     other when the Plaintiff neither committed that crime nor he confessed that he committed that crime as described in
     this complaint and as specifically described under this Count and Defendants’ prosecution of the Plaintiff for that
     crime in midst of his family court case in an unjust, reckless, wrongful and malicious manner, resulted in maintenance
     to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund
     for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat
     gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-
     wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted
     in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further

                                                                                                                                263
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 264 of 558 PageID #:264



     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
827. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
828. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
829. One or more Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and means to create a false and fabricated confession that the Plaintiff confessed
     that he committed the crime of Public Benefits Fraud and/or Abuse when the Plaintiff neither committed that crime
     nor he confessed that he committed that crime and morphed the criminal case for the crime of Public Benefits Fraud
     and/Abuse in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
830. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.

                                                                                                                               264
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 265 of 558 PageID #:265



831. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
832. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
833. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s

                                                                                                                             265
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 266 of 558 PageID #:266



     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
834. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
835. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
836. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
837. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse

                                                                                                                                     266
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 267 of 558 PageID #:267



      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-52
        (42 U.S.C. §1983 – RIGHT TO A JURY TRIAL IN RESPONSE TO CRIMINAL CHARGES FOR THE
      CRIMES OF PUBLIC BENEFITS FRAUD AND/OR ABUSE AND BLACKMAILING: FOURTEENTH
                                                          AMENDMENT)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
838. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
839. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, used
      unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an attempt to prosecute him for the
      crimes of Public Benefits Fraud and/or Abuse and for blackmailing and prosecuted the Plaintiff for the crimes of
      Public Benefits Fraud and/or Abuse and for blackmailing which the Plaintiff did not even commit in the first place
      without affording the Plaintiff the right to a jury trial in response to the criminal charges against him.
840. Plaintiff was prosecuted for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing which the
      Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong,
      in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff the right to a jury trial in
      response to the criminal charges against him and as a direct and proximate result of being prosecuted for the crimes
      of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place by
      one or more of the Defendants in an unjust, reckless, wrongful and malicious manner without affording the Plaintiff
      the right to a jury trial in response to the criminal charges against him, the Plaintiff has suffered actual and special
      damages including, inter alia, severe emotional distress.
841. Plaintiff’s trials for the crime of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not
      even commit in the first place by one or more of the Defendants except for J.Guerin and Armstrong, in an unjust,
      reckless, wrongful and malicious manner without affording the Plaintiff the right to a jury trial in response to the
      criminal charges against him and the continuation of the false charges against him for the crimes of Public Benefits
      Fraud and/or Abuse and blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount

                                                                                                                             267
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 268 of 558 PageID #:268



     of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance
     to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund
     for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the
     Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
     Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in
     severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
842. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
843. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
844. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and

                                                                                                                                268
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 269 of 558 PageID #:269



     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
845. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
846. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
847. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
848. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                             269
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 270 of 558 PageID #:270



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
849. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
850. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
851. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
852. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     270
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 271 of 558 PageID #:271



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-53
                                           (VIOLATION OF TITLE II OF THE ADA)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
853. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
854. At all relevant times, there was, in effect, a federal statute known as the Americans with Disabilities Act, Title II, 42
      U.S.C. sec. 12132, which provided that “[s]ubject to the provisions of this subchapter, no qualified individual with a
      disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the
      services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.
855. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
      retroactively as of January 21, 2017.
856. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
      functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
      Nevertheless, the Plaintiff could have enjoyed equal access to the DuPage County Circuit Court with reasonable
      modifications to the rules, policies, and practices, removal of communication barriers, and the provision of auxiliary
      aids and services. The condition of the Plaintiff is permanent and existed at all relevant times.
857. The Defendant, State of Illinois, offers a series of court systems throughout the State of Illinois, including the
      DuPage County Circuit Court, Illinois, which acts through its various agents, including the Defendants Armstrong,
      J.McJoynt and J.Guerin.

                                                                                                                                  271
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 272 of 558 PageID #:272



858. The Defendant State of Illinois, through DuPage County Circuit Court, is engaged in the service of providing
     adjudication of disputes, including the dissolution of marriage matters, and the Plaintiff, Abdul Mohammed, availed
     himself of these services.
859. At all times relevant, it was the duty of the Defendants State of Illinois, Armstrong, J.McJoynt and J.Guerin to
     develop policies for evaluating the disabilities of those availing themselves of the court system, develop policies for
     providing accommodations to those individuals with a qualified disability, and effectively and non-discriminatorily
     implementing these policies in accordance with the Americans with Disabilities Act. The Defendants, Armstrong,
     J.McJoynt, and J.Guerin, make decisions on ADA accommodation requests.
860. The Defendant, Armstrong, is responsible for the collection of information on a person’s disabilities to present to the
     concerned judge and/or to the Chief Judge Guerin for their ADA accommodation decision. The Defendants, State
     of Illinois, Armstrong, J.McJoynt, and J.Guerin, were responsible for the development policies in compliance with the
     Americans with Disabilities Act.
861. Acting in their Official Capacity, the Defendants Armstrong, J.McJoynt and J.Guerin were acting on behalf of the
     government entity, the Defendant, State of Illinois.
862. In violation of the above-described statute, the Defendants Armstrong, J.McJoynt and J.Guerin committed one or
     more of the following acts of omission or commission, which individually or together violate the above-described
     duty:
       a) failed to investigate or understand the disabilities of the Plaintiff;
       b) failed to accommodate the cognitive-impairing disabilities of the Plaintiff;
       c) required the Plaintiff to engage in a collaborative process with any persons, exacerbating the cognitive-impairing
             disabilities of the Plaintiff;
       d) imposed screening requirements upon the Plaintiff, including the requirement that he articulate his arguments
             and positions to the judge in hearings, that prevented the Plaintiff was utilizing the services of the Defendants;
       e) required the Plaintiff to engage in an “interactive process,” exacerbating the cognitive-impairing disabilities of
             the Plaintiff;
       f) failed to provide reasonable accommodations or modifications to the Plaintiff’s cognitive-impairing disabilities;
       g) failed to notify the Plaintiff of his rights in a meaningful way;
       h) failed to provide meaningful access to the courts to those persons with physical and cognitive impairments
             including the Plaintiff;
       i) failed to provide sufficient training to judicial officers and staff on their duty to provide accommodations to pro
             se litigants;
       j) made fun of the Plaintiff’s disabilities in open court and mocked the Plaintiff’s disabilities in open court, and
       k) otherwise failed to provide reasonable accommodations.
       l) failed to appoint counsel as a reasonable accommodation for the Plaintiff pursuant to Title II of the ADA.

                                                                                                                                  272
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 273 of 558 PageID #:273



863. Due to the direct and proximate result of the conduct described under this count against the Plaintiff, Abdul
     Mohammed, the Plaintiff suffered maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman and because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law.
864. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
865. The Defendants Armstrong, J.McJoynt and J.Guerin have no judicial immunity for violations of Title II of the ADA
     because judicial immunity applies only to claims brought against judges or quasi-judicial officers in their individual
     capacities. See DeVito v. Chicago Park Dist., 83 F.3d 878, 881 (7th Cir. 1996) (determining that judicial immunity did not
     bar the plaintiff’s ADA claim against the defendant’s personnel board in its official capacity). Unlike claims against
     state officials in their individual capacities, official capacity suits are essentially suits against the state itself. See Will v.
     Michigan Dept. of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d 45, (1989). Accordingly, “[t]he only

                                                                                                                                      273
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 274 of 558 PageID #:274



     immunities available in an official capacity suit are those that may be asserted by the governmental entity itself (e.g.,
     Eleventh Amendment immunity or sovereign immunity).” DeVito, 83 F.3d at 881 (citations omitted); see also Reed v.
     Village of Shorewood, 704 F.3d 943, 953-54 (7th Cir. 1983) (holding that a local judicial officer’s immunity did not extend
     to the village in a § 1983 action). In this case, the Plaintiff asserts claims against J.McJoynt, J.Guerin, and Court
     Disability Coordinator Armstrong in their official capacities as well as individual capacities. Judicial immunity,
     therefore, does not bar Plaintiff’s claims. See DeVito, 83 F.3d at 881; see also Reed, 704 F.3d at 953-54.
866. The Defendants, Armstrong, J.McJoynt and J.Guerin have no qualified or sovereign immunity either for the
     violations of the Title II of the ADA because Section 5 of the Fourteenth Amendment “permits Congress to
     abrogate states’ sovereign immunity when Congress deems it necessary to protect the substantive rights guaranteed
     by the Amendments’ other provisions” or “the rights guaranteed by the other amendments that have been
     incorporated against the states via the Fourteenth Amendment’s Due Process Clause.” King v. Marion Circuit Court, 868
     F.3d 589, 591 (7th Cir. 2017) (citing Fitzpatrick v. Bitzer, 427 U.S. 445 (1976); Lane 541 U.S. at 522-23). In considering
     whether Congress has abrogated a State’s rights in a given case, a court must consider both whether “Congress
     unequivocally expressed its intent to abrogate that immunity” and whether, in doing so, “Congress acted pursuant to
     a valid grant of constitutional authority.” Lane, 541 U.S. at 517 (quoting Kimel v. Florida Bd. of Regents, 528 U.S. 62, 73
     (2000)). With respect to Title II of the ADA, it is clear that Congress explicitly abrogated states’ immunity. 42 U.S.C.
     § 12202 (“A State shall not be immune under the eleventh amendment to the Constitution of the United States from
     an action in Federal or State court of competent jurisdiction for a violation of this chapter.”). In Tennessee v. Lane, the
     Supreme Court held that “Title II, as it applies to the class of cases implicating the fundamental right of access to the
     courts, constitutes a valid exercise of Congress’ § 5 authority to enforce the guarantees of the Fourteenth
     Amendment.” Lane, 541 U.S. at 533-34 (emphasis added). Since the violations of Title II of the ADA implicate the
     guarantees of the Fourteenth Amendment in the instant case, the Defendants have no sovereign immunity from
     violations of Title II of the ADA. Under the doctrine of sovereign immunity, states are immune from suits for
     monetary damages in federal courts unless (1) the state consents to the suit or (2) Congress has abrogated the state’s
     immunity through legislation. See McDonough Assocs. Inc. v. Grunloh, 722 F.3d 1043, 1049 (7th Cir. 2013); Tucker v.
     Williams, 682 F.3d 654, 658 (7th Cir. 2012). A state’s sovereign immunity extends to state agencies and state officials
     acting in their official capacities. See Joseph v. Board of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005)
     (citing Will v. Michigan Dept. of State Police, 491 U.S. at 76, 109 S. Ct. 2304, 105 L. Ed. 2d 45). Sovereign immunity does
     not bar Plaintiff’s claim under Title II of the ADA. See Tennessee v. Lane, 541 U.S. 509, 533-34, 124 S. Ct. 1978, 158 L.
     Ed. 2d 820 (2004); see also United States v. Georgia, 546 U.S. 151, 159, 126 S. Ct. 877, 163 L. Ed. 2d 659, (2006). In
     Lane, the Supreme Court held that, in enacting this provision, Congress validly abrogated state sovereign immunity
     for Title II claims “implicating the fundamental right of access to the courts.” See 541 U.S. 509, 533-34, 124 S. Ct.
     1978, 158 L. Ed. 2d 820; see also United States v. Georgia, 546 U.S. at 159, 126 S. Ct. 877, 163 L. Ed. 2d 659 (“[I]nsofar
     as Title II creates a private cause of action for damages against the States for conduct that actually violates the

                                                                                                                                274
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 275 of 558 PageID #:275



     Fourteenth Amendment, Title II validly abrogates state sovereign immunity.” (emphasis in original)). Although Lane
     specifically dealt with physical barriers that prevented disabled individuals from entering the courtroom, the Supreme
     Court did not confine its holding to apply only in those limited circumstances. On the contrary, the court noted that
     the duty Title II (and general due process principles) imposes on public entities to accommodate individuals with
     disabilities requires those entities to provide disabled individuals with a “meaningful opportunity” to be heard in
     courts. Lane, 541 U.S. at 532, 124 S. Ct. 1978, 158 L. Ed. 2d 820 (emphasis added) (“This duty to accommodate is
     perfectly consistent with the well-established due process principle that, within the limits of practicability, a State
     must afford to all individuals a meaningful opportunity to be heard in its courts.”). Here, Plaintiff essentially asserts
     that Defendants Armstrong, J.McJoynt and J.Guerin failures to accommodate his disability prevented him from
     meaningfully, and completely, participating in the state-court trial and post-trial proceedings. Plaintiff is bewildered,
     what good would come from ensuring that disabled individuals have physical access to a courtroom without also
     ensuring that they can participate effectively in the proceedings once they arrive? Cf. Shotz v. Cates, 256 F.3d 1077,
     1080 (11th Cir. 2001) (“A violation of Title II, however, does not occur only when a disabled person is completely
     prevented from enjoying a service, program, or activity. The regulations specifically require that services, programs,
     and activities be ‘readily accessible.’”). Further, the Defendants have no qualified immunity and/or judicial immunity
     from violations of the Title II of the ADA because the Plaintiff was prosecuted for crimes of blackmailing and Public
     Benefits Fraud and/or Abuse amid his family court case in a civil court for the dissolution of marriage case of the
     Plaintiff.
867. In a manner more fully set forth above, J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest
     services through deceit, self-dealing, favoritism, bias, concealment and one or more of the Defendants except for
     J.Guerin and Armstrong, in concert with each other used unjust, reckless, wrongful and malicious conduct and means
     against Plaintiff in an attempt to prosecute him for the crimes of Public Benefits Fraud and/or Abuse and for
     blackmailing and prosecuted the Plaintiff for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing
     which the Plaintiff did not even commit in the first place without affording the Plaintiff the rights to (1) be charged
     by a written complaint, petition or information; (2) know the nature of those charges; (3) personal service; (4) file an
     answer; (5) be heard; (6) present evidence; (7) confront and cross-examine witnesses; (8) subpoena witnesses; (10) the
     privilege against self- incrimination; (11) counsel; (12) the presumption of innocence; and (13) be proved guilty
     beyond a reasonable doubt in response to the criminal charges against him, and which has resulted in Plaintiff
     suffering actual and special damages including, inter alia, severe emotional distress.
868. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.

                                                                                                                             275
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 276 of 558 PageID #:276



869. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
870. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
871. Defendants J.Guerin and Armstrong knew since April 2018 that the Plaintiff requested the appointment of the
     counsel as a reasonable accommodation pursuant to the Title II of the ADA which was denied to the Plaintiff and
     Defendants J.Guerin and Armstrong knew everything which was going on the Plaintiff’s family court case since April
     2018 but both Defendants J.Guerin and Armstrong chose to ignore the violations which were being committed
     against the Plaintiff in his family court case since April 2018.
872. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
873. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
874. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
875. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,

                                                                                                                             276
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 277 of 558 PageID #:277



     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
876. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
877. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
878. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
879. O’Brien informed J.McJoynt in the open court that the court should not appoint counsel for the Plaintiff as a
     reasonable accommodation pursuant to the Title II of the ADA because if the court appoints counsel for the Plaintiff
     as a reasonable accommodation pursuant to the Title II of the ADA other people with disabilities will also ask the
     court to appoint for them Plaintiff as a reasonable accommodation pursuant to the Title II of the ADA.
880. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by

                                                                                                                               277
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 278 of 558 PageID #:278



      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-54
                        (VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
881. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
882. At all relevant times, there was, in effect, a federal statute known as the Rehabilitation Act of 1973, Section 504, 29
      U.S.C. sec. 794, which provided that “[n]o otherwise qualified individual with a disability … shall, solely by reason of
      her or his disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination
      under any program or activity receiving Federal financial assistance ….”



                                                                                                                                      278
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 279 of 558 PageID #:279



883. At all relevant times, the DuPage County Circuit Court, and its agents, Defendants, J.McJoynt, J.Guerin and
     Armstrong, through the Defendant, State of Illinois, received federal funds for, among other projects, “Gaining
     Experience, Making Strides” from the U.S. Department of Justice’s Bureau of Justice Assistance and further federal
     funds under State Court Improvement Program (CIP) which is a federally funded initiative designed to improve the
     quality of the court process for children and families involved in abuse, neglect and dependency court proceedings.
884. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
     includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
     cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
     retroactively as of January 21, 2017.
885. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
     functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
     Nevertheless, the Plaintiff could have enjoyed equal access to the DuPage County Circuit Court with reasonable
     modifications to the rules, policies, and practices, removal of communication barriers, and the provision of auxiliary
     aids and services. The condition of the Plaintiff is permanent and existed at all relevant times.
886. The Defendant, State of Illinois, offers a series of court systems throughout the State of Illinois, including the
     DuPage County Circuit Court, Illinois, which acts through its various agents, including the Defendants Armstrong,
     J.McJoynt and J.Guerin.
887. The Defendant State of Illinois, through DuPage County Circuit Court, is engaged in the service of providing
     adjudication of disputes, including the dissolution of marriage matters, and the Plaintiff, Abdul Mohammed, availed
     himself of these services.
888. At all times relevant, it was the duty of the Defendants State of Illinois, Armstrong, J.McJoynt and J.Guerin to
     develop policies for evaluating the disabilities of those availing themselves of the court system, develop policies for
     providing accommodations to those individuals with a qualified disability, and effectively and non-discriminatorily
     implementing these policies in accordance with the Rehabilitation Act of 1973, Section 504. The Defendants,
     Armstrong, J.McJoynt, and J.Guerin, make decisions on the Rehabilitation Act of 1973, Section 504 accommodation
     requests.
889. The Defendant, Armstrong, is responsible for the collection of information on a person’s disabilities to present to the
     concerned judge and/or to the Chief Judge Guerin for their Rehabilitation Act of 1973, Section 504 accommodation
     decision. The Defendants, State of Illinois, Armstrong, J.McJoynt, and J.Guerin, were responsible for the
     development policies in compliance with the Rehabilitation Act of 1973, Section 504.
890. Acting in their Official Capacity, the Defendants Armstrong, J.McJoynt and J.Guerin were acting on behalf of the
     government entity, the Defendant, State of Illinois.




                                                                                                                                 279
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 280 of 558 PageID #:280



891. In violation of the above-described statute, the Defendants Armstrong, J.McJoynt and J.Guerin committed one or
     more of the following acts of omission or commission, which individually or together violate the above-described
     duty:
       m) failed to investigate or understand the disabilities of the Plaintiff;
       n) failed to accommodate the cognitive-impairing disabilities of the Plaintiff;
       o) required the Plaintiff to engage in a collaborative process with any persons, exacerbating the cognitive-impairing
             disabilities of the Plaintiff;
       p) imposed screening requirements upon the Plaintiff, including the requirement that he articulate his arguments
             and positions to the judge in hearings, that prevented the Plaintiff was utilizing the services of the Defendants;
       q) required the Plaintiff to engage in an “interactive process,” exacerbating the cognitive-impairing disabilities of
             the Plaintiff;
       r) failed to provide reasonable accommodations or modifications to the Plaintiff’s cognitive-impairing disabilities;
       s) failed to notify the Plaintiff of his rights in a meaningful way;
       t) failed to provide meaningful access to the courts to those persons with physical and cognitive impairments
             including the Plaintiff;
       u) failed to provide sufficient training to judicial officers and staff on their duty to provide accommodations to pro
             se litigants;
       v) made fun of the Plaintiff’s disabilities in open court and mocked the Plaintiff’s disabilities in open court, and
       w) otherwise failed to provide reasonable accommodations.
       x) failed to appoint counsel as a reasonable accommodation for the Plaintiff pursuant to Title II of the ADA.
887. Like the ADA, the Rehabilitation Act explicitly abrogates sovereign immunity. 42 U.S.C. § 2000d-7 (“A State shall not
     be immune under the Eleventh Amendment of the Constitution of the United States from suit in Federal court for a
     violation of section 504 of the Rehabilitation Act of 1973 . . .”). What differentiates the Rehabilitation Act is that it is
     “a condition on the receipt of federal funds” such that “the Rehabilitation Act is enforceable in federal court against
     recipients of federal largess.” Stanley v. Litscher, 213 F.3d 340, 344 (7th Cir. 2000). If the Defendant accepts money
     from the federal government, it is not immune from a claim under the Rehabilitation Act. Sovereign immunity is an
     affirmative defense. Murphy v. Smith, 844 F.3d 653, 656 (7th Cir. 2016).
888. As a direct and proximate result of the conduct described above against the Plaintiff, Abdul Mohammed, the Plaintiff
     has suffered maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,

                                                                                                                                  280
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 281 of 558 PageID #:281



     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law. In turn, J.McJoynt defrauded the Plaintiff, by depriving him of his
     right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman,
     prosecuted the Plaintiff for the crimes of blackmailing and for Public Benefits Fraud and/or Abuse in midst of the
     civil case in Plaintiff’s family court case in a civil court before the DuPage County Circuit Court without giving a
     meaningful opportunity to the Plaintiff to participate in the advocacy of his position and without affording him the
     rights to (1) be charged by a written complaint, petition or information; (2) know the nature of those charges; (3)
     personal service; (4) file an answer; (5) be heard; (6) present evidence; (7) confront and cross-examine witnesses; (8)
     subpoena witnesses; (10) the privilege against self- incrimination; (11) counsel; (12) the presumption of innocence;
     and (13) be proved guilty beyond a reasonable doubt in response to the criminal charges against him, the Plaintiff has
     suffered actual and special damages including, inter alia, severe emotional distress.
889. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
890. The Defendants Armstrong, J.McJoynt, and J.Guerin have no judicial immunity for violations of the Rehabilitation
     Act of 1973, Section 504, because judicial immunity applies only to claims brought against judges or quasi-judicial

                                                                                                                             281
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 282 of 558 PageID #:282



     officers in their individual capacities. See DeVito v. Chicago Park Dist., 83 F.3d 878, 881 (7th Cir. 1996) (determining
     that judicial immunity did not bar the plaintiff’s ADA claim against the defendant’s personnel board in its official
     capacity). Unlike claims against state officials in their individual capacities, official capacity suits are essentially suits
     against the state itself. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d 45,
     (1989). Accordingly, “[t]he only immunities available in an official capacity suit are those that may be asserted by the
     governmental entity itself (e.g., Eleventh Amendment immunity or sovereign immunity).” DeVito, 83 F.3d at 881
     (citations omitted); see also Reed v. Village of Shorewood, 704 F.3d 943, 953-54 (7th Cir. 1983) (holding that a local
     judicial officer’s immunity did not extend to the village in a § 1983 action). In this case, the Plaintiff asserts claims
     against J.McJoynt, J.Guerin, and Court Disability Coordinator Armstrong in their official capacities only. Judicial
     immunity, therefore, does not bar Plaintiff’s claims. See DeVito, 83 F.3d at 881; see also Reed, 704 F.3d at 953-54.
891. Like the ADA, the Rehabilitation Act explicitly abrogates sovereign immunity. 42 U.S.C. § 2000d-7 (“A State shall not
     be immune under the Eleventh Amendment of the Constitution of the United States from suit in Federal court for a
     violation of section 504 of the Rehabilitation Act of 1973 . . .”). What differentiates the Rehabilitation Act is that it is
     “a condition on the receipt of federal funds” such that “the Rehabilitation Act is enforceable in federal court against
     recipients of federal largess.” Stanley v. Litscher, 213 F.3d 340, 344 (7th Cir. 2000). If the Defendant accepts money
     from the federal government, it is not immune from a claim under the Rehabilitation Act. Sovereign immunity is an
     affirmative defense. Murphy v. Smith, 844 F.3d 653, 656 (7th Cir. 2016).
892. Further, the Defendants have no qualified immunity and/or judicial immunity from violations of the Rehabilitation
     Act of 1973, Section 504 because the Plaintiff was prosecuted for crimes of blackmailing and Public Benefits Fraud
     and/or Abuse amid his family court case in a civil court for the dissolution of marriage case of the Plaintiff.
893. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
     concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
     attempt to prosecute him for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing and prosecuted
     the Plaintiff for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing which the Plaintiff did not
     even commit in the first place without affording the Plaintiff the rights to (1) be charged by a written complaint,
     petition or information; (2) know the nature of those charges; (3) personal service; (4) file an answer; (5) be heard; (6)
     present evidence; (7) confront and cross-examine witnesses; (8) subpoena witnesses; (10) the privilege against self-
     incrimination; (11) counsel; (12) the presumption of innocence; and (13) be proved guilty beyond a reasonable doubt
     in response to the criminal charges against him the Plaintiff has suffered actual and special damages including, inter
     alia, severe emotional distress.
894. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
895. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.

                                                                                                                                  282
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 283 of 558 PageID #:283



896. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
897. Defendants J.Guerin and Armstrong knew since April 2018 that the Plaintiff requested the appointment of the
     counsel as a reasonable accommodation pursuant to the Rehabilitation Act of 1973, Section 504 which was denied to
     the Plaintiff and Defendants J.Guerin and Armstrong knew everything which was going on the Plaintiff’s family court
     case since April 2018 but both Defendants J.Guerin and Armstrong chose to ignore the violations which were being
     committed against the Plaintiff in his family court case since April 2018.
898. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
899. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
900. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
901. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,

                                                                                                                             283
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 284 of 558 PageID #:284



     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
902. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
903. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
904. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
905. O’Brien lied and informed J.McJoynt in the open court that the Rehabilitation Act of 1973, Section 504 does not
     apply to DuPage County Circuit Court as it is not receiving any federal funds and J.McJoynt agreed with O’Brien.
906. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                               284
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 285 of 558 PageID #:285



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                  COUNT-55
                        (VIOLATION OF THE TITLE II OF THE ADA (CHANGE OF VENUE)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
907. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
908. On December 20, 2019, the Defendants denied the Plaintiff’s request to transfer his family court case to the Cook
      County Circuit Court in Rolling Meadows, Illinois as a reasonable accommodation pursuant to the Title II of the
      ADA so that the Plaintiff can avail legal aid from one of the many legal aid organizations.
909. The denial of the Plaintiff’s request to transfer his family court case pending in DuPage County Circuit Court to the
      Cook County Circuit Court in Rolling Meadows, Illinois as a reasonable accommodation pursuant to the Title II of
      the ADA was a stand-alone violation of the Title II of the ADA as well as it was a retaliation against the Plaintiff for

                                                                                                                                      285
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 286 of 558 PageID #:286



     his Lawsuit # 19-L-620 in Kane County Circuit Court, for Plaintiff’s complaints to the Judicial Inquiry Board and
     Plaintiff’s complaints to the Disability Bureau of the Illinois Attorney General. The retaliation is a violation of Title II
     of the ADA.
910. As previously described, the Plaintiff, Abdul Mohammed, suffers from various physical and mental disabilities, which
     includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
     cognitive ability.
911. In violation of the above-described statute, for the reasons outlined above, the Plaintiff was excluded from
     participation in or denied the full benefits of the Circuit Court of DuPage County’s services, programs, or activities,
     or was otherwise discriminated against by the public entity. Such exclusion, denial of benefits, and/or discrimination
     was by reason of the Plaintiff’s disability and was intentional.
912. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman and because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as

                                                                                                                                286
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 287 of 558 PageID #:287



     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
913. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
914. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
915. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
916. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
917. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
918. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
919. The Plaintiff got disabled on October 22, 2019 retroactively as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants as described in this complaint and as described in this count.
920. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them

                                                                                                                             287
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 288 of 558 PageID #:288



     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
921. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
922. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
923. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757



                                                                                                                               288
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 289 of 558 PageID #:289



      (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
      function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
924. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place, for suing PSLS, O’Brien and Wiesman and for
      getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker Records, Inc. is binding on this
      court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-56
        (VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504 (CHANGE OF VENUE)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                              JANE DOE # 1, AND JANE DOE # 2)
925. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
926. On December 20, 2019, the Defendants denied the Plaintiff’s request to transfer his family court case to the Cook
      County Circuit Court in Rolling Meadows, Illinois as a reasonable accommodation pursuant to the Rehabilitation Act
      of 1973, Section 504 so that the Plaintiff can avail legal aid from one of the many legal aid organizations.

                                                                                                                                      289
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 290 of 558 PageID #:290



927. The denial of the Plaintiff’s request to transfer his family court case to the Cook County Circuit Court in Rolling
     Meadows, Illinois as a reasonable accommodation pursuant to the Rehabilitation Act of 1973, Section 504 was a
     stand-alone violation of the Rehabilitation Act of 1973, Section 504 as well as it was a retaliation against the Plaintiff
     for his Lawsuit # 19-L-620 in Kane County Circuit Court, for Plaintiff’s complaints to the Judicial Inquiry Board and
     for Plaintiff’s complaints to the Disability Bureau of the Illinois Attorney General and retaliation is a violation of the
     Rehabilitation Act of 1973, Section 504. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
928. As previously described, the Plaintiff, Abdul Mohammed, suffers from various physical and mental disabilities, which
     includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
     cognitive ability.
929. In violation of the above-described statute, for the reasons outlined above, the Plaintiff was excluded from
     participation in or denied the full benefits of the Circuit Court of DuPage County’s services, programs, or activities,
     or was otherwise discriminated against by the public entity. Such exclusion, denial of benefits, and/or discrimination
     was by reason of the Plaintiff’s disability and was intentional.
930. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,

                                                                                                                              290
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 291 of 558 PageID #:291



     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
931. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
932. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
933. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
934. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
935. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional



                                                                                                                            291
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 292 of 558 PageID #:292



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
936. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
937. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.
938. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.



                                                                                                                             292
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 293 of 558 PageID #:293



939. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
940. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
941. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
942. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.



                                                                                                                                     293
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 294 of 558 PageID #:294



      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-57
            (42 U.S.C. §1983-RETALIATION: FOURTEENTH AMENDMENT (CHANGE OF VENUE)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                            JANE DOE # 1, AND JANE DOE # 2)
943. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
944. On December 20, 2019, the Defendants denied the Plaintiff’s request to transfer his family court case to the Cook
      County Circuit Court in Rolling Meadows, Illinois as a reasonable accommodation pursuant to the Title II of the
      ADA and the Rehabilitation Act of 1973, Section 504 so that the Plaintiff can avail legal aid from one of the many
      legal aid organizations.
945. The denial of the Plaintiff’s request to transfer his family court case to the Cook County Circuit Court in Rolling
      Meadows, Illinois as a reasonable accommodation pursuant to the Title II of the ADA and the Rehabilitation Act of
      1973, Section 504 was also retaliation against the Plaintiff for his Lawsuit # 19-L-620 in Kane County Circuit Court,
      for Plaintiff’s complaints to the Judicial Inquiry Board and Plaintiff’s complaints to the Disability Bureau of the
      Illinois Attorney General. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided,
      abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with
      J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or national origin
      and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal Administrative
      Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS,
      O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and
      Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
946. The retaliation, as described in this count, is a violation of 42 U.S.C. §1983 as retaliation for a 42 U.S.C. §1983
      Lawsuit is a stand-alone violation of 42 U.S.C. §1983.
947. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
      Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
      maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
      material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the

                                                                                                                           294
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 295 of 558 PageID #:295



     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
948. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
949. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
950. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.




                                                                                                                              295
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 296 of 558 PageID #:296



951. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
952. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
953. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
954. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.
955. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                             296
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 297 of 558 PageID #:297



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
956. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
957. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
958. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
959. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     297
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 298 of 558 PageID #:298



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-58
        VIOLATION OF THE TITLE II OF THE ADA (DENIAL OF TRANSCRIPTS AND APPEARANCE
                                                VIA PHONE AT THE HEARINGS)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
960. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
961. On March 12, 2020, the Defendants denied the Plaintiff’s request for transcripts at the court costs and appearance via
      phone at the hearings as a reasonable accommodation pursuant to Title II of the ADA and the Rehabilitation Act of
      1973, Section 504.
962. The denial of the Plaintiff’s request for transcripts at the court costs and appearance via phone at the hearings as a
      reasonable accommodation pursuant to the Title II of the ADA and the Rehabilitation Act of 1973, Section 504 was
      a stand-alone violation of the Title II of the ADA and the Rehabilitation Act of 1973, Section 504 as well as it was a
      retaliation against the Plaintiff for his Lawsuit # 19-L-620 in Kane County Circuit Court, for Plaintiff’s complaints to
      the Judicial Inquiry Board and for Plaintiff’s complaints to the Disability Bureau of the Illinois Attorney General and
      the retaliation is a violation of the Title II of the ADA and ADA and the Rehabilitation Act of 1973, Section 504.
      Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated
      O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice
      against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and also in
      retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s
      various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center,
      Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s

                                                                                                                               298
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 299 of 558 PageID #:299



     help in official proceedings to United States as described in Exhibit-2. O’Brien and PSLS also filed a pleading in
     Appellate Court in Case # 2-19-0397 arising from Plaintiff’s family court case that Appellate Court should not
     provide transcripts to the Plaintiff at the court costs.
963. Defendants are providing transcripts at court costs to other litigants in both civil and criminal cases. The Defendants
     are even providing transcripts at court costs to other litigants who are not even disabled in both civil and criminal
     cases.
964. Many Judges in DuPage County Circuit Court are allowing litigants who are not even disabled to appear over the
     phone at hearings.
965. As previously described, the Plaintiff, Abdul Mohammed, suffers from various physical and mental disabilities, which
     includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
     cognitive ability.
966. In violation of the above-described statute, for the reasons outlined above, the Plaintiff was excluded from
     participation in or denied the full benefits of the Circuit Court of DuPage County’s services, programs, or activities,
     or was otherwise discriminated against by the public entity. Such exclusion, denial of benefits, and/or discrimination
     was by reason of the Plaintiff’s disability and was intentional.
967. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic

                                                                                                                              299
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 300 of 558 PageID #:300



     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
968. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
969. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
970. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
971. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
972. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
973. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
974. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.

                                                                                                                            300
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 301 of 558 PageID #:301



975. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
976. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
977. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.

                                                                                                                             301
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 302 of 558 PageID #:302



978. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
979. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                            COUNT-59
              (VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504 (DENIAL OF
                       TRANSCRIPTS AND APPEARANCE VIA PHONE AT THE HEARINGS)



                                                                                                                                     302
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 303 of 558 PageID #:303



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)


980. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
981. On March 12, 2020, the Defendants denied the Plaintiff’s request for transcripts at the court costs and appearance via
      phone at the hearings as a reasonable accommodation pursuant to the Rehabilitation Act of 1973, Section 504.
      The denial of the Plaintiff’s request for transcripts at the court costs and appearance via phone at the hearings as a
      reasonable accommodation pursuant to the Rehabilitation Act of 1973, Section 504 was a stand-alone violation of the
      Rehabilitation Act of 1973, Section 504 as well as it was a retaliation against the Plaintiff for his Lawsuit # 19-L-620
      in Kane County Circuit Court, for Plaintiff’s complaints to the Judicial Inquiry Board and for Plaintiff’s complaints to
      the Disability Bureau of the Illinois Attorney General and the retaliation is a violation of the Rehabilitation Act of
      1973, Section 504. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted,
      planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt
      due to their prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or
      disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in
      retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien,
      Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and
      in retaliation for Plaintiff’s help in official proceedings to United States as described in Exhibit-2. O’Brien and PSLS
      also filed a pleading in Appellate Court in Case # 2-19-0397 arising from Plaintiff’s family court case that Appellate
      Court should not provide transcripts to the Plaintiff at the court costs.
982. Defendants are providing transcripts at court costs to other litigants in both civil and criminal cases. The Defendants
      are even providing transcripts at court costs to other litigants who are not even disabled in both civil and criminal
      cases.
983. Many Judges in DuPage County Circuit Court are allowing litigants who are not even disabled to appear over the
      phone at hearings.
984. As previously described, the Plaintiff, Abdul Mohammed, suffers from various physical and mental disabilities, which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability.
985. In violation of the above-described statute, for the reasons outlined above, the Plaintiff was excluded from
      participation in or denied the full benefits of the Circuit Court of DuPage County’s services, programs, or activities,
      or was otherwise discriminated against by the public entity. Such exclusion, denial of benefits, and/or discrimination
      was by reason of the Plaintiff’s disability and was intentional.

                                                                                                                             303
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 304 of 558 PageID #:304



986. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
987. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
988. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the

                                                                                                                              304
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 305 of 558 PageID #:305



     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
989. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
990. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
991. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
992. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
993. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.
994. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that

                                                                                                                             305
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 306 of 558 PageID #:306



     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
995. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
996. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
997. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
998. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.

                                                                                                                                     306
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 307 of 558 PageID #:307



      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-60
      (42 U.S.C. §1983-RETALIATION: FOURTEENTH AMENDMENT (DENIAL OF TRANSCRIPTS AND
                                      APPEARANCE VIA PHONE AT THE HEARINGS)
       (DEFENDANTS STATE OF ILLINOIS, J.McJOYNT, J.GUERIN, ARMSTRONG, AND KIMBERLY)
999. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1000. On March 12, 2020, the Defendants denied the Plaintiff’s request for transcripts at the court costs and appearance via
      phone at the hearings as a reasonable accommodation pursuant to the Rehabilitation Act of 1973, Section 504 and
      the Title II of the ADA.
1001. The denial of the Plaintiff’s request for transcripts at the court costs and appearance via phone at the hearings as a
      reasonable accommodation pursuant to the Rehabilitation Act of 1973, Section 504, and Title II of the ADA was also
      a retaliation 42 U.S.C. §1983 against the Plaintiff for his Lawsuit # 19-L-620 in Kane County Circuit Court, for
      Plaintiff’s complaints to the Judicial Inquiry Board and for Plaintiff’s complaints to the Disability Bureau of the
      Illinois Attorney General. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided,
      abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with
      J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or national origin
      and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal Administrative
      Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS,
      O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and
      Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in Exhibit-2. O’Brien

                                                                                                                              307
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 308 of 558 PageID #:308



     and PSLS also filed a pleading in Appellate Court in Case # 2-19-0397 arising from Plaintiff’s family court case that
     Appellate Court should not provide transcripts to the Plaintiff at the court costs.
1002. The retaliation, as described in this count, is a violation of 42 U.S.C. §1983 as retaliation for a 42 U.S.C. §1983
     Lawsuit is a stand-alone violation of 42 U.S.C. §1983.
1003. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.




                                                                                                                              308
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 309 of 558 PageID #:309



1004. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
     exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
     mental injuries.
1005. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1006. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1007. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1008. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1009. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1010. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21, 2017 as a result of the physical and
mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1011. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal

                                                                                                                             309
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 310 of 558 PageID #:310



     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1012. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1013. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1014. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1015. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                               310
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 311 of 558 PageID #:311



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old .
1016. Peacock Records, Inc. v. Checker Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-61
        (VIOLATION OF THE TITLE II OF THE ADA (RIGGED PROCEEDINGS IN FRONT OF JUDGE
                                                                DOUGLAS)
         (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
         LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
          SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, J.DOUGLAS,
                                      ARMSTRONG JANE DOE # 1, AND JANE DOE # 2)
1017. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1018. In December 2019, J.McJoynt transferred the Plaintiff’s Petition to Substitute J.McJoynt for a cause to be heard by
      J.Douglas on January 14, 2020.
1019. J.McJoynt is the presiding Judge of the Domestic Relations in DuPage County Circuit Court since September
      25,2019. DuPage County Circuit Court Local Rule 1.23 states, “A Motion for Substitution of Judge for Cause naming
      a Presiding Judge shall be transferred to the Chief Judge for assignment or hearing.”

                                                                                                                                      311
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 312 of 558 PageID #:312



1020. J.McJoynt had no authority to transfer the Plaintiff’s Petition to Substitute J.McJoynt for a cause to be heard by
     J.Douglas, and he should have transferred Plaintiff’s Petition to Substitute J.McJoynt for a cause to the Chief Judge
     Guerin for assignment or hearing.
1021. It would be fair to state that J.McJoynt transferred the Plaintiff’s Petition to Substitute J.McJoynt for a cause to be
     heard by J.Douglas so that he can have ex-parte communications with J.Douglas to conspire with J.Douglas and/or to
     direct J.Douglas to rule on the Plaintiff’s Petition to Substitute J.McJoynt for a cause in a certain way. It would be fair
     to state that J.McJoynt directed J.Douglas to rule on the Plaintiff’s Petition to Substitute J.McJoynt for a cause in a
     certain way. In other words, Defendants rigged the court proceedings in front of J.Douglas for Plaintiff’s Petition to
     Substitute J.McJoynt for a cause.
1022. In March of 2020, the Plaintiff came to know about the DuPage County Circuit Court Local Rule 1.23. He also came
     to know that sometime in February 2020, Defendants J.McJoynt, J.Douglas, and J.Guerin came to know that
     J.McJoynt’s order transferring Plaintiff’s Petition to Substitute J.McJoynt for a cause to be heard by J.Douglas on
     January 14, 2020, was unlawful, that order is void ab initio and J.Douglas’ order of January 14, 2020, denying Plaintiff’s
     Petition to Substitute J.McJoynt for a cause, is also void ab initio.
1023. Despite having full knowledge of the DuPage County Circuit Court Local Rule 1.23 and further after coming to
     know sometime in February 2020, that J.McJoynt’s order transferring Plaintiff’s Petition to Substitute J.McJoynt for a
     cause to be heard by J.Douglas on January 14, 2020, was unlawful, that order is void ab initio and J. Douglas’ order
     denying Plaintiff’s Petition to Substitute J.McJoynt for a cause is also void ab initio, neither J.McJoynt nor J.Guerin or
     J.Douglas has informed the Plaintiff that J.McJoynt’s order transferring Plaintiff’s Petition to Substitute J.McJoynt for
     a cause to be heard by J.Douglas on January 14, 2020, was unlawful, that order is void ab initio and J.Douglas’ order
     denying Plaintiff’s Petition to Substitute J.McJoynt for a cause is also void ab initio. It would be fair to say that after
     the Defendants came to know sometime in February 2020 that J.McJoynt’s order transferring Plaintiff’s Petition to
     Substitute J.McJoynt for a cause to be heard by J.Douglas on January 14, 2020, was unlawful, that order is void ab
     initio, and J. Douglas’ order denying Plaintiff’s Petition to Substitute J.McJoynt for a cause is also void ab initio, the
     Defendants swept this matter under the carpet thinking that the Plaintiff might not know about the DuPage County
     Local Rule 1.23 and this is a prime example of the dishonesty of the Defendants.
1024. The acts as described under this count were reckless, intentional and wanton and such reckless, intentional and
     wanton acts were in retaliation against the Plaintiff for his Lawsuit # 19-L-620 in Kane County Circuit Court, for
     Plaintiff’s complaints to the Judicial Inquiry Board and for Plaintiff’s complaints to the Disability Bureau of the
     Illinois Attorney General and the retaliation is a violation of the Title II of the ADA as retaliation is a stand-alone
     violation of the Title II of the ADA.
1025. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the

                                                                                                                               312
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 313 of 558 PageID #:313



     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1026. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered
     adverse decisions in his Family court case in DuPage County Circuit Court, an exacerbation of his disabilities as well
     as severe emotional distress, depression, and aggravation of his physical and mental injuries.
1027. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.



                                                                                                                              313
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 314 of 558 PageID #:314



1028. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1029. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1030. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1031. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1032. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.
1033. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper

                                                                                                                             314
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 315 of 558 PageID #:315



     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1034. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1035. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1036. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1037. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that

                                                                                                                                     315
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 316 of 558 PageID #:316



      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-62
       (VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504 (RIGGED PROCEEDINGS
                                                IN FRONT OF JUDGE DOUGLAS)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
          SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, J.DOUGLAS,
                                     ARMSTRONG JANE DOE # 1, AND JANE DOE # 2)
1038. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1039. In December 2019, J.McJoynt transferred the Plaintiff’s Petition to Substitute J.McJoynt for a cause to be heard by
      J.Douglas on January 14, 2020.
1040. J.McJoynt is the presiding Judge of the Domestic Relations in DuPage County Circuit Court since September 25,
      2019. DuPage County Circuit Court Local Rule 1.23 states, “A Motion for Substitution of Judge for Cause naming a
      Presiding Judge shall be transferred to the Chief Judge for assignment or hearing.”
1041. J.McJoynt had no authority to transfer the Plaintiff’s Petition to Substitute J.McJoynt for a cause to be heard by
      J.Douglas, and he should have transferred Plaintiff’s Petition to Substitute J.McJoynt for a cause to the Chief Judge
      Guerin for assignment or hearing.
1042. It would be fair to state that J.McJoynt transferred the Plaintiff’s Petition to Substitute J.McJoynt for a cause to be
      heard by J.Douglas so that he can have ex-parte communications with J.Douglas to conspire with J.Douglas and/or to
      direct J.Douglas to rule on the Plaintiff’s Petition to Substitute J.McJoynt for a cause in a certain way. It would be fair
      to state that J.McJoynt directed J.Douglas to rule on the Plaintiff’s Petition to Substitute J.McJoynt for a cause in a



                                                                                                                                316
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 317 of 558 PageID #:317



     certain way. In other words, Defendants rigged the court proceedings in front of J.Douglas for Plaintiff’s Petition to
     Substitute J.McJoynt for a cause.
1043. In March of 2020, the Plaintiff came to know about the DuPage County Circuit Court Local Rule 1.23. He also came
     to know that sometime in February 2020, Defendants J.McJoynt, J.Douglas, and J.Guerin came to know that
     J.McJoynt’s order transferring Plaintiff’s Petition to Substitute J.McJoynt for a cause to be heard by J.Douglas on
     January 14, 2020, was unlawful, that order is void ab initio and J.Douglas’ order of January 14, 2020, denying Plaintiff’s
     Petition to Substitute J.McJoynt for a cause, is also void ab initio.
1044. Despite having full knowledge of the DuPage County Circuit Court Local Rule 1.23 and further after coming to
     know sometime in February 2020, that J.McJoynt’s order transferring Plaintiff’s Petition to Substitute J.McJoynt for a
     cause to be heard by J.Douglas on January 14, 2020, was unlawful, that order is void ab initio and J. Douglas’ order
     denying Plaintiff’s Petition to Substitute J.McJoynt for a cause is also void ab initio, neither J.McJoynt nor J.Guerin or
     J.Douglas has informed the Plaintiff that J.McJoynt’s order transferring Plaintiff’s Petition to Substitute J.McJoynt for
     a cause to be heard by J.Douglas on January 14, 2020, was unlawful, that order is void ab initio and J.Douglas’ order
     denying Plaintiff’s Petition to Substitute J.McJoynt for a cause is also void ab initio. It would be fair to say that after
     the Defendants came to know sometime in February 2020 that J.McJoynt’s order transferring Plaintiff’s Petition to
     Substitute J.McJoynt for a cause to be heard by J.Douglas on January 14, 2020, was unlawful., that order is void ab
     initio, and J. Douglas’ order denying Plaintiff’s Petition to Substitute J.McJoynt for a cause is also void ab initio, the
     Defendants swept this matter under the carpet thinking that the Plaintiff might not know about the DuPage County
     Local Rule 1.23 and this is a prime example of the dishonesty of the Defendants.
1045. The acts as described under this count were reckless, intentional and wanton and such reckless, intentional and
     wanton acts were in retaliation against the Plaintiff for his Lawsuit # 19-L-620 in Kane County Circuit Court, for
     Plaintiff’s complaints to the Judicial Inquiry Board and for Plaintiff’s complaints to the Disability Bureau of the
     Illinois Attorney General and the retaliation is a violation of the Rehabilitation Act of 1973, Section 504 as retaliation
     is a stand-alone violation of the Rehabilitation Act of 1973, Section 504.
1046. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of

                                                                                                                               317
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 318 of 558 PageID #:318



     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1047. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered
     adverse decisions in his Family court case in DuPage County Circuit Court, an exacerbation of his disabilities as well
     as severe emotional distress, depression, and aggravation of his physical and mental injuries.
1048. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1049. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1050. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1051. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the

                                                                                                                              318
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 319 of 558 PageID #:319



     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1052. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1053. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1054. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,

                                                                                                                             319
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 320 of 558 PageID #:320



     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1055. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1056. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1057. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1058. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,



                                                                                                                                     320
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 321 of 558 PageID #:321



      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-63
         (42 U.S.C. §1983-RETALIATION: FOURTEENTH AMENDMENT (RIGGED PROCEEDINGS IN
                                                FRONT OF JUDGE DOUGLAS)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
          SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, J.DOUGLAS,
                                     ARMSTRONG JANE DOE # 1, AND JANE DOE # 2)
1059. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1059. The retaliation, as described in Counts 61 and 62, was a violation of 42 U.S.C. §1983 as retaliation for a 42 U.S.C.
      §1983 Lawsuit is a stand-alone violation of 42 U.S.C. §1983. Defendants other than J.McJoynt, J.Guerin, Armstrong,
      O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in
      this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or
      gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and
      Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against
      Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN,
      Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as
      described in Exhibit-2.
1060. As a direct and proximate result of the conduct described above, the Plaintiff, Abdul Mohammed, has suffered an
      exacerbation of his disabilities as well as severe emotional distress, depression, and aggravation of his physical and
      mental injuries.
1061. The violations as described in this count and complaint, resulted in maintenance to be paid to Fathima by the
      Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
      maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all the
      material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
      Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
      mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders

                                                                                                                             321
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 322 of 558 PageID #:322



     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1062. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1063. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1064. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1065. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental

                                                                                                                              322
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 323 of 558 PageID #:323



     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1066. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1067. The Plaintiff got disabled on October 22, 2019, as a result of the physical and mental injuries caused to the Plaintiff
     by the Defendants as described in this complaint and as described in this count.
1060. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,



                                                                                                                             323
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 324 of 558 PageID #:324



     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1068. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1069. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1070. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1071. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,



                                                                                                                                     324
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 325 of 558 PageID #:325



      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-64
           (42 U.S.C. §1983: DEPRIVATION OF ACCESS TO COURTS: FOURTEENTH AMENDMENT
      (ALL DEFENDANTS EXCEPT FOR DEFENDANT SCHOOL DISTRICT AND SCHOOL DISTRICT
                                                         DEFENDANTS)
1072. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1073. The Defendants, as described above, conspired to deny the Plaintiff access to courts and denied the Plaintiff access
      to courts as part of their conspiracy.
1074. The misconduct described in the Count was undertaken with malice, willfulness, and in reckless indifference to the
      rights of others.
1075. The deprivation of the Plaintiff’s access to the courts proximately caused the injury as described in this Complaint.
      Additionally, certain misconduct described in this Count was undertaken pursuant to the policy and practice of
      Defendant State of Illinois in the manner described more fully in this Complaint.
1076. The violations as described under this count and in this complaint, resulted in maintenance to be paid to Fathima by
      the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
      loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all
      the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
      Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
      mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
      which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
      $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
      maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
      marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
      sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or

                                                                                                                               325
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 326 of 558 PageID #:326



     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1077. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1078. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1079. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1080. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1081. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1082. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017 as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.

                                                                                                                            326
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 327 of 558 PageID #:327



1083. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1084. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1085. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.

                                                                                                                             327
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 328 of 558 PageID #:328



1086. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1087. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                             COUNT-65
      (42 U.S.C. §1983-RETALIATION: FOURTEENTH AMENDMENT (DEPRIVATION OF ACCESS TO
                                                               COURTS)



                                                                                                                                     328
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 329 of 558 PageID #:329



      (ALL DEFENDANTS EXCEPT FOR DEFENDANT SCHOOL DISTRICT AND SCHOOL DISTRICT
                                                         DEFENDANTS)
1088. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1061. The Defendants as described above conspired to deny the Plaintiff access to courts in retaliation for his Lawsuit #
      19-L-620 in Kane County Circuit Court, his complaints to Judicial Inquiry Board and his complaints to the Disability
      Bureau of the Illinois Attorney General and denied the Plaintiff access to courts as part of their conspiracy.
      Defendants other than J.McJoynt, J.Guerin, J.Douglas, Armstrong, O’Brien and Wiesman aided, abetted, planned and
      facilitated O’Brien and Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to their
      prejudice against the Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and also
      in retaliation of Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for
      Plaintiff’s various lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard
      Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for
      Plaintiff’s help in official proceedings to United States as described in Exhibit-2.
1089. The retaliation as described in this Count was a violation of 42 U.S.C. §1983 as retaliation for a 42 U.S.C. §1983
      Lawsuit is a stand-alone violation of 42 U.S.C. §1983.
1090. The misconduct described in the Count was undertaken with malice, willfulness, and in reckless indifference to the
      rights of others.
1091. The deprivation of Plaintiffs access to the courts in retaliation for his Lawsuit # 19-L-620 in Kane County Circuit
      Court, his complaints to Judicial Inquiry Board and his complaints to the Disability Bureau of the Illinois Attorney
      General proximately caused the injury to the Plaintiff as described in this Complaint.
1092. Additionally, certain misconduct described in this Count was undertaken pursuant to the policy and practice of
      Defendant State of Illinois in the manner described more fully in paragraphs of this Complaint.
1093. The violation as described under this count and in this complaint, resulted in maintenance to be paid to Fathima by
      the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
      loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all
      the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
      Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
      mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
      which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
      $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
      maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
      marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and

                                                                                                                               329
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 330 of 558 PageID #:330



     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1094. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1095. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1096. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1097. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                            330
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 331 of 558 PageID #:331



1098. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1099. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1100. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, J.Douglas, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and
     Wiesman to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the
     Plaintiff based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of
     Plaintiff’s various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various
     lawsuits in State and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid,
     Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in
     official proceedings to United States as described in Exhibit-2.
1101. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             331
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 332 of 558 PageID #:332



1102. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1103. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1104. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.

                                                                                                                                     332
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 333 of 558 PageID #:333



                                                                COUNT-66
                                        VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
            HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.GUERIN, AND
                                                          ARMSTRONG)
1105. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1106. Defendants McJoynt, O’Brien, Wiesman, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Siddiqui, Jane Doe # 1 and Jane Doe # 2 individually and/or as agents and/or servants and/or employees of
      State of Illinois and/or PSLS and/or Hamdard Center and/or Kapitan Law Firm and/or LSC and/or ICNA and/or
      ICN, hereinafter “RICO Defendants,” are “persons” within the meaning of 18 U.S.C. § 1961(3) who conducted
      affairs of the enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).
1107. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s constitutional rights,
      committing crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in
      violation of his basic constitutional rights for RICO Defendants’ own enrichment and profit as an “enterprise” within
      the definition of RICO (the “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created,
      controlled and conducted by all RICO Defendants for the purposes hereinbefore described. All RICO Defendants
      are Defendants for purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and
      continuous control over the Association-In-Fact Enterprise, and they have participated in the operation or
      management of the affairs of the Association-In-Fact Enterprise as described in great detail above.
1108. RICO Defendants have conducted the affairs of the Association-In-Fact Enterprise, through a pattern of
      racketeering activity in interstate commerce that includes predicate acts indictable under 18 U.S.C. §§ 1341 (mail
      fraud), 1343 (wire fraud), 1583, 1584 and 1589 (enticement into slavery, sale into involuntary servitude and forced
      labor) through the exchange of monetary and/or non-monetary benefits and/or indirect monetary benefits as
      described under this Count and as described in this complaint between the RICO Defendants and through the
      following actions, among others, as is set forth above:
          a) J.McJoynt took control of the Plaintiff exactly in a similar manner the slave owners took over the control of
              the African slaves in the United States from the early 16th Century until the enactment of the Thirteenth
              Amendment. In fact, this complaint shows that slavery, forced labor and involuntary servitude is still thriving
              under various guises in the United States. There are roughly 40.3 million slaves in the entire world and the
              United States has roughly 10% of the world’s slave population and the United States has roughly 4.3 million
              slaves as per the latest report of Global Slavery Index and the Plaintiff is one of those slaves who was
              owned by J.McJoynt who in turn used the Plaintiff as a property, violated his constitutional rights as
              described in this complaint, committed crimes and torts against the Plaintiff as described in this complaint,

                                                                                                                            333
      Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 334 of 558 PageID #:334



   inflicted a range of physical and mental injuries upon the Plaintiff whenever he felt that he needs to inflict
   physical and mental injury upon his slave the Plaintiff as described in this complaint. J.McJoynt entered illegal
   orders from April 12, 2018 through to the present date in concert with PSLS, O’Brien, and Wiesman as part
   of the racketeering, to deny counsel to the Plaintiff so that it will be easy for him, O’Brien and Wiesman to
   violate Plaintiff’s constitutional rights as described in this complaint, to commit torts and crimes against the
   Plaintiff as described in this complaint and to inflict physical and mental injuries upon the Plaintiff as
   described in this complaint whenever they feel like to cause physical and mental injuries upon the Plaintiff in
   absence of Plaintiff’s counsel and forced the Plaintiff into forced labor and involuntary servitude by forcing
   the Plaintiff to represent himself in his family court case despite Plaintiff’s more than 15 Motions and
   Petitions for the appointment of counsel pursuant to the Title II of the ADA, the Rehabilitation Act of 1973,
   Section 504 and 735 ILCS 5/5-105 (g) and despite fully knowing that the Plaintiff is taking numerous
   different medications every day, despite fully knowing that the Plaintiff is a person with numerous disabilities,
   despite fully knowing that the Plaintiff is legally and a permanently disabled person as of January 21, 2017,
   and despite fully knowing that the Plaintiff is not able to work and represent himself in his family court case
   due to his numerous physical and mental disabilities;
b) Further J.McJoynt entered illegal orders from April 12, 2018, through to the present date in concert with
   PSLS, O’Brien, and Wiesman as part of the racketeering and forced the Plaintiff into forced labor and
   involuntary servitude by forcing the Plaintiff to work in order to pay $339.00/per month as maintenance to
   Fathima, despite fully knowing that the Plaintiff was unemployed since December 22, 2019 due to his physical
   and mental disabilities, despite the Plaintiff’s proving in J.McJoynt’s court that he is unemployed due to his
   disabilities, despite fully knowing that the Plaintiff is taking numerous different medications every day, despite
   fully knowing that the Plaintiff is a person with numerous disabilities, despite fully knowing that the Plaintiff
   is legally and a permanently disabled person as of January 21, 2017, and despite fully knowing that the
   Plaintiff is not able to work due to his numerous physical and mental disabilities. The Plaintiff tried to go
   back to work to pay $339.00/per month as maintenance to Fathima, but he was not able to go back to work
   due to his physical and mental disabilities.
c) Further McJoynt entered illegal orders from April 12, 2018, through to the present date in concert with PSLS,
   O’Brien, and Wiesman as part of the racketeering and caused the loss of child support and maintenance to
   the Plaintiff, illegally gave $200.00 belonging to the Plaintiff to Fathima from the joint tax return of 2018,
   illegally gave all the material assets of the Plaintiff to Fathima, illegally gave all the marital and non-marital
   property of the Plaintiff to Fathima, illegally relieved Fathima of her share in the marital debt, illegally gave
   24-carat gold jewelry worth $24,000 or 550 grams of 24-carat gold jewelry to Fathima, caused the Plaintiff’s
   credit to get ruined, caused enormous pain, and sufferings and brain trauma despite fully knowing that the
   Plaintiff is taking numerous different medications every day, despite fully knowing that the Plaintiff is a

                                                                                                                    334
      Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 335 of 558 PageID #:335



   person with numerous disabilities, despite fully knowing that the Plaintiff is legally and a permanently disabled
   person as of January 21, 2017, and despite fully knowing that the Plaintiff is not able to work due to his
   numerous physical and mental disabilities;
d) Further around April of 2018, J.McJoynt thought that the Plaintiff is a disabled, docile and weak person and
   he cannot protect himself and decided to sell his slave, the Plaintiff, to PSLS, O’Brien, and Wiesman to
   receive some kind of benefits including but not limited to benefits such as favorable recommendations for the
   extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
   to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
   Wiesman in exchange for particularized official actions and anticipated official actions, against the Plaintiff in
   his family court case in violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt
   defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing and
   conflict of interest when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes,
   and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff,
   prosecuted the Plaintiff for the crimes of blackmailing and for Public Benefits Fraud and/or Abuse in midst
   of the civil case in Plaintiff’s family court case in a civil court before the DuPage County Circuit Court in
   concert with O’Brien, and Wiesman without affording the Plaintiff a meaningful opportunity to participate in
   the advocacy of his position and without affording him the rights to (1) be charged by a written complaint,
   petition or information; (2) know the nature of those charges; (3) personal service; (4) file an answer; (5) be
   heard; (6) present evidence; (7) confront and cross-examine witnesses; (8) subpoena witnesses; (10) the
   privilege against self- incrimination; (11) counsel; (12) the presumption of innocence; and (13) be proved
   guilty beyond a reasonable doubt in response to the criminal charges against him and due to which the
   Plaintiff has suffered actual and special damages including, inter alia, severe emotional distress. After buying
   the Plaintiff (the slave) from J.McJoynt as described above, PSLS, O’Brien, and Wiesman sold the Plaintiff to
   Hamdard Center, ICNA, ICN, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
   Hamid, Azfar, Siddiqui, Jane Doe #1 and Jane Doe # 2 and who in turn has used the Plaintiff as their
   property and as a slave and they have sold Plaintiff’s Identification Documents, Immigration Status
   Documents, Tax Return into the international black market for a sum estimated to be between $35,000 to
   $70,000. As per information and belief many buyers potentially criminals and terrorists who bought the
   Plaintiff’s Identification Documents, Immigration Status Documents and Tax Return has obtained visas from
   various Embassies and Consulates of United States across the globe and has entered the United States by
   representing to the Visa Officers at the various Embassies and Consulates of United States across the globe
   and at the various port of entries of the United States, that they are a friend or a relative of the Plaintiff and
   that the Plaintiff is sponsoring their visit and stay in the United States. As per information and belief after
   entering into the United States by lying to the Visa Officers at the various Embassies and Consulates of

                                                                                                                    335
      Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 336 of 558 PageID #:336



   United States across the globe and at the various port of entries of the United States, that they are a friend or
   a relative of the Plaintiff and that the Plaintiff is sponsoring their visit and stay in the United States, these
   potential criminals and terrorists have vanished into various communities across the length and breadth of the
   United States.
e) Plaintiff has pled a valid claim for slavery, forced labor and involuntary servitude and he has also pled a valid
   claim that he did uncompensated work as his own attorney in his family court case when in fact that work
   should have been done by a court appointed attorney. The Plaintiff has further alleged a valid claim that the
   RICO Defendants forced the Plaintiff into forced labor, involuntary servitude and slavery when J.McJoynt in
   concert with PSLS, O’Brien and Wiesman forced the Plaintiff to work in order to pay $339.00 per month to
   Fathima which amounted to slavery, forced labor and involuntary servitude in violation of 18 U.S.C. §§ 1583,
   1584, 1589 and the Thirteenth Amendment. Plaintiff had no alternative but to work as his own attorney and
   to work in order to pay $339.00 per month to Fathima, and he was physically coerced to perform the work
   through J.McJoynt’s verbal abuse and other acts as described in this complaint in concert with PSLS, O’Brien
   and Wiesman. Plaintiff. also demonstrates that the work that he was required to perform by J.McJoynt’s
   verbal abuse and other acts as described in this complaint in concert with PSLS, O’Brien and Wiesman had
   no therapeutic value. The work that Plaintiff performed when he was forced to work as his own attorney and
   to work in order to pay $339.00 per month to Fathima constituted slavery, forced labor and involuntary
   servitude in violation of 18 U.S.C. §§ 1583, 1584, 1589 and the Thirteenth Amendment, because Plaintiff
   sufficiently alleges that the work was physically coerced. Plaintiff alleges a valid claim that he had no choice
   but to work as his own attorney and work in order to pay $339.00 per month to Fathima. Furthermore, the
   exceptions to the Thirteenth Amendment that allow for compulsory work to be required of convicted
   criminals or individuals directed to perform certain civic duties do not apply in this case, because Plaintiff was
   never convicted of a crime. In United States v. Kozminski, the Supreme Court defined involuntary servitude as
   requiring either physical or legal coercion, while psychological coercion is insufficient. See 487 U.S. at 948.
   That case involved criminal involuntary-servitude charges against Michigan dairy farmers -- Ike Kozminski,
   his wife, Margarethe Kozminski, and their son, John Kozminski --who forced two developmentally disabled
   men to live and work on the Kozminskis’ farm earning little pay, and, later, no pay at all. See 487 U.S. at 934-
   35. The Kozminskis physically abused the workers when they failed to do their work and threatened at least
   one of them that he would be returned to a state mental health facility if he did not comply with the
   Kozminskis’ orders. See 487 U.S. at 935. Furthermore, the two workers were isolated from other farm
   workers, received inadequate medical care, and repeatedly were brought back to the farm when they tried to
   leave. See 487 U.S. at 935. In an opinion that the Honorable Sandra Day O’Connor, then-Associate Justice of
   the Supreme Court, authored, the Supreme Court held that the threats of beatings constituted the requisite
   physical coercion for involuntary servitude, and the threats of being returned to a state mental health facility

                                                                                                                    336
  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 337 of 558 PageID #:337



were sufficient to establish legal coercion for involuntary servitude. See 487 U.S. at 953. Although the
Supreme Court noted that there was sufficient evidence for a jury to find both physical and legal coercion, it
held that only one category of coercion is necessary to support an involuntary servitude claim. See 487 U.S. at
952. United States v. Kozminski involved criminal charges filed under 18 U.S.C. §§ 241 and 1584, but the
standard that the Supreme Court created in that case -- requiring that an involuntary servitude claim must
include physical or legal coercion -- applies to all Thirteenth Amendment involuntary servitude claims. See
487 U.S. at 944-45. The Supreme Court explained:
        The pivotal phrase [in the criminal statutes], involuntary servitude, clearly was
        borrowed from the Thirteenth Amendment. Congress use of the constitutional
        language in a statute enacted pursuant to its constitutional authority to enforce the
        Thirteenth Amendment guarantee makes the conclusion that Congress intended the
        phrase to have the same meaning in both places logical, if not inevitable. In absence
        of any contrary indications, we therefore give effort to congressional intent by
        construing “involuntary servitude” in a way consistent with the understanding of the
        Thirteenth Amendment that prevailed at the time of § 1584’s enactment.
United States v. Kozminski, 487 U.S. at 944-45. The Supreme Court added that an individual’s “special
vulnerabilities” are relevant when determining whether the degree of physical or legal coercion was sufficient
to compel that individual to perform work against his or her will. 487 U.S. at 952.The Tenth Circuit has
recognized that, in light of United States v. Kozminski’s special vulnerabilities consideration, a lesser degree of
coercion is necessary to compel a developmentally disabled individual into involuntary servitude. See United
States v. Kaufman, 546 F.3d 1242, 1265 (2008). United States v. Kaufman involved criminal involuntary servitude
charges against Arlan Dean Kaufman and his wife, Linda Kaufman, the operators of a group home for
developmentally disabled individuals in Kansas. See 546 F.3d at 1246. The Kaufmans allegedly coerced
individuals in their care to perform labor on their nearby farm. See 546 F.3d at 1246. In an opinion that the
Honorable Robert H. Henry, then-Chief Judge of the Tenth Circuit, authored, and Judges Brorby and
McConnell joined, the Tenth Circuit focused on the coercion allegations of one of the developmentally
disabled farm workers, “Kevin.” 546 F.3d at 1263-64. Although law enforcement officers discovered Kevin
performing farm work naked, Kevin testified at trial that he enjoyed the labor and performed it by choice. See
546 F.3d at 1264. Chief Judge Henry took note of evidence that A. Kaufman strongly influenced Kevin and
that A. Kaufman had instructed Kevin to perform the farm work while nude, because A. Kaufman said it
would be therapeutic for Kevin’s mental health condition. See 546 F.3d at 1264. Moreover, Kevin said that he
was verbally ridiculed when he did not perform the work. See 546 F.3d at 1264. Chief Judge Henry also noted
that Kevin had witnessed A. Kaufman forcefully restrain a co-resident after she used offensive language, and
Kevin overheard A. Kaufman threaten to send that same co-resident to a state mental hospital. See 546 F.3d

                                                                                                                  337
  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 338 of 558 PageID #:338



at 1265. While evidence of verbal ridicule alone would have been insufficient to prove coercion, Chief Judge
Henry held that, in the aggregate, the evidence of A. Kaufman’s influence on Kevin, and Kevin’s perception
of A. Kaufman’s treatment of similarly situated co-residents, was sufficient:
        We agree . . . that such ridicule, standing alone, might not satisfy the requirement
        of compulsion of services by the use or threatened use of physical or legal
        coercion. . .. However, the record contains ample evidence that Kevin and the
        other Kaufman House residents suffered far more than ridicule in the course of
        the Kaufmans’ efforts to compel them to perform labor and services.
United States v. Kaufman, 546 F.3d at 1265 (internal quotations omitted). The Tenth Circuit held that, in light of
the special vulnerabilities of the developmentally disabled residents who performed farm work for the
Kaufmans, the aggregate evidence amounted to coercion: “Here, it was undisputed that Kevin suffered from
a serious mental illness that made him highly susceptible to the Kaufmans’ directives. In light of that
evidence, a jury could reasonably find that the farm work Kevin performed was compelled, by the use or
threatened use of physical or legal coercion. United States v. Kaufman, 546 F.3d at 1265 (quoting United States v.
Kozminski, 487 U.S. at 948). Chief Judge Henry, thus, affirmed the Kaufmans’ involuntary servitude
conviction. See 546 F.3d at 1265.Plaintiff has sufficiently pled that J.McJoynt in concert with PSLS, O’Brien
and Wiesman physically coerced him into forced labor and involuntary servitude as described above . Like the
victims in United States v. Kozminski and United States v. Kaufman, where involuntary servitude was established
because the victims were compelled to perform farm work, Plaintiff was “put to work” as described above by
the RICO Defendants and forced to perform work and “other services” without compensation with threat of
physical coercion and legal coercion in the form of Motions and Petitions for Civil Contempt of Court, fines
and incarceration for failure to appear in court and work as his own attorney and for failure to work and pay
$339.00 per month to Fathima despite Plaintiff’s more than 15 Motions and Petitions for the appointment of
counsel pursuant to the Title II of the ADA, the Rehabilitation Act of 1973, Section 504 and 735 ILCS 5/5-
105 (g), despite fully knowing that the Plaintiff is taking numerous different medications every day, despite
fully knowing that the Plaintiff is a person with numerous disabilities, despite fully knowing that the Plaintiff
is legally and a permanently disabled person as of January 21, 2017, despite fully knowing that the Plaintiff is
not able to work and represent himself in his family court case, despite fully knowing that the Plaintiff is not
able to work in order to pay $339.00 to Fathima due to his numerous physical and mental disabilities. Similar
to the victims in United States v. Kozminski, Plaintiff. alleges that he was socially isolated while living and
working as described above due to the causing of false police reports, false DCFS reports, false report to the
DuPage County Children’s Advocacy Center., numerous false pleadings in court and numerous false reports
to Guardian-Ad-Litem for the physical abuse and rape of Fathima by the Plaintiff, physical and sexual abuse
and sexual assault of his biological children by one or more Defendants in this case. When Plaintiff was not

                                                                                                                 338
  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 339 of 558 PageID #:339



able to perform as his own attorney he requested for appointment of counsel in more than 15 different
Motions and Petitions but his all Motions and Petitions for appointment of a counsel were by J.McJoynt in
concert with O’Brien and Wiesman and J.McJoynt in concert with O’Brien and Wiesman “threatened”
Plaintiff, caused further violations of his constitutional rights, committed further crimes and torts against the
Plaintiff and inflicted physical and mental injuries upon the Plaintiff like the victim in United States v. Kaufman.
Considered independently, each of the incidents that Plaintiff alleges in this complaint would rise to the level
of the physical coercion that the Supreme Court established in United States v. Kozminski for involuntary
servitude. The fact that the Plaintiff, like the victims in both United States v. Kozminski and United States v.
Kaufman, is a person with numerous physical and mental disabilities, and his condition warrants this court to
adopt the unique consideration. Plaintiff’s mental condition means that he viewed the threat of injury at the
hands of RICO Defendants differently than someone with an average cognitive capacity. That “special
vulnerability” meant that the fear of being imprisoned for failure to work and pay $339.00 per month to
Fathima and for not appearing in court and work as his own attorney when he was required to appear without
an attorney, the fear of being verbally abused, the fear of further violations of his constitutional rights, the
fear of commission of further crimes and tort by the RICO Defendants and the fear of further infliction of
physical and mental injuries upon the Plaintiff by the RICO Defendants, was sufficient to put Plaintiff. “in
fear of such physical restraint or injury” to conclude that working as his own attorney and to work in order to
pay $339.00 per month to Fathima his only choices. United States v. Kozminski, 487 U.S. at 952. The coerced
work that Plaintiff performed as described above was neither therapeutic nor beneficial to his mental health
treatment program, and therefore violated the Thirteenth Amendment. The Second Circuit has narrowed its
application of the Thirteenth Amendment in cases that involve developmentally disabled individuals receiving
mental health treatment. See Jobson v. Henne, 355 F.2d 129. In Jobson v. Henne, the Second Circuit held that
developmentally disabled individuals participating in a treatment program can be required to perform work
that either: (i) serves a therapeutic purpose or (ii) amounts to “normal housekeeping” chores. 355 F.2d at 131-
32. Jobson v. Henne involved a developmentally disabled Plaintiff -- Warren Jobson – who was required to work
nights in the boiler room of the New Jersey state mental health facility where he was receiving mental health
treatment. See 355 F.2d at 130. Jobson brought a § 1983 action against mental health facility officials, alleging
that his work in the institution’s boiler house eight hours a night, six nights a week, earning one cent per hour,
amounted to involuntary servitude in violation of the Thirteenth Amendment. See 355 F.2d at 132 & n.5. The
Second Circuit held that it was not a Thirteenth Amendment violation for treatment providers to require
individuals in their care to either perform personally related chores and housekeeping, or other work that
serves a therapeutic purpose. See 355 F.2d at 131-32. Upholding Jobson’s § 1983 claim, Judge Waterman said:
“[I]t would seem that the Thirteenth Amendment may be violated if a mental institution requires inmates to
perform chores which have no therapeutic purpose or are not personally related, but are required to be

                                                                                                                   339
  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 340 of 558 PageID #:340



performed solely in order to assist in the defraying of institutional costs.” 355 F.2d at 132 n.3. In the instant
case the Plaintiff was forced into forced labor, involuntary servitude and slavery by forcing him to work as his
own attorney to defray the costs of the DuPage County Circuit Court for appointing an attorney at court
costs for the Plaintiff pursuant to Title II of the ADA, the Rehabilitation Act of 1973, Section 504 and 735
ILCS 5/5-105 (g) and to defray Fathima’s living expenses by forcing the Plaintiff to work in order to pay
$339.00 per month. In Weidenfeller v. Kidulis, the Plaintiffs were two developmentally disabled individuals
whom the Wisconsin Department of Health permanently discharged to private entities “for custodial care and
treatment.” 380 F. Supp. at 447. One of the Plaintiffs -- Weidenfeller – was forced to move grass, clean
patients’ rooms, and wash dishes without compensation. See 380 F. Supp. at 447. The other -- Kryszewski --
was forced to unload various materials, clean toilets and sinks, and scrub the kitchen floor without
compensation. See 380 F. Supp. at 447. The Plaintiffs alleged that the work requirements amounted to
involuntary servitude in violation of the Thirteenth Amendment. See 380 F. Supp. at 450-51. Judge Reynolds
noted that, at later stages of the lawsuit, “the Plaintiffs here will carry a heavy burden in demonstrating that
any given task is not therapeutic,” but Judge Reynolds ruled that the Plaintiffs sufficiently alleged in their
complaint that their work was non-therapeutic and denied the treatment provider’s motion to dismiss. 380 F.
Supp. at 451.The therapeutic-labor and personal-chores exceptions to Thirteenth Amendment claims that the
Second Circuit created in Jobson v. Henne are persuasive authority for this Court and there might be 7th Circuit
authority like Jobson v. Henne. The Second Circuit’s holding, however, is the only one to address the unique
challenge of balancing mental health treatment with some degree of work assignment. That approach has
drawn support from at least one legal scholar, who argues that it allows more flexible treatment options for
mental health patients in the state’s custody. “The Jobson court’s analysis seems correct if certain types of labor
are, in fact, beneficial for a particular patient, it would be permissible for a court to authorize such therapy
and for the institution to coerce such labor.” Civil Commitment of the Mentally Ill, 87 Harv. L. Rev. 1190,
1374 (1974). Other scholars have discussed the Jobson v. Henne ruling without endorsing or criticizing it. See,
e.g., Lauren J. Kares, The Unlucky Thirteenth: A Constitutional Amendment in Search of a Doctrine, 80
Cornell L. Rev. 372, 395 This Court needs to adopt the Jobson v. Henne therapeutic labor and personal chores
exceptions in this case as adopted in A.M., through her Guardian ad Litem, Joleen Youngers v New Mexico Department
of Mental Health et,al, CIV 13-0692 JB/WPL, United States District Court for the District of New Mexico.
Exempting “personally related” housekeeping chores, Jobson v. Henne, 355 F.2d at 132 n.3, and other
therapeutic work from constituting involuntary servitude ensures that health care providers tasked with
teaching developmentally disabled patients to better care for themselves will not face legal claims for insisting
that capable patients perform tasks like brushing their own teeth, making their beds, or helping to clean up
after themselves. Considering the unique challenges of providing mental health treatment, the court in A.M.,



                                                                                                                  340
      Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 341 of 558 PageID #:341



   through her Guardian ad Litem, Joleen Youngers found the Jobson v. Henne exceptions to be persuasive. The Court in
   A.M., through her Guardian ad Litem, Joleen Youngers ruled as follows:
           “The work that A.M. performed for M. Evans was neither therapeutic nor limited to
           personal chores. First, the Homestead House, which was intended to care for elderly
           patients, was not licensed to provide care to developmentally disabled individuals.
           See Complaint ¶ 85, at 23. The lack of professional licensure means that M. Evans
           did not have any certifiable knowledge of A.M.‟s condition or what activities might
           have entailed a “therapeutic” treatment program. The Homestead House provided
           “no programs, treatment or services” to A.M. Complaint ¶ 90, at 24. A.M. was “put
           to work” by M. Evans to “provide[] labor in the form of housekeeping and other
           services” at the Homestead House, and that work was uncompensated, Complaint ¶
           93, at 24-25, indicating that A.M. was expected to do more than perform her own
           chores. A reasonable jury could draw the inference from A.M.‟s Complaint that her
           work entailed helping to maintain the Homestead House facility. For M. Evans,
           having A.M. to help with chores around the Homestead House meant not paying a
           capable employee -- who would have demanded a fair wage -- to do that same work
           at the Homestead House. Like the plaintiffs in Jobson v. Henne and Weidenfeller v.
           Kidulis, A.M. alleges that she provided work for the benefit of the facility that
           provided her care, rather than for her own good. A.M.‟s work, based on the
           allegations in the Complaint, was not as “ruthless” as the work required of the
           Plaintiff in Jobson v. Henne -- who was required to work nights in the facility boiler
           room -- but it nonetheless fell short of the self-help standard that the Second Circuit
           court described as being exempt from the Thirteenth Amendment. See Jobson v.
           Henne, 355 F.2d at 132. Therefore, the Second Circuit’s therapeutic-labor exception
           does not apply to M. Evans‟ conduct”.
f) Plaintiff was forced into involuntary servitude as described above exactly in the same manner as Finbar
   McGarry a pretrial inmate was to work in the prison laundry under threat of physical restraint and legal
   process by the prison authorities. Second Circuit ruled in McGarry v. Pallito, No. 10-669 (2d Cir. 2012) that the
   Defendants’ compelling of McGarry to work in the prison laundry under threat of physical restraint and legal
   process by the prison authorities was involuntary servitude and a violation of the Thirteenth Amendment. In
   McGarry the Magistrate sua sponte concluded that McGarry’s Thirteenth Amendment allegations were barred as
   a matter of law because being forced to work in the laundry was “nothing like the slavery that gave rise to the
   enactment of [the] Amendment.” Id. at *8. Finding that McGarry’s “laundry claim” failed “to allege labor that
   was akin to African slavery,” id. at *6 (internal quotation marks omitted), the Magistrate recommended

                                                                                                                    341
  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 342 of 558 PageID #:342



dismissing his claim and denying leave to amend, holding that any other outcome would “trivialize the pain
and anguish that the Thirteenth Amendment sought to remedy.” Id. (quoting Ford v. Nassau Cnty. Exec., 41 F.
Supp. 2d 392, 401 (E.D.N.Y. 1999)). McGarry appealed the District Court’s dismissal of his appeal. On
appeal, McGarry asserted that his allegations of work compelled by threats of physical force or legal sanction
state a claim under the Thirteenth Amendment. Defendants in McGarry asserted that compelled work is
insufficient to state a claim and that McGarry must also allege that the work was similar to African slavery, a
condition which -- defendants contend -- was not present in case of McGarry, and that, in any event, they are
entitled to qualified immunity. The Thirteenth Amendment provides that “[n]either slavery nor involuntary
servitude, except as a punishment for crime whereof the party shall have been duly convicted, shall exist
within the United States, or any place subject to their jurisdiction.” U.S. Const. amend. XIII, §1. Shortly after
its passage, the Supreme Court held that the Amendment “is not a mere prohibition of State laws establishing
or upholding slavery, but an absolute declaration that slavery or involuntary servitude shall not exist in any
part of the United States.” Civil Rights Cases, 109 U.S. 3, 20 (1883). Contrary to the district court’s conclusion
in McGarry, it is well-settled that the term “involuntary servitude” is not limited to chattel slavery-like
conditions. The Amendment was intended to prohibit all forms of involuntary labor, not solely to abolish
chattel slavery. See Slaughter-House Cases, 83 U.S. 36, 69 (1872) (“The word servitude is of larger meaning than
slavery”); see also Pollock v. Williams, 322 U.S. 4, 17-18 (1944) (noting that the “undoubted aim of the
Thirteenth Amendment . . . was not merely to end slavery but to maintain a system of completely free and
voluntary labor throughout the United States”). Although passed in response to the scourge of American
slavery, the Amendment is “not a declaration in favor of a particular people,” Hodges v. United States, 203 U.S.
1, 16 (1906), overruled in part on other grounds, Jones v. Alfred H. Mayer Co., 392 U.S. 409 (1968), but extends to
“reach[] every race and every individual,” id. In United States v. Nelson, 277 F.3d 164, 178 (2d Cir. 2002), for
example, Second Circuit held that Jews were among the “races” protected by the Thirteenth Amendment.
The district court adopted the R&R in full and dismissed the complaint. Id. at *1.Because the Thirteenth
Amendment “denounces a status or condition, irrespective of the manner or authority by which it is created,”
Clyatt v. United States, 197 U.S. 207, 216 (1905), was not “duly convicted,” U.S. Const. amend XIII, and
therefore does not fall within the category of persons to whom the Amendment, on its face, does not apply.
Of course, persons sometimes may be detained in advance of securing a conviction. See United States v. Salerno,
481 U.S. 739, 741 (1987). On entering state custody, pretrial detainees surrender “[m]any of the liberties and
privileges enjoyed by other citizens” even though they are still clothed in the presumption of innocence. See
Overton v. Bazzetta, 539 U.S. 126, 131 (2003). However, although a state may subject a pretrial detainee to
restrictions and conditions of the detention facility, such conditions may not violate the Constitution. See Bell
v. Wolfish, 441 U.S. 520, 533, 536-37 (1979). Pretrial detainees are not outside the ambit of the Thirteenth
Amendment’s involuntary servitude provision. Consistent with that position, federal corrections regulations

                                                                                                                  342
  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 343 of 558 PageID #:343



provide that “[a] pretrial inmate may not be required to work in any assignment or area other than
housekeeping tasks in the inmates’ own cell and in the community living area, unless the pretrial inmate has
signed a waiver of his or her right not to work.” 28 C.F.R. § 545.23(b). In United States v. Kozminski, 487 U.S.
931, 952 (1988), the Supreme Court defined involuntary servitude as “a condition of servitude in which the
victim is forced to work for the defendant by the use or threat of physical restraint or physical injury, or by
the use or threat of coercion through law or the legal process.” Kozminski did not break new ground. Second
Circuit in United States v. Shackney, 333 F.2d 475, 486 (2d Cir. 1964) concluded that work obtained or
maintained by the use or threatened use of physical or legal coercion is “akin to African slavery, although
without some of the latter’s incidents.” (internal quotation marks omitted). Indeed, Second Circuit noted that
it “would be grotesque to read ‘involuntary servitude’ as not covering a situation where an employee was
physically restrained by guards,” or where servitude was created “by a credible threat of imprisonment.” Id.
Second Circuit ruled in McGarry:
       “McGarry’s allegations state a claim under the Thirteenth Amendment. He alleges
       that his work in the prison laundry was compelled and maintained by the use and
       threatened use of physical and legal coercion. He supports his allegations with
       well-pleaded facts that the defendants threatened to send him to “the hole” if he
       refused to work and that he would thereby be subjected to 23 hour-per-day
       administrative confinement and shackles.        These allegations plausibly allege
       “threat of physical restraint or physical injury” within the meaning of Kozminski.
       See Kozminski, 487 U.S. at 952. Likewise, McGarry also plausibly alleges facts
       supporting his assertion that defendants coerced him through legal process by
       threatening him with DRs, which are alleged to be taken into consideration when
       making recommendations for a release date and, therefore, lengthen any period of
       incarceration. On appeal, defendants do not seriously contest that what was
       required of McGarry constituted work or that it was coerced. Although
       defendants’ (12)(b)(6) motion to the district court argued that McGarry’s work
       was voluntary, they did not pursue this argument on appeal. On appeal, they
       principally contend that his claim must be dismissed because permitting it to go
       forward “would demean and trivialize the deep significance of the Thirteenth
       Amendment in the history of this country.” Appellees’ Br. at 12. Instead they
       contend that, on the face of the pleadings, they are entitled to qualified immunity.
       “The doctrine of qualified immunity protects government officials ‘from liability
       for civil damages insofar as their conduct does not violate clearly established
       statutory or constitutional rights of which a reasonable person would have

                                                                                                               343
Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 344 of 558 PageID #:344



    known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald,
    457 U.S. 800, 818 (1982)). Defendants are entitled to qualified immunity “if either
    (a) the defendant’s action did not violate clearly established law, or (b) it was
    objectively reasonable for the defendant to believe that his action did not violate
    such law.” Anderson v. Recore, 317 F.3d 194, 197 (2d Cir. 2003) (internal quotation
    marks omitted). To be clearly established, “[t]he contours of the right must be
    sufficiently clear that a reasonable official would understand that what he is doing
    violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). In determining
    whether a right is clearly established, we consider “(1) whether the right was
    defined with reasonable specificity; (2) whether Supreme Court or court of
    appeals case law supports the existence of the right in question, and (3) whether
    under preexisting law a reasonable defendant would have understood that his or
    her acts were unlawful.” Scott v. Fischer, 616 F.3d 100, 105 (2d Cir. 2010). In
    assessing objective reasonableness, we look to whether “officers of reasonable
    competence could disagree on the legality of the defendant’s actions.” Lennon v.
    Miller, 66 F.3d 416, 420 (2d Cir. 1995) (internal quotation marks omitted). The
    defendants seek qualified immunity on two grounds. First, they contend it was
    objectively reasonable for defendants to believe they could compel pretrial
    detainees to work because the work program advances a legitimate interest in
    rehabilitation. Specifically, they contend it was permissible to compel pretrial
    detainees to work in order to “impart skills and habits that would ease the process
    of reintegrating into free society” in light of the “State[’s] legitimate interest in
    reforming its inmates.” Appellees’ Br. at 16. Secondly, defendants contend that a
    housekeeping exception for inmates exists under the Thirteenth Amendment and,
    consequently, it was objectively reasonable to assume that pretrial detainees can
    be “required to perform housekeeping chores while incarcerated.” Id. at 33.
    Turning to the first ground, we are mindful that federal courts must afford
    “appropriate deference and flexibility to state officials trying to manage a volatile
    [prison] environment.” Sandin v. Conner, 515 U.S. 472, 482 (1995). However, it is
    clearly established that a state may not “rehabilitate” pretrial detainees. The
    Supreme Court has unambiguously and repeatedly held that a state’s authority
    over pretrial detainees is limited by the Constitution in ways that the treatment of
    convicted persons is not. In McGinnis v. Royster, 410 U.S. 263, 273 (1973) the
    Supreme Court concluded that “it would hardly be appropriate for the State to

                                                                                            344
Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 345 of 558 PageID #:345



    undertake in the pretrial detention period programs to rehabilitate a man still
    clothed with a presumption of innocence.” See also Bell, 441 U.S. at 536 (noting
    that a state may “detain [a person] to ensure his presence at trial and may subject
    him to the restrictions and conditions of the detention facility so long as those
    conditions and restrictions do not amount to punishment, or otherwise violate the
    Constitution.”) (emphasis added)); Houchins v. KQED, Inc. 438 U.S. 1, 37-38 (1978)
    (Stevens, J., dissenting) (noting that certain penological objectives, such as
    punishment, deterrence, and rehabilitation, are inapplicable to pretrial detainees);
    cf. Salerno, 481 U.S. at 747 (distinguishing between “impermissible punishment”
    and “permissible regulation” of pretrial detainees). This Court also has held that,
    while the State has legitimate interests in the health, safety, and sanitation of the
    correctional facility and its inhabitants, where pretrial detainees are concerned,
    those interests do not include rehabilitation. See United States v. El-Hage, 213 F.3d
    74, 81 (2d Cir. 2000) (“Where the regulation at issue imposes pretrial, rather than
    post-conviction, restrictions on liberty, the legitimate penological interests served
    must go beyond the traditional objectives of rehabilitation or punishment.”)
    (internal quotation marks omitted)). In light of this authority, it was clearly
    established that prison officials may not rehabilitate pretrial detainees, and it was
    not “objectively reasonable” for defendants to conclude otherwise. Normally,
    where it is alleged that a “a prison restriction infringes upon a specific
    constitutional guarantee,” this Court will evaluate the restriction “in light of
    institutional security. Security is the main objective of prison administration;
    prison officials must have broad latitude to adopt rules that protect the safety of
    inmates and corrections personnel and prevent escape or unlawful entry.” United
    States v. Cohen, 796 F.2d 20, 22 (2d Cir. 1986). Here, however, defendants advance
    no security- related rationale for compelling detainees to do the institution’s
    laundry. Defendants assert a second basis for qualified immunity, that “cases
    addressing the rights of pretrial detainees undermine the argument that a
    reasonable defendant would have understood that compelled housekeeping work
    violates constitutional rights.” Appellees’ Br. at 33. In Jobson v. Henne, 355 F.2d
    129 (2d Cir. 1966), we assumed, without holding, that the Thirteenth Amendment
    does not foreclose states from requiring lawfully committed inmates to perform
    certain chores without compensation. Id. at 131. We premised this assumption on
    the understanding that the program in question “ha[s] a therapeutic purpose, or

                                                                                            345
       Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 346 of 558 PageID #:346



             [is] reasonably related to the inmate’s housekeeping or personal hygienic needs.”
             Id. at 132 n.3. The “personal” nature of the exception was required because “[a]ll
             understand [the Thirteenth Amendment to ban] a condition of enforced
             compulsory service of one to another.” Hodges, 203 U.S. at 16 (emphasis added).
             Where a detainee is required to perform personally related chores, this work is not
             “for another.” We made clear that “the Thirteenth Amendment may be violated if
             a[n] . . .institution requires inmates to perform chores which . . . are not personally
             related but are required to be performed solely in order to assist in the defraying
             of institutional costs.” Jobson,355 F.2d at 132 n.3.” Second Circuit in McGarry
             further ruled “It is clearly established that requiring hard labor of pretrial
             detainees -- persons not “duly convicted” -- violates the Thirteenth Amendment.
             See U.S. Const. amend. XIII, § 1”.
g) Similar to the case laws cited above, the Second Circuit’s therapeutic-labor exception does not apply to this
     case and hence RICO Defendants’ conduct amounts to forced labor, involuntary servitude and slavery in
     violation of 18 U.S.C. §§ 1583, 1584, 1589 and the Thirteenth Amendment. Further pursuant to McGarry
     when pretrial inmates work obtained through threats of physical restraint, transferring him to the ‘hole’ and
     legal coercion, the work obtained from the Plaintiff as described above can be easily classified as work
     obtained with threats of physical coercion and legal coercion in the form of Motions and Petitions for Civil
     Contempt of Court, fines and incarceration for failure to appear in court and work as his own attorney and
     for failure to work and pay $339.00 per month to Fathima despite Plaintiff’s more than 15 Motions and
     Petitions for the appointment of counsel pursuant to the Title II of the ADA, the Rehabilitation Act of 1973,
     Section 504 and 735 ILCS 5/5-105 (g), despite fully knowing that the Plaintiff is taking numerous different
     medications every day, despite fully knowing that the Plaintiff is a person with numerous disabilities, despite
     fully knowing that the Plaintiff is legally and a permanently disabled person as of January 21, 2017, despite
     fully knowing that the Plaintiff is not able to work and represent himself in his family court case, despite fully
     knowing that the Plaintiff is not able to work in order to pay $339.00 to Fathima due to his numerous
     physical and mental disabilities can be easily classified as forced labor, involuntary servitude and slavery which
     is turn are violations of 18 U.S.C. §§ 1583, 1584,1589 and the Thirteenth Amendment.
h) Most of the conduct as described in this complaint and as described under this Count can qualify as Slavery
     even without forced labor and involuntary servitude pursuant to the 18 U.S.C. § 1583 and also pursuant to the
     definition of slavery in the Thirteenth Amendment. One of the definitions of slavery in Merriam Webster is
     “submission to a dominating influence”.
i)   18 U.S.C. § 1589 (forced labor) in the pertinent part states as follows:



                                                                                                                      346
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 347 of 558 PageID #:347



              (a) Whoever knowingly provides or obtains the labor or services of a person by anyone of, or by any
              combination of, the following means—
              (1) by means of force, threats of force, physical restraint, or threats of physical restraint to that person or
              another person;
              (2) by means of serious harm or threats of serious harm to that person or another person;
              (3) by means of the abuse or threatened abuse of law or legal process; or
              (4) by means of any scheme, plan, or pattern intended to cause the person to believe that, if that person did
              not perform such labor or services, that person or another person would suffer serious harm or physical
              restraint.
1109. RICO Defendants obtained labor as described under this Count and as described in this complaint from the Plaintiff
     by means of force, threats of force, physical restraint of the Plaintiff (Motions and Petitions for Contempt of Court,
     fine and incarceration for failure to appear in court and work as his own attorney and for failure to work and pay
     $339.00 per month to Fathima due to his physical and mental injuries and due to physical and mental disabilities), or
     threats of physical restraint of the Plaintiff (Motions and Petitions for Contempt of Court, fine and incarceration for
     failure to appear in court and work as his own attorney and for failure to work and pay $339.00 per month to
     Fathima due to his physical and mental injuries and due to physical and mental disabilities), by means of serious
     harm or threats of serious harm to the Plaintiff, by means of the abuse or threatened abuse of law or legal process
     (Motions and Petitions for Contempt of Court, fine and incarceration for failure to appear in court and work as his
     own attorney and for failure to work and pay $339.00 per month to Fathima due to his physical and mental injuries
     and due to physical and mental disabilities) and by means of scheme, plan, and pattern intended to cause the Plaintiff
     to believe that, if he did not perform such labor or services to pay $339.00 per month to Fathima and appear in court
     and work as his own attorney, he would suffer serious harm or physical restraint(Motions and Petitions for Contempt
     of Court, fine and incarceration for failure to appear in court and work as his own attorney and for failure to work
     and pay $339.00 per month to Fathima due to his physical and mental injuries and due to physical and mental
     disabilities).
1110. Further RICO Defendant obtained labor as described under this Count and as described in this complaint from the
     Plaintiff and forced him into slavery, forced labor and involuntary servitude when they forced the Plaintiff to work in
     order to pay $339.00 per month to Fathima and when they forced the Plaintiff to work as own attorney in his family
     court case despite Plaintiff’s more than 15 Motions and Petitions for the appointment of counsel pursuant to the
     Title II of the ADA, the Rehabilitation Act of 1973, Section 504 and 735 ILCS 5/5-105 (g), despite fully knowing that
     the Plaintiff is taking numerous different medications every day, despite fully knowing that the Plaintiff is a person
     with numerous disabilities, despite fully knowing that the Plaintiff is legally and a permanently disabled person as of
     January 21, 2017, and despite fully knowing that the Plaintiff is not able to work as his own attorney in his family
     court case due to his numerous physical and mental disabilities; by means of force and/or threats of force and/or by

                                                                                                                            347
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 348 of 558 PageID #:348



     means of serious harm and/or threats of serious harm and/or by means of the abuse and/or threatened abuse of law
     or legal process and/or by means of scheme, plan, and pattern intended to cause the Plaintiff to believe that, if he did
     not perform such labor or services to work in order to pay $339.00 per month to Fathima and to work as his own
     attorney in his family court case, he would suffer serious harm or physical restraint (Motions and Petitions for
     Contempt of Court, fine and incarceration for failure to appear in court and work as his own attorney and for failure
     to work and pay $339.00 per month to Fathima due to his physical and mental injuries and due to physical and
     mental disabilities).
1111. Each of the RICO Defendants’ fraudulent mailings, interstate wire transmissions, and acts relating to slavery, forced
     labor, and involuntary servitude constitute “racketeering activity” with the meaning of 18 U.S.C. § 1961(1).
     Collectively these violations are a “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).
1112. Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Siddiqui, Jane Doe # 1 and Jane Doe
     # 2 fully participated in racketeering as described under this Count and as described in this complaint by aiding and
     abetting PSL, O’Brien, and Wiesman in the commission of the acts as described in this Count and complaint.
1113. J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was happening when
     they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County Circuit Court
     respectively, to intervene and stop the acts as described under this Count and as described in this complaint, the
     intentional violations of Plaintiff’s constitutional right, the intentional commission of crimes and torts against the
     Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff by J.McJoynt in concert with
     O’Brien, Wiesman, and other Defendants and hence J.Guerin and Armstrong are also liable for the acts as described
     under this Count and as described in this complaint, the intentional violations of Plaintiff’s constitutional rights, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1114. RICO Defendants engaged in a pattern of racketeering activity intending to defraud the Plaintiff and to deny the
     Plaintiff of his property.
1115. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
     activity was related, had similar purposes, involved the same or similar participants and methods of commission, and
     had similar results affecting the same victim (the Plaintiff). Based upon the contracts and agreements entered into by
     the RICO Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their
     ongoing business and constitute a continuing threat to the property of the Plaintiff.
1116. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
     conspiring to commit honest services fraud and other criminal activity as described in this complaint and some other
     unknown criminal activity. The association employed a number of schemes in an attempt to cause harm to the
     Plaintiff, including, but not limited to, causing intentional violations of the Plaintiff’s constitutional rights, the



                                                                                                                             348
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 349 of 558 PageID #:349



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff.
1117. RICO Defendants were organized in a consensual decision-making manner in which to hide the benefits exchanged
     and/or to distribute the monies among the conspirators.
1118. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
     U.S.C. §1961.
1119. RICO Defendants’ violations of RICO, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount
     of $339.00 per month, loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, the loss of 24-carat gold jewelry worth $24,000 or 550 grams of 24-
     carat gold jewelry, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the RICO Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries, prosecution
     for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing which the Plaintiff never committed in
     the first place, labeling as a poster child of the crime of Public Benefits Fraud and/or Abuse.
1120. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated

                                                                                                                                  349
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 350 of 558 PageID #:350



     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1121. The Plaintiff’s injuries to his business and property were directly and proximately caused by RICO Defendants’
     racketeering activity as described above.
1122. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
     three times the damages the Plaintiff has sustained, plus the costs of this suit, including reasonable attorneys’ fees.
1123. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1124. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1125. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1126. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1127. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1128. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1129. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,

                                                                                                                               350
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 351 of 558 PageID #:351



     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1130. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1131. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1132. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”

                                                                                                                               351
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 352 of 558 PageID #:352



1133. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff demands judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                                 COUNT-67
                                         VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                  DOE # 3, JOHN DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1134. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1135. Defendants O’Brien, Wiesman, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Jane
      Doe # 1, Jane Doe # 2, Jane Doe #3, John Doe # 1, Siddiqui and School District Defendants, individually and/or as
      agents and/or servants and/or employees of PSLS and/or Hamdard Center and/or Kapitan Law Firm and/or LSC

                                                                                                                                      352
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 353 of 558 PageID #:353



     and/or ICNA and/or ICN, and/or School District and/or Ottosen-Britz hereinafter “RICO Defendants,” are
     “persons” within the meaning of 18 U.S.C. § 1961(3), who conducted affairs of the enterprise through a pattern of
     racketeering activity in violation of 18 U.S.C. § 1962(c).
1136. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s constitutional rights,
     committing crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in
     violation of his basic constitutional rights for RICO Defendants’ own enrichment and profit as an “enterprise” within
     the definition of RICO (the “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created,
     controlled, and conducted by all RICO Defendants for the purposes hereinbefore described. All RICO Defendants
     are Defendants for purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and
     continuous control over the Association-In-Fact Enterprise, and they have participated in the operation or
     management of the affairs of the Association-In-Fact Enterprise as described in great detail in this complaint.
1137. RICO Defendants have conducted the affairs of the Association-In-Fact Enterprise, through a pattern of
     racketeering activity in interstate commerce that includes predicate acts indictable under;
     a) 18 U.S.C. § 1341 (mail fraud);
     b) 18 U.S.C. § 1343 (wire fraud);
     c) 18 U.S.C. § 1028 (a)(7) and (8) (relating to fraud and related activity in connection with identification documents),
         which in pertinent part states, “(a) Whoever, in a circumstance described in subsection (c) of this section
         (7)knowingly transfers, possesses, or uses, without lawful authority, a means of identification of another person
         with the intent to commit, or to aid or abet, or in connection with, any unlawful activity that constitutes a
         violation of Federal law, or that constitutes a felony under any applicable State or local law; or
         (8)knowingly traffics in false or actual authentication features for use in false identification documents, document-
         making implements, or means of identification; shall be punished as provided in subsection (b) of this section.
         The definition of “means of identification” within the meaning of 18 U.S.C. § 1028 is, “ the term “means of
         identification” means any name or number that may be used, alone or in conjunction with any other information,
         to identify a specific individual, including any— (A) name, social security number, date of birth, official State or
         government-issued driver’s license or identification number, alien registration number, government passport
         number, employer or taxpayer-identification number; (B) unique biometric data, such as fingerprint, voice print,
         retina or iris image, or other unique physical representation; (C) unique electronic identification number, address,
         or routing code; or (D) telecommunication identifying information or access device (as defined in section 1029(e)
         )”;
     d) 18 U.S.C. § 1512 (relating to tampering with a witness, victim, or an informant);
     e) 18 U.S.C. § 1513 (relating to retaliating against a witness, victim, or an informant);
     f) 18 U.S.C. § 1544 (relating to misuse of passport);
     g) (g)18 U.S.C. § 1546 (relating to fraud and misuse of visas, permits, and other documents);

                                                                                                                            353
          Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 354 of 558 PageID #:354



Through the following actions, among others, as is set forth above:
1) To fraudulently qualify Fathima for some kind of immigration status based on false allegations of rape of Fathima
   by the Plaintiff, physical abuse of Fathima by the Plaintiff, physical abuse, sexual abuse and sexual assault of
   Plaintiff’s own children by the Plaintiff; the RICO Defendants, caused numerous false police reports, false DCFS
   reports, false report to DuPage County Child Advocacy Center, false reports to the Guardian-Ad-Litem, false
   pleadings in court, etc., against the Plaintiff;
2) All reports were dismissed as unfounded, and the DCFS investigation report states that “these are not good faith
   reports”;
3) Further, after RICO Defendants caused two false police reports with Addison Police and Naperville Police, three
   false DCFS report, one false report to DuPage County Child Advocacy Center on February 19, 2017, around
   11:00 PM, for physical abuse, sexual abuse and sexual assault of his own children by the Plaintiff; Fathima
   confessed to the DCFS next day at 11:54 AM that children reported no sexual abuse or sexual assault to her and
   she has no knowledge of any kind of sexual abuse or sexual assault by the Plaintiff. The Plaintiff’s children were
   interviewed by the DCFS, DuPage County Child Advocacy Center, and the Guardian-Ad-Litem for more than
   ten times during a period of 18 months, but children revealed no sexual abuse or sexual assault by the Plaintiff.
   The Plaintiff did not even know that he was under criminal investigation for physical and sexual abuse and sexual
   assault of his own children until the fag end of the joint criminal investigation conducted by Addison Police,
   Naperville Police, DCFS, and the DuPage County Child Advocacy Center. The Plaintiff only came to know about
   the criminal investigation only after most of the investigation was done. Plaintiff never committed any sexual
   abuse or sexual assault on his children, and he never raped Fathima;
4) The string of false reports of rape of Fathima by the Plaintiff, physical abuse of Fathima by the Plaintiff, physical
   abuse, sexual abuse and sexual assault of Plaintiff’s own children by the Plaintiff as described here, in order to
   qualify Fathima for some kind of immigration status has caused extreme physical and mental injuries to the
   Plaintiff and as a result of the mental injury which comes with false allegations of rape, sexual abuse and sexual
   assault of own children, constant harassment based on these false reports and due to the stress of defending
   himself in numerous criminal investigations for crimes he never committed, Plaintiff got permanently disabled on
   January 21, 2017, and due to the injuries caused by RICO Defendants, Plaintiff is currently taking 15 different
   medications . The harm caused to the Plaintiff by RICO Defendants was caused to the Plaintiff to fraudulently
   qualify Fathima for some kind of immigration status based on false allegations of rape of Fathima by the Plaintiff,
   physical abuse of Fathima by the Plaintiff, physical abuse, sexual abuse and sexual assault of Plaintiff’s children by
   the Plaintiff;
5) Further, in April of 2018, Fathima fraudulently obtained Employment Authorization Document from USCIS as
   an abused spouse of an H Non-Immigrant–(c)(30) under INA section 106. Employment Authorization
   Document is only available under category (c)(30) when the principal Non-Immigrant spouse (in this case, the

                                                                                                                       354
          Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 355 of 558 PageID #:355



   Plaintiff) is holding a valid H1B Non-Immigrant Visa. RICO Defendants misrepresented to USCIS that the
   Plaintiff is holding a valid H1B Non-Immigrant Visa when, in fact, the Plaintiff’s H1B Visa expired in June of
   2010. The Plaintiff is holding a ‘U’ Visa. Fathima was informed via court orders between August 2016 and
   November 18, 2016, that the Plaintiff is holding a ‘U’ Visa, and he is not holding a H1B Non-Immigrant Visa and
   his H1B Non-Immigrant Visa expired in June of 2010. Further, Fathima was given a copy of the Plaintiff’s
   immigration documents in DuPage County Circuit Court. However, RICO Defendants still misrepresented to the
   USCIS that the Plaintiff is holding a valid H1B Non-Immigrant Visa. The pre-condition to applying for
   Employment Authorization Document as an abused spouse of an H1B Non-Immigrant–(c)(30) under INA
   section 106; is that the principal Non-Immigrant spouse (in this case, the Plaintiff) should be in a valid H1B Non-
   Immigrant Visa when the application is made to obtain Employment Authorization Document as an abused
   spouse of an H Non-Immigrant–(c)(30) under INA section 106;
6) As per information and belief RICO Defendants other than Fathima have exchanged between $35,000.00 and
   $70,000.00 from numerous undocumented aliens in the United States to create false cases of domestic violence,
   rape, sexual abuse and sexual assault of children in order to qualify such undocumented aliens for immigration
   status based on false allegations of domestic violence, rape, sexual abuse and sexual assault of children; exactly in
   the manner in which they filed false allegations of rape of Fathima by the Plaintiff, physical abuse of Fathima by
   the Plaintiff, physical abuse, sexual abuse and sexual assault of Plaintiff’s own children by the Plaintiff. Between
   $35,000.00 and $70,000.00 were exchanged for creating false cases as described above in cash in the United
   States, India, Pakistan, and Bangladesh and in many countries in the Middle East and South East Asia;
7) The recipients of fraudulently obtained immigration benefits based on false cases created by RICO Defendants
   have posted openly in blogs on the internet that they have obtained immigration benefits fraudulently, and they
   have also thanked employees of Hamdard Center for making false cases of domestic violence look like they
   actually happened. Plaintiff had submitted the copy of the blog mentioned above to the Special Agent of the
   United States Department of Homeland Security (USDHS);
8) Further RICO Defendants are involved in a whole range of immigration benefits fraud and various other crimes.
9) Further, the undocumented immigrants who fraudulently obtained immigration status with the help of RICO
   Defendants as described above are back living with their abusers after obtaining immigration status;
10) Recently the Plaintiff received a call from an unknown number from India, and the caller offered the Plaintiff
   $10,000 for copies of Plaintiff’s Tax Return and Pay Stubs. The plaintiff was surprised by such an offer from a
   caller calling from India. The Plaintiff enquired further from the caller and caller informed the Plaintiff that he is
   in possession of the copy of Plaintiff’s Employment Authorization Document issued by the United States
   Citizenship and Immigration Service (USCIS) and a copy of Plaintiff’s Tax Return of the year of 2017 which he
   purchased from an unknown man in India. He needed a copy of the Plaintiff’s Tax Return for the year of 2018



                                                                                                                        355
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 356 of 558 PageID #:356



         and copies of pay stubs. The Plaintiff informed the caller that he is unemployed since December of 2017 and the
         Plaintiff tried to get further information from the caller, but the caller hung up the phone.
     11) The only people in this entire world who have copies of the Plaintiff’s Employment Authorization Document
         and Tax Return for the year of 2018 other than the Plaintiff are O’Brien, Wiesman, Fathima, Kapitan, Gomaa,
         Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Jane Doe # 1, Jane Doe # 2, Jane Doe # 3, John Doe # 1
         and Siddiqui. O’Brien, Wiesman, and Fathima gave the copies of the Plaintiff’s Employment Authorization
         Document and Tax Return for the year of 2018 Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
         Hamid, Jane Doe # 1, Jane Doe # 2 and Siddiqui in exchange for some benefit and/or to retaliate against the
         Plaintiff.
     12) Defendant School District and School District Defendants have helped Fathima to fraudulently obtain
         Employment Authorization Document by filing two false police reports with Addison Police and Naperville
         Police, three false DCFS report, one false report to DuPage County Child Advocacy Center on February 19,
         2017, around 11:00 PM, for physical abuse, sexual abuse and sexual assault of his own children by the Plaintiff
         and by creating various fraudulent and false school records for the Plaintiff’s three minor children.
     13) The RICO Defendants have committed immigration fraud, and they have misused the Plaintiff’s immigration
         documents in violation of 18 U.S. Code § 1546. (Fraud and misuse of visas, permits, and other documents) as
         described above and the copies of Plaintiff’s immigration documents and tax return were sold in the international
         black market by the RICO Defendants and people who bought the Plaintiff’s immigration documents and tax
         return in the international black market are misusing Plaintiff’s immigration documents and tax return to
         fraudulently obtain visas to enter the United States. As a result of violating 18 U.S. Code § 1546, the RICO
         Defendants, in turn, have also violated 18 U.S.C. § 1341 (mail fraud), 18 U.S.C. § 1343 (wire fraud), 18 U.S.C. §
         1028 (a)(7) and (8), 18 U.S.C. § 1544 (relating to misuse of passport).
     14) Further, the RICO Defendants under this Count have violated 18 U.S.C. § 1512 (relating to tampering with a
         witness, victim, or an informant) and 18 U.S.C. § 1513 (relating to retaliating against a witness, victim, or an
         informant) because all the actions as described in this complaint by the RICO Defendants named under this
         Count were in relation to tamper with the Plaintiff and to retaliate against the Plaintiff who is a witness, victim, or
         an informant within the meaning of 18 U.S.C. § 1512 and 18 U.S.C. § 1513.
1138. Each of the RICO Defendants’ violations of 18 U.S. Code § 1546, 18 U.S.C. § 1341, 18 U.S.C. § 1343, 18 U.S.C. §
     1028 (a)(7) and (8), 18 U.S.C. § 1544, 18 U.S.C. § 1512 and 18 U.S.C. § 1513 constitutes “racketeering activity” with
     the meaning of 18 U.S.C. § 1961(1). Collectively these violations are a “pattern of racketeering activity” within the
     meaning of 18 U.S.C. § 1961(5).
1139. RICO Defendants engaged in a pattern of racketeering activity intending to cause harm to the Plaintiff and to defraud
     the Plaintiff and to deny the Plaintiff of his property.


                                                                                                                               356
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 357 of 558 PageID #:357



1140. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
     activity was related, had similar purposes, involved the same or similar participants and methods of commission, and
     had similar results affecting the same victim (the Plaintiff). Based upon the agreements entered into by the RICO
     Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their ongoing
     business and constitute a continuing threat to the property of the Plaintiff.
1141. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
     conspiring to commit criminal activity as described above and as described in this complaint. The association
     employed a number of schemes in an attempt to cause harm to the Plaintiff including, but not limited to, causing acts
     as described under this Count and as described in this complaint, causing intentional violations of the Plaintiff’s
     constitutional rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and
     mental injuries upon the Plaintiff.
1142. RICO Defendants were organized in a consensual decision-making manner in which to hide and distribute the
     monies among the conspirators from the fraudulent sale of the copies of the Plaintiff’s immigration documents and
     tax return in the international black market.
1143. RICO Defendants were organized in a consensual decision-making manner in which to hide the fraudulently
     obtained Employment Authorization Document by Fathima by fraudulently using Plaintiff’s immigration documents
     as described above.
1144. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
     U.S.C. §1961.
1145. As a result of RICO Defendants’ violations of RICO, the Plaintiff suffered the fraudulent use of his immigration
     documents and the sale of the copies of Plaintiff’s immigration documents and tax return in the international black
     market which has exposed the Plaintiff and the United States to further criminal activities and crimes. Due to the
     fraudulent sale of the Plaintiff’s immigration documents and tax return by the RICO Defendants in the international
     black market, the National Security of the United States is at great risk as the criminals and terrorists can obtain visas
     to enter into the United States to commit further crimes and/or terrorist activities.
1146. The Plaintiff’s injuries to his business and property were directly and proximately caused by RICO Defendants’
     racketeering activity as described above.
1147. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
     three times the damages Plaintiff have sustained, plus the costs of this suit, including reasonable attorneys’ fees.
1148. Each co-conspirator doesn’t need to come into contact with the School District. Furthermore, the School District
     also faces liability for the acts of their co-conspirators and co-schemers, for which they share equal responsibility.
     Where a person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is
     responsible for the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557
     (1947) (“[I]t must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he

                                                                                                                              357
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 358 of 558 PageID #:358



      does not engage in them personally and even if he had no knowledge that the other conspirators were doing what
      they did.”); U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a
      public official can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here,
      Defendants listed under this count except indulged in a criminal scheme, fraudulent misrepresentation, and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and
      Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme, fraudulent
      misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
      Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
      themselves, and with others that lasted several years as described under this count. This position is not inconsistent
      with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
      conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
      conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
      complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
      from liability.
      WHEREFORE, Plaintiffs demand judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                               COUNT-68
                           CONSPIRACY TO VIOLATE RICO IN RELATION TO COUNT-66
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
            HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.GUERIN, AND
                                                           ARMSTRONG)
1149. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1150. RICO Defendants conspired with one another to commit the violations of 18 U.S.C. §1962 alleged in Count-68 and
      as alleged in this complaint.
1151. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
      wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
      Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
      indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
      150044.

                                                                                                                                  358
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 359 of 558 PageID #:359



1152. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1153. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1154. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1155. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1156. The Plaintiff got disabled on October 22, 2019 as of January 21, 2017, as a result of the physical and mental injuries
     caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1157. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper

                                                                                                                             359
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 360 of 558 PageID #:360



     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1158. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1159. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1160. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1161. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that

                                                                                                                                     360
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 361 of 558 PageID #:361



      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff demands judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                            COUNT-69
                            CONSPIRACY TO VIOLATE RICO IN RELATION TO COUNT-67
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE # 3, JOHN DOE #1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1162. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1163. RICO Defendants conspired with one another to commit the violations of 18 U.S.C. §1962 alleged in Count-69.
1164. Each co-conspirator doesn’t need to come into contact with the School District. Furthermore, the School District
      also faces liability for the acts of their co-conspirators and co-schemers, for which they share equal responsibility.
      Where a person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is
      responsible for the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557
      (1947) (“[I]t must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he
      does not engage in them personally and even if he had no knowledge that the other conspirators were doing what
      they did.”); U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a
      public official can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here,
      Defendants listed under this count except indulged in a criminal scheme, fraudulent misrepresentation, and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and
      Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme, fraudulent

                                                                                                                              361
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 362 of 558 PageID #:362



      misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the
      Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between
      themselves, and with others that lasted several years as described under this count. This position is not inconsistent
      with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of
      conspiring to issue an improper injunction but did not extend judicial immunity to the private persons who had
      conspired with the judge. The Dennis Court found that the judge’s action was judicial. As described throughout this
      complaint, that is not the case here. In addition, the Dennis Court expressly declined to shield the private individuals
      from liability.
      WHEREFORE, Plaintiffs demand judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                                COUNT-70
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
1165. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1166. J.McJoynt ruled on May 13, 2019, that the Plaintiff was not credible in his family court case and the Plaintiff’s
       credibility affected J.McJoynt’s ruling on May 13, 2019, but on July 16, 2019, J.McJoynt ruled there was nothing
       ruled based on Plaintiff’s credibility in his ruling on May 13, 2019, in Plaintiff’s in his family court case.
1167. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
       knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
       act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
       resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1168. In the instant case, J.McJoynt’s statement as described in this count was a false statement of material fact, J.McJoynt
      had knowledge or belief that his statement as described in this count was false, J.McJoynt had the intention that his
      false statement as described in this count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
      relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
      suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
      torts against the Plaintiff and infliction physical and mental injuries upon the Plaintiff by J.McJoynt in concert with
      O’Brien and Wiesman.



                                                                                                                                  362
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 363 of 558 PageID #:363



1169. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
     described in this count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
     cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt
     which resulted in enormous pain, and sufferings and brain trauma that resulted in severe physical and mental
     disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt’s fraudulent
     misrepresentation that the Plaintiff was not credible as described under this count which resulted in maintenance to
     be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for
     the year of 2018, the loss of 550 grams of 24-carat gold jewelry, the loss of maintenance and child support for the
     Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
     Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in
     severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
     J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefits including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a

                                                                                                                                363
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 364 of 558 PageID #:364



     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment, and conflict
     of interest, as described above.
1170. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1171. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1172. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1173. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1174. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1175. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1176. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be

                                                                                                                             364
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 365 of 558 PageID #:365



     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1177. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1178. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1179. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”

                                                                                                                               365
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 366 of 558 PageID #:366



1180. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-71
                                FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1181. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1182. J.McJoynt ruled that the Plaintiff was a blackmailer in one of the court hearings in the Plaintiff’s family court case.
1183. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to

                                                                                                                                      366
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 367 of 558 PageID #:367



     act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
     resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1184. In the instant case, J.McJoynt’s statement as described in this Count was a false statement of material fact, J.McJoynt
     had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his
     false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
     relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
     suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
     torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
     Wiesman.
1185. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
     described in this count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
     cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt
     which resulted as described in this complaint, resulted in maintenance to be paid to Fathima by the Plaintiff in the
     amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance
     and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the
     loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined
     credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and
     such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently
     disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical
     and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in
     maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his
     tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that
     resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by
     the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff

                                                                                                                                 367
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 368 of 558 PageID #:368



     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1186. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1187. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1188. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1189. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1190. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1191. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                              368
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 369 of 558 PageID #:369



1192. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1193. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1194. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over



                                                                                                                              369
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 370 of 558 PageID #:370



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1195. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1196. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                              COUNT-72
                          FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)

                                                                                                                                     370
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 371 of 558 PageID #:371



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
1197. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1198. J.McJoynt lied and ruled that 735 ILCS 5/5-105 (g) only allows the court to appoint an attorney for the Plaintiff and
      or other indigent litigants only in criminal cases in numerous court hearings in Plaintiff’s family court case whereas
      735 ILCS 5/5-105 (g) states, “A court, in its discretion, may appoint counsel to represent an indigent person, and that
      counsel shall perform his or her duties without fees, charges, or reward.”
1199. J.Douglas and Judge Schwartz have ruled in different pending cases in DuPage County Circuit Court that the Court
      has the authority to appoint counsels for indigent litigants and the Plaintiff in both civil and criminal cases pursuant
      to 735 ILCS 5/5-105 (g).
1200. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1201. In the instant case, J.McJoynt’s statement as described in this Count was a false statement of material fact, J.McJoynt
      had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his
      false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
      relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
      suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
      torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
      Wiesman.
1206. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
      Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
      Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
      manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt and
      as a result of J.McJoynt and O’Brien’s fraudulent misrepresentation that 735 ILCS 5/5-105 (g) only allows for
      appointment of counsel in criminal cases, the Plaintiff was denied counsel in his family court case and the absence of

                                                                                                                                  371
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 372 of 558 PageID #:372



     a counsel for the Plaintiff resulted as described in this complaint, resulted in maintenance to be paid to Fathima by
     the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
     loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all
     the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1207. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1208. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21,2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.



                                                                                                                              372
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 373 of 558 PageID #:373



1209. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1210. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1211. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1212. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1213. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper

                                                                                                                             373
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 374 of 558 PageID #:374



     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1214. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1215. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1216. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1217. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that

                                                                                                                                     374
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 375 of 558 PageID #:375



      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-73
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1218. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1219. The Plaintiff filed numerous pleadings in his family court case requesting J.McJoynt to appoint an attorney for the
      Plaintiff pursuant to the authority of the Order of Protection Case # 2016OP434 from DuPage County Circuit
      Court. Judge Russo had entered an order in Order of Protection Case # 2016OP434 to appoint an attorney for
      Defendant Fathima, who was the Respondent, and the Plaintiff was the Petitioner in Order of Protection Case #
      2016OP434.
1220. J.McJoynt and O’Brien lied to the Plaintiff that Judge Russo had entered an order in Order of Protection Case #
      2016OP434 to appoint an attorney for Fathima because Order of Protection Case # 2016OP434 was a criminal case.
      Judge McJoynt ruled Judge Russo had entered an order in Order of Protection Case # 2016OP434 to appoint an
      attorney for Fathima because Order of Protection Case # 2016OP434 was a criminal case when in fact,, all Petitions
      for Order of Protection filed by the Plaintiff against Fathima were civil cases. The same O’Brien, who informed
      J.McJoynt that Order of Protection case against Fathima was a criminal case, had represented in an earlier
      expungement hearing in front of Judge Konetski on June 12, 2017, that all the Order of Protection proceedings
      against Fathima were civil proceedings. Please see Transcript at (A424). Further, Judge Konetski also admonished
      O’Brien for misrepresentation as described in (A420-434). Further, Fathima was being represented by Public

                                                                                                                              375
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 376 of 558 PageID #:376



      Defendant Michael Sweeney in her criminal case for domestic battery upon the Plaintiff. The Order of Protection
      Case # 2016OP434 arose from Fathima’s criminal case for domestic battery upon the Plaintiff, and Public Defendant
      Michael Sweeney was not able to represent Fathima in Order of Protection Case # 2016OP434 because Order of
      Protection Case # 2016OP434 was a civil case.
1221. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1222. In the instant case, J.McJoynt’s statement as described in this count was a false statement of material fact, J.McJoynt
      had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his
      false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
      relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
      suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
      torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
      Wiesman.
1223. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
      Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
      Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
      manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt and
      as a result of J.McJoynt and O’Brien’s fraudulent misrepresentation that Fathima was appointed attorney in Order of
      Protection Case # 2016OP434 because Order of Protection Case # 2016OP434 was a civil case, the Plaintiff was
      denied counsel in his family court case and the absence of a counsel for the Plaintiff resulted as described in this
      complaint, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the
      loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff,
      the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-
      marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and
      sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,

                                                                                                                                  376
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 377 of 558 PageID #:377



     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion (J.McJoynt has hatred against Muslim men, J.McJoynt has targeted and victimized
     several Muslim men in his courtroom in exactly similar manner in which he has targeted the Plaintiff, a man of
     Muslim faith, and the Plaintiff will call such Muslim men who were targeted and victimized by J.McJoynt as witnesses
     at trial in this case and the Plaintiff will also submit documentary evidence in support of his allegation that J.McJoynt
     is targeting and victimizing Muslim men in his courtroom due to his prejudice against Muslim men), gender,
     disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive
     some kind of benefit including but not limited to benefits such as favorable recommendations for the extension of
     his term as a judge or favorable recommendations to elect him as a judge as and when he decides to contest an
     election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in
     exchange for particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge
     and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services
     through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally
     violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted
     physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1224. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1225. The Plaintiff got disabled on October 22, 2019, retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1226. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.

                                                                                                                                377
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 378 of 558 PageID #:378



1227. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1228. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1229. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1230. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman

                                                                                                                             378
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 379 of 558 PageID #:379



     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1231. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1232. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1233. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1234. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and

                                                                                                                                     379
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 380 of 558 PageID #:380



      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-74
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1235. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1236. J.McJoynt ruled on May 13, 2019, that the Plaintiff elected to represent himself in his family court case, whereas the
      Plaintiff filed more than 15 Motions and Petitions to appoint a counsel for him, which J.McJoynt denied unlawfully.
1237. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1238. In the instant case, J.McJoynt’s statement as described in this Count was a false statement of material fact, J.McJoynt
      had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his
      false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
      relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
      suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
      torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
      Wiesman.
1239. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to

                                                                                                                                  380
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 381 of 558 PageID #:381



     cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt
     resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefits including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1240. J.McJoynt’s statement that the Plaintiff elected to represent himself was fraudulent misrepresentation because the
     Plaintiff did not elected to represent himself which is evidenced by the fact that the Plaintiff filed more than 15
     Motions and Petitions for appointment of an attorney pursuant to the Title II of the ADA, the Rehabilitation Act of

                                                                                                                               381
          Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 382 of 558 PageID #:382



1973, Section 504 and 735 ILCS 5/5-105 (g) and all those Motions and Petitions were denied by J.McJoynt in concert
with O’Brien and Wiesman and J.McJoynt’s fraudulent misrepresentation that the Plaintiff elected to represent
himself and the absence of Plaintiff’s counsel resulted as described in this complaint, resulted in maintenance to be
paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the
year of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold
jewelry, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in
severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
$339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion (J.McJoynt has hatred
against Muslim men, J.McJoynt has targeted and victimized several Muslim men in his courtroom in exactly similar
manner in which he has targeted the Plaintiff, a man of Muslim faith, and the Plaintiff will call such Muslim men who
were targeted and victimized by J.McJoynt as witnesses at trial in this case and the Plaintiff will also submit
documentary evidence in support of his allegation that J.McJoynt is targeting and victimizing Muslim men in his
courtroom due to his prejudice against Muslim men), gender, disabilities, and socioeconomic status and because of
his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits
such as favorable recommendations for the extension of his term as a judge or favorable recommendations to elect
him as a judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit
Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official
actions, in violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the
Plaintiff, by depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment
and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and



                                                                                                                          382
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 383 of 558 PageID #:383



     torts against the Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with
     O’Brien, and Wiesman.
1241. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1242. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1243. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1244. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1245. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1246. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1247. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and

                                                                                                                             383
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 384 of 558 PageID #:384



     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1248. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1249. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1250. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1251. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351

                                                                                                                                     384
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 385 of 558 PageID #:385



      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-75
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1252. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1253. J.McJoynt ruled on July 16, 2019, that the Plaintiff and Fathima received equal time to present their case at trial in his
      family court case trial. In contrast, the Plaintiff only received just a little over 3 minutes, whereas Fathima received
      227 minutes at the trial in the family. Court case.
1254. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).

                                                                                                                                385
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 386 of 558 PageID #:386



1255. In the instant case, J.McJoynt’s statement as described in this Count was a false statement of material fact, J.McJoynt
     had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his
     false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
     relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
     suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
     torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
     Wiesman.
1256. J.McJoynt’s statement that he provided equal time to both the Plaintiff and Fathima at the trial in their family court
     case was a false statement which because the transcript will show that the Plaintiff was only provided little over 3
     minutes whereas the opposing counsel, O’Brien was provided 227 minutes at the trial in the family court case. The
     plaintiff was entitled to more than 3 minutes to prosecute his family court case. In fact, he was entitled to more time
     than O’Brien because he appeared pro se, and due to the fraudulent misrepresentation as described under this count,
     the Plaintiff suffered damages as described under this count.
1257. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for actions
     described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
     cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt
     resulted as described in this complaint, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount
     of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance
     to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund
     for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the
     Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
     Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in

                                                                                                                                 386
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 387 of 558 PageID #:387



     severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
     Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1258. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1259. The Plaintiff got disabled on October 22, 2019, retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1260. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1261. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1262. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1263. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental

                                                                                                                              387
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 388 of 558 PageID #:388



     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1264. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1265. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             388
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 389 of 558 PageID #:389



1266. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1267. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1268. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.

                                                                                                                                     389
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 390 of 558 PageID #:390



                                                             COUNT-76
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
1269. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1270. J.McJoynt ruled on July 16, 2019, that he returned the Plaintiff’s medical and mental health records in a timely
      manner in order for the Plaintiff to enter his medical and mental health records as evidence at trial in his family court
      case. In contrast, the Plaintiff only received his medical and mental health records after the conclusion of the trial in
      his medical and mental health records. O’Brien also filed pleading on behalf of Fathima that J.McJoynt only returned
      Plaintiff’s medical and mental health records to the Plaintiff after the conclusion of the trial.
1271. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1272. In the instant case, J.McJoynt’s statement as described in this Count was a false statement of material fact, J.McJoynt
      had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his
      false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
      relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
      suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
      torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
      Wiesman.
1273. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for actions
     described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
     cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this count in concert with J.McJoynt
     resulted as described in this complaint, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child

                                                                                                                                  390
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 391 of 558 PageID #:391



    support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all
    the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
    enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
    physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
    as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental
    injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be
    paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the
    year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff,
    the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
    share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
    physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
    rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
    embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
    punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not
    even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
    Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
    against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
    O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
    recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
    and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
    O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his
    fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his
    right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
    J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and
    intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1274. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1275. The Plaintiff got disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1276. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.

                                                                                                                                  391
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 392 of 558 PageID #:392



1277. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1278. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1279. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1280. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman

                                                                                                                             392
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 393 of 558 PageID #:393



     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1281. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1282. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1283. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1284. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and

                                                                                                                                     393
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 394 of 558 PageID #:394



      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-77
                                                42 U.S.C. §1983 - FAILURE TO INTERVENE
                            (DEFENDANTS STATE OF ILLINOIS, J. GUERIN, AND ARMSTRONG)
1285. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1286. In the manner described above and in this complaint, during the constitutional violations, the commission of crimes
      and torts against the Plaintiff and intentional infliction of physical and mental injuries by the other Defendants as
      described above, J.Guerin and Armstrong stood by and watched without intervening to prevent the misconduct.
1287. As a result of J.Guerin’s and Armstrong’s failure to intervene to prevent the violation of the Plaintiff’s constitutional
      rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
      injuries upon the Plaintiff, the Plaintiff suffered physical and mental pain and injuries including but not limited to
      severe emotional distress. J.Guerin and Armstrong had a duty as the Chief Judge and Disability Coordinator of the
      DuPage County Circuit Court respectively and reasonable opportunity to prevent this harm to the Plaintiff, but they
      failed to do so, and J.Guerin and Armstrong knew what was happening against the Plaintiff inside and outside
      J.McJoynt’s at least since April 2018 as described in this complaint.
1288. Because J.Guerin and Armstrong stood by and watched while the conduct as described in this complaint was
      happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
      Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
      intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
      injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
      and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
      commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
      Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1289. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional



                                                                                                                               394
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 395 of 558 PageID #:395



     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.
1290. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1291. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
     and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
     civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
     into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1292. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1293. The violations as described under this count and in this complaint, resulted in maintenance to be paid to Fathima by
     the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
     loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all
     the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman and because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the

                                                                                                                              395
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 396 of 558 PageID #:396



     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1294. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability.
1295. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1296. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.



                                                                                                                              396
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 397 of 558 PageID #:397



1297. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1298. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-78
                            VIOLATION OF HATE CRIMES ACT OF ILLINOIS (720 ILCS 5/12-7.1)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,

                                                                                                                                     397
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 398 of 558 PageID #:398



         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                            JANE DOE # 1, AND JANE DOE # 2)
1299. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1300. Every act as described in this complaint and as described under every Count was an offense of disorderly conduct
      with prejudice towards Plaintiff’s religion and/or gender and/or national origin and/or disabilities.
1301. Hate Crimes Act of Illinois (720 ILCS 5/12-7.1) in the pertinent part states, “Independent of any criminal
      prosecution or the result of a criminal prosecution, any person suffering injury to his or her person, damage to his or
      her property, intimidation as defined in paragraphs (a)(1), (a)(2), and (a)(3) of Section 12-6 of this Code, stalking as
      defined in Section 12-7.3 of this Code, cyberstalking as defined in Section 12-7.5 of this Code, disorderly conduct as
      defined in paragraph (a)(1) of Section 26-1 of this Code, transmission of obscene messages as defined in Section 26.5-
      1 of this Code, harassment by telephone as defined in Section 26.5-2 of this Code, or harassment through electronic
      communications as defined in paragraphs (a)(2) and (a)(5) of Section 26.5-3 of this Code as a result of a hate crime
      may bring a civil action for damages, injunction or other appropriate relief. The court may award actual damages,
      including damages for emotional distress, as well as punitive damages. The court may impose a civil penalty up to
      $25,000 for each violation of this subsection (c). A judgment in favor of a person who brings a civil action under this
      subsection (c) shall include attorney’s fees and costs. After consulting with the local State’s Attorney, the Attorney
      General may bring a civil action in the name of the People of the State for an injunction or other equitable relief
      under this subsection (c). In addition, the Attorney General may request, and the court may impose a civil penalty up
      to $25,000 for each violation under this subsection (c). The parents or legal guardians, other than guardians appointed
      pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987, of an unemancipated minor shall be liable for
      the amount of any judgment for all damages rendered against such minor under this subsection (c) in any amount not
      exceeding the amount provided under Section 5 of the Parental Responsibility Law”.
1302. The violations as described under this count and in this complaint, resulted in maintenance to be paid to Fathima by
      the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
      loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all
      the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
      Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
      mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
      which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
      $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
      maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
      marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and

                                                                                                                               398
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 399 of 558 PageID #:399



     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1303. Hence the Plaintiff has a right to sue the Defendants for the violations of the Hate Crimes Act of Illinois.
1304. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
      and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
      civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
      into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1305. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1306. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.
1307. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1308. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.

                                                                                                                             399
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 400 of 558 PageID #:400



1309. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1310. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1311. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over



                                                                                                                              400
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 401 of 558 PageID #:401



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1312. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1313. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-79
                       42 U.S.C. §1983 - SUBSTANTIVE DUE PROCESS: SHOCK THE CONSCIENCE)

                                                                                                                                     401
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 402 of 558 PageID #:402



         (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                 JANE DOE # 1, AND JANE DOE # 2)
1314. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1315. In a manner more fully set forth above, Defendants, through unlawful means committed acts as described in this
      complaint and as described under every individual Count in a manner shocking to the conscience. The Plaintiff has
      suffered actual and special damages including, inter alia, severe emotional distress as a direct and proximate result of
      Defendants’ conduct.
1316. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
      rights of others such that the Defendants’ actions shock the conscience.
1317. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
      and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
      civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
      into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1318. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
      matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
      a civil court amid the Plaintiff’s family court case.
1319. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
      rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
      injuries to the Plaintiff intentionally.
1320. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
      complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
      retroactively from January 21, 2017.
1321. The violations as described under this count and in this complaint, resulted in maintenance to be paid to Fathima by
      the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the
      loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry, the loss of all
      the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
      marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
      mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
      Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
      mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
      which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of

                                                                                                                              402
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 403 of 558 PageID #:403



     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1322. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1323. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the

                                                                                                                              403
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 404 of 558 PageID #:404



     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1324. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1325. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1326. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1327. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff

                                                                                                                                     404
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 405 of 558 PageID #:405



      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-80
                                                    42 U.S.C. §1985 – (CONSPIRACY)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1328. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1329. Defendants PSLS, LSC, ICNA, ICN, Kapitan Law Office, Hamdard Center, Fathima, Kapitan, Gomaa, Mirza, Razvi,
      Hamid, Siddiqui, Farid, Sayeedi, Ghori, Khadri, Azfar, O’Brien, Wiesman, Jane Doe # 1 and Jane Doe # 2, conspired
      together to harass the Plaintiff and to commit acts as described in this complaint and in turn, PSLS, O’Brien and/or
      Wiesman had ex parte communications with J.McJoynt and/or met personally with J.McJoynt and planned to commit
      acts against the Plaintiff as described in the complaint. Each individual Defendant doesn't need to come in contact
      with every other individual Defendant for the purposes of the instant complaint as the Defendants came into contact
      in the form of groups. J.Guerin, Armstrong, and Kimberly stood by and watched which were committed by
      Defendants PSLS, LSC, ICNA, ICN, Kapitan Law Office, Hamdard Center, Fathima, Kapitan, Gomaa, Mirza, Razvi,

                                                                                                                              405
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 406 of 558 PageID #:406



      Hamid, Siddiqui, Farid, Sayeedi, Ghori, Khadri, Azfar, O’Brien, Wiesman, Jane Doe # 1 and Jane Doe # 2 when they
      had responsibilities to intervene and prevent the commission of acts against the Plaintiff as described in this Plaintiff.
1330. In a manner more fully set forth above, Defendants together reached an understanding, engaged in a course of
      conduct, and otherwise jointly acted and/or conspired among and between themselves for the purpose of depriving
      Plaintiff of his Constitutional rights and accomplish an unlawful purpose by unlawful means as described in this
      complaint and as described in every individual count.
1331. In furtherance of this conspiracy or conspiracies, Defendants, acting in concert with other co-conspirators,
      committed the overt acts as set forth above.
1332. Said conspiracy or conspiracies and overt acts were continues from on or about April 12, 2018, through to the
      present date.
1333. This conspiracy proximately caused the injuries to the Plaintiff, as set forth above.
1334. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1335. The conspiracy and furtherance of that conspiracy as described in this complaint, resulted in maintenance to be paid
      to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year
      of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry,
      the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
      share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
      physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
      rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
      embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
      entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
      month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
      the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
      and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
      and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
      Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
      Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
      Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
      status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
      not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable

                                                                                                                                  406
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 407 of 558 PageID #:407



     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1336. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
     and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
     civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
     into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1337. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1338. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.
1339. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
      complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
      retroactively from January 21, 2017.
1340. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1341. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and

                                                                                                                             407
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 408 of 558 PageID #:408



     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1342. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1343. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1344. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1345. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                               408
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 409 of 558 PageID #:409



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-81
                                                 CONSPIRACY (ILLINOIS STATE LAW)
         (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1346. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1347. In a manner more fully set forth above, Defendants together reached an understanding, engaged in a course of
      conduct, and otherwise jointly acted and/or conspired among and between themselves to commit acts as described in
      this complaint, as described under each individual Count and to maliciously prosecute Plaintiff without probable
      cause, and to intentionally inflict physical and mental injuries including but not limited severe emotional distress.
1348. In furtherance of this conspiracy or conspiracies, Defendants committed the overt acts as set forth above, as
      described in this complaint and as described under each individual Count.

                                                                                                                                      409
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 410 of 558 PageID #:410



1349. Said conspiracy or conspiracies and overt acts were continues from on or about April 12, 2018, through to the
     present date.
1350. This conspiracy proximately caused the injuries to Plaintiff as set forth above and as described in this complaint and
     as described under each individual Count and due to the injuries caused to the Plaintiff by the Defendants, the
     Plaintiff was declared permanently disabled by Social Security Administration on October 22,219 retroactively from
     January 21, 2017.
1351. The conspiracy and furtherance of that conspiracy as described in this complaint, resulted in maintenance to be paid
     to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year
     of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24-carat gold jewelry,
     the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt
     entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry,
     the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions
     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.

                                                                                                                                 410
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 411 of 558 PageID #:411



1352. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
     and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
     civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
     into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1353. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1354. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.
1355. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1356. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1357. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge

                                                                                                                              411
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 412 of 558 PageID #:412



     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1358. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1359. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1360. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1361. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which

                                                                                                                                     412
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 413 of 558 PageID #:413



      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-82
                   INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1362. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1363. In a manner more fully set forth above, the acts and conduct of Defendants were extreme and outrageous.
      Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in reckless disregard of
      the probability that their conduct would cause severe emotional distress to the Plaintiff.
1364. Said actions were undertaken with malice, willfulness, and with reckless indifference to the rights of Plaintiff.
1365. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff suffered damages, physical and mental injuries
      including but not limited to severe emotional distress and anguish.
1366. The physical and mental injuries as alleged under this Count were so severe that the Plaintiff was declared
      permanently disabled by Social Security Administration on October 22,219 retroactively from January 21, 2017, and
      the Defendants continue to inflict intentional emotional distress upon the Plaintiff to this day.
1367. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
      and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
      civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
      into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.

                                                                                                                              413
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 414 of 558 PageID #:414



1368. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1369. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.
1370. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1371. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1372. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and

                                                                                                                              414
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 415 of 558 PageID #:415



     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.
1373. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1374. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1375. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1376. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the

                                                                                                                                     415
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 416 of 558 PageID #:416



      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-83
                                     RESPONDEAT SUPERIOR (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, PSLS, ICNA, ICN, HAMDARD CENTER, KAPITAN LAW
                                                        OFFICE, AND LSC)
1377. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1378. At all times relevant to this Complaint Defendants Fathima, O’Brien, Wiesman Kapitan, Gomaa, Ghori, Khadri,
      Farid, Sayeedi, Razvi, Mirza, Hamid, Azfar, Siddiqui, J.Guerin, J.McJoynt, J.Douglas, Armstrong, Kimberly, Jane Doe
      # 1 and Jane Doe # 2 acted as agents of, and/or in the scope of their employment with, Defendants State of Illinois,
      PSLS, ICNA, ICN, Hamdard Center, Kapitan Law Office, and LSC.
1379. Defendants State of Illinois, PSLS, ICNA, ICN, Hamdard Center, Kapitan Law Office, and LSC, are liable for the
      torts of their respective agents, which violated state law under the doctrine of respondeat superior.
1380. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
      and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
      civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
      into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1381. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
      matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
      a civil court amid the Plaintiff’s family court case.
1382. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
      rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
      injuries to the Plaintiff intentionally.




                                                                                                                              416
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 417 of 558 PageID #:417



1383. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1384. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
     Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.

                                                                                                                              417
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 418 of 558 PageID #:418



1385. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1386. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1387. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1388. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.



                                                                                                                                     418
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 419 of 558 PageID #:419



      WHEREFORE, Plaintiff, Abdul Mohammed, demands judgment against the Defendants State of Illinois, PSLS,
      ICNA, ICN, Hamdard Center, Kapitan Law Office, and LSC, for compensatory damages, plus the costs of this
      action and such other relief as this Court deems equitable and just.
                                                              COUNT-84
          VIOLATIONS OF THE TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT
                                                   (“TVPRA”) 18 U.S.C. § 1595
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
           LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, JANE DOE # 1, JANE DOE # 2, KAPITAN,
           GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI,
                                       J.McJOYNT, J.GUERIN, AND ARMSTRONG)
1389. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1390. The Plaintiff is a victim of forced labor, involuntary servitude, and slavery in violations of Title 18 U.S.C. §§ 1583,
      1584, and 1589.
1391. J.McJoynt in concert with O’Brien and Wiesman forced the Plaintiff into slavery, forced labor, and involuntary
      servitude when J.McJoynt in concert with O’Brien and Wiesman forced the Plaintiff to work to pay $339.00/month
      to Fathima and also forced the Plaintiff to work as his own attorney in Plaintiff’s family court case in DuPage County
      Circuit Court despite Plaintiff’s numerous pleas that he is an indigent person with numerous disabilities, he is
      permanently disabled, he is taking 12 medications every day, and the court appoint an attorney for him pursuant to
      735 ILCS 5/5-105(g) and/or the Title II of the ADA and/or the Rehabilitation Act of 1973, Section 504. J.McJoynt
      in concert with O’Brien and Wiesman lied to the Plaintiff that 735 ILCS 5/5-105(g) only applies to the criminal cases
      and further ruled that he cannot appoint an attorney for the Plaintiff as a reasonable accommodation as a reasonable
      accommodation pursuant to the Title II of the ADA and/or the Rehabilitation Act of 1973, Section 504 whereas
      J.Douglas and J.Schwartz who are also judges in DuPage County Circuit Court ruled that the court has the discretion
      to appoint counsel for the Plaintiff in civil cases pursuant to 735 ILCS 5/5-105(g). American Bar Association has also
      informed the Plaintiff that 735 ILCS 5/5-105(g) applies to both civil and criminal cases.
1392. Plaintiff was especially vulnerable because he was an indigent person with numerous disabilities, he was permanently
      disabled, he was taking 12 medications, and the Plaintiff was and is facing significant health issues.
1393. J.Guerin and Armstrong stood and watched as J.McJoynt in concert with O’Brien and Wiesman committed acts as
      described under this count and J.Guerin and Armstrong had the responsibility to stop J.McJoynt’s forcing the
      Plaintiff into slavery, forced labor and involuntary servitude in concert with O’Brien and Wiesman but they
      intentionally did not stop the acts as described under this count.
1394. All the other Defendants aided and abetted to J.McJoynt, O’Brien, and Wiesman to commit acts against the Plaintiff
      as described under this count.



                                                                                                                            419
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 420 of 558 PageID #:420



1395. Defendants’ conduct was intentional with full knowledge that the acts they are committing against Plaintiff as
     described under this count are unlawful.
1396. Defendants knowingly benefitted from participation in a venture which Defendants knew or should have known
     were engaged in slavery, forced labor, and involuntary servitude. Defendants received benefits including but limited
     to direct monetary benefits and/or favorable recommendations in their professional roles and/or indirect monetary
     benefits from participation in the conduct alleged herein.
1397. Defendants held the Plaintiff in a condition of slavery, forced labor, and involuntary servitude. The Plaintiff provided
     labor involuntarily to benefit the Defendants.
1398. Defendants obtained the labor and services of Plaintiff by force, threats of force, threats of serious harm and physical
     restraint against Plaintiffs when J.McJoynt in concert with O’Brien and Wiesman ruled that if the Plaintiff fails to pay
     $339.00/month to Fathima, he will be fined, arrested and imprisoned. O'Brien informed the Plaintiff if the Plaintiff
     fails to appear in court due to lack of legal counsel, he will be fined, arrested, and imprisoned. As we speak, O’Brien
     has filed a Rule to Show Cause pleading to enforce forced labor, involuntary servitude, and the unlawful payment of
     $339.00/month to Fathima.
1399. Defendants obtained the labor and services of Plaintiff by means of a scheme, plan, or pattern intended to cause the
     Plaintiff to believe that, if Plaintiff did not perform such labor or services, that Plaintiff would suffer serious harm or
     physical restraint, fines, arrest, and imprisonment.
1400. Further, the Defendants obtained the labor and services of the Plaintiff by means of the abuse or threatened abuse of
     law or legal process.
1401. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.
1402. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
     and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
     civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
     into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1403. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1404. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
     injuries to the Plaintiff intentionally.

                                                                                                                               420
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 421 of 558 PageID #:421



1405. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1406. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1407. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.

                                                                                                                              421
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 422 of 558 PageID #:422



1408. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1409. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1410. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1411. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1412. As a result of the conduct of Defendants’, the Plaintiff has suffered damages in an amount to be determined at trial.

                                                                                                                               422
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 423 of 558 PageID #:423



1413. The Plaintiff is entitled to recover damages and reasonable attorneys’ fees for the wrongful conduct of Defendants.
1414. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-85
                                       VIOLATION OF THIRTEENTH AMENDMENT
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
           LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, JANE DOE # 1, JANE DOE # 2, KAPITAN,
           GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI,
                                         J.McJOYNT, J.GUERIN, AND ARMSTRONG)
1415. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1416. The Defendants are liable to the Plaintiff for damages for all constitutional violations alleged in this Count.



                                                                                                                                      423
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 424 of 558 PageID #:424



1417. The Plaintiff was and is protected by the Thirteenth Amendment of the United States Constitution, prohibiting
     slavery, forced labor, and involuntary servitude.
1418. The individual Defendants, acting under color of state law, inflicted slavery, forced labor, and involuntary servitude
     upon the Plaintiff as described above.
1419. The individual Defendants intended and conspired between themselves acted with deliberate indifference to the
     probability that Plaintiff would be caused extreme physical and mental injuries as a result of forcing the Plaintiff into
     slavery, forced labor, and involuntary servitude.
1420. As a proximate result of the individual Defendants' facilitating the Plaintiff’s exploitation as a slave or involuntary
     servant, the Plaintiff has been deprived of the value of the labor for at least more than two years. He has also suffered
     extreme physical and mental injuries, and the Plaintiff was declared permanently disabled on October 22, 2019, by
     SSA as of January 21, 2017.
1421. As a proximate result of the actions by the individual Defendants, Plaintiff has suffered significant damages, for
     which he seeks damages against the individual Defendants in their official and individual capacities.
1422. The individual Defendants violated the Thirteenth Amendment of the United States Constitution knowingly,
     intentionally, deliberately, recklessly, maliciously and wrongfully, such that punitive damages should be assessed
     against the all the Defendants, in an amount sufficient to punish them for their wrongful conduct and to deter them
     and others from similar conduct in the future.
1423. If the Plaintiff to employs counsel to prosecute this action to seek redress of their rights under 42 U.S.C. $ 1983,
     Plaintiff should be entitled to recovery of his attorneys' fees and cost pursuant to 42 U.S.C. § 1988. Recently the
     Plaintiff watched a movie named “Freedom,” starring Cuba Gooding Jr. “Freedom” is a movie based on true events.
     Two men separated by 100 years are united in their search for freedom. In 1856 a slave, Samuel Woodward, and his
     family escaped from the Monroe Plantation near Richmond, Virginia. A secret network of ordinary people known as
     the Underground Railroad guide the family on their journey north to Canada. They are relentlessly pursued by the
     notorious slave hunter Plimpton. Hunted like a dog and haunted by the unthinkable suffering he and his forbears
     have endured, Samuel is forced to decide between revenge or freedom. 100 years earlier, in 1748, John Newton, the
     Captain of a slave trader, sails from Africa with a cargo of slaves bound for America. Onboard is Samuel’s great
     grandfather, whose survival is tied to the fate of Captain Newton. The voyage changes Newton’s life forever, and he
     creates a legacy that will inspire Samuel and the lives of millions for generations to come. This world which has
     produced many tyrants such as James Monroe, the owner of Monroe Plantation, Adolf Hitler, Saddam Hussain,
     Muammar Gaddafi, Hillary Clinton, J.Guerin, J.McJoynt, J.Douglas and their cohorts comprising Suzanne
     Armstrong, Kerry O’Brien, Marisa Wiesman, and Verest Kimberly, has also produced great men and women such as
     Abraham Lincoln, Queen Elizabeth II, Thomas Garrett the abolitionist, Barney Fagan, Captain John Newton,
     Mahatma Gandhi, Martin Luther King Jr, Malcolm X, Muhammad Ali, Nelson Mandela, Ronald Reagan, and George
     Bush Sr. Many of these great men and women came from very humble backgrounds. None of them were perfect just

                                                                                                                             424
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 425 of 558 PageID #:425



     as no other human being is perfect, but despite all their imperfections, they achieved greatness due to the sheer
     weight of their goodness. Queen Elizabeth II, whose empire spanned from one corner of the earth to the other not
     so long ago, is a picture of humility, kindness, and goodness and she spends every day of her life at the age of 93,
     worrying about the welfare of her subjects from New Zealand to Canada and from Jamaica to Australia. What we
     have here today are tyrants such as J.Guerin, J.McJoynt, J.Douglas, and their cohorts Suzanne Armstrong, Kerry
     O’Brien, Marisa Wiesman and Verest Kimberly committing acts as described in this complaint all while drawing fat
     paychecks at the taxpayers’ dime. J.Guerin, J.McJoynt, J.Douglas, and their cohorts Suzanne Armstrong, Kerry
     O’Brien, Marisa Wiesman, and Verest Kimberly will benefit greatly, and maybe a change will come in them if they
     watch the movie “Freedom.”
1424. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1425. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
1426. Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless, wrongful and
     malicious conduct and mean to morph the criminal cases for the so-called crime of blackmailing in the civil case of
     Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal contempt
     case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1427. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1428. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1429. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1430. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                            425
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 426 of 558 PageID #:426



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1431. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1432. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1433. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is

                                                                                                                               426
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 427 of 558 PageID #:427



      known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
      (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
      function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1434. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-86
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1435. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.

                                                                                                                                      427
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 428 of 558 PageID #:428



1436. J, McJoynt in concert with PSLS, O’Brien, and Wiesman ruled in his oral ruling in Plaintiff’s family court case on May
      13, 2019, that he is using the Plaintiff’s imputed income of $30,000 per year for awarding maintenance to Fathima
      and whereas J.McJoynt ruled that he is using the income of the Plaintiff and Fathima to reserve child support. He
      further ruled that Plaintiff’s and Fathima’s income for the purposes of child support is same.
1437. If Plaintiff’s and Fathima’s income was the same why J.McJoynt entered maintenance against the Plaintiff in an
      amount of $339 per month to be paid to Fathima when the Plaintiff has Parenting Time with his three minor children
      a total of 223 days out 365 days?
1438. J.McJoynt fraudulently imputed income of $30,000 per year for the Plaintiff and ruled that the Plaintiff is voluntarily
      unemployed as part of his prior agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit
      including but not limited to benefits such as favorable recommendations for the extension of his term as a judge or
      favorable recommendations to elect him as a judge as and when he decides to contest an election for the position of
      judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official
      actions and anticipated official actions, against the Plaintiff in his family court case in violation of his fiduciary duty as
      a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest
      services through deceit, self-dealing, favoritism, bias, concealment, and conflict of interest when J.McJoynt
      intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and
      intentionally inflicted physical and mental injuries upon the Plaintiff.
1439. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1440. In the instant case, J.McJoynt’s statement as described under this count was a false statement of material fact,
      J.McJoynt had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the
      intention that his false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the
      Plaintiff justifiably relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling
      and the Plaintiff suffered damages including but not limited to violations of his constitutional rights, the commission
      of crimes and torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert
      with O’Brien and Wiesman.
1441. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,

                                                                                                                                   428
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 429 of 558 PageID #:429



     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
     resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
     of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
     property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
     and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
     upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1442. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.




                                                                                                                               429
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 430 of 558 PageID #:430



1443. The Plaintiff got disabled on October 22, 2019, retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1444. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1445. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1446. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1447. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1448. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and

                                                                                                                             430
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 431 of 558 PageID #:431



     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1449. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1450. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1451. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1452. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on

                                                                                                                                     431
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 432 of 558 PageID #:432



      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-87
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1453. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1454. On July 16, 2019, when the Plaintiff pled that he is taking 11 different medications every day for his numerous
      physical and mental disabilities, J.McJoynt in concert with PSLS, O’Brien, and Wiesman ruled in Plaintiff’s family
      court case that he knew that the Plaintiff was taking all those medications because he reviewed the Plaintiff’s medical
      and mental health records which were submitted to him in July of 2018. He entered Plaintiff’s medical and mental
      health records as evidence at trial in Plaintiff’s family court case which was held on May 9, 2019. When Plaintiff was
      only taking 2 or 3 medications every day when his medical and mental health records were submitted to J.McJoynt in
      July of 2018 and the Plaintiff was prescribed the other eight medications only after July of 2018, how come J.McJoynt
      came to know about the eight other medications which were prescribed to him after July of 2018? In other words,
      J.McJoynt never reviewed Plaintiff’s medical and mental health records which were submitted to him in July of 2018,
      and he just lied to the Plaintiff that he reviewed Plaintiff’s medical and mental health records which were submitted



                                                                                                                              432
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 433 of 558 PageID #:433



      to him in July of 2018. He entered Plaintiff’s medical and mental health records as evidence at trial in Plaintiff’s family
      court case which was held on May 9, 2019.
1455. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1456. In the instant case, J.McJoynt’s statement as described under this count was a false statement of material fact,
      J.McJoynt had knowledge or belief that his statement as described in this count was false, J.McJoynt had the intention
      that his false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff
      justifiably relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the
      Plaintiff suffered damages including but not limited to violations of his constitutional rights, the commission of
      crimes and torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with
      O’Brien and Wiesman.
1457. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
      Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
      Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
      manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
      resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
      $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
      of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
      property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
      and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
      upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
      resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
      and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
      the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
      of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
      the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
      ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities

                                                                                                                                433
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 434 of 558 PageID #:434



     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1458. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1459. The Plaintiff got disabled on October 22, 2019, retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1460. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1461. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1462. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1463. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin

                                                                                                                             434
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 435 of 558 PageID #:435



     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1464. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1465. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.



                                                                                                                              435
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 436 of 558 PageID #:436



1466. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1467. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1468. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.

                                                                                                                                     436
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 437 of 558 PageID #:437



                                                            COUNT-88
                          FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                            JANE DOE # 1, AND JANE DOE # 2)
1469. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1470. J. McJoynt in concert with PSLS, O’Brien, and Wiesman ruled in his oral ruling in Plaintiff’s family court case on May
      13, 2019, that he is finding the Plaintiff as voluntarily unemployed because the approval of Plaintiff’s SSDI
      Application is only a possibility. He is awarding maintenance to Fathima because the Plaintiff is voluntarily
      unemployed. He is reserving child support because Fathima will move to Naperville and according to the Parenting
      Allocation Judgement Fathima will have more Parenting Time with the Plaintiff’s three minor children. When
      J.McJoynt ruled that the approval of Plaintiff’s SSDI Application is only a possibility why he did not rule that
      Fathima’s moving to Naperville is only a possibility. In fact, Plaintiff’s application for SSDI Benefits was approved
      four months after J.McJoynt’s ruling as described above, whereas Fathima has not moved to Naperville. The entire
      ruling of May 13, 2019, and all the rulings in Plaintiff’s family court case at least from April 12, 2019, were
      manufactured by J.McJoynt in concert with PSLS, O’Brien, and Wiesman as part of his prior agreement with PSLS,
      O’Brien, and Wiesman to receive some kind of benefits including but not limited to benefits such as favorable
      recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
      and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
      O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, against the
      Plaintiff in his family court case in violation of his fiduciary duty as a judge and as required by law and in turn
      J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
      favoritism, bias, concealment, and conflict of interest when J.McJoynt intentionally violated Plaintiff’s constitutional
      rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
      the Plaintiff.
1471. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1472. In the instant case, J.McJoynt’s statement as described under this count was a false statement of material fact,
      J.McJoynt had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the
      intention that his false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the
      Plaintiff justifiably relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling

                                                                                                                                437
               Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 438 of 558 PageID #:438



     and the Plaintiff suffered damages including but not limited to violations of his constitutional rights, the commission
     of crimes and torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert
     with O’Brien and Wiesman.
1473. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this Count. They are co-conspirators of O’Brien, Wiesman, and J.McJoynt for actions
     described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
     cause harm to the Plaintiff in any way or manner they can, and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
     resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
     of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
     property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
     and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
     upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and

                                                                                                                               438
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 439 of 558 PageID #:439



     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1474. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1475. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1476. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1477. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1478. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1479. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1480. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be

                                                                                                                                439
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 440 of 558 PageID #:440



     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1481. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1482. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1483. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”



                                                                                                                             440
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 441 of 558 PageID #:441



1484. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-89
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1485. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1486. J.McJoynt ruled on July 16, 2019 that he ruled on May 13, 2019 that the lawsuits filed by the Plaintiff in which
      Fathima is not a Defendant is marital property whereas he ruled in his ruling on May 13,2019 that all the lawsuits filed
      by the Plaintiff during the marriage are marital property which includes lawsuits in which Fathima is a Defendant.

                                                                                                                                      441
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 442 of 558 PageID #:442



      The entire ruling of May 13, 2019 and all the rulings in Plaintiff’s family court case at least from April 12, 2019 were
      manufactured by J.McJoynt in concert with PSLS, O’Brien and Wiesman as part of his prior agreement with PSLS,
      O’Brien and Wiesman to receive some kind of benefits including but not limited to benefits such as favorable
      recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
      and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
      O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, against the
      Plaintiff in his family court case in violation of his fiduciary duty as a judge and as required by law and in turn
      J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
      favoritism, bias, concealment and conflict of interest when J.McJoynt intentionally violated Plaintiff’s constitutional
      rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
      the Plaintiff.
1487. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
       knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
       act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
       resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1488. In the instant case, J.McJoynt’s statement as described under this was a false statement of material fact, J.McJoynt had
      knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention that his false
      statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff justifiably
      relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the Plaintiff
      suffered damages including but not limited to violations of his constitutional rights, the commission of crimes and
      torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and
      Wiesman.
1489. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
      Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
      Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
      manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
      resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
      $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
      of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital

                                                                                                                                 442
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 443 of 558 PageID #:443



     property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
     and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
     upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1490. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1491. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1492. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.



                                                                                                                                443
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 444 of 558 PageID #:444



1493. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1494. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1495. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1496. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman

                                                                                                                             444
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 445 of 558 PageID #:445



     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1497. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1498. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1499. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1500. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and

                                                                                                                                     445
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 446 of 558 PageID #:446



      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-90
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1501. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1502. J.McJoynt ruled on May 13, 2019 that the Plaintiff’s medical condition was mild and that he is voluntarily
      unemployed whereas the Plaintiff was found permanently disabled by SSA a mere 166 days after J.McJoynt ruled that
      the Plaintiff’s medical condition is mild and that he is voluntarily unemployed. As described above J.McJoynt lied that
      he reviewed the Plaintiff’s medical and mental health records and that he entered the Plaintiff’s medical and mental
      health records as evidence at trial in Plaintiff’s family court. Plaintiff will prove at trial in the instant case that
      J.McJoynt lied that he reviewed the Plaintiff’s medical and mental health records and that he also lied that he entered
      the Plaintiff’s medical and mental health records as evidence at trial in Plaintiff’s family court The entire ruling of May
      13, 2019 and all the rulings in Plaintiff’s family court case at least from April 12, 2019 were manufactured by
      J.McJoynt in concert with PSLS, O’Brien and Wiesman as part of his prior agreement with PSLS, O’Brien and
      Wiesman to receive some kind of benefits including but not limited to benefits such as favorable recommendations
      for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
      to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
      Wiesman in exchange for particularized official actions and anticipated official actions, against the Plaintiff in his
      family court case in violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded
      the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing, favoritism, bias,
      concealment and conflict of interest when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed
      crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff.



                                                                                                                                446
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 447 of 558 PageID #:447



1503. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1504. In the instant case, J.McJoynt’s statement as described under this count was a false statement of material fact,
      J.McJoynt had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the
      intention that his false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the
      Plaintiff justifiably relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling
      and the Plaintiff suffered damages including but not limited to violations of his constitutional rights, the commission
      of crimes and torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert
      with O’Brien and Wiesman.
1505. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this Count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
      Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
      Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
      manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
      resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
      $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
      of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
      property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
      and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
      upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
      resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
      and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
      the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
      of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
      the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
      ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
      and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
      permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental

                                                                                                                                447
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 448 of 558 PageID #:448



     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s,
     gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to
     receive some kind of benefit including but not limited to benefits such as favorable recommendations for the
     extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides to
     contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman
     in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary duty as a
     judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest
     services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1506. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1507. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1508. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1509. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1510. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1511. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional



                                                                                                                                448
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 449 of 558 PageID #:449



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1512. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1513. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1514. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over

                                                                                                                             449
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 450 of 558 PageID #:450



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1515. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1516. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                              COUNT-91
                          FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)

                                                                                                                                     450
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 451 of 558 PageID #:451



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
1517. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1518. J.McJoynt ruled on May 13, 2019 that all Plaintiff’s debt until the day of the separation of Fathima and the Plaintiff is
      marital debt but he did not find any debt which was incurred prior to April 3, 2016 when Fathima was arrested and
      jailed for 21 days in DuPage County Circuit Court. Plaintiff submitted to the court the evidence of marital debt which
      was incurred before his separation from Fathima in the form of Trial Exhibits. The entire ruling of May 13, 2019 and
      all the rulings in Plaintiff’s family court case at least from April 12, 2019 were manufactured by J.McJoynt in concert
      with PSLS, O’Brien and Wiesman as part of his prior agreement with PSLS, O’Brien and Wiesman to receive some
      kind of benefits including but not limited to benefits such as favorable recommendations for the extension of his
      term as a judge or favorable recommendations to elect him as a judge as and when he decides to contest an election
      for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
      particularized official actions and anticipated official actions, against the Plaintiff in his family court case in violation
      of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him
      of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest when
      J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and
      intentionally inflicted physical and mental injuries upon the Plaintiff.
1519. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1520. In the instant case, J.McJoynt’s statement as described under this count was a false statement of material fact,
     J.McJoynt had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the intention
     that his false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the Plaintiff
     justifiably relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling and the
     Plaintiff suffered damages including but not limited to violations of his constitutional rights, the commission of crimes
     and torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert with O’Brien
     and Wiesman.
1521. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
     described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,

                                                                                                                                  451
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 452 of 558 PageID #:452



    Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
    cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
    Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
    Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
    manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
    resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00
    from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550
    grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital property,
    the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain
    trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the
    Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in
    further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental
    injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount
    of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
    gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
    all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
    enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
    physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
    as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental
    injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud
    and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got
    married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
    O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
    socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit
    including but not limited to benefits such as favorable recommendations for the extension of his term as a judge or
    favorable recommendations to elect him as a judge as and when he decides to contest an election for the position of
    judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official
    actions and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
    J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
    favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
    rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon the
    Plaintiff in concert with O’Brien, and Wiesman.
1522. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
    rights of the Plaintiff.

                                                                                                                              452
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 453 of 558 PageID #:453



1523. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
    mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
    this complaint and as described in this count.
1524. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
    conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
    blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
    criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1525. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
    of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1526. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
    automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as described
    in this complaint.
1527. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
    happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
    Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
    intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
    injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
    and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
    commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
    Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1528. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
    the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
    committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
    of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
    that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
    personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo, 572
    F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
    responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
    Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
    scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
    to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and
    with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien, and
    Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
    violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and

                                                                                                                               453
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 454 of 558 PageID #:454



    mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
    lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
    (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
    injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
    Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
    addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
    J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
    to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
    based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
    various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
    and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
    Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
    proceedings to United States as described in Exhibit-2.
1529. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
    absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
    offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1530. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
    settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
    the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
    commission would afford no protection to him in the exercise of the usurped authority.
1531. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
    clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
    any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
    known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
    (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
    function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1532. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
    Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
    J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
    a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
    (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
    for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court
    case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
    described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on

                                                                                                                                    454
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 455 of 558 PageID #:455



     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which the
     Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that the
     he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice because the
     record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion, gender,
     disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the Plaintiff
     in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS, O’Brien
     and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker Records, Inc.
     is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-92
                            42 U.S.C. §1983-RETALIATION: FOURTEENTH AMENDMENT
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                             JANE DOE # 1, AND JANE DOE # 2)
1533. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1534. Each and every act, malicious act, covert act, crime, tort, violation of various federal laws and statutes, violation of
      Plaintiff’s constitutional rights were in retaliation for Plaintiff’s Grievance filed with J.Guerin in April of 2018 for
      denial of counsel pursuant to Title II of the ADA, the Rehabilitation Act of 1973, Section 504 and/or in retaliation
      for various complaints filed by the Plaintiff in Administrative Agencies of the State of Illinois and Federal
      Administrative Agencies and/or in retaliation for various lawsuits filed by the Plaintiff against the Defendants in
      various State Courts of Illinois and in Federal Court as described in Exhibit-2.
1535. The retaliation as described in this Count was a violation of 42 U.S.C. §1983 as retaliation for a 42 U.S.C. §1983
      Lawsuit is a stand-alone violation of 42 U.S.C. §1983.
1536. The misconduct described in the Count was undertaken with malice, willfulness, and in reckless indifference to the
      rights of others.



                                                                                                                                 455
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 456 of 558 PageID #:456



1537. Additionally, certain misconduct described in this Count was undertaken pursuant to the policy and practice of Public
     Entity Defendants in the manner described more fully in paragraphs of this complaint.
1538. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
     described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2, Jane Doe # 3, John Doe # 1 and Siddiqui
     informed O’Brien and Wiesman to cause harm to the Plaintiff in any way or manner they can and as a result of that
     agreement between O’Brien, Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa,
     Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2, Jane Doe # 3, John Doe # 1
     and Siddiqui to cause harm to the Plaintiff in any way or manner they can, O’Brien and Wiesman committed acts as
     described under this act in concert with J.McJoynt which resulted in maintenance to be paid to Fathima by the
     Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of
     maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the
     material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the
     marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the
     Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment,
     mental anguish, physical and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders
     which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of
     maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-
     marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and
     sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits Fraud and/or
     Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff got married to
     Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and
     Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic
     status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but
     not limited to benefits such as favorable recommendations for the extension of his term as a judge or favorable
     recommendations to elect him as a judge as and when he decides to contest an election for the position of judge of
     the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for particularized official actions

                                                                                                                              456
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 457 of 558 PageID #:457



     and anticipated official actions, in violation of his fiduciary duty as a judge and as required by law and in turn
     J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
     favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated Plaintiff’s constitutional
     rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
     the Plaintiff in concert with O’Brien, and Wiesman.
1539. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1540. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1541. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1542. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1543. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1544. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1545. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be

                                                                                                                             457
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 458 of 558 PageID #:458



     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1546. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1547. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1548. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”



                                                                                                                             458
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 459 of 558 PageID #:459



1549. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-93
                                         VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1550. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1551. Defendants O’Brien, Wiesman, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Jane
      Doe # 1, Jane Doe # 2, Siddiqui, J.McJoynt, J.Guerin and Armstrong individually and/or as agents and/or servants
      and/or employees of PSLS and/or Hamdard Center and/or Kapitan Law Firm and/or LSC and/or ICNA and/or

                                                                                                                                      459
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 460 of 558 PageID #:460



     ICN, hereinafter “RICO Defendants,” are “persons” within the meaning of 18 U.S.C. § 1961(3), who conducted
     affairs of the enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).
1552. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s constitutional rights,
     committing crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in
     violation of his basic constitutional rights for RICO Defendants’ own enrichment and profit as an “enterprise” within
     the definition of RICO (the “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created,
     controlled, and conducted by all RICO Defendants for the purposes hereinbefore described. All RICO Defendants
     are Defendants for purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and
     continuous control over the Association-In-Fact Enterprise, and they have participated in the operation or
     management of the affairs of the Association-In-Fact Enterprise as described in great detail in this complaint.
1553. RICO Defendants have conducted the affairs of the Association-In-Fact Enterprise through a pattern of racketeering
     activity in interstate commerce that includes predicate acts indictable under.
         a) 18 U.S.C. § 1512 (relating to tampering with a witness, victim, or an informant); and
         b) 18 U.S.C. § 1513 (relating to retaliating against a witness, victim, or an informant).
     Through the following actions, among others, as is set forth above:
         1) The RICO Defendants have tampered with the Plaintiff for being a witness, victim, or an informant in an
             official proceeding within the meaning of 18 U.S.C. § 1512 and the RICO Defendants have retaliated against
             the Plaintiff for being for being a witness, victim, or an informant in an official proceeding within the
             meaning of 18 U.S.C. § 1513;
         2) J.McJoynt ruled in his ruling of May 13, 2019 in Plaintiff’s family court case that the complaints filed by the
             Plaintiff against PSLS, Wiesman, and O’Brien in Federal Court were vexatious and J.McJoynt punished the
             Plaintiff for filing complaints against PSLS, Wiesman, and O’Brien in Federal Court when J.McJoynt ruled
             that the Plaintiff’s credibility was affected in his family court case because he filed complaints against PSLS,
             Wiesman, and O’Brien in Federal Court.
         3) J.McJoynt’s conduct as described above when he ruled that the Plaintiff’s complaints filed against PSLS,
             Wiesman, and O’Brien in Federal Court were vexatious, and his punishing of the Plaintiff for filing
             complaints against PSLS, Wiesman, and O’Brien in Federal Court was a violation of 18 U.S.C. § § 1512 and
             1513
         4) Each and every act by the RICO Defendants, as described in this complaint, was in violation of 18 U.S.C. § §
             1512 and 1513
1554. Each of the RICO Defendants’ violations of 18 U.S.C. § 1512 and 18 U.S.C. § 1513 constitutes “racketeering
     activity” with the meaning of 18 U.S.C. § 1961(1). Collectively these violations are a “pattern of racketeering activity”
     within the meaning of 18 U.S.C. § 1961(5).


                                                                                                                             460
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 461 of 558 PageID #:461



1555. RICO Defendants engaged in a pattern of racketeering activity intending to cause harm to the Plaintiff and to defraud
     the Plaintiff and to deny the Plaintiff of his property.
1556. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
     activity was related, had similar purposes, involved the same or similar participants and methods of commission, and
     had similar results affecting the same victim (the Plaintiff). Based upon the agreements entered into by the RICO
     Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their ongoing
     business and constitute a continuing threat to the property of the Plaintiff.
1557. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
     conspiring to commit criminal activity as described above and as described in this complaint. The association
     employed a number of schemes in an attempt to cause harm to the Plaintiff including, but not limited to, causing acts
     as described under this Count and as described in this complaint, causing intentional violations of the Plaintiff’s
     constitutional rights, the commission of crimes and torts against the Plaintiff and intentional infliction of physical and
     mental injuries upon the Plaintiff.
1558. RICO Defendants were organized in a consensual decision-making manner in which to hide the fraudulently
     obtained Employment Authorization Document by Fathima by fraudulently using Plaintiff’s immigration documents
     as described above.
1559. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
U.S.C. §1961.
1560. As a result of RICO Defendants’ violations of RICO, the Plaintiff suffered injuries to his business and property.
1561. The Plaintiff’s injuries to his business and property were directly and proximately caused by RICO Defendants’
     racketeering activity as described above.
1562. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
     three times the damages Plaintiff have sustained, plus the costs of this suit, including reasonable attorneys’ fees.
1563. Each and every act, malicious act, covert act, crime, tort, violation of various federal laws and statutes, violation of
     Plaintiff’s constitutional rights were in retaliation for Plaintiff’s Grievance filed with J.Guerin in April of 2018 for
     denial of counsel pursuant to Title II of the ADA, the Rehabilitation Act of 1973, Section 504 and/or in retaliation
     for various complaints filed by the Plaintiff in Administrative Agencies of the State of Illinois and Federal
     Administrative Agencies and/or in retaliation for various lawsuits filed by the Plaintiff against the Defendants in
     various State Courts of Illinois and in Federal Court.
1564. The retaliation as described in this Count was a violation of 42 U.S.C. §1983 as retaliation for a 42 U.S.C. §1983
     Lawsuit is a stand-alone violation of 42 U.S.C. §1983.
1565. The misconduct described in the count was undertaken with malice, willfulness, and in reckless indifference to the
     rights of others.



                                                                                                                              461
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 462 of 558 PageID #:462



1566. Additionally, certain misconduct described in this Count was undertaken pursuant to the policy and practice of Public
     Entity Defendants in the manner described more fully in paragraphs of this complaint.
1567. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
     Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
     commit acts as described in this count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
     described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
     Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
     cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
     Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
     Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
     manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
     resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
     of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
     property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
     and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
     upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary

                                                                                                                               462
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 463 of 558 PageID #:463



     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1568. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1569. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1570. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1571. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1572. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1573. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1574. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,

                                                                                                                                463
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 464 of 558 PageID #:464



     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1575. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1576. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1577. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1578. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by

                                                                                                                              464
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 465 of 558 PageID #:465



      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiffs demand judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                               COUNT-94
                            CONSPIRACY TO VIOLATE RICO IN RELATION TO COUNT-93
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1579. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1580. RICO Defendants conspired with one another to commit the violations of 18 U.S.C. §1962 alleged in Count-95 and
      as alleged in this complaint.
1581. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts

                                                                                                                                      465
          Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 466 of 558 PageID #:466



described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which
resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
$200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.



                                                                                                                           466
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 467 of 558 PageID #:467



1582. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1583. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1584. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1585. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1586. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1587. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1588. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,

                                                                                                                             467
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 468 of 558 PageID #:468



     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1589. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1590. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1591. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1592. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family

                                                                                                                                     468
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 469 of 558 PageID #:469



      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old .
1593. Peacock Records, Inc. v. Checker Records, Inc. is binding on this court.
1594. Further Rooker-Feldman doctrine does not bar Plaintiff’s instant federal action because the state court proceedings are
      still pending when he brought this suit, the court need not address any Rooker-Feldman doctrine argument from the
      Defendants as that doctrine does not apply because the Plaintiff “attacks no state-court judgment, but only
      interlocutory decisions in the state-court case that were purely ancillary to the merits”. See Reed v Illinois, Case. No. 12-
      cv-7274 (United States District Court for the Northern District of Illinois, Eastern Division).
1595. The Rooker-Feldman doctrine derives from two Supreme Court cases, Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S. Ct.
      149, 68 L. Ed. 362 (1923) and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303, 75 L. Ed.
      2d 206 (1983).
      WHEREFORE, Plaintiffs demand judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                                  COUNT-95
          (42 U.S.C. §1983 – RIGHT TO AN IMPARTIAL JUDGE IN RESPONSE TO CHARGE FOR THE
                              CRIME OF BLACKMAILING: FOURTEENTH AMENDMENT)
         (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
         LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
          SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, J.DOUGLAS,
                                      ARMSTRONG JANE DOE # 1, AND JANE DOE # 2)
1596. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.

                                                                                                                                  469
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 470 of 558 PageID #:470



1597. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
     concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
     attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on April 23, 2019,
     in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place without
     affording the Plaintiff the right to an impartial judge in response to charge for the blackmailing. J.Douglas is liable
     under this count only for the rigged hearing and proceedings for the Petition to Substitute Judge McJoynt for a Cause
     on January 14, 2020.
1598. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
     Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
     wrongful and malicious manner without affording the Plaintiff the right to an impartial judge in response to charge
     for the blackmailing against him and as a direct and proximate result of being prosecuted for the crime of
     blackmailing which the Plaintiff did not even commit in the first place by one or more of the Defendants except for
     J.Guerin and Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without
     affording the Plaintiff the right to an impartial judge in response to charge for the blackmailing, the Plaintiff has
     suffered actual and special damages including, inter alia, severe emotional distress.
1599. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by one or more
     of the Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful
     and malicious manner as described under this count and the continuation of the false charge against him for the
     crime of blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per
     month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the
     Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital
     and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain,
     and sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
     injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
     2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
     aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
     Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
     2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
     loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s
     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did

                                                                                                                               470
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 471 of 558 PageID #:471



     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman and because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1600. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1601. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1602. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1603. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1604. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1605. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.

                                                                                                                             471
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 472 of 558 PageID #:472



1606. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1607. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1608. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.

                                                                                                                             472
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 473 of 558 PageID #:473



1609. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1610. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                              COUNT-96
        (42 U.S.C. §1983 – RIGHT TO A FAIR TRIAL IN RESPONSE TO CHARGE FOR THE CRIME OF
                                    BLACKMAILING: FOURTEENTH AMENDMENT)



                                                                                                                                     473
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 474 of 558 PageID #:474



        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
          SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN,J.DOUGLAS,
                                    ARMSTRONG JANE DOE # 1, AND JANE DOE # 2)
1611. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1612. In a manner more fully set forth above, one or more of the Defendants except for J.Guerin and Armstrong, in
      concert with each other used unjust, reckless, wrongful and malicious conduct and means against Plaintiff in an
      attempt to prosecute him for the crime of blackmailing and prosecuted the Plaintiff for that crime on April 23, 2019,
      in midst of the Plaintiff’s family court case which the Plaintiff did not even commit in the first place without
      affording the Plaintiff the right to a fair trial in response to charge for the blackmailing. J.Douglas is liable under this
      count only for the rigged hearing and proceedings for the Petition to Substitute Judge McJoynt for a Cause on
      January 14, 2020.
1613. Plaintiff was prosecuted for the crime of blackmailing by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other which the Plaintiff did not even commit in the first place in an unjust, reckless,
      wrongful and malicious manner without affording the Plaintiff the right to a fair trial in response to charge for the
      blackmailing against him and as a direct and proximate result of being prosecuted for the crime of blackmailing which
      the Plaintiff did not even commit in the first place by one or more of the Defendants except for J.Guerin and
      Armstrong, in concert with each other in an unjust, reckless, wrongful and malicious manner without affording the
      Plaintiff the right to a fair trial in response to charge for the blackmailing, the Plaintiff has suffered actual and special
      damages including, inter alia, severe emotional distress.
1614. Plaintiff’s trial for the crime of blackmailing which the Plaintiff did not even commit in the first place by the
      Defendants except for J.Guerin, and Armstrong, in concert with each other in an unjust, reckless, wrongful and
      malicious manner as described under this count and the continuation of the false charge against him for the crime of
      blackmailing, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the
      loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff,
      the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-
      marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and
      sufferings and brain trauma that resulted in severe physical and mental disabilities and such physical and mental
      injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21,
      2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries,
      aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to
      Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of
      2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the
      loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s

                                                                                                                                  474
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 475 of 558 PageID #:475



     share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in severe
     physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries; as a
     punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did
     not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and the
     Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice
     against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS,
     O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as favorable
     recommendations for the extension of his term as a judge or favorable recommendations to elect him as a judge as
     and when he decides to contest an election for the position of judge of the DuPage County Circuit Court from PSLS,
     O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in violation of
     his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of
     his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when
     J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and
     intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1615. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1616. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1617. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1618. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1619. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1620. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental

                                                                                                                            475
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 476 of 558 PageID #:476



     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1621. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1622. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                              476
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 477 of 558 PageID #:477



1623. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1624. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1625. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.

                                                                                                                                     477
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 478 of 558 PageID #:478



                                                             COUNT-97
                 (CLASS-OF-ONE CLAIM EQUAL PROTECTION VIOLATION OF 42 U.S.C. § 1983)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
          SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, J.DOUGLAS,
                           ARMSTRONG, KIMBERLY, JANE DOE # 1, AND JANE DOE # 2)
1626. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1627. A class-of-one action asserted under the Equal Protection Clause of the Fourteenth Amendment of the United States
      Constitution and 42 U.S.C. § 1983 is recognized where a plaintiff alleges that (s)he has been intentionally treated
      differently from others similarly situated and that there is no rational basis for the difference in treatment. Village of
      Willowbrook v. Olech, 528 U.S. 562, 564 (2000).
1628. Defendants have subjected the Plaintiff to the harassment and retaliation as described in the preceding and
      succeeding paragraphs of this complaint and are intentionally treating Plaintiff, differently than people in similar
      circumstances with no rational basis for the disparate treatment. J.Douglas is liable under this count only for the
      rigged hearing and proceedings for the Petition to Substitute Judge McJoynt for a Cause on January 14, 2020.
1629. The Defendants’ violation of the Equal Protection Clause of the Fourteenth Amendment of the United States
      Constitution and 42 U.S.C. § 1983 resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
      $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
      support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of
      all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
      enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
      physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
      as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
      mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in maintenance
      to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund
      for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child support for the
      Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
      Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that resulted in
      severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
      Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
      humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
      as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
      did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
      the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and

                                                                                                                                 478
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 479 of 558 PageID #:479



     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1630. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1631. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1632. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1633. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1634. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1635. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1636. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has

                                                                                                                             479
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 480 of 558 PageID #:480



     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1637. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1638. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1639. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter

                                                                                                                              480
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 481 of 558 PageID #:481



     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1640. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                              COUNT-98
                           (SUBSTANTIVE DUE PROCESS VIOLATION OF 42 U.S.C. § 1983)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, J.DOUGLAS,
                           ARMSTRONG, KIMBERLY, JANE DOE # 1, AND JANE DOE # 2)

                                                                                                                                     481
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 482 of 558 PageID #:482



1641. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1642. 42 U.S.C. § 1983 claim is recognized when any person acting under color of any statute, ordinance or regulation,
      deprives any citizen of the United States of any rights, privileges, or immunities secured by the Constitution and laws.
1643. Defendants’ harassment and retaliation as described in this complaint and subsequent violations are a violation of the
      rights, privileges, and immunities of the Plaintiff, secured by the Constitution and Laws. The Defendants deprived the
      Plaintiff of his rights, privileges, and immunities secured by the Constitution and Laws under the color of under
      various laws and statutes as described in the preceding and succeeding paragraphs of this complaint. Defendants’
      harassment and retaliation as described in this complaint and violation of Substantive Due Process Clause of the
      Fourteenth Amendment of the United States Constitution and 42 U.S.C. § 1983 which resulted in maintenance to be
      paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his tax refund for the
      year of 2018, the loss of maintenance and child support for the Plaintiff, the loss of 550 grams of 24 carat gold
      jewelry, the loss of all the material assets, the loss of all the marital and non-marital property, the loss of his ex-wife
      Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in
      severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
      Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
      humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries.
      J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
      $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
      gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
      all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
      enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
      physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
      as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
      mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
      Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
      got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
      O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s, gender, disabilities, and
      socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
      benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
      judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
      position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
      particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
      required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
      deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated

                                                                                                                                482
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 483 of 558 PageID #:483



     Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman. J.Douglas is liable under this count only
     for the rigged hearing and proceedings for the Petition to Substitute Judge McJoynt for a Cause on January 14, 2020.
1644. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1645. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1646. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1647. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1648. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1649. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1650. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal

                                                                                                                             483
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 484 of 558 PageID #:484



     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1651. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1652. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1653. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1654. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in

                                                                                                                              484
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 485 of 558 PageID #:485



      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-99
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
         SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG
                                                JANE DOE # 1, AND JANE DOE # 2)
1655. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1656. O’Brien and Wiesman in concert fraudulently claimed temporary support payment on behalf of Fathima in amount
      of $150.00 per month for the months of April 2018 through to May 2019. O’Brien and Wiesman filed numerous
      written and oral pleadings fraudulently claiming temporary support payment on behalf of Fathima in amount of
      $150.00 per month for the months of April 2018 through to May 2019 with full knowledge that the order entered on
      November 18, 2016 awarding temporary support to Fathima was vacated as a result of entering of Parental Allocation
      Judgement on March 22, 2018. J.McJoynt ruled on May 13, 2019 that the Plaintiff stopped making temporary support

                                                                                                                                      485
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 486 of 558 PageID #:486



      payment to Fathima without the leave of the court and he does not need to disturb that and based on his fraudulent
      representation that the Plaintiff owed temporary support payment to Fathima for the months of April 2018 through
      to May 2019 J.McJoynt awarded maintenance in the amount of $339.00 per month to be paid to Fathima by the
      Plaintiff. The entire ruling of May 13, 2019 and all the rulings in Plaintiff’s family court case at least from April 12,
      2019 were manufactured by J.McJoynt in concert with PSLS, O’Brien and Wiesman as part of his prior agreement
      with PSLS, O’Brien and Wiesman to receive some kind of benefit including but not limited to benefits such as
      favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
      judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
      from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions,
      against the Plaintiff in his family court case in violation of his fiduciary duty as a judge and as required by law and in
      turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through deceit, self-dealing,
      favoritism, bias, concealment and conflict of interest when J.McJoynt intentionally violated Plaintiff’s constitutional
      rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical and mental injuries upon
      the Plaintiff.
1657. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1658. In the instant case, J.McJoynt’s statement as described under this count was a false statement of material fact,
      J.McJoynt had knowledge or belief that his statement as described in this Count was false, J.McJoynt had the
      intention that his false statement as described in this Count will induce the Plaintiff to act or refrain from acting, the
      Plaintiff justifiably relied upon the truth of J.McJoynt’s statement because J.McJoynt’s statement was a court ruling
      and the Plaintiff suffered damages including but not limited to violations of his constitutional rights, the commission
      of crimes and torts against the Plaintiff and physical and mental injuries upon the Plaintiff by J.McJoynt in concert
      with O’Brien and Wiesman.
1659. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui conspired, aided and abetted O’Brien and Wiesman to
      commit acts as described in this count and they are co-conspirators of O’Brien, Wiesman, and J.McJoynt for acts
      described in this Count. Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid,
      Sayeedi, Razvi, Mirza, Hamid, Azfar, Jane Doe # 1, Jane Doe # 2 and Siddiqui informed O’Brien and Wiesman to
      cause harm to the Plaintiff in any way or manner they can and as a result of that agreement between O’Brien,
      Wiesman and Hamdard Center, ICNA, ICN, PSLS, LSC, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi,
      Razvi, Mirza, Hamid, Azfar Jane Doe # 1, Jane Doe # 2 and Siddiqui to cause harm to the Plaintiff in any way or
      manner they can, O’Brien and Wiesman committed acts as described under this act in concert with J.McJoynt which

                                                                                                                                486
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 487 of 558 PageID #:487



     resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of
     $200.00 from his tax refund for the year of 2018, the loss of maintenance and child support for the Plaintiff, the loss
     of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the loss of all the marital and non-marital
     property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain, and sufferings
     and brain trauma that resulted in severe physical and mental disabilities and such physical and mental injuries inflicted
     upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which
     resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
     and mental injuries. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in
     the amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams
     of 24 carat gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets,
     the loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a
     ruined credit, enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities
     and such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff
     permanently disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental
     anguish, physical and mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called
     crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first
     place, because the Plaintiff got married to Fathima when she was 17 years old and the Plaintiff was 23 years old,
     because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s
     religion, gender, disabilities, and socioeconomic status and because of his agreement with PSLS, O’Brien, and
     Wiesman to receive some kind of benefit including but not limited to benefits such as favorable recommendations
     for the extension of his term as a judge or favorable recommendations to elect him as a judge as and when he decides
     to contest an election for the position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and
     Wiesman in exchange for particularized official actions and anticipated official actions, in violation of his fiduciary
     duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to
     honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt
     intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the Plaintiff and intentionally
     inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1660. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1661. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1662. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and

                                                                                                                                487
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 488 of 558 PageID #:488



     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1663. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1664. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1665. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1666. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In

                                                                                                                             488
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 489 of 558 PageID #:489



     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1667. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1668. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1669. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1670. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,

                                                                                                                                     489
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 490 of 558 PageID #:490



      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-100
                                           (VIOLATION OF TITLE II OF THE ADA)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
        SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG,
                                      KIMBERLY, JANE DOE # 1, AND JANE DOE # 2)
1671. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1672. At all relevant times, there was in effect a federal statute known as the Americans with Disabilities Act, Title II, 42
      U.S.C. sec. 12132, which provided that “[s]ubject to the provisions of this subchapter, no qualified individual with a
      disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the
      services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.
1673. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
      retroactively as of January 21, 2017.
1674. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
      functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
1675. The Defendant, State of Illinois, offers a series of court systems throughout the State of Illinois, including the
      DuPage County Circuit Court, Illinois, which acts through its various agents including the Defendants Armstrong,
      Kimberly, J.McJoynt, J.Douglas and J.Guerin.
1676. The Defendant State of Illinois through DuPage County Circuit Court is engaged in the service of providing
      adjudication of disputes, including the dissolution of marriage matters, and the Plaintiff, Abdul Mohammed, availed
      himself of these services.

                                                                                                                                      490
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 491 of 558 PageID #:491



1677. At all times relevant, it was the duty of the Defendants State of Illinois, Armstrong, Kimberley, J.McJoynt, J.Douglas
     and J.Guerin to develop policies for evaluating the disabilities of those availing themselves of the court system,
     develop policies for providing accommodations to those individuals with a qualified disability, and effectively and
     non-discriminatorily implementing these policies in accordance with the Americans with Disabilities Act. The
     Defendants, Armstrong, Kimberly, J.McJoynt, J.Douglas and J.Guerin, make decisions on ADA accommodation
     requests.
1678. The Defendant, Armstrong and Kimberly, are responsible for the collection of information on a person’s disabilities
     to present to the concerned judge and/or to the Chief Judge Guerin for their ADA accommodation decision. The
     Defendants, State of Illinois, Armstrong, Kimberly, J.McJoynt, J.Douglas and J.Guerin, were responsible for the
     development policies in compliance with the Americans with Disabilities Act.
1679. Acting in their Official Capacity, the Defendants Armstrong, Kimberly, J.McJoynt, J.Douglas and J.Guerin were
     acting on behalf of the government entity, the Defendant, State of Illinois.
1680. In violation of the above-described statute, the Defendants Armstrong, Kimberly, J.McJoynt, J.Douglas and J.Guerin
     committed one or more acts as described in paragraphs 1 to 1681 and paragraphs 1852 to 1899 in other counts under
     which they are listed as Defendants, which are stand-alone violations of the Title II of the ADA and/or retaliation
     against the Plaintiff (retaliation is a stand-alone violation of the Title II of the ADA) pursuant to Exhibit-1.
1681. The Defendants Armstrong, J.McJoynt, J.Douglas and J.Guerin have no judicial immunity for violations of Title II of
     the ADA because judicial immunity applies only to claims brought against judges or quasi-judicial officers in their
     individual capacities. See DeVito v. Chicago Park Dist., 83 F.3d 878, 881 (7th Cir. 1996) (determining that judicial
     immunity did not bar the plaintiff’s ADA claim against the defendant’s personnel board in its official capacity).
     Unlike claims against state officials in their individual capacities, official capacity suits are essentially suits against the
     state itself. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L. Ed. 2d 45 (1989).
     Accordingly, “[t]he only immunities available in an official capacity suit are those that may be asserted by the
     governmental entity itself (e.g., Eleventh Amendment immunity or sovereign immunity).” DeVito, 83 F.3d at 881
     (citations omitted); see also Reed v. Village of Shorewood, 704 F.3d 943, 953-54 (7th Cir. 1983) (holding that a local
     judicial officer’s immunity did not extend to the village in a § 1983 action). In this case, the Plaintiff asserts claims
     against J.McJoynt, J.Guerin, J.Douglas and Court Disability Coordinator Armstrong in their official capacities only.
     Judicial immunity, therefore, does not bar Plaintiff’s claims. See DeVito, 83 F.3d at 881; see also Reed, 704 F.3d at 953-
     54.
1682. The Defendants, Armstrong, Kinberly, J.McJoynt and J.Guerin have no qualified or sovereign immunity either for
     the violations of the Title II of the ADA because Section 5 of the Fourteenth Amendment “permits Congress to
     abrogate states’ sovereign immunity when Congress deems it necessary to protect the substantive rights guaranteed
     by the Amendments’ other provisions” or “the rights guaranteed by the other amendments that have been
     incorporated against the states via the Fourteenth Amendment’s Due Process Clause.” King v. Marion Circuit Court, 868

                                                                                                                                  491
          Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 492 of 558 PageID #:492



F.3d 589, 591 (7th Cir. 2017) (citing Fitzpatrick v. Bitzer, 427 U.S. 445 (1976); Lane 541 U.S. at 522-23). In considering
whether Congress has abrogated a State’s rights in a given case, a court must consider both whether “Congress
unequivocally expressed its intent to abrogate that immunity” and whether, in doing so, “Congress acted pursuant to
a valid grant of constitutional authority.” Lane, 541 U.S. at 517 (quoting Kimel v. Florida Bd. of Regents, 528 U.S. 62, 73
(2000)). With respect to Title II of the ADA, it is clear that Congress explicitly abrogated states’ immunity. 42 U.S.C.
§ 12202 (“A State shall not be immune under the eleventh amendment to the Constitution of the United States from
an action in Federal or State court of competent jurisdiction for a violation of this chapter.”). In Tennessee v. Lane, the
Supreme Court held that “Title II, as it applies to the class of cases implicating the fundamental right of access to the
courts, constitutes a valid exercise of Congress’ § 5 authority to enforce the guarantees of the Fourteenth
Amendment.” Lane, 541 U.S. at 533-34 (emphasis added). Since the violations of Title II of the ADA implicate the
guarantees of the Fourteenth Amendment in the instant case, the Defendants have no sovereign immunity from
violations of Title II of the ADA. Under the doctrine of sovereign immunity, states are immune from suits for
monetary damages in federal courts unless (1) the state consents to the suit or (2) Congress has abrogated the state’s
immunity through legislation. See McDonough Assocs. Inc. v. Grunloh, 722 F.3d 1043, 1049 (7th Cir. 2013); Tucker v.
Williams, 682 F.3d 654, 658 (7th Cir. 2012). A state’s sovereign immunity extends to state agencies and state officials
acting in their official capacities. See Joseph v. Board of Regents of Univ. of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005)
(citing Will v. Michigan Dept. of State Police, 491 U.S. at 76, 109 S. Ct. 2304, 105 L. Ed. 2d 45). Sovereign immunity does
not bar Plaintiff’s claim under Title II of the ADA. See Tennessee v. Lane, 541 U.S. 509, 533-34, 124 S. Ct. 1978, 158 L.
Ed. 2d 820 (2004); see also United States v. Georgia, 546 U.S. 151, 159, 126 S. Ct. 877, 163 L. Ed. 2d 659 (2006). In
Lane, the Supreme Court held that, in enacting this provision, Congress validly abrogated state sovereign immunity
for Title II claims “implicating the fundamental right of access to the courts.” See 541 U.S. 509, 533-34, 124 S. Ct.
1978, 158 L. Ed. 2d 820; see also United States v. Georgia, 546 U.S. at 159, 126 S. Ct. 877, 163 L. Ed. 2d 659 (“[I]nsofar
as Title II creates a private cause of action for damages against the States for conduct that actually violates the
Fourteenth Amendment, Title II validly abrogates state sovereign immunity.” (emphasis in original)). Although Lane
specifically dealt with physical barriers that prevented disabled individuals from entering the courtroom, the Supreme
Court did not confine its holding to apply only in those limited circumstances. On the contrary, the court noted that
the duty Title II (and general due process principles) imposes on public entities to accommodate individuals with
disabilities requires those entities to provide disabled individuals with a “meaningful opportunity” to be heard in
courts. Lane, 541 U.S. at 532, 124 S. Ct. 1978, 158 L. Ed. 2d 820 (emphasis added) (“This duty to accommodate is
perfectly consistent with the well-established due process principle that, within the limits of practicability, a State
must afford to all individuals a meaningful opportunity to be heard in its courts.”). Here, Plaintiff essentially asserts
that Defendants Armstrong, J.McJoynt and J.Guerin failures to accommodate his disability prevented him from
meaningfully, and completely, participating in the state-court trial and post-trial proceedings. Plaintiff is bewildered,
what good would come from ensuring that disabled individuals have physical access to a courtroom without also

                                                                                                                           492
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 493 of 558 PageID #:493



     ensuring that they can participate effectively in the proceedings once they arrive? Cf. Shotz v. Cates, 256 F.3d 1077,
     1080 (11th Cir. 2001) (“A violation of Title II, however, does not occur only when a disabled person is completely
     prevented from enjoying a service, program, or activity. The regulations specifically require that services, programs,
     and activities be ‘readily accessible.’”).
1683. The violations as described under this count resulted in maintenance to be paid to Fathima by the Plaintiff in the
     amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance
     and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the
     loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined
     credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and
     such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently
     disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical
     and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in
     maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his
     tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that
     resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by
     the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1684. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.

                                                                                                                                 493
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 494 of 558 PageID #:494



1685. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1686. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1687. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1688. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1689. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1690. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and

                                                                                                                             494
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 495 of 558 PageID #:495



     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1691. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1692. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1693. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1694. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on

                                                                                                                                     495
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 496 of 558 PageID #:496



      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-101
                        (VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
        SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG,
                                      KIMBERLY, JANE DOE # 1, AND JANE DOE # 2)
1695. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1696. At all relevant times, there was in effect a federal statute known as the Rehabilitation Act of 1973, Section 504, 29
      U.S.C. sec. 794, which provided that “[n]o otherwise qualified individual with a disability … shall, solely by reason of
      her or his disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination
      under any program or activity receiving Federal financial assistance ….”
1697. At all relevant times, the DuPage County Circuit Court, and its agents, Defendants, J.McJoynt, J.Guerin, J.Douglas,
      Kimberly and Armstrong, through the Defendant, State of Illinois, received federal funds for, among other projects,
      “Gaining Experience, Making Strides” from the U.S. Department of Justice’s Bureau of Justice Assistance and further
      federal funds under State Court Improvement Program (CIP) which is a federally funded initiative designed to
      improve the quality of the court process for children and families involved in abuse, neglect and dependency court
      proceedings.



                                                                                                                              496
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 497 of 558 PageID #:497



1698. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
     includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
     cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
     retroactively as of January 21, 2017.
1699. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
     functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
     Nevertheless, the Plaintiff could have enjoyed equal access to the DuPage County Circuit Court with reasonable
     modifications to the rules, policies, and practices; removal of communication barriers; and the provision of auxiliary
     aids and services. The condition of the Plaintiff is permanent and existed at all relevant times.
1700. The Defendant, State of Illinois, offers a series of court systems throughout the State of Illinois, including the
     DuPage County Circuit Court, Illinois, which acts through its various agents including the Defendants Armstrong,
     J.McJoynt and J.Guerin.
1701. The Defendant State of Illinois through DuPage County Circuit Court is engaged in the service of providing
     adjudication of disputes, including the dissolution of marriage matters, and the Plaintiff, Abdul Mohammed, availed
     himself of these services.
1702. At all times relevant, it was the duty of the Defendants State of Illinois, Armstrong, Kimberly, J.McJoynt, J.Douglas,
     and J.Guerin to develop policies for evaluating the disabilities of those availing themselves of the court system,
     develop policies for providing accommodations to those individuals with a qualified disability, and effectively and
     non-discriminatorily implementing these policies in accordance with the Rehabilitation Act of 1973, Section 504. The
     Defendants, Armstrong, J.McJoynt, and J.Guerin, make decisions on the Rehabilitation Act of 1973, Section 504
     accommodation requests.
1703. The Defendants, Armstrong and Kimberly, is responsible for the collection of information on a person’s disabilities
     to present to the concerned judge and/or to the Chief Judge Guerin for their Rehabilitation Act of 1973, Section 504
     accommodation decision. The Defendants, State of Illinois, Armstrong, Kimberly, J.McJoynt, and J.Guerin, were
     responsible for the development policies in compliance with the Rehabilitation Act of 1973, Section 504.
1704. Acting in their Official Capacity, the Defendants Armstrong, Kimberly, J.McJoynt and J.Guerin were acting on behalf
     of the government entity, the Defendant, State of Illinois.
1705. In violation of the above-described statute, the Defendants Armstrong, Kinberly, J.McJoynt, J.Douglas and J.Guerin
     committed one or more acts as described in paragraphs 1 to 1681 and paragraphs 1852 to 1899 in other counts
     under which they are listed as Defendants, which are stand-alone violations of the Title II of the ADA and/or
     retaliation against the Plaintiff (retaliation is a stand-alone violation of the Title II of the ADA) pursuant to Exhibit-
     1.
1706. Like the ADA, the Rehabilitation Act explicitly abrogates sovereign immunity. 42 U.S.C. § 2000d-7 (“A State shall not
     be immune under the Eleventh Amendment of the Constitution of the United States from suit in Federal court for a

                                                                                                                                 497
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 498 of 558 PageID #:498



     violation of section 504 of the Rehabilitation Act of 1973 . . .”). What differentiates the Rehabilitation Act is that it is
     “a condition on the receipt of federal funds” such that “the Rehabilitation Act is enforceable in federal court against
     recipients of federal largess.” Stanley v. Litscher, 213 F.3d 340, 344 (7th Cir. 2000). If the Defendant accepts money
     from the federal government, it is not immune from a claim under the Rehabilitation Act. Sovereign immunity is an
     affirmative defense. Murphy v. Smith, 844 F.3d 653, 656 (7th Cir. 2016).
1707. The Defendants Armstrong, Kimberly, J.McJoynt, J.Douglas and J.Guerin have no judicial immunity for violations of
     the Rehabilitation Act of 1973, Section 504 because judicial immunity applies only to claims brought against judges or
     quasi-judicial officers in their individual capacities. See DeVito v. Chicago Park Dist., 83 F.3d 878, 881 (7th Cir. 1996)
     (determining that judicial immunity did not bar the plaintiff’s ADA claim against the defendant’s personnel board in
     its official capacity). Unlike claims against state officials in their individual capacities, official capacity suits are
     essentially suits against the state itself. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 105 L.
     Ed. 2d 45 (1989). Accordingly, “[t]he only immunities available in an official capacity suit are those that may be
     asserted by the governmental entity itself (e.g., Eleventh Amendment immunity or sovereign immunity).” DeVito, 83
     F.3d at 881 (citations omitted); see also Reed v. Village of Shorewood, 704 F.3d 943, 953-54 (7th Cir. 1983) (holding that a
     local judicial officer’s immunity did not extend to the village in a § 1983 action). In this case, the Plaintiff asserts
     claims against J.McJoynt, J.Guerin, J.Douglas, Court Disability Coordinator Armstrong and Mandatory Arbitration
     Administrator in their official capacities only. Judicial immunity, therefore, does not bar Plaintiff’s claims. See DeVito,
     83 F.3d at 881; see also Reed, 704 F.3d at 953-54.
1708. Like the ADA, the Rehabilitation Act explicitly abrogates sovereign immunity. 42 U.S.C. § 2000d-7 (“A State shall not
     be immune under the Eleventh Amendment of the Constitution of the United States from suit in Federal court for a
     violation of section 504 of the Rehabilitation Act of 1973 . . .”). What differentiates the Rehabilitation Act is that it is
     “a condition on the receipt of federal funds” such that “the Rehabilitation Act is enforceable in federal court against
     recipients of federal largess.” Stanley v. Litscher, 213 F.3d 340, 344 (7th Cir. 2000). If the Defendant accepts money
     from the federal government, it is not immune from a claim under the Rehabilitation Act. Sovereign immunity is an
     affirmative defense. Murphy v. Smith, 844 F.3d 653, 656 (7th Cir. 2016). Further, the Defendants have no qualified
     immunity and/or judicial immunity from violations of the Rehabilitation Act of 1973, Section 504 because the
     Plaintiff was prosecuted for crimes of blackmailing and Public Benefits Fraud and/or Abuse in midst of his family
     court case in a civil court for the dissolution of marriage case of the Plaintiff. Defendants had no personal jurisdiction
     and subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in a civil court amid the family court case. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate
     court who held a criminal trial would act in clear absence of all jurisdictions over the subject matter, whereas a judge
     of a criminal court who held a criminal trial for an offense that was not illegal would act merely in excess of his
     jurisdiction. Id. at 352. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority
     over wills and the settlement of estates of deceased persons, should proceed to prosecute parties for public offences,

                                                                                                                                    498
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 499 of 558 PageID #:499



     jurisdiction over the subject of offences being entirely wanting in the court, and this being necessarily known to its
     judge, his commission would afford no protection to him in the exercise of the usurped authority. Bradley v. Fisher, 80
     U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the clear absence of all
     jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter any authority
     exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is known to the
     judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757 (N.D. Ill. 1962)
     held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial function for a judge to
     commit an intentional tort even though the tort occurs in the courthouse.”.
1709. The violations as described under this count resulted in maintenance to be paid to Fathima by the Plaintiff in the
     amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance
     and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the
     loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined
     credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and
     such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently
     disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical
     and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in
     maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his
     tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that
     resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by
     the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the

                                                                                                                                    499
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 500 of 558 PageID #:500



     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1710. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1711. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1712. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1713. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1714. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1715. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
     Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and

                                                                                                                             500
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 501 of 558 PageID #:501



     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1716. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1717. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1718. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1719. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351

                                                                                                                                     501
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 502 of 558 PageID #:502



      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-102
                                 (CONTINUING VIOLATION OF TITLE II OF THE ADA)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
        SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG,
                                      KIMBERLY, JANE DOE # 1, AND JANE DOE # 2)
1720. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1721. Defendants continue to violate Title II of the ADA as described in this complaint above and all the violations alleged
      from paragraph 1 to 1719 and paragraphs 1852 to 1899 by the Defendants listed under this count are violations of
      Title II of the ADA.
1722. The violations as described under this count resulted in maintenance to be paid to Fathima by the Plaintiff in the
      amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance
      and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the
      loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined

                                                                                                                                  502
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 503 of 558 PageID #:503



     credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and
     such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently
     disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical
     and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in
     maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his
     tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that
     resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by
     the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
     humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;
     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1723. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1724. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in
     this complaint and as described in this count.
1725. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.



                                                                                                                                  503
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 504 of 558 PageID #:504



1726. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1727. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1728. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1729. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman

                                                                                                                             504
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 505 of 558 PageID #:505



     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1730. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1731. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1732. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1733. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and

                                                                                                                                     505
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 506 of 558 PageID #:506



      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-103
             (CONTINUING VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
        SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI, J.McJOYNT, J.GUERIN, ARMSTRONG,
                                      KIMBERLY, JANE DOE # 1, AND JANE DOE # 2)
1734. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1735. Defendants continue to violate the Rehabilitation Act of 1973, Section 504 as described in this complaint above and
      all the violations alleged from paragraph 1 to 1733 and paragraphs 1852 to 1899 by the Defendants listed under this
      count are violations of Rehabilitation Act of 1973, Section 504.
1736. The violations as described under this count resulted in maintenance to be paid to Fathima by the Plaintiff in the
      amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance
      and child support for the Plaintiff, the loss of 550 grams of 24 carat gold jewelry, the loss of all the material assets, the
      loss of all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined
      credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and mental disabilities and
      such physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently
      disabled as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical
      and mental injuries, aggravation of physical and mental injuries. J.McJoynt entered orders which resulted in
      maintenance to be paid to Fathima by the Plaintiff in the amount of $339.00 per month, the loss of $200.00 from his
      tax refund for the year of 2018, the loss of 550 grams of 24 carat gold jewelry, the loss of maintenance and child
      support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
      of his ex-wife Fathima’s share in the marital debt, a ruined credit, enormous pain and sufferings and brain trauma that
      resulted in severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by
      the Defendants rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further
      humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries;

                                                                                                                                   506
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 507 of 558 PageID #:507



     as a punishment for the so-called crimes of Public Benefits Fraud and/or Abuse and blackmailing which the Plaintiff
     did not even commit in the first place, because the Plaintiff got married to Fathima when she was 17 years old and
     the Plaintiff was 23 years old, because the Plaintiff sued PSLS, O’Brien and Wiesman, because of his hatred and
     prejudice against the Plaintiff’s religion, gender, disabilities, and socioeconomic status and because of his agreement
     with PSLS, O’Brien, and Wiesman to receive some kind of benefit including but not limited to benefits such as
     favorable recommendations for the extension of his term as a judge or favorable recommendations to elect him as a
     judge as and when he decides to contest an election for the position of judge of the DuPage County Circuit Court
     from PSLS, O’Brien, and Wiesman in exchange for particularized official actions and anticipated official actions, in
     violation of his fiduciary duty as a judge and as required by law and in turn J.McJoynt defrauded the Plaintiff, by
     depriving him of his right to honest services through deceit, self-dealing, favoritism, bias, concealment and conflict of
     interest, when J.McJoynt intentionally violated Plaintiff’s constitutional rights, committed crimes and torts against the
     Plaintiff and intentionally inflicted physical and mental injuries upon the Plaintiff in concert with O’Brien, and
     Wiesman.
1737. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1738. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
     the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
     described in this count.
1739. One or more of the Defendants except for J.Guerin and Armstrong used unjust, reckless, wrongful and malicious
     conduct and mean to morph the criminal cases for the crimes of Public Benefits Fraud and/or Abuse and
     blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect
     criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1740. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1741. Further J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1742. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional



                                                                                                                             507
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 508 of 558 PageID #:508



     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1743. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares, equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1744. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1745. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over

                                                                                                                             508
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 509 of 558 PageID #:509



     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1746. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1747. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                                COUNT-104
                            VIOLATION OF HATE CRIMES ACT OF ILLINOIS (720 ILCS 5/12-7.1)

                                                                                                                                     509
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 510 of 558 PageID #:510



      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE #3, JOHN DOE #1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1748. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1749. Hate Crimes Act of Illinois (720 ILCS 5/12-7.1) in the pertinent part states, “Independent of any criminal
      prosecution or the result of a criminal prosecution, any person suffering injury to his or her person, damage to his or
      her property, intimidation as defined in paragraphs (a)(1), (a)(2), and (a)(3) of Section 12-6 of this Code, stalking as
      defined in Section 12-7.3 of this Code, cyberstalking as defined in Section 12-7.5 of this Code, disorderly conduct as
      defined in paragraph (a)(1) of Section 26-1 of this Code, transmission of obscene messages as defined in Section 26.5-
      1 of this Code, harassment by telephone as defined in Section 26.5-2 of this Code, or harassment through electronic
      communications as defined in paragraphs (a)(2) and (a)(5) of Section 26.5-3 of this Code as a result of a hate crime
      may bring a civil action for damages, injunction or other appropriate relief. The court may award actual damages,
      including damages for emotional distress, as well as punitive damages. The court may impose a civil penalty up to
      $25,000 for each violation of this subsection (c). A judgment in favor of a person who brings a civil action under this
      subsection (c) shall include attorney’s fees and costs. After consulting with the local State’s Attorney, the Attorney
      General may bring a civil action in the name of the People of the State for an injunction or other equitable relief
      under this subsection (c). In addition, the Attorney General may request and the court may impose a civil penalty up
      to $25,000 for each violation under this subsection (c). The parents or legal guardians, other than guardians appointed
      pursuant to the Juvenile Court Act or the Juvenile Court Act of 1987, of an unemancipated minor shall be liable for
      the amount of any judgment for all damages rendered against such minor under this subsection (c) in any amount not
      exceeding the amount provided under Section 5 of the Parental Responsibility Law”.
1750. Every act as described in this complaint and as described under every count was an offense of disorderly conduct
      with prejudice towards Plaintiff’s religion and/or gender and/or national origin and/or disabilities and specifically the
      conduct as described in Count-67 and Count-69 by the Defendants listed under this count constitutes disorderly
      conduct with prejudice to Plaintiff’s his disabilities, gender and religion and disorderly conduct with prejudice to
      Plaintiff’s his disabilities, gender and religion is a violation of Hate Crimes Act of Illinois (720 ILCS 5/12-7.1).
1751. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
      rights, in order intentionally commit crimes and torts against the Plaintiff and in order to intentionally cause physical
      and mental injuries to the Plaintiff.
1752. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
      complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019
      retroactively from January 21, 2017.

                                                                                                                              510
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 511 of 558 PageID #:511



1753. Each co-conspirator doesn’t need to come into contact with each. Furthermore, School District and School District
      Defendants also faces liability for the acts of their co-conspirators and co-schemers, for which they share, equal
      responsibility. Where a person has committed a conspiracy or aided and abetted another in a criminal scheme, that
      person is responsible for the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S.
      539, 557 (1947) (“[I]t must be noted that one conspirator is responsible for the actions of the other co-conspirators
      even if he does not engage in them personally and even if he had no knowledge that the other conspirators were
      doing what they did.”); U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services
      fraud by a public official can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ).
      Here, Defendants listed under this count indulged in a criminal scheme, fraudulent misrepresentation and conspiracy
      to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
      mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
      lasted several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as
      well as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                               COUNT-105
                       42 U.S.C. §1983 - SUBSTANTIVE DUE PROCESS: SHOCK THE CONSCIENCE)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE 3, JOHN DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1754. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1755. In a manner more fully set forth above, Defendants, through unlawful means committed acts as specifically described
      under Count-67 and Count-69 in a manner shocking to the conscience. The Plaintiff has suffered actual and special
      damages including, inter alia, severe emotional distress as a direct and proximate result of Defendants’ conduct.

                                                                                                                               511
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 512 of 558 PageID #:512



1756. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of others such that the Defendants’ actions shock the conscience.
1757. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
     willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to intentionally cause physical
     and mental injuries to the Plaintiff.
1758. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019
     retroactively from January 21, 2017.
1759. Each co-conspirator doesn’t need to come into contact with School District. Furthermore, School District also faces
     liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
     person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
     the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
     must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
     engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
     U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
     can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
     under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
     Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
     injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
     several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
     conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
     physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
     others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
     449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
     improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
     The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
     case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                           COUNT-106

                                                                                                                              512
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 513 of 558 PageID #:513



                                               42 U.S.C. §1985 – (CONSPIRACY)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE # 3, JOHN DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1760. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1761. In a manner more fully set forth above, Defendants together reached an understanding, engaged in a course of
      conduct, and otherwise jointly acted and/or conspired among and between themselves for the purpose of depriving
      Plaintiff of his Constitutional rights and accomplish an unlawful purpose by unlawful means as described in Count-67
      and Count-69.
1762. In furtherance of this conspiracy or conspiracies, Defendants, acting in concert with other co-conspirators,
      committed the overt acts as set forth above and as described in Count-67 and Count-69.
1763. Said conspiracy or conspiracies and overt acts were continues from on or about April 12, 2018, through to the
      present date.
1764. This conspiracy proximately caused the injuries to the Plaintiff as set forth above.
1765. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1766. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
      rights, in order intentionally commit crimes and torts against the Plaintiff and in order to intentionally cause physical
      and mental injuries to the Plaintiff.
1767. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
      complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019
      retroactively from January 21, 2017.
1768. Each co-conspirator doesn’t need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental

                                                                                                                               513
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 514 of 558 PageID #:514



      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-107
                                           CONSPIRACY (ILLINOIS STATE LAW)
         (DEFENDANTS SCHOOL DISTRICT, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
       SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE DOE # 3, JOHN
                             DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1769. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1770. In a manner more fully set forth above, Defendants together reached an understanding, engaged in a course of
      conduct, and otherwise jointly acted and/or conspired among and between themselves for the purpose of depriving
      Plaintiff of his Constitutional rights and accomplish an unlawful purpose by unlawful means as described in Count-67
      and Count-69.
1771. In furtherance of this conspiracy or conspiracies, Defendants, acting in concert with other co-conspirators,
      committed the overt acts as set forth above and as described in Count-67 and Count-69.
1772. Said conspiracy or conspiracies and overt acts continues from on or about April 12, 2018, through to the present
      date.
1773. This conspiracy proximately caused the injuries to the Plaintiff as set forth above.
1774. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1775. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional

                                                                                                                               514
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 515 of 558 PageID #:515



     rights, in order intentionally commit crimes and torts against the Plaintiff and in order to intentionally cause physical
     and mental injuries to the Plaintiff.
1776. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019
     retroactively from January 21, 2017.
1777. Each co-conspirator doesn’t need to come into contact with School District. Furthermore, School District also faces
     liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
     person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
     the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
     must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
     engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
     U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
     can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
     under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
     Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
     injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
     several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
     conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
     physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
     others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
     449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
     improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
     The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
     case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate.
                                                           COUNT-108
                (CLASS-OF-ONE CLAIM EQUAL PROTECTION VIOLATION OF 42 U.S.C. § 1983)
         (DEFENDANTS SCHOOL DISTRICT, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,



                                                                                                                             515
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 516 of 558 PageID #:516



       SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE DOE #3, JOHN
                                 DOE #1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1778. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1779. A class-of-one action asserted under the Equal Protection Clause of the Fourteenth Amendment of the United States
      Constitution and 42 U.S.C. § 1983 is recognized where a plaintiff alleges that (s)he has been intentionally treated
      differently from others similarly situated and that there is no rational basis for the difference in treatment. Village of
      Willowbrook v. Olech, 528 U.S. 562, 564 (2000).
1780. Defendants have subjected the Plaintiff to the harassment and retaliation as described in Count-67 and Count-69 and
      are intentionally treating Plaintiff, differently than people in similar circumstances with no rational basis for the
      disparate treatment.
1781. The Defendants’ violation of the Equal Protection Clause of the Fourteenth Amendment of the United States
      Constitution and 42 U.S.C. § 1983 resulted in harm and injury to the Plaintiff as described in Count-67 and Count-69.
1782. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1783. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
      the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
      described in this count.
1784. Each co-conspirator does not need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an

                                                                                                                               516
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 517 of 558 PageID #:517



      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-109
                           (SUBSTANTIVE DUE PROCESS VIOLATION OF 42 U.S.C. § 1983)
         (DEFENDANTS SCHOOL DISTRICT, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
        LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID,
       SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE DOE #3, JOHN
                            DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1785. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1786. 42 U.S.C. § 1983 claim is recognized when any person acting under color of any statute, ordinance or regulation,
      deprives any citizen of the United States of any rights, privileges, or immunities secured by the Constitution and
      laws.
1787. Defendants’ harassment and retaliation as described in this complaint and subsequent violations are a violation of the
      rights, privileges, and immunities of the Plaintiff, secured by the Constitution and Laws. The Defendants deprived the
      Plaintiff of his rights, privileges, and immunities secured by the Constitution and Laws under the color of under
      various laws and statutes as described in the preceding and succeeding paragraphs of this complaint. Defendants’
      harassment and retaliation as described in this complaint and violation of Substantive Due Process Clause of the
      Fourteenth Amendment of the United States Constitution and 42 U.S.C. § 1983 which resulted in harm and injury to
      the Plaintiff as described in Count-67 and Count-69.
1788. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
      the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
      described in this count.
1789. Each co-conspirator does not need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official

                                                                                                                            517
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 518 of 558 PageID #:518



      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                            COUNT-110
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (ILLINOIS STATE LAW)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                  DOE # 3, JOHN DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1790. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1791. In a manner more fully set forth above in Count-67 and Count-69, the acts and conduct of Defendants were extreme
      and outrageous. Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in
      reckless disregard of the probability that their conduct would cause severe emotional distress to the Plaintiff.
1792. Said actions were undertaken with malice, willfulness, and with reckless indifference to the rights of Plaintiff.
1793. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff suffered damages, physical and mental injuries
      including but not limited to severe emotional distress and anguish.
1794. The physical and mental injuries as alleged under this Count were so severe that the Plaintiff was declared
      permanently disabled by Social Security Administration on October 22,219 retroactively from January 21, 2017, and
      the Defendants continue to inflict intentional emotional distress upon the Plaintiff to this day.



                                                                                                                             518
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 519 of 558 PageID #:519



1795. Each co-conspirator does not need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate
                                                            COUNT-111
                                         (VIOLATION OF TITLE II OF THE ADA)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                  DOE # 3, JOHN DOE #1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1796. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1797. At all relevant times, there was in effect a federal statute known as the Americans with Disabilities Act, Title II, 42
      U.S.C. sec. 12132, which provided that “[s]ubject to the provisions of this subchapter, no qualified individual with a



                                                                                                                             519
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 520 of 558 PageID #:520



      disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the
      services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.
1798. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
      retroactively as of January 21, 2017.
1799. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
      functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
1800. In a manner more fully set forth above in Count-67 and Count-69, the acts and conduct of Defendants were extreme
      and outrageous. Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in
      reckless disregard of the probability that their conduct would cause severe emotional distress to the Plaintiff.
1801. Said actions were undertaken with malice, willfulness, and with reckless indifference to the rights of Plaintiff.
1802. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff suffered damages, physical and mental injuries
      including but not limited to severe emotional distress and anguish.
1803. The physical and mental injuries as alleged under this Count were so severe that the Plaintiff was declared
      permanently disabled by Social Security Administration on October 22,219 retroactively from January 21, 2017, and
      the Defendants continue to inflict intentional emotional distress upon the Plaintiff to this day.
1804. Each co-conspirator does not need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an

                                                                                                                                      520
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 521 of 558 PageID #:521



      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
1805. The acts as by the Defendants as described in Count-67 and Count-69 are stand-alone violations of the Title II of the
      ADA and/or retaliation against the Plaintiff (retaliation is a stand-alone violation of the Title II of the ADA)
      pursuant to Exhibit-1.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-112
                       (VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE #3, JOHN DOE #1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1806. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1807. At all relevant times, there was in effect a federal statute known as the Rehabilitation Act of 1973, Section 504, 29
      U.S.C. sec. 794, which provided that “[n]o otherwise qualified individual with a disability … shall, solely by reason of
      her or his disability, be excluded from participation in, be denied the benefits of, or be subjected to discrimination
      under any program or activity receiving Federal financial assistance ….”
1808. Defendants School District, Hamdard Center, ICNA, ICN, PSLS and LSC are receiving federal funds through
      various federal programs.
1809. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
      retroactively as of January 21, 2017.
1810. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
      functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
1811. In a manner more fully set forth above in Count-67 and Count-69, the acts and conduct of Defendants were extreme
      and outrageous. Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in
      reckless disregard of the probability that their conduct would cause severe emotional distress to the Plaintiff.
1812. Said actions were undertaken with malice, willfulness, and with reckless indifference to the rights of Plaintiff.



                                                                                                                                      521
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 522 of 558 PageID #:522



1813. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff suffered damages, physical and mental injuries
     including but not limited to severe emotional distress and anguish.
1814. The physical and mental injuries as alleged under this Count were so severe that the Plaintiff was declared
     permanently disabled by Social Security Administration on October 22,219 retroactively from January 21, 2017, and
     the Defendants continue to inflict intentional emotional distress upon the Plaintiff to this day.
1815. Each co-conspirator does not need to come into contact with School District. Furthermore, School District also faces
     liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
     person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
     the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
     must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
     engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
     U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
     can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
     under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
     Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
     injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
     several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
     as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
     conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
     physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
     others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
     449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
     improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
     The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
     case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
1816. The acts as by the Defendants as described in Count-67 and Count-69 are stand-alone violations of the Rehabilitation
     Act of 1973, Section 504 and/or retaliation against the Plaintiff (retaliation is a stand-alone violation of the Title II of
     the ADA) pursuant to Exhibit-1.
     WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
     against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
     damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
     other relief this Court deems just and appropriate
                                                           COUNT-113
                               (CONTINUING VIOLATION OF TITLE II OF THE ADA)

                                                                                                                                522
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 523 of 558 PageID #:523



      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE #3, JOHN DOE # 1SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1817. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1818. Defendants continue to violate Title II of the ADA as described in this complaint above.
1819. At all relevant times, there was in effect a federal statute known as the Americans with Disabilities Act, Title II, 42
      U.S.C. sec. 12132, which provided that “[s]ubject to the provisions of this subchapter, no qualified individual with a
      disability shall, by reason of such disability, be excluded from participation in or be denied the benefits of the
      services, programs, or activities of a public entity, or be subjected to discrimination by any such entity.
1820. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
      retroactively as of January 21, 2017.
1821. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
      functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.
1822. In a manner more fully set forth above in Count-67 and Count-69, the acts and conduct of Defendants were extreme
      and outrageous. Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in
      reckless disregard of the probability that their conduct would cause severe emotional distress to the Plaintiff.
1823. Said actions were undertaken with malice, willfulness, and with reckless indifference to the rights of Plaintiff.
1824. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff suffered damages, physical and mental injuries
      including but not limited to severe emotional distress and anguish.
1825. The physical and mental injuries as alleged under this Count were so severe that the Plaintiff was declared
      permanently disabled by Social Security Administration on October 22,219 retroactively from January 21, 2017, and
      the Defendants continue to inflict intentional emotional distress upon the Plaintiff to this day.
1826. Each co-conspirator does not need to come into contact with School District. Furthermore, School District also faces
     liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
     person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
     the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
     must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
     engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
     U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
     can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed under
     this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s

                                                                                                                                      523
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 524 of 558 PageID #:524



     constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental injuries upon
     the Plaintiff as described in this complaint by and between themselves, and with others that lasted several years. As a
     co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of
     each other and others involved in the criminal scheme, fraudulent misrepresentation and conspiracy to violate
     Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
     injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
     several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980),
     which extended judicial immunity to a judge who had been accused of conspiring to issue an improper injunction but
     did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis Court found
     that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In addition, the
     Dennis Court expressly declined to shield the private individuals from liability.
1827. The acts as by the Defendants as described in Count-67 and Count-69 are stand-alone violations of the Title II of the
      ADA and/or retaliation against the Plaintiff (retaliation is a stand-alone violation of the Title II of the ADA)
      pursuant to Exhibit-1.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-114
             (CONTINUING VIOLATION OF THE REHABILITATION ACT OF 1973, SECTION 504)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                  DOE #3, JOHN DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1828. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1829. Defendants continue to violate the Rehabilitation Act of 1973, Section 504 as described in this complaint above.
1830. As previously described the Plaintiff, Abdul Mohammed suffers from various physical and mental disabilities which
      includes but not limited to neurological and stress disorders with a physical impact as well as an impact on his
      cognitive ability and the Plaintiff has been declared permanently disabled by the SSA on October 22, 2019,
      retroactively as of January 21, 2017.
1831. The Plaintiff’s major life activities are limited in that he has trouble speaking, thinking, and with other cognitive
      functions. In addition, the Plaintiff has difficulty interacting with others, particularly when it is a group of individuals.




                                                                                                                                      524
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 525 of 558 PageID #:525



1832. In a manner more fully set forth above in Count-67 and Count-69, the acts and conduct of Defendants were extreme
      and outrageous. Defendants intended to cause extreme intentional emotional distress to the Plaintiff or were in
      reckless disregard of the probability that their conduct would cause severe emotional distress to the Plaintiff.
1833. Said actions were undertaken with malice, willfulness, and with reckless indifference to the rights of Plaintiff.
1834. As a direct and proximate result of Defendants’ wrongful acts, Plaintiff suffered damages, physical and mental injuries
      including but not limited to severe emotional distress and anguish.
1835. The physical and mental injuries as alleged under this Count were so severe that the Plaintiff was declared
      permanently disabled by Social Security Administration on October 22,219 retroactively from January 21, 2017, and
      the Defendants continue to inflict intentional emotional distress upon the Plaintiff to this day.
1836. Each co-conspirator doesn’t need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
1837. The acts as by the Defendants as described in Count-67 and Count-69 are stand-alone violations of the Rehabilitation
      Act of 1973, Section 504 and/or retaliation against the Plaintiff (retaliation is a stand-alone violation of the
      Rehabilitation Act of 1973, Section 504) pursuant to Exhibit-1.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive

                                                                                                                             525
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 526 of 558 PageID #:526



      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                            COUNT-115
                            FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
          LSC, KAPITAN LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI,
      KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, JANE DOE # 1, JANE DOE # 2, JANE
                   DOE # 3, JOHN DOE # 1, SIDDIQUI AND SCHOOL DISTRICT DEFENDANTS)
1838. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1839. Defendants committed fraudulent misrepresentation as described in Count-67 and Count-69 and caused harm to the
      Plaintiff as described in Count-67 and Count-69.
1840. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1841. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1842. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
      the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
      described in this count.
1843. Each co-conspirator doesn’t need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a
      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict

                                                                                                                                526
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 527 of 558 PageID #:527



      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                              COUNT-116
                                    RESPONDEAT SUPERIOR (ILLINOIS STATE LAW)
      (DEFENDANTS SCHOOL DISTRICT, OTTOSEN-BRITZ, HAMDARD CENTER, ICNA, ICN, PSLS,
                                                  LSC, KAPITAN LAW OFFICE)
1844. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1845. At all times relevant to this Complaint Defendants Fathima, O’Brien, Wiesman Kapitan, Gomaa, Ghori, Khadri,
       Farid, Sayeedi, Razvi, Mirza, Hamid, Azfar, Siddiqui, Jane Doe # 1, Jane Doe # 2, Jane Doe # 3, John Doe # 1 and
       School District Defendants acted as agents of, and/or in the scope of their employment with, Defendants School
       District, PSLS, ICNA, ICN, Hamdard Center, Kapitan Law Office, and LSC.
1846. Defendants listed under this count are liable for the acts committed by individual Defendants Fathima, O’Brien,
      Wiesman Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Azfar, Siddiqui, Jane Doe # 1, Jane
      Doe # 2, Jane Doe # 3, John Doe # 1 and School District Defendants as described in counts under which they are
      listed as Defendants.
1847. Defendants School District, PSLS, ICNA, ICN, Hamdard Center, Kapitan Law Office, Ottosen-Britz and LSC are
      liable for the torts and violations of their agents under the doctrine of respondeat superior.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                           COUNT-117
                                            INDEMNITY (ILLINOIS STATE LAW)
                                                     (ALL DEFENDANTS)
1848. The Plaintiff repeats all the allegations set forth in the previous paragraphs of this complaint as if fully set forth
      herein at length.



                                                                                                                             527
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 528 of 558 PageID #:528



1849. At all times relevant hereto, each of the Defendants were acting as the agents of the Defendants State of Illinois,
      PSLS, ICNA, ICN, LSC, Hamdard Center, Kapitan Law Office, School District and Ottosen-Britz and, or within the
      scope of the employment with the Defendants State of Illinois, PSLS, ICNA, ICN, LSC, Hamdard Center, Kapitan
      Law Office, School District and Ottosen-Britz.
1850. As a result of one or more Defendants’ conduct, Plaintiff is seeking compensatory damages, attorney’s fees, costs,
      and interest.
1851. Illinois Law directs local public entities to pay any tort judgment or settlement for which it or an employee while
      acting within the scope of his/her employment, is liable, 745 ILCS 10/9-101 (West 2017).
      WHEREFORE, the Plaintiff, ABDUL MOHAMMED, respectfully requests that the Honorable Court enter
      Judgment declaring that the Defendants State of Illinois, PSLS, ICNA, ICN, LSC, Hamdard Center, Kapitan Law
      Office, School District and Ottosen-Britz are required to indemnify and pay any settlement of or for itself and/or for
      individual Defendants if found liable.
                                                               COUNT-118
                                        VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
            HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.GUERIN, AND
                                                          ARMSTRONG)
1852. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1853. Defendants J.McJoynt, O’Brien, Wiesman, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza,
      Hamid, Siddiqui, Jane Doe # 1 and Jane Doe # 2 individually and/or as agents and/or servants and/or employees of
      State of Illinois and/or PSLS and/or Hamdard Center and/or Kapitan Law Firm and/or LSC and/or ICNA and/or
      ICN, hereinafter “RICO Defendants,” are “persons” within the meaning of 18 U.S.C. § 1961(3) who conducted
      affairs of the enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).
1854. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s constitutional rights,
      committing crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in
      violation of his basic constitutional rights for RICO Defendants’ own enrichment and profit as an “enterprise” within
      the definition of RICO (the “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created,
      controlled and conducted by all RICO Defendants for the purposes hereinbefore described. All RICO Defendants
      are Defendants for purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and
      continuous control over the Association-In-Fact Enterprise, and they have participated in the operation or
      management of the affairs of the Association-In-Fact Enterprise as described in great detail above.
1855. RICO Defendants have conducted the affairs of the Association-In-Fact Enterprise, through a pattern of
      racketeering activity in interstate commerce that includes predicate acts indictable under 18 U.S.C. §§ 1341 (mail

                                                                                                                            528
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 529 of 558 PageID #:529



     fraud), 1343 (wire fraud), 1951 (relating to interference in commerce, robbery and extortions) through the exchange
     of monetary and/or non-monetary benefits and/or indirect monetary benefits as described under this Count and as
     described in this complaint between the RICO Defendants and through the following actions, among others, as is set
     forth above:
         a) Entering of illegal order for maintenance in the amount of $339.00 per month to be paid to Fathima by the
             Plaintiff on May 30, 2019.
         b) Extortion of $339.00 per month from the Plaintiff every month from June of 2019 through to the present
             date;
         c) Illegal denying of maintenance and child support to the Plaintiff;
         d) Illegal denying of Fathima’s share in the marital debt;
         e) Illegal denying of 550 grams of 24 carat jewelry to the Plaintiff;
         f) Illegal denying of $200.00 to the Plaintiff from his tax refund for the year of 2018;
         g) Illegal ruining of Plaintiff’s credit resulting further financial loss to the Plaintiff;
         h) Illegal denying of entire marital and non-marital property to the Plaintiff; and
         i) Legal Coercion in the form of pending Petition for Indirect Civil Contempt in the family court case for failure
             to pay the $339.00 per month to be paid to Fathima by the Plaintiff as a result of extortion.
1855. Each of the RICO Defendants’ fraudulent mailings, interstate wire transmissions, and acts relating to interference in
     commerce, robbery and extortions constitute “racketeering activity” with the meaning of 18 U.S.C. § 1961(1).
     Collectively these violations are a “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).
1856. Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Siddiqui, Jane Doe # 1 and Jane Doe
     # 2 fully participated in racketeering as described under this count and as described in this complaint by aiding and
     abetting PSL, O’Brien, and Wiesman in the commission of the acts as described in this Count and complaint.
1857. J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was happening when
     they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County Circuit Court
     respectively, to intervene and stop the acts as described under this Count and as described in this complaint, the
     intentional violations of Plaintiff’s constitutional right, the intentional commission of crimes and torts against the
     Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff by J.McJoynt in concert with
     O’Brien, Wiesman, and other Defendants and hence J.Guerin and Armstrong are also liable for the acts as described
     under this Count and as described in this complaint, the intentional violations of Plaintiff’s constitutional rights, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1858. RICO Defendants engaged in a pattern of racketeering activity intending to defraud the Plaintiff and to deny the
     Plaintiff of his property.



                                                                                                                             529
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 530 of 558 PageID #:530



1859. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
     activity was related, had similar purposes, involved the same or similar participants and methods of commission, and
     had similar results affecting the same victim (the Plaintiff). Based upon the contracts and agreements entered into by
     the RICO Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their
     ongoing business and constitute a continuing threat to the property of the Plaintiff.
1860. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
     conspiring to commit honest services fraud and other criminal activity as described in this complaint and some other
     unknown criminal activity. The association employed a number of schemes in an attempt to cause harm to the
     Plaintiff, including, but not limited to, causing intentional violations of the Plaintiff’s constitutional rights, the
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff.
1861. RICO Defendants were organized in a consensual decision-making manner in which to hide the benefits exchanged
     and/or to distribute the monies among the conspirators.
1862. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
     U.S.C. §1961.
1863. RICO Defendants’ violations of RICO, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount
     of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, the loss of 24-carat gold jewelry worth $24,000 or 550 grams of 24-
     carat gold jewelry, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the RICO Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries, prosecution
     for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing which the Plaintiff never committed in
     the first place, labeling as a poster child of the crime of Public Benefits Fraud and/or Abuse.
1864. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff

                                                                                                                                  530
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 531 of 558 PageID #:531



     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1865. The Plaintiff’s injuries to his business and property were directly and proximately caused by RICO Defendants’
     racketeering activity as described above.
1866. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
     three times the damages the Plaintiff has sustained, plus the costs of this suit, including reasonable attorneys’ fees.
1867. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1868. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1869. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.
1870. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.



                                                                                                                               531
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 532 of 558 PageID #:532



1871. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1872. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1873. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1874. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             532
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 533 of 558 PageID #:533



1875. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1876. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
     Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff demands judgment against RICO Defendants, individually, jointly, and/or jointly and
     severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
     ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
     Honorable Court may deem appropriate.

                                                                                                                                     533
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 534 of 558 PageID #:534



                                                              COUNT-119
                            CONSPIRACY TO VIOLATE RICO IN RELATION TO COUNT-118
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
            HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.GUERIN, AND
                                                          ARMSTRONG)
1877. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1878. RICO Defendants conspired with one another to commit the violations of 18 U.S.C. §1962 alleged in Count-68 and
      as alleged in this complaint.
1879. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
      wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
      Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
      indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
      150044.
1880. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
      of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1881. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
      automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
      described in this complaint.
1882. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
      happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
      Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
      intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
      injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
      and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
      commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
      Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1883. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1884. The Plaintiff got disabled on October 22, 2019 as of January 21, 2017, as a result of the physical and mental injuries
      caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1885. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
      the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
      committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                             534
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 535 of 558 PageID #:535



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1886. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1887. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1888. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is

                                                                                                                               535
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 536 of 558 PageID #:536



      known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
      (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
      function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1889. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff demands judgment against RICO Defendants, individually, jointly, and/or jointly and
      severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
      ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
      Honorable Court may deem appropriate.
                                                              COUNT-120
                           FRAUDULENT MISREPRESENTATION (ILLINOIS STATE LAW)
                                  (DEFENDANTS STATE OF ILLINOIS AND J.GUERIN)
1890. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1891. Defendants committed fraudulent misrepresentation with their persistent false advertising and misrepresentation of
      the actions of the judicial process on the 18th Judicial Circuit Court website at https://www.dupageco.org/courts/
      under Message from Chief Judge which states “The judges and support staff of the Circuit Court of the Eighteenth

                                                                                                                                      536
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 537 of 558 PageID #:537



      Judicial Circuit of the State of Illinois are committed to serving the public by providing a fair and efficient system of
      justice that fosters the public trust and confidence. We work toward accomplishing this mission by continually
      improving the facilities, programs, and services provided to the people of DuPage County”.
1892. Defendants fraudulent misrepresentation was with full knowledge that the litigants including but not limited to the
      Plaintiff will not “receive fair and efficient system of justice that fosters the public trust and confidence”.
1893. It is crystal clear that litigants including but not limited to the Plaintiff did not “receive fair and efficient system of
      justice that fosters the public trust and confidence” in face of allegations supported by documentary evidence as pled
      by the Plaintiff in this complaint.
1894. In Illinois, the elements of fraudulent misrepresentation are: (1) a false statement of material fact; (2) the defendant’s
      knowledge or belief that the statement was false; (3) the defendants’ intent that the statement induces the plaintiff to
      act or refrain from acting; (4) the plaintiff’s justifiable reliance upon the truth of the statement; and (5) damages
      resulting from reliance on the statement. Ringgold Capital IV, LLC v. Finley, 993 N.E.2d 541, 552 (Ill. App. Ct. 2013).
1895. Defendants’ statement as described above was a false statement of material fact, the Defendant’s had knowledge or
      belief that the statement was false, the Defendant’s intended that the statement will induce the Plaintiff to act of
      refrain from acting, Plaintiff justifiably relied upon the truth of the statement and as a result of relying on the
      Defendants statement the Plaintiff suffered damages.
1896. Defendants’ fraudulent misrepresentation resulted in maintenance to be paid to Fathima by the Plaintiff in the
      amount of $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance
      and child support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital
      property, the loss of his ex-wife Fathima’s share in the marital debt, the loss of 24-carat gold jewelry worth $24,000 or
      550 grams of 24-carat gold jewelry, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in
      severe physical and mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the
      Defendants rendered the Plaintiff permanently disabled on October 22, 2019 as of January 21, 2017, and which
      resulted in further humiliation, embarrassment, mental anguish, physical and mental injuries, aggravation of physical
      and mental injuries, prosecution for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing which
      the Plaintiff never committed in the first place, labeling as a criminal, abuser, blackmailer and poster child of the
      crime of Public Benefits Fraud and/or Abuse.
1897. The misconduct described in this count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1898. The Plaintiff got disabled on October 22, 2019 retroactively, as a result of the physical and mental injuries caused to
      the Plaintiff by the Defendants in concert with PSLS, O’Brien, and Wiesman as described in this complaint and as
      described in this count.
1899. Each co-conspirator doesn’t need to come into contact with School District. Furthermore, School District also faces
      liability for the acts of their co-conspirators and co-schemers, for which they share, equal responsibility. Where a

                                                                                                                                537
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 538 of 558 PageID #:538



      person has committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for
      the actions of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t
      must be noted that one conspirator is responsible for the actions of the other co-conspirators even if he does not
      engage in them personally and even if he had no knowledge that the other conspirators were doing what they did.”);
      U.S. v. Carbo, 572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official
      can also be responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, Defendants listed
      under this count except indulged in a criminal scheme, fraudulent misrepresentation and conspiracy to violate
      Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and mental
      injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that lasted
      several years. As a co-schemer, School District is liable for the wrongdoing of PSLS, O’Brien, and Wiesman, as well
      as the wrongdoing of each other and others involved in the criminal scheme, fraudulent misrepresentation and
      conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict
      physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with
      others that lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks,
      449 U.S. 24 (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an
      improper injunction but did not extend judicial immunity to the private persons who had conspired with the judge.
      The Dennis Court found that the judge’s action was judicial. As described throughout this complaint, that is not the
      case here. In addition, the Dennis Court expressly declined to shield the private individuals from liability.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                             COUNT-121
                         FALSE CLAIMS ACT (RETALIATION UNDER 31 U.S. Code § 3730(h))
        ((DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
            HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.GUERIN, AND
                                                            ARMSTRONG)
1900. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1901. Plaintiff filed a False Claims Act Complaint (Case # 17-cv-5585) on July 31, 2017 against Defendants PSLS, ICNA,
      Hamdard Center, O’Brien, Azfar, Mirza, Razvi, Hamid, Siddiqui, Fathima and some other Defendants. Case # 17-cv-
      5585 is one of the cases in Exhibit-2.
1902. The actions described in this complaint in Count-1 to Count-120 by the Defendants named under this Count were in
      retaliation for the Plaintiff’s False Claims Act Complaint (Case # 17-cv-5585).

                                                                                                                             538
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 539 of 558 PageID #:539



1903. 31 U.S. Code § 3730(h) in the pertinent part states as follows:
                       “(1) Any employee, contractor, or agent shall be entitled to all relief necessary to
                       make that employee, contractor, or agent whole, if that employee, contractor, or
                       agent is discharged, demoted, suspended, threatened, harassed, or in any other
                       manner discriminated against in the terms and conditions of employment because of
                       lawful acts done by the employee, contractor, agent or associated others in
                       furtherance of an action under this section or other efforts to stop 1 or more
                       violations of this subchapter.
                       (2) Relief under paragraph (1) shall include reinstatement with the same seniority
                       status that employee, contractor, or agent would have had but for the discrimination,
                       2 times the amount of back pay, interest on the back pay, and compensation for any
                       special damages sustained as a result of the discrimination, including litigation costs
                       and reasonable attorneys’ fees. An action under this subsection may be brought in
                       the appropriate district court of the United States for the relief provided in this
                       subsection”.
1904. The Plaintiff is the agent within the meaning of 31 U.S. Code § 3730(h) who filed False Claims Act Complaint (Case
      # 17-cv-5585) and hence the Plaintiff is entitled to special damages against the Defendants named under this Count
      for their actions as described in Count-1 to Count-120. See Neal v. Honeywell, 191 F.3d 827, 831-32 (7th Cir. 1999).
1905. Defendant J.McJoynt specifically ruled on May 13, 2019 that the Lawsuit filed by the Plaintiff against Defendants
      PSLS and O’Brien in the Federal Court was vexatious and the filing of the Lawsuit against Defendants PSLS and
      O’Brien by the Plaintiff in the Federal Court has affected his credibility in his family court case and then Defendant
      J.McJoynt punished the Plaintiff in retaliation for his False Claims Act Complaint (Case # 17-cv-5585) as described
      above Count-1 to Count-120 and in Count-122 to Count-123.
1906. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
      wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
      Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
      indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
      150044.
1907. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
      of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1908. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
      automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
      described in this complaint.



                                                                                                                             539
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 540 of 558 PageID #:540



1909. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1910. The misconduct described in this Count was undertaken in retaliation for Plaintiff’s False Claims Act Complaint
     (Case # 17-cv-5585) with malice, willfulness, and reckless indifference to the rights of the Plaintiff.
1911. The Plaintiff got disabled on October 22, 2019 as of January 21, 2017, as a result of the physical and mental injuries
     caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1912. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff

                                                                                                                             540
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 541 of 558 PageID #:541



     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1913. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1914. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1915. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1916. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal

                                                                                                                                     541
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 542 of 558 PageID #:542



      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against above-named Defendants, awarding compensatory damages, special damages, costs, and attorney’s fees along
      with punitive damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count
      in accordance with 31 U.S. Code § 3730(h) as well as any other relief this Court deems just and appropriate.
                                                           COUNT-122
                                         VIOLATION OF RICO, 18 U.S.C. § 1961, et seq
        ((DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
        HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.GUERIN, J.DOUGLAS
                                                      AND ARMSTRONG)
1917. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1918. Defendants McJoynt, J.Douglas, O’Brien, Wiesman, Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi,
      Mirza, Hamid, Siddiqui, Jane Doe # 1 and Jane Doe # 2 individually and/or as agents and/or servants and/or
      employees of State of Illinois and/or PSLS and/or Hamdard Center and/or Kapitan Law Firm and/or LSC and/or
      ICNA and/or ICN, hereinafter “RICO Defendants,” are “persons” within the meaning of 18 U.S.C. § 1961(3) who
      conducted affairs of the enterprise through a pattern of racketeering activity in violation of 18 U.S.C. § 1962(c).
1919. There is the association-in-fact of all RICO Defendants for the purpose of violating Plaintiff’s constitutional rights,
      committing crimes and torts against the Plaintiff and for intentional infliction of physical and mental injuries in
      violation of his basic constitutional rights for RICO Defendants’ own enrichment and profit as an “enterprise” within
      the definition of RICO (the “Association-In-Fact Enterprise”). The Association-In-Fact Enterprise was created,
      controlled and conducted by all RICO Defendants for the purposes hereinbefore described. All RICO Defendants
      are Defendants for purposes of the Association-in-Fact Enterprise. All RICO Defendants have exerted ongoing and
      continuous control over the Association-In-Fact Enterprise, and they have participated in the operation or
      management of the affairs of the Association-In-Fact Enterprise under this count as described in great detail above.
1920. RICO Defendants have conducted the affairs of the Association-In-Fact Enterprise, through a pattern of
      racketeering activity in interstate commerce that includes predicate acts indictable under 18 U.S.C. §§ 1341 (mail
      fraud), 1343 (wire fraud), 1583, 1584 and 1589 (holding the Plaintiff as a slave against the wishes of the Plaintiff when
      Plaintiff tried to break free from slavery, involuntary servitude and forced labor by filing pleadings in DuPage County
      Circuit Court to substitute J.McJoynt for a cause in the family court case and to move the family court case to Cook
      County Circuit Court, Rolling Meadows, Illinois, continued infliction of involuntary servitude and forced labor upon

                                                                                                                              542
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 543 of 558 PageID #:543



     the Plaintiff) through the exchange of monetary and/or non-monetary benefits and/or indirect monetary benefits as
     described under this Count and as described in this complaint between the RICO Defendants and through the
     following actions, among others, as is set forth above:
         a) Defendants actions including but not limited to rigged proceedings for the Plaintiff’s Petition to substitute
             J.McJoynt for a cause and to transfer the family court case to Cook County Circuit Court, Rolling Meadows,
             Illinois in front of J.Douglas, denial of appointment of counsel for the Plaintiff in more than 15 Motions or
             Petitions filed by the Plaintiff, violations of federal and state laws and statutes, violations of Plaintiff’s
             constitutional rights, the commission of crimes and torts against the Plaintiff specifically described in
             COUNT-53, COUNT-54, COUNT-55, COUNT-56, COUNT-57, COUNT-58, COUNT-59, COUNT-60,
             COUNT-61, COUNT-62, COUNT-63, COUNT-64, COUNT-65, COUNT-72, COUNT-73, COUNT-74,
             COUNT-97 and COUNT-98; were committed to keep the Plaintiff’s family court case in DuPage County
             Circuit Court so that the they can continue to enslave the Plaintiff, continue to force the Plaintiff into forced
             labor and involuntary servitude when the Plaintiff sought to substitute J.McJoynt for a cause in the family
             court case, move the family court case to Cook County Circuit Court, Rolling Meadows, Illinois and when the
             Plaintiff sought appointment of counsel in more than 15 Motions or Petitions in order to break free from the
             slavery, involuntary servitude and forced labor which the Defendants inflicted upon the Plaintiff and they
             continue to inflict slavery, involuntary servitude and forced labor upon the Plaintiff to this day;
         b) Defendants denied Plaintiff’s all pleadings to substitute J.McJoynt for a cause in the family court case, to
             move the family court case to Cook County Circuit Court, Rolling Meadows, Illinois, for appointment of
             counsel, committed violations of federal and state laws and statutes, committed violations of Plaintiff’s
             constitutional rights, committed crimes and torts against the Plaintiff specifically described in COUNT-53,
             COUNT-54, COUNT-55, COUNT-56, COUNT-57, COUNT-58, COUNT-59, COUNT-60, COUNT-61,
             COUNT-62, COUNT-63, COUNT-64, COUNT-65, COUNT-72, COUNT-73, COUNT-74, COUNT-97
             and COUNT-98 so that the they can continue to enslave the Plaintiff, continue to force the Plaintiff into
             forced labor and involuntary servitude;
1921. Each of the RICO Defendants’ fraudulent mailings, interstate wire transmissions, and acts relating to slavery, forced
     labor, and involuntary servitude constitute “racketeering activity” with the meaning of 18 U.S.C. § 1961(1).
     Collectively these violations are a “pattern of racketeering activity” within the meaning of 18 U.S.C. § 1961(5).
1922. Fathima, Kapitan, Gomaa, Ghori, Khadri, Farid, Sayeedi, Razvi, Mirza, Hamid, Siddiqui, Jane Doe # 1 and Jane Doe
     # 2 fully participated in racketeering as described under this Count and as described in this complaint by aiding and
     abetting PSL, O’Brien, and Wiesman in the commission of the acts as described in this Count and complaint.
1923. J.Guerin and Armstrong stood by and watched while the conduct as described under this Count was happening when
     they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County Circuit Court
     respectively, to intervene and stop the acts as described under this Count and as described in this complaint, the

                                                                                                                             543
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 544 of 558 PageID #:544



     intentional violations of Plaintiff’s constitutional right, the intentional commission of crimes and torts against the
     Plaintiff and intentional infliction of physical and mental injuries upon the Plaintiff by J.McJoynt in concert with
     O’Brien, Wiesman, and other Defendants and hence J.Guerin and Armstrong are also liable for the acts as described
     under this Count and as described in this complaint, the intentional violations of Plaintiff’s constitutional rights, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1924. RICO Defendants engaged in a pattern of racketeering activity intending to defraud the Plaintiff and to deny the
     Plaintiff of his property.
1925. RICO Defendants’ criminal acts of racketeering had the same pattern and similar purposes. Each such racketeering
     activity was related, had similar purposes, involved the same or similar participants and methods of commission, and
     had similar results affecting the same victim (the Plaintiff). Based upon the contracts and agreements entered into by
     the RICO Defendants, most of which are still in force, RICO Defendants’ fraudulent activities are part of their
     ongoing business and constitute a continuing threat to the property of the Plaintiff.
1926. RICO Defendants were an association of individuals, partnerships, and corporations joined in the purpose of
     conspiring to commit honest services fraud and other criminal activity as described in this complaint and some other
     unknown criminal activity. The association employed a number of schemes in an attempt to cause harm to the
     Plaintiff, including, but not limited to, causing intentional violations of the Plaintiff’s constitutional rights, the
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff.
1927. RICO Defendants were organized in a consensual decision-making manner in which to hide the benefits exchanged
     and/or to distribute the monies among the conspirators.
1928. RICO Defendants engaged in said association and actions during the entire relevant time period, in violation of 18
     U.S.C. §1961.
1929. RICO Defendants’ violations of RICO, resulted in maintenance to be paid to Fathima by the Plaintiff in the amount
     of $339.00 per month, loss of $200.00 from his tax refund for the year of 2018, the loss of maintenance and child
     support for the Plaintiff, the loss of all the material assets, the loss of all the marital and non-marital property, the loss
     of his ex-wife Fathima’s share in the marital debt, the loss of 24-carat gold jewelry worth $24,000 or 550 grams of 24-
     carat gold jewelry, a ruined credit, enormous pain, and sufferings and brain trauma that resulted in severe physical and
     mental disabilities and such physical and mental injuries inflicted upon the Plaintiff by the RICO Defendants
     rendered the Plaintiff permanently disabled as of January 21, 2017, and which resulted in further humiliation,
     embarrassment, mental anguish, physical and mental injuries, aggravation of physical and mental injuries, prosecution
     for the crimes of Public Benefits Fraud and/or Abuse and for blackmailing which the Plaintiff never committed in
     the first place, labeling as a poster child of the crime of Public Benefits Fraud and/or Abuse.



                                                                                                                                  544
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 545 of 558 PageID #:545



1930. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1931. The Plaintiff’s injuries to his business and property were directly and proximately caused by RICO Defendants’
     racketeering activity as described above.
1932. By virtue of these violations of 18 U.S.C. § 1962(c), RICO Defendants are jointly and severally liable to Plaintiffs for
     three times the damages the Plaintiff has sustained, plus the costs of this suit, including reasonable attorneys’ fees.
1933. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
     wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
     Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
     indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
     150044.
1934. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1935. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.

                                                                                                                               545
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 546 of 558 PageID #:546



1936. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1937. The Plaintiff got disabled on October 22, 2019 retroactively as of January 21, 2017, as a result of the physical and
     mental injuries caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1938. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1939. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.

                                                                                                                             546
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 547 of 558 PageID #:547



1940. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1941. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1942. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff demands judgment against RICO Defendants, individually, jointly, and/or jointly and
     severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
     ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
     Honorable Court may deem appropriate.

                                                                                                                                     547
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 548 of 558 PageID #:548



                                                              COUNT-123
                            CONSPIRACY TO VIOLATE RICO IN RELATION TO COUNT-122
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, O’BRIEN,
       WIESMAN, FATHIMA, KAPITAN, GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA,
       HAMID, AZFAR, SIDDIQUI, JANE DOE #1, JANE DOE # 2, J.McJOYNT, J.DOUGLAS, J.GUERIN,
                                                      AND ARMSTRONG)
1943. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1944. RICO Defendants conspired with one another to commit the violations of 18 U.S.C. §1962 alleged in Count-122 and
      as alleged in this complaint.
1945. One or more of the Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless,
      wrongful and malicious conduct and mean morphed the criminal case for the crimes of Public Benefits Fraud and/or
      Abuse and blackmailing in the civil case of Plaintiff’s family court case in the manner similar to the morphing of the
      indirect criminal contempt case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th)
      150044.
1946. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
      of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1947. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
      automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
      described in this complaint.
1948. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
      happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
      Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
      intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
      injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
      and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
      commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
      Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1949. The misconduct described in this Count was undertaken with malice, willfulness, and reckless indifference to the
      rights of the Plaintiff.
1950. The Plaintiff got disabled on October 22, 2019 as of January 21, 2017, as a result of the physical and mental injuries
      caused to the Plaintiff by the Defendants as described in this complaint and as described in this count.
1951. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
      the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
      committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions

                                                                                                                             548
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 549 of 558 PageID #:549



     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,
     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1952. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1953. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1954. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is

                                                                                                                               549
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 550 of 558 PageID #:550



     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1955. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
     O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
     Records, Inc. is binding on this court.
     WHEREFORE, Plaintiff demands judgment against RICO Defendants, individually, jointly, and/or jointly and
     severally for compensatory and treble damages in an amount in excess of One Hundred Fifty Thousand Dollars
     ($150,000.00), together with interest, costs of suit, attorneys’ fees and such other relief and such other relief as this
     Honorable Court may deem appropriate.
                                                                COUNT-124
         VIOLATIONS OF THE TRAFFICKING VICTIMS PROTECTION REAUTHORIZATION ACT
          (“TVPRA”) 18 U.S.C. § 1595 (LIMITED TO ALLEGATIONS IN COUNT-122 AND COUNT-123)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
          LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, JANE DOE # 1, JANE DOE # 2, KAPITAN,
          GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI,
                                J.McJOYNT, J.GUERIN, J.DOUGLAS AND ARMSTRONG)

                                                                                                                                     550
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 551 of 558 PageID #:551



1956. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1957. The Plaintiff is a victim of forced labor, involuntary servitude, and slavery in violations of Title 18 U.S.C. §§ 1583,
      1584, and 1589 as described in Counts 66, 68, 84, 85, 122 and 123.
1958. Plaintiff was especially vulnerable because he was an indigent person with numerous disabilities, he was permanently
      disabled, he was taking 12 medications, and the Plaintiff was and is facing significant health issues.
1959. J.Guerin and Armstrong stood and watched as J.McJoynt in concert with O’Brien and Wiesman committed acts as
      described under this count and J.Guerin and Armstrong had the responsibility to stop J.McJoynt’s forcing the
      Plaintiff into slavery, forced labor and involuntary servitude in concert with O’Brien and Wiesman but they
      intentionally did not stop the acts as described under this count.
1960. All the other Defendants aided and abetted to J.McJoynt, O’Brien, and Wiesman to commit acts against the Plaintiff
      as described under this count.
1961. Defendants’ conduct was intentional with full knowledge that the acts they are committing against Plaintiff as
      described under this count are unlawful.
1962. Defendants knowingly benefitted from participation in a venture which Defendants knew or should have known
      were engaged in slavery, forced labor, and involuntary servitude. Defendants received benefits including but limited
      to direct monetary benefits and/or favorable recommendations in their professional roles and/or indirect monetary
      benefits from participation in the conduct alleged herein.
1963. Defendants held the Plaintiff in a condition of slavery, forced labor, and involuntary servitude. The Plaintiff provided
      labor involuntarily to benefit the Defendants.
1964. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
      rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
      injuries to the Plaintiff intentionally.
1965. J.McJoynt in concert with PSLS, LSC, O’Brien, and Wiesman used unjust, reckless, wrongful and malicious conduct
      and mean to morph the criminal case for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in the
      civil case of Plaintiff’s family court case in the manner similar to the morphing of the indirect criminal contempt case
      into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1966. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
      matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
      a civil court amid the Plaintiff’s family court case.
1967. The misconduct described in this complaint was objectively unreasonable and was undertaken intentionally with
      willful indifference to Plaintiff’s constitutional rights and in order to intentionally violate Plaintiff’s constitutional
      rights, in order intentionally commit crimes and torts against the Plaintiff and in order to cause physical and mental
      injuries to the Plaintiff intentionally.

                                                                                                                              551
                  Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 552 of 558 PageID #:552



1968. As a result of physical and mental injuries caused to the Plaintiff as described in this count and as described in this
     complaint, the Plaintiff was declared permanently disabled by Social Security Administration on October 22, 2019,
     retroactively from January 21, 2017.
1969. J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants neither had personal jurisdiction nor the subject
     matter jurisdiction to prosecute the Plaintiff for the crime of Public Benefits Fraud and/or Abuse and blackmailing in
     a civil court amid the Plaintiff’s family court case.
1970. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of their co-conspirators and co-schemers, for which they share equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and
     torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this complaint
     by and between themselves, and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the
     wrongdoing of PSLS, O’Brien, and Wiesman, as well as the wrongdoing of each other and others involved in the
     criminal scheme, fraudulent misrepresentation and conspiracy to violate Plaintiff’s constitutional rights, to commit
     crimes and torts against the Plaintiff and to inflict physical and mental injuries upon the Plaintiff as described in this
     complaint by and between themselves, and with others that lasted several years as described under this count. This
     position is not inconsistent with Dennis v. Sparks, 449 U.S. 24 (1980), which extended judicial immunity to a judge
     who had been accused of conspiring to issue an improper injunction but did not extend judicial immunity to the
     private persons who had conspired with the judge. The Dennis Court found that the judge’s action was judicial. As
     described throughout this complaint, that is not the case here. In addition, the Dennis Court expressly declined to
     shield the private individuals from liability. Defendants other than J.McJoynt, J.Guerin, Armstrong, O’Brien and
     Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman to commit acts as described in this complaint
     in concert with J.McJoynt due to their prejudice against the Plaintiff based on his religion and/or gender and/or
     national origin and/or disabilities and also in retaliation of Plaintiff’s various complaints to State and Federal
     Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State and Federal Court against Defendants
     LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi, Mirza, ICNA, Azfar, ICN, Sayeedi, Farid,
     Khadri and Ghori and in retaliation for Plaintiff’s help in official proceedings to United States as described in
     Exhibit-2.

                                                                                                                              552
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 553 of 558 PageID #:553



1971. J.McJoynt entered orders which resulted in maintenance to be paid to Fathima by the Plaintiff in the amount of
     $339.00 per month, the loss of $200.00 from his tax refund for the year of 2018, the loss of 550 grams of 24 carat
     gold jewelry, the loss of maintenance and child support for the Plaintiff, the loss of all the material assets, the loss of
     all the marital and non-marital property, the loss of his ex-wife Fathima’s share in the marital debt, a ruined credit,
     enormous pain and sufferings and brain trauma that resulted in severe physical and mental disabilities and such
     physical and mental injuries inflicted upon the Plaintiff by the Defendants rendered the Plaintiff permanently disabled
     as of January 21, 2017, and which resulted in further humiliation, embarrassment, mental anguish, physical and
     mental injuries, aggravation of physical and mental injuries; as a punishment for the so-called crimes of Public Benefits
     Fraud and/or Abuse and blackmailing which the Plaintiff did not even commit in the first place, because the Plaintiff
     got married to Fathima when she was 17 years old and the Plaintiff was 23 years old, because the Plaintiff sued PSLS,
     O’Brien and Wiesman, because of his hatred and prejudice against the Plaintiff’s religion, gender, disabilities, and
     socioeconomic status and because of his agreement with PSLS, O’Brien, and Wiesman to receive some kind of
     benefit including but not limited to benefits such as favorable recommendations for the extension of his term as a
     judge or favorable recommendations to elect him as a judge as and when he decides to contest an election for the
     position of judge of the DuPage County Circuit Court from PSLS, O’Brien, and Wiesman in exchange for
     particularized official actions and anticipated official actions, in violation of his fiduciary duty as a judge and as
     required by law and in turn J.McJoynt defrauded the Plaintiff, by depriving him of his right to honest services through
     deceit, self-dealing, favoritism, bias, concealment and conflict of interest, when J.McJoynt intentionally violated
     Plaintiff’s constitutional rights, committed crimes, and torts against the Plaintiff and intentionally inflicted physical
     and mental injuries upon the Plaintiff in concert with O’Brien, and Wiesman.
1972. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1973. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1974. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1975. As a result of the conduct of Defendants’, the Plaintiff has suffered damages in an amount to be determined at trial.

                                                                                                                               553
                 Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 554 of 558 PageID #:554



1976. The Plaintiff is entitled to recover damages and reasonable attorneys’ fees for the wrongful conduct of Defendants.
1977. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
      Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
      J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
      a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
      (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
      for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
      court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
      described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
      extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
      Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
      the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
      the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
      because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
      gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
      Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
      blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
      jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
      and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,
      O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
      Records, Inc. is binding on this court.
      WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
      against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
      damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
      other relief this Court deems just and appropriate.
                                                                 COUNT-125
         VIOLATION OF THIRTEENTH AMENDMENT (LIMITED TO ALLEGATION IN COUNT-122,
                                                  COUNT-123 AND COUNT-124)
        (DEFENDANTS STATE OF ILLINOIS, HAMDARD CENTER, ICNA, ICN, PSLS, LSC, KAPITAN
           LAW OFFICE, O’BRIEN, WIESMAN, FATHIMA, JANE DOE # 1, JANE DOE # 2, KAPITAN,
           GOMAA, GHORI, KHADRI, FARID, SAYEEDI, RAZVI, MIRZA, HAMID, AZFAR, SIDDIQUI,
                                 J.McJOYNT, J.GUERIN, J.DOUGLAS AND ARMSTRONG)
1978. Plaintiff incorporates by reference herein all preceding and succeeding paragraphs as if fully set forth herein.
1979. The Defendants are liable to the Plaintiff for damages for all constitutional violations alleged in this Count.

                                                                                                                                      554
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 555 of 558 PageID #:555



1980. The Plaintiff was and is protected by the Thirteenth Amendment of the United States Constitution, prohibiting
     slavery, forced labor, and involuntary servitude.
1981. The individual Defendants, acting under color of state law, inflicted slavery, forced labor, and involuntary servitude
     upon the Plaintiff as described above.
1982. The individual Defendants intended and conspired between themselves acted with deliberate indifference to the
     probability that Plaintiff would be caused extreme physical and mental injuries as a result of forcing the Plaintiff into
     slavery, forced labor, and involuntary servitude.
1983. As a proximate result of the individual Defendants' facilitating the Plaintiff’s exploitation as a slave or involuntary
     servant, the Plaintiff has been deprived of the value of the labor for at least more than two years. He has also suffered
     extreme physical and mental injuries, and the Plaintiff was declared permanently disabled on October 22, 2019, by
     SSA as of January 21, 2017.
1984. As a proximate result of the actions by the individual Defendants, Plaintiff has suffered significant damages, for
     which he seeks damages against the individual Defendants in their official and individual capacities.
1985. The individual Defendants violated the Thirteenth Amendment of the United States Constitution knowingly,
     intentionally, deliberately, recklessly, maliciously and wrongfully, such that punitive damages should be assessed
     against the all the Defendants, in an amount sufficient to punish them for their wrongful conduct and to deter them
     and others from similar conduct in the future.
1986. If the Plaintiff to employs counsel to prosecute this action to seek redress of their rights under 42 U.S.C. $ 1983,
     Plaintiff should be entitled to recovery of his attorneys' fees and cost pursuant to 42 U.S.C. § 1988.
1987. The misconduct described under this count was undertaken with malice, willfulness, and reckless indifference to the
     rights of the Plaintiff.
1988. The Plaintiff got permanently disabled on October 22, 2019, retroactively as of January 21, 2017, as a result of the
     physical and mental injuries caused to the Plaintiff by the Defendants in concert with each other as described in this
     complaint and as described under this count.
1989. Defendants except for J.Guerin and Armstrong, in concert with each other, used unjust, reckless, wrongful and
     malicious conduct and mean to morph the criminal cases for the so-called crime of blackmailing in the civil case of
     Plaintiff’s divorce in his family court case in the manner similar to the morphing of the indirect criminal contempt
     case into indirect civil contempt case in In re Marriage of Weddigen, 2015 IL App (4th) 150044.
1990. Defendants neither had personal jurisdiction nor subject matter jurisdiction to prosecute the Plaintiff for the crimes
     of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case.
1991. Further, J.McJoynt had no subject matter jurisdiction to preside over the Plaintiff's family court case as he was
     automatically disqualified at least from April 12, 2018, from the Plaintiff’s family court case due to his acts as
     described in this complaint.



                                                                                                                             555
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 556 of 558 PageID #:556



1992. Further J.Guerin and Armstrong stood by and watched while the conduct as described under this count was
     happening when they had the responsibility as the Chief Judge and Disability Coordinator of the DuPage County
     Circuit Court respectively, to intervene and stop the intentional violations of Plaintiff’s constitutional right, the
     intentional commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental
     injuries upon the Plaintiff by J.McJoynt in concert with O’Brien, Wiesman, and other Defendants and hence J.Guerin
     and Armstrong are also liable for the intentional violations of Plaintiff’s constitutional rights, the intentional
     commission of crimes and torts against the Plaintiff and intentional infliction of physical and mental injuries upon the
     Plaintiff by J.McJoynt in concert with O’Brien and Wiesman and other Defendants.
1993. Each co-conspirator doesn’t need to come into contact with J.McJoynt. Furthermore, J.McJoynt also faces liability for
     the acts of his co-conspirators and co-schemers, for which he shares equal responsibility. Where a person has
     committed a conspiracy or aided and abetted another in a criminal scheme, that person is responsible for the actions
     of his co-conspirators or co-schemers. See Blumenthal v. the United States, 332 U.S. 539, 557 (1947) (“[I]t must be noted
     that one conspirator is responsible for the actions of the other co-conspirators even if he does not engage in them
     personally and even if he had no knowledge that the other conspirators were doing what they did.”); U.S. v. Carbo,
     572 F.3d 112, 115 (3d Cir. 2009) (a person who aids and abets honest services fraud by a public official can also be
     responsible for the fraud) (citing U.S. v. Kemp, 500 F.3d 257 (3d Cir. 2007) ). Here, J.McJoynt, PSLS, O’Brien,
     Wiesman and other Defendants listed under this count except for J.Guerin and Armstrong indulged in a criminal
     scheme and conspiracy to violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and
     to inflict physical and mental injuries upon the Plaintiff as described in this complaint by and between themselves,
     and with others that lasted several years. As a co-schemer, J.McJoynt is liable for the wrongdoing of PSLS, O’Brien,
     and Wiesman, as well as the wrongdoing of each other and others involved in the criminal scheme and conspiracy to
     violate Plaintiff’s constitutional rights, to commit crimes and torts against the Plaintiff and to inflict physical and
     mental injuries upon the Plaintiff as described in this complaint by and between themselves, and with others that
     lasted several years as described under this count. This position is not inconsistent with Dennis v. Sparks, 449 U.S. 24
     (1980), which extended judicial immunity to a judge who had been accused of conspiring to issue an improper
     injunction but did not extend judicial immunity to the private persons who had conspired with the judge. The Dennis
     Court found that the judge’s action was judicial. As described throughout this complaint, that is not the case here. In
     addition, the Dennis Court expressly declined to shield the private individuals from liability. Defendants other than
     J.McJoynt, J.Guerin, Armstrong, O’Brien and Wiesman aided, abetted, planned and facilitated O’Brien and Wiesman
     to commit acts as described in this complaint in concert with J.McJoynt due to their prejudice against the Plaintiff
     based on his religion and/or gender and/or national origin and/or disabilities and also in retaliation of Plaintiff’s
     various complaints to State and Federal Administrative Agencies, in retaliation for Plaintiff’s various lawsuits in State
     and Federal Court against Defendants LSC, PSLS, O’Brien, Wiesman, Hamdard Center, Hamid, Siddiqui, Razvi,



                                                                                                                             556
                Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 557 of 558 PageID #:557



     Mirza, ICNA, Azfar, ICN, Sayeedi, Farid, Khadri and Ghori and in retaliation for Plaintiff’s help in official
     proceedings to United States as described in Exhibit-2.
1994. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A judge of a probate court who held a criminal trial would act in clear
     absence of all jurisdictions over the subject matter, whereas a judge of a criminal court who held a criminal trial for an
     offense that was not illegal would act merely in excess of his jurisdiction. Id. at 352.
1995. Bradley v. Fisher, 80 U.S. 335, 351 (1872). Thus, if a probate court, invested only with authority over wills and the
     settlement of estates of deceased persons, should proceed to prosecute parties for public offences, jurisdiction over
     the subject of offences being entirely wanting in the court, and this being necessarily known to its judge, his
     commission would afford no protection to him in the exercise of the usurped authority.
1996. Bradley v. Fisher, 80 U.S. 335, 351 (1872). A distinction must be here observed between excess of jurisdiction and the
     clear absence of all jurisdictions over the subject-matter. Where there is clearly no jurisdiction over the subject-matter,
     any authority exercised is a usurped authority, and for the exercise of such authority, when the want of jurisdiction is
     known to the judge, no excuse is permissible. The court in Yates v. Village of Hoffman Estates, Illinois, 209 F.Supp. 757
     (N.D. Ill. 1962) held that “not every action by a judge is in exercise of his judicial function. ... it is not a judicial
     function for a judge to commit an intentional tort even though the tort occurs in the courthouse.”
1997. Because the acts alleged in this count arise from the case in which the Plaintiff was prosecuted for the crimes of
     Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family court case by
     J.McJoynt, PSLS, LSC, O’Brien, Wiesman, and the other Defendants, the Defendants under this count can be sued in
     a civil action in a civil court pursuant to Yates v. Village of Hoffman Estates, Illinois and Bradley v. Fisher, 80 U.S. 335, 351
     (1872) because the Defendants lacked personal jurisdiction and subject matter jurisdiction to prosecute the Plaintiff
     for the crimes of Public Benefits Fraud and/or Abuse and blackmailing in a civil court amid the Plaintiff’s family
     court case and hence McJoynt and J.Guerin neither have judicial immunity nor qualified immunity for the conduct as
     described in this count. “Findings by a trial judge unsupported by the record are evidence that the judge has relied on
     extrajudicial sources in making such determinations indicating personal bias and prejudice”. Peacock Records, Inc. v.
     Checker Records, Inc., 430 F.2d 85, 89 (7th Cir. 1970). In the instant case, J.McJoynt’s rulings and other acts for which
     the Plaintiff complains in this complaint are findings by J.McJoynt unsupported by the record and it is evidence that
     the he has relied on extrajudicial sources in making such determinations indicating personal bias and prejudice
     because the record clearly reflects that J.McJoynt has prejudice and hatred against the Plaintiff based on his religion,
     gender, disabilities, socioeconomic status and the record also clearly reflects that J.McJoynt entered orders against the
     Plaintiff in the family court case as punishment for the so-called crimes of Public Benefits Abuse and/or Fraud and
     blackmailing which the Plaintiff did not even commit in the first place when in fact J.McJoynt had no personal
     jurisdiction and/or subject matter jurisdiction to prosecute the Plaintiff for the crimes of Public Benefits Abuse
     and/or Fraud and blackmailing in a civil court in the midst of the Plaintiff’s family court case, for suing PSLS,



                                                                                                                                     557
           Case: 1:20-cv-03482 Document #: 1 Filed: 06/10/20 Page 558 of 558 PageID #:558



O’Brien and Wiesman and for getting married to Fathima when she was 17 years old . Peacock Records, Inc. v. Checker
Records, Inc. is binding on this court.
WHEREFORE, Plaintiff, Abdul Mohammed, respectfully requests that this Court enter judgment in his favor and
against Defendants named above, awarding compensatory damages, costs, and attorney’s fees along with punitive
damages in an amount in excess of $1000, 000.00 against each of the Defendants named in this Count as well as any
other relief this Court deems just and appropriate.


Dated-: 06/10/2020

                                                                                           Respectfully Submitted,

                                                                                            /s/Abdul Mohammed
                                                                                                   Pro Se Plaintiff
                                                                                        258 East Bailey Rd, Apt C,
                                                                                              Naperville, IL 60565
                                                                                                Ph: 630-854-5345
                                                                                      aamohammed@hotmail.com




                                                                                                                  558
